Exhibit 10.5

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

Form EPB First Line and Sub-Bottling

 

EXECUTION VERSION

 

 

 

Comprehensive Beverage Agreement

 

 

between

The Coca-Cola Company,

Coca-Cola Refreshments USA, Inc.,

and

Coca-Cola Bottling Co. Consolidated

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

1.

RECITALS

1

 

 

 

2.

DEFINITIONS

2

 

 

 

3.

AUTHORIZATIONS FOR BOTTLER TO MARKET, PROMOTE, DISTRIBUTE AND SELL COVERED
BEVERAGES AND RELATED PRODUCTS IN THE FIRST-LINE TERRITORY AND SUB-BOTTLING
TERRITORY

9

 

 

 

4.

ALTERNATE ROUTES TO MARKET

11

 

 

 

5.

COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS

12

 

 

 

6.

PRE-EXISTING COMMITMENTS

13

 

 

 

7.

NEW BEVERAGE PRODUCTS

13

 

 

 

8.

MULTIPLE ROUTE TO MARKET BEVERAGES AND MULTIPLE ROUTE TO MARKET RELATED PRODUCTS

15

 

 

 

9.

REFORMULATION, DISCONTINUATION AND TRANSFER OF COVERED BEVERAGES AND RELATED
PRODUCTS

15

 

 

 

10.

TERRITORIAL LIMITATIONS AND TRANSSHIPPING

18

 

 

 

11.

ADDITIONAL TERRITORIES

20

 

 

 

12.

EFFECT OF NEW OR AMENDED AUTHORIZATION AGREEMENTS WITH OTHER EXPANDING
PARTICIPATING BOTTLERS

20

 

 

 

13.

OBLIGATIONS OF BOTTLER AS TO OTHER BEVERAGE PRODUCTS AND OTHER BUSINESS
ACTIVITIES

21

 

 

 

14.

OBLIGATIONS OF BOTTLER RELATIVE TO MARKETING, PROMOTION, DISTRIBUTION, SALES,
SYSTEM GOVERNANCE, PURCHASING, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES

23

 

 

 

15.

PRODUCT QUALITY AND STORAGE, HANDLING AND RECALL OF THE COVERED BEVERAGES AND
RELATED PRODUCTS

27

 

 

 

16.

PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE

28

 

 

 

17.

OWNERSHIP AND CONTROL OF BOTTLER

29

 

 

 

18.

TERM OF AGREEMENT

30

 

 

 

19.

COMMERCIAL IMPRACTICABILITY

31

 

 

 

20.

FORCE MAJEURE

32

 

 

 

21.

TERMINATION FOR DEFINED EVENTS

33

 

 

 

22.

DEFICIENCY TERMINATION

34

 

--------------------------------------------------------------------------------

 

 

 

23.

BOTTLER RIGHT TO CURE

34

 

 

 

24.

BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS

36

 

 

 

25.

COMPENSATION TO BOTTLER ON TERMINATION FOR COMMERCIAL IMPRACTICABILITY UNDER
SECTION 19.2.2, FORCE MAJEURE UNDER SECTION 20.2.2.2, DEFINED EVENTS UNDER
SECTION 21 OR DEFICIENCY TERMINATION UNDER SECTION 22

41

 

 

 

26.

VALUATION

42

 

 

 

27.

POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS

43

 

 

 

28.

COMPANY’S RIGHT OF ASSIGNMENT

43

 

 

 

29.

LITIGATION

44

 

 

 

30.

INDEMNIFICATION

44

 

 

 

31.

BOTTLER’S INSURANCE

45

 

 

 

32.

LIMITATION ON BOTTLER REPRESENTATIONS OR DISCLOSURES REGARDING COVERED BEVERAGES
OR RELATED PRODUCTS

45

 

 

 

33.

INCIDENT MANAGEMENT

45

 

 

 

34.

SEVERABILITY

46

 

 

 

35.

AMENDMENT AND RESTATEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND REQUIREMENTS
FOR MODIFICATION

46

 

 

 

36.

NO WAIVER

46

 

 

 

37.

NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES

46

 

 

 

38.

HEADINGS AND OTHER MATTERS

47

 

 

 

39.

EXECUTION IN MULTIPLE COUNTERPARTS

47

 

 

 

40.

NOTICE AND ACKNOWLEDGEMENT

47

 

 

 

41.

CHOICE OF LAW AND VENUE

50

 

 

 

42.

CONFIDENTIALITY

50

 

 

 

43.

ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS

52

 

 

 

44.

RESERVATION OF RIGHTS

52

 

 




ii

--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

Exhibit

Title

Exhibit References by Section

A

Covered Beverages and Multiple Route to Market Beverages

1.1

1.5

2.13

2.28

2.30

7.1.1

7.1.3.5

7.1.3.6

7.1.3.8

9.2.2

9.6.2

B

Trademarks

1.2

2.44

7.1.1

7.1.2

7.1.3.5

7.1.3.8

C-1

First-Line Territory

1.3

2.20

2.41

11.1

C-2

Sub-Bottling Territory

1.5

2.40

2.41

11.2

25.4.1

D

Preexisting Contracts

1.4

35.1.1

E

Finished Goods Supply Agreement

2.18

F

Related Products and Multiple Route to Market Related Products

1.5

2.29

2.30

2.37

7.1.2

7.1.3.5

7.1.3.7

7.1.3.8

9.2.2

9.6.2

 




iii

--------------------------------------------------------------------------------

TABLE OF SCHEDULES

 

Schedule

Title

Schedule References by Section

2.17.2

Participating Bottlers

2.17.2

2.31

Permitted Ancillary Business

2.31

13.1.4

13.4.1

2.32

Permitted Beverage Products

2.32

13.1.4

2.33

Permitted Lines of Business

2.33

13.4.1

2.36

Related Agreements

2.36

3.2

Sub-Bottling Payments

3.2

3.4.2

Existing Alternate Route to Market Agreements

3.4.2

5.5

Approved Names

5.5

6

Covered Beverages or Related Products –

Pre-Existing Contractual Commitments

6.1.1

14.2

Measurement of Volume Per Capita Performance

14.2.3

24.1

Included / Excluded Business

24.1.1

24.1.2

24.1.3

24.4.1

Terms and Conditions of Sale

24.4.2.2

25.2

24.4.2

Amendments to Agreement

24.4.2

24.4.3

26

Guidance to Valuation Experts

26.6

31

Insurance Requirements

31

35.1.4

Agreements Not Affected by this Agreement

21.1.7

35.1.4

 

 

 

iv

--------------------------------------------------------------------------------

Comprehensive Beverage Agreement

 

THIS AGREEMENT IS ENTERED INTO BY THE COCA-COLA COMPANY, A DELAWARE CORPORATION
(“COMPANY”), COCA-COLA REFRESHMENTS USA, INC., A DELAWARE CORPORATION AND A
WHOLLY-OWNED SUBSIDIARY OF COMPANY (“CCR”), AND COCA-COLA BOTTLING CO.
CONSOLIDATED, A DELAWARE CORPORATION (“BOTTLER”).

1.

RECITALS

1.1.

Company manufactures and sells, or authorizes others to manufacture and sell,
certain shelf-stable, ready-to-drink beverages identified on Exhibit A.

1.2.

Company owns or licenses the Trademarks identified on Exhibit B, which identify
and distinguish Company’s products.

1.3.

The parties desire to enter into an arrangement under which Bottler will market,
promote, distribute and sell certain of Company’s beverage products in the
First-Line Territory identified on Exhibit C-1.

1.4.

Company and Bottler are parties to certain pre-existing contracts identified on
Exhibit D under which Company has previously authorized Bottler to manufacture
and package in certain authorized containers, and market, promote, distribute
and sell, various Covered Beverages and Related Products.  Except as
contemplated in Section 35.1.4 hereof, all such pre-existing contracts are
hereby amended, restated and superseded in their entirety as of the Effective
Date by (i) this Agreement, and (ii) to the extent applicable, any agreements
entered into by Company and Bottler on or after October 30, 2015 that authorize
Bottler to manufacture and package some or all of the Covered Beverages and/or
Related Products.

1.5.

Company has authorized CCR to, among other things, market, distribute, promote,
and sell the shelf-stable, ready-to-drink beverages and related products
identified on Exhibit A and Exhibit F, as the case may be, in defined geographic
territories, and has granted CCR the right to use the Trademarks to identify and
distinguish such beverages and related products.  CCR desires to grant to
Bottler, subject to the terms and conditions set forth in this Agreement, the
rights and obligations that CCR has received from Company to market, distribute,
promote, and sell such shelf-stable, ready-to-drink beverages and related
products in the Sub-Bottling Territory identified on Exhibit C-2, and an
exclusive sub-license to use the Trademarks solely in connection with the
distribution, promotion, marketing, and sale of such beverages and related
products in the Sub-Bottling Territory. Company desires to consent to such
grant, subject to agreement by CCR and Bottler to the terms and conditions of
this Agreement.

1.6.

Although Bottler is not authorized under this Agreement to manufacture or
package Company’s beverage products, Bottler will continue to be identified as
“Bottler” in this Agreement and otherwise, because the parties believe that use
of the term “Bottler” is important to historical and continuing commercial
relationships between Bottler and customers, consumers, and communities.

1

--------------------------------------------------------------------------------

COMPANY AND BOTTLER AGREE AS FOLLOWS:

2.

DEFINITIONS

2.1.

“Affiliate" means, as to any Person, another Person that Controls, is Controlled
by, or is under common Control with the first Person.

2.2.

“Agreement” means this Comprehensive Beverage Agreement by and between Bottler,
CCR and Company, as hereafter amended by the parties in accordance with the
provisions hereof.

2.3.

“Beneficial Owner” means a Person having Beneficial Ownership of any securities.

2.4.

“Beneficial Ownership” of securities means possession of (a) voting power, which
includes the power to vote, or to direct the voting of, securities, or (b)
investment power, which includes the power to Dispose of, or to direct the
Disposition of, securities. Beneficial Ownership includes any voting power or
investment power that any person has or shares, directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise.  The
following Persons will not be deemed to have acquired Beneficial Ownership of
securities under the circumstances described:

 

2.4.1.

a Person engaged in business as an underwriter of securities who acquires
securities through his participation in good faith in a firm commitment
underwriting registered under the Securities Act of 1933 will not be deemed to
be the Beneficial Owner of such securities until such time as the underwriter
completes his participation in the underwriting and will not be deemed to be the
Beneficial Owner of the securities acquired by other members of any underwriting
syndicate or selected dealers in connection with such underwriting solely by
reason of customary  underwriting or selected dealer arrangements;

 

2.4.2.

a member of a national securities exchange will not be deemed to be a Beneficial
Owner of securities held directly or indirectly by it on behalf of another
person solely because such member is the record holder of such securities and,
pursuant to the rules of such exchange, may direct the vote of such securities,
without instruction, on other than contested matters or matters that may affect
substantially the rights or privileges of the holders of the securities to be
voted, but is otherwise precluded by the rules of such exchange from voting
without instruction;

 

2.4.3.

the holder of a proxy solicited by the Board of Directors of Bottler for the
voting of securities of such Bottler at any annual or special meeting and any
adjournment or adjournments thereof of the stockholders of Bottler will not be
deemed to be a Beneficial Owner of the securities that are the subject of the
proxy solely for such reason; and

 

2.4.4.

a Person who in the ordinary course of his business is a pledgee of securities
under a written pledge agreement will not be a Beneficial Owner until the
pledgee has taken all formal steps required to declare a default and determines
that the power to vote or to direct the vote or to Dispose or to direct the
Disposition of such pledged securities will be exercised.

2.5.

“Beverage” means a non-alcoholic, shelf-stable beverage in pre-packaged,
ready-to-drink form in bottles, cans or other factory-sealed
containers.  “Beverage” does not include any Beverage Component.

2

--------------------------------------------------------------------------------

2.6.

“Beverage Component” means a beverage syrup, beverage concentrate, beverage
base, beverage flavor, beverage sweetener, beverage mix, beverage powder,
grounds (such as for coffee), herbs (such as for tea), liquid flavor enhancer,
liquid water enhancer, or other beverage component that is not ready to drink
but is intended to be mixed with other ingredients before being consumed.

2.7.

“Business Day” means Monday through Friday, except the legal public holidays
specified in 5 U.S.C. 6103 or any other day declared to be a holiday by federal
statute or executive order.  

2.8.

“Change of Control” means a Disposition that results in the existing Beneficial
Owners of the securities of Bottler as of the Effective Date (together with
their Permitted Transferees and Permitted Transferees of Permitted Transferees
at any tier) ceasing to have, collectively, Control of Bottler.

2.9.

“Company Authorized Supplier” means (a) any Regional Producing Bottler and (b)
any other Person expressly authorized by Company to supply Expanding
Participating Bottlers or Participating Bottlers with Covered Beverages and
Related Products.

2.10.

“Company Owned Distributor” and “Company Owned Manufacturer”:

 

2.10.1.

“Company Owned Distributor” means any Affiliate or operating unit of Company
that markets, promotes, distributes, and sells any of the Covered Beverages or
Related Products through Direct Store Delivery in a geographic territory in the
United States.

 

2.10.2.

“Company Owned Manufacturer” means any Affiliate or operating unit of Company
located in the United States that manufactures any of the Covered Beverages for
distribution or sale within the United States.

2.11.

“Consumer Beverage Component” means a Beverage Component intended for sale to
consumers directly or through a retail outlet as a shelf-stable, factory-sealed
product to be mixed by consumers with other ingredients, or dispensed from
equipment owned by or leased to consumers, outside the premises of the retail
outlet, before being consumed. Consumer Beverage Component will not include any
Beverage Component intended to be used to produce a beverage dispensed from
equipment on the premises of any food service customers or other chain or
fountain accounts.

2.12.

“Control” means the possession, directly or indirectly, of more than 50% of the
outstanding voting power of a Person.

2.13.

“Covered Beverage” means a Beverage identified on Exhibit A, and all Line
Extensions, SKUs and packages thereof.

2.14.

“Direct Store Delivery” means the distribution method whereby product is
delivered by suppliers directly to retail outlet shelves for selection by
consumers and does not arrive at the retail outlet via a retailer’s own
warehouse or warehouses operated by other wholesalers or by agents of the
retailer.

2.15.

“Disposition” means any sale, merger, issuance of securities, exchange,
transfer, power of attorney, proxy, redemption or any other contract,
arrangement, understanding, or transaction in which, or as a result of which,
any Person  acquires, or obtains any contract, option, conversion privilege or
other right to acquire Beneficial Ownership of any securities.

2.16.

“Effective Date” means March 31, 2017.

3

--------------------------------------------------------------------------------

2.17.

“Expanding Participating Bottler” and “Participating Bottler”:

 

2.17.1.

“Expanding Participating Bottler” means any Person meeting the criteria of any
of Sections 2.17.1.1, 2.17.1.2, 2.17.1.3, 2.17.1.4, or 2.17.1.5.

 

2.17.1.1.

Bottler;

 

2.17.1.2.

A Person (other than a Company Owned Distributor) that distributes Beverages
under the Coca-Cola trademark and other Trademarks through Direct Store Delivery
in a territory in the United States (which for purposes of this Agreement will
mean the fifty (50) United States as of the Effective Date and the District of
Columbia but will expressly exclude any U.S. territories) as of December 31,
2013 and, on or after December 31, 2013 (a) first acquired or acquires, through
a grant or series of related grants from Company (or a Company Affiliate), the
right to distribute all or substantially all of the Covered Beverages and
Related Products in one (1) or more geographic territories within the United
States, and (b) such acquisition(s) result in a net increase of thirty percent
(30%) or more in the aggregate number of physical cases of Covered Beverages and
Related Products sold in all of such Person’s territories within the United
States, determined based on the twelve (12) month period immediately preceding
the consummation of such acquisitions.  Physical cases resulting from
termination, surrender or exchange of territorial rights will be subtracted so
as to determine the net increase;

 

2.17.1.3.

A Person (other than a Company Owned Distributor) that does not distribute
Beverages under the Coca-Cola trademark and other Trademarks through Direct
Store Delivery in a territory in the United States as of December 31, 2013, and,
on or after December 31, 2013, first acquired or acquires through a grant or
series of related grants from Company (or a Company Affiliate) the right to
distribute all or substantially all of the Covered Beverages and Related
Products in one (1) or more geographic territories within the United States;

 

2.17.1.4.

A Person (other than a Company Owned Distributor) that acquires through a
transaction or series of related transactions from an Expanding Participating
Bottler the right to distribute all or substantially all of the Covered
Beverages and Related Products in one (1) or more geographic territories within
the United States; or

 

2.17.1.5.

A Participating Bottler that (a) acquires through a transaction or series of
related transactions from another Participating Bottler the right to distribute
all or substantially all of the Covered Beverages and Related Products in one or
more geographic territories within the United States, and (b) such
acquisition(s) result in a net increase of thirty percent (30%) or more in the
aggregate number of physical cases of Covered Beverages and Related Products
sold in all of the acquiring Participating Bottler’s territories within United
States, determined based on the twelve (12) month period immediately preceding
the consummation of such acquisitions.  Physical cases resulting from
termination, surrender or exchange of territorial rights will be subtracted so
as to determine the net increase.

4

--------------------------------------------------------------------------------

 

2.17.2.

“Participating Bottler” means a Person who acquires through a grant or series of
related grants from Company (or a Company Affiliate) the right to distribute all
or substantially all of the Covered Beverages and Related Products in one (1) or
more geographic territories within the United States in accordance with a
Participating Bottler Comprehensive Beverage Agreement.  A list of Participating
Bottlers as of the Effective Date is set forth on Schedule 2.17.2 to this
Agreement, which Schedule may be updated from time to time by Company by
providing Notice to Bottler to accurately reflect all Participating Bottlers as
of the date of any such update.

2.18.

“Finished Goods Supply Agreement” means the Finished Goods Supply Agreement
between Bottler and any Regional Producing Bottler, in the form attached as
Exhibit E.

2.19.

“Finished Product” means Covered Beverages and Related Products in bottles, cans
or other factory-sealed containers supplied to Bottler pursuant to a Finished
Goods Supply Agreement for distribution and sale by Bottler in the Territory in
accordance with the terms of this Agreement.

2.20.

“First-Line Territory” means the territory in which Bottler is authorized by
Company under Section 3.1 to market, promote, distribute, and sell the Covered
Beverages and Related Products under this Agreement, as set forth on Exhibit
C-1.

2.21.

“Full Line Operator” means a Person that provides vending or food service
management services to business, industry, educational, healthcare and public
locations and sells a wide range of products, which can include candy, cookies,
chips, fresh fruit, milk, cold food, coffee and other hot drinks, sparkling
beverages, and often frozen products like ice cream.

2.22.

“Governance Board” means The Coca-Cola System Leadership Governance Board, the
governing body for the Coca-Cola system consisting of representatives of Company
and selected U.S. bottlers.  The Governance Board (as currently contemplated by
Company and the Expanding Participating Bottlers) is described in the Coca-Cola
System Governance Letter Agreement between the parties with the effective date
of March 31, 2017, as it may be amended from time to time by mutual agreement of
the parties.

2.23.

“Governmental Authority” means any government or subdivision thereof, whether
foreign or domestic, national, state, county, municipal or regional, any agency
or instrumentality of any such government or subdivision thereof, any other
governmental entity, or a court.

2.24.

“Incidence Agreement” means the Expanding Participating Bottler Revenue
Incidence Agreement between Company and Bottler, as may be amended, modified and
restated from time to time.

2.25.

“Incubation Beverage” means (a) a Beverage existing as of the Effective Date and
distinguished by a trademark owned by Company or an Affiliate or by a trademark
licensed to Company or an Affiliate and sublicensed to Bottler that has not
achieved sales volume nationally of at least twelve (12) million physical cases
(the “Volume Threshold”) and annual sales revenue of at least $100 million USD
in the immediately preceding 12 month period (the “Revenue Threshold”), as such
Revenue Threshold is adjusted pursuant to Section 2.25.4; and (b) a Beverage
introduced after the Effective Date distinguished by a trademark owned by
Company or an Affiliate or by a trademark licensed to Company or an Affiliate
and sublicensed to Bottler that would otherwise constitute a New Beverage
Product but has not achieved the Volume Threshold and the Revenue Threshold.

 

2.25.1.

“Incubation Beverage” will not include a Line Extension of a then existing
Covered Beverage or a new SKU or package for a then existing Covered
Beverage.  Upon

5

--------------------------------------------------------------------------------

 

achieving both the Volume Threshold and the Revenue Threshold for the
immediately preceding 12 month period, an Incubation Beverage will be deemed to
be a New Beverage Product in accordance with Section 7.2, and, as a New Beverage
Product, will be subject to Section 7.1.

 

2.25.2.

If the Incubation Beverage then becomes a Covered Beverage in accordance with
Section 7.1, it will thereafter continue to be a Covered Beverage regardless of
whether it continues to meet the Volume Threshold and Revenue Threshold, subject
to Company’s right to discontinue Covered Beverages in accordance with Section
9.2.

 

2.25.3.

A Covered Beverage that is discontinued by Company cannot thereafter become an
Incubation Beverage.

 

2.25.4.

The Revenue Threshold will increase annually, beginning with the first calendar
year following the calendar year in which the Effective Date occurs.  The amount
of the annual increase in the Revenue Threshold will be equal to the percentage
increase in the Index as of December 31 of the calendar year just ended (the
“Current Index”) compared to the Index as of the immediately preceding December
31 (the “Base Index”).  The Index will be the Consumer Price Index for All Urban
Consumers (CPI-U) U.S. City Average, All Items, as published by the Bureau of
Labor Statistics of the Department of Labor, as it may be amended from time to
time, or such other comparable source upon which the Parties may agree.

 

2.25.5.

“Line Extension” means (a) with respect to a Covered Beverage, a flavor, calorie
or other variation of the Covered Beverage, introduced by Company after the
Effective Date, that is identified by the primary Trademark that also identifies
the Covered Beverage or any modification of such Trademark (i.e., the addition
of a prefix, suffix or other modifier used in conjunction with any such
Trademark); (b) with respect to a Related Product, a flavor, calorie or other
variation of the Related Product, introduced by Company after the Effective
Date, that is identified by the Trademark that also identifies the Related
Product (or any modification of such Trademark); and (c) with respect to a
Permitted Beverage Product, a flavor, calorie or other variation of such
Permitted Beverage Product introduced after the Effective Date that is
identified by the primary trademark that also identifies such Permitted Beverage
Product or any modification of such trademark (i.e., the addition of a prefix,
suffix or other modifier used in conjunction with any such trademark); provided
that Company reasonably determines that such flavor, calorie or other variation
is marketed in the same beverage category as the Permitted Beverage Product.

2.26.

“Mandated Beverage” means any Beverage (or SKU or package of such Beverage)
identified by trademarks owned by Company or its Affiliates, or by trademarks
licensed to Company or its Affiliates and sublicensed to Bottler, the
availability in the Territory of which is required by plans, programs,
guidelines, or instructions of the Governance Board or which is otherwise
designated by the Governance Board as a “Mandated Beverage”.

2.27.

“Mandated Related Product” means any Consumer Beverage Component or other
beverage product (or SKU or package of such Consumer Beverage Component or other
beverage product) identified by trademarks owned by Company or its Affiliates,
or by trademarks licensed to Company or its Affiliates and sublicensed to
Bottler, the availability in the Territory of which is required by plans,
programs, guidelines, or instructions of the Governance Board or which is
otherwise designated by the Governance Board as a “Mandated Related Product.”

6

--------------------------------------------------------------------------------

2.28.

“Multiple Route to Market Beverage” means (a) any Beverage distributed by
Bottler on the Effective Date and identified on Exhibit A as a “Multiple Route
to Market Beverage”, and (b) any New Beverage Product that is a Beverage that
Company determines, in its sole discretion, after notice to and discussion with
the Governance Board, will be distributed in the Territory through both Direct
Store Delivery and other means, subject to the applicable provisions of Section
7.  Line Extensions, new SKUs and packages of a Covered Beverage that is not a
Multiple Route To Market Beverage will not constitute Multiple Route to Market
Beverages.  For each Multiple Route to Market Beverage, Exhibit A will specify
the extent to which the Beverage will be distributed in the Territory via Direct
Store Delivery.    

2.29.

“Multiple Route to Market Related Product” means (a) any Consumer Beverage
Component (or other product that is not a Beverage) distributed by Bottler on
the Effective Date and identified on Exhibit F as a “Multiple Route to Market
Related Product”, and (b) any New Beverage Product that is a Consumer Beverage
Component (or other product that is not a Beverage) that Company determines, in
its sole discretion, after notice to and discussion with the Governance Board,
will be distributed in the Territory through both Direct Store Delivery and
other means, subject to the applicable provisions of Section 7.  Line
Extensions, new SKUs and packages of a Related Product that is not a Multiple
Route To Market Related Product will not constitute Multiple Route to Market
Related Products. For each Multiple Route to Market Related Product, Exhibit F
will specify the extent to which the product will be distributed in the
Territory via Direct Store Delivery.  

2.30.

“New Beverage Product” means a Beverage or Consumer Beverage Component (or other
product that is not a Beverage) that does not appear on Exhibit A or Exhibit F
as of the Effective Date, that Company or an Affiliate of Company develops,
acquires, creates, licenses, or otherwise obtains sufficient rights to market,
promote, distribute and sell in the Territory, and that Company determines, in
its sole discretion, after Notice to and discussion with the Governance Board,
will be distributed in the Territory through Direct Store Delivery. “New
Beverage Product” will not include an Incubation Beverage, Line Extension, or
new SKU or package of any Covered Beverage or Related Product. Upon achieving
both the Volume Threshold and the Revenue Threshold, as defined in Section 2.25,
an Incubation Beverage will be deemed to be a New Beverage Product in accordance
with Section 7.2, and as a New Beverage Product will be subject to Section 7.1.

2.31.

“Permitted Ancillary Business” means a business operated by Bottler or an
Affiliate of Bottler to which Company has provided its consent on Schedule 2.31
(subject to the conditions specified on Schedule 2.31), and is therefore
permitted under this Agreement to produce, manufacture, prepare, package,
distribute, sell, deal in, or otherwise use or handle, as the case may be,
Beverages, Beverage Components or other beverage products that are not Covered
Beverages, Related Products, or Permitted Beverage Products.  “Permitted
Ancillary Business” will include any ancillary businesses to which Company may
hereafter provide prior written consent, which consent will result in the
automatic amendment of Schedule 2.31 to include such permitted ancillary
business.  Company will not unreasonably withhold its consent to a proposed
ancillary business that (a) is not directly and primarily involved in the
manufacture, marketing, promotion, distribution or sale of Beverages, Beverage
Components and other beverage products (e.g., sale, lease or servicing of
equipment used in the distribution of beverages to third parties), or (b)
provides office coffee service to offices or facilities.

2.32.

“Permitted Beverage Product” means a Beverage, Beverage Component, or other
beverage product that is not a Covered Beverage or Related Product, to which
Company has provided its consent on Schedule 2.32 (subject to the conditions
specified on Schedule 2.32) and is therefore permitted under this Agreement.
“Permitted Beverage Product” will include any beverage product to which

7

--------------------------------------------------------------------------------

Company hereafter provides prior written consent, which consent will result in
the automatic amendment of Schedule 2.32 to include such permitted beverage
product, and any Line Extension of a Permitted Beverage Product or new SKU or
package of an existing Permitted Beverage Product.  

2.33.

“Permitted Line of Business” means a line of business operated by Bottler or an
Affiliate of Bottler to which Company has provided its consent on Schedule 2.33
(subject to the conditions specified on Schedule 2.33), and is therefore
permitted under this Agreement to use delivery vehicles, cases, cartons,
coolers, vending machines or other equipment bearing Company’s Trademarks and/or
to assign duties relating to such line of business to personnel or management
whose primary duties relate to delivery or sales of Covered Beverages or Related
Products.  “Permitted Line of Business” will include any line of business as to
which Company hereafter provides prior written consent, which consent will not
be unreasonably withheld by Company and will result in the automatic amendment
of Schedule 2.33 to include such Permitted Line of Business.

2.34.

“Permitted Transferee” means, with respect to a Beneficial Owner of equity
securities of Bottler:

 

2.34.1.

such Beneficial Owner’s past, present and future spouses (including former
spouses), lineal descendants (including adopted children and stepchildren),
parents, grandparents, siblings, and first-degree cousins (collectively, “Family
Members”);

 

2.34.2.

such Beneficial Owner’s or Family Member’s estate, including the executor(s),
administrator(s) or other personal representative(s) of such Beneficial Owner’s
or Family Member’s estate in their fiduciary capacity(ies) (“Family Estate”);

 

2.34.3.

any trust primarily for the benefit of such Beneficial Owner and/or any Family
Member(s), including the trustee(s) of such Family Trust in their fiduciary
capacity(ies) (“Family Trust”), provided a trust shall still be a Family Trust
even if there exists a remote contingent beneficial interest in favor of a
non-Family Member in such Family Trust;

 

2.34.4.

any partnership, corporation or limited liability company that is wholly-owned
by such Beneficial Owner, Family Member(s), Family Estate and/or Family Trust;
and

 

2.34.5.

any other existing Beneficial Owner of equity securities of Bottler and such
other Beneficial Owner’s respective “Permitted Transferees” determined under
Section 2.34.1 through Section 2.34.4 above.

With respect to a stockholder that is an entity, “Permitted Transferee” will
also include any Affiliate of such stockholder. For purposes of determining the
Permitted Transferees of a Permitted Transferee, such Permitted Transferee shall
be deemed a Beneficial Owner under this Agreement.

2.35.

“Person” means an individual, a corporation, a company, a voluntary association,
a partnership, a joint venture, a limited liability company, a trust, an estate,
an unincorporated organization, a Governmental Authority, or any other entity.

2.36.

“Regional Producing Bottler” means any Expanding Participating Bottler or
Company Owned Manufacturer that is (directly or indirectly through its
membership in another Person) a member of the Coca-Cola System National Product
Supply Group.

2.37.

“Related Agreement” means any agreement identified on Schedule 2.37 between
Company and any of Company’s Affiliates and Bottler and any of Bottler’s
Affiliates relating to the marketing, promotion, distribution and sale of
Covered Beverages and Related Products in the Territory.

8

--------------------------------------------------------------------------------

2.38.

“Related Product” means a product listed on Exhibit F that does not fall within
the definition of “Beverage,” and includes (i) any Consumer Beverage Component
(or other product that is not a Beverage) that becomes a Related Product under
Sections 2.28, 2.29, 7, 8 or 9 of this Agreement, (ii) all Line Extensions of
the Related Products identified on Exhibit F, and (iii) all SKUs or packages for
the Related Products identified on Exhibit F.

2.39.

“SKU” means a stock-keeping unit or other uniquely identifiable type of Beverage
or other product configuration, distinguished by the use of a different primary
or secondary packaging and/or different flavoring or other characteristics from
other Beverage or product configurations, such that such configuration requires
the use of a separate UPC code to distinguish it from other forms of Beverage or
product configurations.

2.40.

“Sub-Bottling Territory” means the territory in which Bottler is authorized by
CCR under Section 3.2 to market, promote, distribute, and sell the Covered
Beverages and Related Products under this Agreement, as set forth on Exhibit
C-2.

2.41.

“Subterritory” means a geographic segment of a the First-Line Territory or a
Sub-Bottling Territory,  as described in Exhibit C-1 and Exhibit C-2.

2.42.

“Term” means the Initial Term and any Additional Term(s).

2.43.

“Territory” means the First-Line Territory and the Sub-Bottling Territory,
collectively.

2.44.

“Trademarks” means the trademarks owned by or licensed to Company or its
Affiliates and identified on Exhibit B.

2.45.

“U.S. Coca-Cola Bottler” means a Person (including a Company Owned Distributor)
that distributes Beverages under the Coca-Cola trademark and other Trademarks
through Direct Store Delivery in a territory in the United States of America.

3.

AUTHORIZATIONS FOR BOTTLER TO MARKET, PROMOTE, DISTRIBUTE AND SELL COVERED
BEVERAGES AND RELATED PRODUCTS IN THE FIRST-LINE TERRITORY AND SUB-BOTTLING
TERRITORY

3.1.

Company appoints Bottler as its sole and exclusive distributor of Covered
Beverages and Related Products under the Trademarks for sale in and throughout
the First-Line Territory, subject to the provisions of this Agreement.  In
furtherance of such appointment, Company authorizes Bottler:

 

3.1.1.

To purchase Covered Beverages and Related Products from (i) Company, directly or
through its Affiliates, (ii) a Regional Producing Bottler in accordance with the
Finished Goods Supply Agreement; or (iii) any other Company Authorized Supplier
in accordance with the terms of an applicable supply agreement, agency sales
agreement or other similar arrangement between Bottler and such Company
Authorized Supplier.

 

3.1.2.

To market, promote, distribute, and sell such Covered Beverages and Related
Products under the Trademarks in and throughout the First-Line Territory;

 

3.1.3.

If Bottler is a party to a Regional Manufacturing Agreement with Company, to
market, promote, distribute and sell in and throughout the First-Line Territory
Covered Beverages and Related Products manufactured, produced and packaged by
Bottler for its own account in accordance with such Regional Manufacturing
Agreement; and

9

--------------------------------------------------------------------------------

 

3.1.4.

If (a) Bottler is a party to an Expanding Participating Bottler Manufacturing
Agreement or other manufacturing authorization with Company (in either case, a
“Manufacturing Authorization”), and (b) such Manufacturing Authorization
expressly authorizes Bottler to manufacture, produce and package Covered
Beverages and Related Products for distribution in and throughout the First-Line
Territory, to market, promote, distribute and sell in and throughout the
First-Line Territory Covered Beverages and Related Products manufactured,
produced and packaged by Bottler for its own account in accordance with such
Manufacturing Authorization.

3.2.

In consideration of payment by Bottler to CCR on a quarterly basis of the
“Sub-Bottling Payment” calculated and paid in accordance with Schedule 3.2, CCR
hereby appoints Bottler as its sole and exclusive distributor of Covered
Beverages and Related Products under the Trademarks for sale in and throughout
the Sub-Bottling Territory, subject to the provisions of this Agreement.  In
furtherance of such appointment, CCR hereby authorizes Bottler, and Bottler
undertakes, upon the terms and conditions set forth in this Agreement:

 

3.2.1.

To purchase Covered Beverages and Related Products from (i) Company, directly or
through its Affiliates, (ii) a Regional Producing Bottler in accordance with the
Finished Goods Supply Agreement; or (iii) any other Company Authorized Supplier
in accordance with the terms of an applicable supply agreement, agency sales
agreement or other similar arrangement between Bottler and such Company
Authorized Supplier;

 

3.2.2.

To market, promote, distribute, and sell such Covered Beverages and Related
Products under the Trademarks in and throughout the Sub-Bottling Territory;

 

3.2.3.

If Bottler is a party to a Regional Manufacturing Agreement with Company, to
market, promote, distribute and sell in and throughout the Sub-Bottling
Territory Covered Beverages and Related Products manufactured, produced and
packaged by Bottler for its own account in accordance with such Regional
Manufacturing Agreement; and

 

3.2.4.

If Bottler is a party to a Manufacturing Authorization and such Manufacturing
Authorization expressly authorizes Bottler to manufacture, produce and package
Covered Beverages and Related Products for distribution in and throughout the
Sub‑Bottling Territory, to market, promote, distribute and sell in and
throughout the Sub-Bottling Territory Covered Beverages and Related Products
manufactured, produced and packaged by Bottler for its own account in accordance
with such Manufacturing Authorization.

3.3.

Company consents to the grant of rights by CCR to Bottler for the Sub-Bottling
Territory provided for under this Agreement. Company further agrees that, during
the Term, Company will not terminate, and CCR will not relinquish, CCR’s rights
to market, promote, distribute and sell the Covered Beverages and the Related
Products in the Sub-Bottling Territory.

3.4.

Neither Company nor any of Company’s Affiliates will distribute or sell, or
authorize any other party to distribute or sell, Covered Beverages or Related
Products  in the Territory, except:

 

3.4.1.

as expressly provided in this Agreement (including, in the case of Multiple
Route to Market Beverages and Multiple Route to Market Related Products, as
provided in Section 8);

10

--------------------------------------------------------------------------------

 

3.4.2.

in accordance with, and for the time period specified in, the alternate route to
market agreements identified on Schedule 3.4.2 in effect between Company and
Bottler as of the Effective Date (which agreement(s) shall expire by its terms
and shall not be renewed or extended except as determined by the Governance
Board) (the “Existing Alternate Route to Market Agreements”); and

 

3.4.3.

under any new alternate route to market agreements established in conjunction
with and approved by the Governance Board (“New Alternate Route to Market
Agreements”).  

3.5.

Bottler will not authorize any wholesalers or other distributors to distribute
or sell Covered Beverages or Related Products (including Multiple Route to
Market Beverages or Multiple Route to Market Related Products) within or outside
the Territory, except that Bottler may sell Covered Beverages and Related
Products (including Multiple Route to Market Beverages and Multiple Route to
Market Related Products) to Full Line Operators in the Territory for further
distribution and sale of such Covered Beverages and Related Products by such
Full Line Operators in the Territory.

3.6.

If and to the extent that Company distributes, or determines, in its sole
discretion, to distribute a Beverage or Beverage Component that is neither a
Covered Beverage nor a Related Product (or is a Multiple Route to Market
Beverage or Multiple Route to Market Related Product to be distributed in the
Territory via means other than Direct Store Delivery), Company may, in its sole
discretion, determine or modify the appropriate business model for such
distribution.  Company will discuss such business model with the Governance
Board.  Company will offer Bottler the option to participate economically in
such business model under commercially reasonable terms and conditions to be
negotiated in good faith by the parties, as follows:

 

3.6.1.

in the case of fountain syrups, under (a) Local Marketing Partner Agreements
governing Bottler’s distribution and/or sale of certain fountain post-mix
beverage syrups to certain local accounts in the Territory, and/or (b)
agreements addressing Bottler’s economic participation in the sale in the
Territory of beverage syrups and other Beverage Components to national and
regional food service customers and/or other chain or fountain accounts; and

 

3.6.2.

in the case of (a) a Beverage that is not a Covered Beverage, (b) a Beverage
Component that is not a Related Product, or (c) to the extent distributed
through means other than Direct Store Delivery, a Multiple Route to Market
Beverage or  Multiple Route to Market Related Product, under one or more
agreements addressing Bottler’s economic participation in the sale of such
products in the Territory.

3.7.

In the case of any Covered Beverage or Related Product that the Governance Board
determines will be distributed in the Territory via means other than Direct
Store Delivery, Bottler’s economic participation will be addressed under the
Existing Alternate Route To Market Agreements or New Alternate Route to Market
Agreements.

4.

ALTERNATE ROUTES TO MARKET

Company reserves the right to market, promote, distribute and sell, or authorize
others to market, promote, distribute and sell, in the Territory, subject to
terms and conditions specified by the Governance Board, any Covered Beverage
(including any Multiple Route to Market Beverage) or Related Product (including
any Multiple Route to Market Related Product) that the Governance Board
designates for distribution in the Territory via means other than Direct Store
Delivery.

11

--------------------------------------------------------------------------------

5.

COMPANY AND BOTTLER RIGHTS AND OBLIGATIONS REGARDING THE TRADEMARKS

5.1.

Bottler acknowledges and agrees that Company is the sole and exclusive owner of
all rights, title and interest in and to the Trademarks.  Company has the
unrestricted right, in its sole discretion, to use the Trademarks on the Covered
Beverages and Related Products and on all other products and merchandise, to
determine which Trademarks will be used on which Covered Beverages and Related
Products, and to determine how the Trademarks will be displayed and used on and
in connection with the Covered Beverages and Related Products. Bottler agrees
not to dispute the validity of the Trademarks or their exclusive ownership by
Company either during the Term or thereafter, notwithstanding any applicable
doctrines of licensee estoppel.  

5.2.

Company grants to Bottler only an exclusive, royalty-free license to use the
Trademarks, solely in connection with the marketing, promotion, distribution,
and sale of the Covered Beverages and Related Products in the First-Line
Territory, and CCR grants to Bottler only an exclusive, royalty-free sublicense
to use the Trademarks, solely in connection with the marketing, promotion,
distribution, and sale of the Covered Beverages and Related Products in the
Sub-Bottling Territory, all in accordance with standards adopted and issued by
Company from time to time, and made available to Bottler through written,
electronic, on-line or other form or media, subject to the rights reserved to
Company under this Agreement.  

5.3.

Nothing in this Agreement, nor any act or failure to act by Bottler, CCR or
Company, will give Bottler any proprietary or ownership interest of any kind in
the Trademarks or in the goodwill associated therewith.

5.4.

Bottler and CCR acknowledge and agree that, all use of the Trademarks will inure
to the benefit of Company.

5.5.

Except as set forth on Schedule 5.5, Bottler must not adopt or use any name,
corporate name, trading name, title of establishment or other commercial
designation or logo that includes the words “Coca‑Cola”, “Coca”, “Cola”, “Coke”,
or any of them, or any word, name or designation that is confusingly similar to
any of them, or any graphic or visual representation of the Trademarks or any
other Trademark or intellectual property owned by Company, without the prior
written consent of Company, which consent shall not be unreasonably withheld and
will be contingent on Bottler’s compliance with this Agreement.

5.6.

Bottler recognizes that the uniform external appearance of the Trademarks on
distribution and other equipment and materials used under this Agreement is
important to the Trademarks, the successful marketing of the Covered Beverages
and Related Products, and the Coca-Cola system.

 

5.6.1.

Bottler agrees, to the extent such Trademarks are utilized by Bottler, to accept
and, within a reasonable time, apply any new or modified standards adopted and
issued from time to time by Company that are generally applicable, and made
available to Bottler for the design and decoration of trucks and other delivery
vehicles, cases, cartons, coolers, vending machines and other materials and
equipment that bear such Trademarks and are used in the marketing, promotion,
distribution, and sale of Covered Beverages and Related Products.

 

5.6.2.

If Company changes such standards, the new standards will apply to all such
assets acquired by Bottler following receipt of Notice of the change in
standards to the extent Bottler uses the Trademarks on such assets, and will be
applied to such existing assets in the normal course of Bottler’s business
(e.g., trucks would be repainted consistent with normal maintenance cycles).

12

--------------------------------------------------------------------------------

6.

PRE-EXISTING COMMITMENTS

6.1.

Company and Bottler acknowledge that the sale by Company or its Affiliates of
certain Covered Beverages or Related Products to certain customers or
distributors in the Territory may be required under pre-existing commitments
with such customers or distributors.  

 

6.1.1.

The pre-existing commitments, if any, applicable to the Territory are identified
on Schedule 6.

 

6.1.2.

Company or its Affiliates may continue to distribute and sell Covered Beverages
and Related Products in the Territory until the expiration of the applicable
pre-existing commitment, but neither Company nor any of its Affiliates will
exercise any voluntary rights to extend or renew the term of any such
pre-existing commitment.  

 

6.1.3.

If a pre-existing commitment provides for automatic renewal, Company will use
good faith efforts to provide a notice of termination rather than allow the
pre-existing commitment to automatically renew, if Company may do so without
breaching the pre-existing commitment or incurring any penalties.

7.

NEW BEVERAGE PRODUCTS

7.1.

If Company or a Company Affiliate proposes to distribute or sell, or authorize
the distribution or sale of, any New Beverage Product in the Territory:

 

7.1.1.

Any such New Beverage Product that is a Mandated Beverage will be deemed a
Covered Beverage, and Exhibit A will be deemed automatically amended to add such
Mandated Beverage to the list of Covered Beverages (and if the New Beverage
Product is sold under a trademark not listed on Exhibit B, Exhibit B will be
deemed automatically amended to add the trademark associated with the New
Beverage Product).  

 

7.1.2.

Any such New Beverage Product that is a Mandated Related Product will be deemed
a Related Product, and Exhibit F will be deemed automatically amended to add
such Related Product to the list of Related Products (and if the New Beverage
Product is sold under a trademark not listed on Exhibit B, Exhibit B will be
deemed automatically amended to add the trademark associated with the New
Beverage Product).

 

7.1.3.

Any such New Beverage Product that is not a Mandated Beverage or Mandated
Related Product will be offered by Company through Notice to Bottler.

 

7.1.3.1.

The Notice must specify if such New Beverage Product is a Multiple Route to
Market Beverage or Multiple Route to Market Related Product and, if so, the
extent to which such New Beverage Product will be distributed in the Territory
via Direct Store Delivery.

 

7.1.3.2.

Bottler will have the option to distribute and sell such New Beverage Product in
the Territory under the terms and conditions of this Agreement.  

 

7.1.3.3.

Bottler's option under this Section 7.1.3 must be exercised by Bottler, if at
all, by providing to Company Notice of such election within sixty (60) days
following the date on which Bottler receives Notice from

13

--------------------------------------------------------------------------------

 

Company that Company intends to introduce the New Beverage Product in the
Territory and provides Bottler with an operating plan for, and samples of, the
New Beverage Product.

 

7.1.3.4.

If Bottler does not give Company timely Notice of Bottler's exercise of such
option, then Company will have the right to market, promote, distribute and
sell, or authorize others to market, promote, distribute and sell, in the
Territory and otherwise undertake any activity with respect to the applicable
New Beverage Product, including use of the Trademarks in connection with the
marketing, promotion, distribution, and sale of the New Beverage Product in the
Territory.

 

7.1.3.5.

If Bottler gives Company timely Notice of Bottler's exercise of such option,
then, in the case of a new Beverage, Exhibit A will be deemed automatically
amended to add such New Beverage Product to the list of Covered Beverages, and,
in the case of a new Consumer Beverage Component, Exhibit F will be deemed
automatically amended to add such New Beverage Product to the list of Related
Products (and if the New Beverage Product is sold under a trademark not listed
on Exhibit B, Exhibit B will be deemed automatically amended to add the
trademark associated with the New Beverage Product).

 

7.1.3.6.

If the Notice from Company to Bottler specified that a new Covered Beverage is a
Multiple Route to Market Beverage, then Exhibit A will identify such Beverage as
a Multiple Route to Market Beverage and specify the extent to which such new
Multiple Route to Market Beverage will be distributed in the Territory via
Direct Store Delivery.

 

7.1.3.7.

If the Notice from Company to Bottler specified that a new Related Product is a
Multiple Route to Market Related Product, then Exhibit F will identify such
product as a Multiple Route to Market Related Product and specify the extent to
which such new Multiple Route to Market Related Product will be distributed in
the Territory via Direct Store Delivery.  

 

7.1.3.8.

Company will, at Bottler’s request, provide updated versions of Exhibit A,
Exhibit B and Exhibit F to reflect changes under this Section 7.1.3.

7.2.

If an Incubation Beverage exceeds the Volume Threshold and the Revenue Threshold
for the immediately preceding twelve (12) month period, that Beverage will cease
to be an Incubation Beverage and will be treated as a New Beverage Product
subject to the provisions of this Section 7, including determination of whether
such Beverage is a Mandated Beverage. To facilitate this transition, Company and
Bottler will, as applicable, (a) terminate (without compensation or liability to
one another) any agreement relating to the marketing, promotion, distribution,
or sale of such Beverage binding only Company (or one of its Affiliates) and
Bottler; or (b) negotiate in good faith, on terms mutually agreeable to Company
and Bottler, the termination of any such agreement binding on any party other
than Company (or one of its Affiliates) and Bottler.

7.3.

If a New Beverage Product is not owned by Company, then the parties may enter
into a separate agreement with respect to Bottler’s distribution and sale of
that New Beverage Product in the Territory.  

14

--------------------------------------------------------------------------------

7.4.

If Company or one of its Affiliates acquires or licenses a New Beverage Product
that becomes a Covered Beverage or Related Product under this Section 7, then
Bottler’s rights to market, promote, distribute and sell such new Covered
Beverage or Related Product will be subject to the terms of any agreements with
third parties (including distribution agreements) that may be in effect as of
the time that Company (or Company’s Affiliate) acquires or licenses the new
Covered Beverage or the new Related Product.  Company and Bottler will, as
applicable, (a) terminate (without compensation or liability to one another) any
agreement relating to the marketing, promotion, distribution, or sale of such
New Beverage Product binding only Company (or one of its Affiliates) and Bottler
(or one of its Affiliates), or (b) negotiate in good faith, on terms mutually
agreeable to Company and Bottler, the termination of any such agreement binding
on any party other than Company (or one of its Affiliates) and Bottler (or one
of its Affiliates).

7.5.

If Bottler identifies any Beverage offered by a third party in a beverage
category for which there is likely substantial demand in the Territory and in
which category Company does not have a current or proposed entry, the Governance
Board will, at Bottler’s request, evaluate such Beverage. If recommended by the
Governance Board, Company will use commercially reasonable efforts to negotiate
a licensing or other business arrangement with such third party that would
facilitate distribution and sale of such Beverage in the Territory on terms
acceptable to Company and Bottler.

8.

MULTIPLE ROUTE TO MARKET BEVERAGES AND MULTIPLE ROUTE TO MARKET RELATED PRODUCTS

8.1.

Bottler will be the sole and exclusive distributor of the Multiple Route to
Market Beverages and of the Multiple Route to Market Related Products via Direct
Store Delivery in the Territory.  

8.2.

Subject to the requirements of Section 7.1.3.1 and this Section 8, Company may
distribute, and may authorize third parties to distribute, Beverages that are
Multiple Route to Market Beverages and products that are Multiple Route to
Market Related Products in the Territory via means other than Direct Store
Delivery.

8.3.

A New Beverage Product will be a Multiple Route to Market Beverage, or Multiple
Route to Market Related Product, as the case may be, if Company provides timely
Notice of such designation as contemplated under Section 7.1.3.1.

8.4.

If Company’s Notice of a New Beverage Product under Section 7.1.3 failed to
specify that such New Beverage Product is a Multiple Route to Market Beverage or
Multiple Route to Market Related Product as required under Section 7.1.3.1, and
such New Beverage Product becomes a Covered Beverage or Related Product under
Section 7.1.3.5, then Company may not thereafter elect to designate that Covered
Beverage or Related Product as a Multiple Route to Market Beverage or Multiple
Route to Market Related Product, as the case may be.

9.

REFORMULATION, DISCONTINUATION AND TRANSFER OF COVERED BEVERAGES AND RELATED
PRODUCTS

9.1.

Company has the sole and exclusive right and discretion to reformulate any
Covered Beverage or Related Product.

9.2.

Company has the sole and exclusive right and discretion to discontinue, on a
temporary or permanent basis, any of the Covered Beverages or Related Products
under this Agreement provided that any such Covered Beverage or Related Product
is discontinued for all Expanding Participating

15

--------------------------------------------------------------------------------

Bottlers and Participating Bottlers in the United States, and Company does not
discontinue all Covered Beverages under this Agreement.  

 

9.2.1.

This right must be exercised by Company, if at all, by giving ninety (90) days’
prior Notice to Bottler of such discontinuation.

 

9.2.2.

If Company discontinues all SKUs and packages of any Covered Beverage, Exhibit A
will be deemed automatically amended by deleting the discontinued Covered
Beverage from the list of Covered Beverages.  If Company discontinues all SKUs
and packages of any Related Product, Exhibit F will be deemed automatically
amended by deleting the discontinued Related Product from the list of Related
Products.  

9.3.

If Company discontinues a Covered Beverage or Related Product as contemplated
under Section 9.2, then Bottler will have the right to continue to market,
promote, distribute and sell unused inventories of the discontinued Covered
Beverage or Related Product in the Territory in accordance with the provisions
of this Agreement for a period not to exceed the earlier of the expiration date
of such Covered Beverage or Related Product or six (6) months following
Bottler’s receipt of Notice of the discontinuation of such Covered Beverage or
Related Product.  

9.4.

If Company proposes to reintroduce any such discontinued Covered Beverage or
Related Product (or reintroduce a Line Extension of a Covered Beverage or
Related Product that is a discontinued Covered Beverage or discontinued Related
Product) through any channel of retail distribution and sale in the United
States of America, such product shall first be offered to Bottler under
Section 7.1.3.

Such reintroduced product may not, however, be designated by Company as a
Multiple Route to Market Beverage or a Multiple Route to Market Related Product.

9.5.

If Company discontinues any Covered Beverage or Related Product and Company or
one of its Affiliates subsequently wishes to transfer, assign or sell its rights
in and to such discontinued Covered Beverage or Related Product (a “Transfer”)
to a third party that is not an Affiliate of Company (a “Transferee”) within
twelve (12) months following the later of (a) the date on which Company (through
a Company Owned Distributor or otherwise) ceases distribution of a Covered
Beverage or Related Product in all SKUs and packages and through all means of
distribution, or (b) the expiration of the six (6) month period Bottler has to
sell unused inventories of the discontinued Covered Beverage or Related Product,
then Company (or its Affiliate) must first offer to Bottler the right to
continue to distribute such discontinued Covered Beverage or Related Product as
a New Beverage Product under Section 7.1.3.

 

9.5.1.

If Bottler elects to continue distributing such discontinued Covered Beverage or
Related Product, then Company (or its Affiliate) must Transfer such discontinued
Covered Beverage or Related Product to the Transferee subject to Bottler’s
distribution rights under this Agreement with respect to such discontinued
Covered Beverage or Related Product (as if the Covered Beverage or Related
Product had not been discontinued). In that event, Bottler’s distribution rights
with respect to the discontinued Covered Beverage or Related Product will be
binding upon the Transferee.

9.6.

Bottler has the right to discontinue the marketing, promotion, distribution and
sale, on a temporary or permanent basis, in all of the Territory, of any Covered
Beverage or Related Product (or any Line

16

--------------------------------------------------------------------------------

Extension, SKU or package for a Covered Beverage or Related Product) that is not
a Mandated Beverage or Mandated Related Product.  

 

9.6.1.

This right must be exercised by Bottler, if at all, by giving ninety (90) days’
prior Notice to Company of such discontinuation, specifying that the Notice of
discontinuation applies to all of the Territory.  

 

9.6.2.

Upon expiration of such ninety (90) day period, Bottler may cease the marketing,
promotion, distribution, and sale of the discontinued Covered Beverage or
Related Product (or Line Extension, SKU or package for a Covered Beverage or
Related Product) in all of the Territory, and, if Bottler is discontinuing
distribution of all Line Extensions, SKUs and packages of a Covered Beverage or
Related Product, Exhibit A or Exhibit F will be deemed automatically amended by
deleting the discontinued Covered Beverage or Related Product from the list of
Covered Beverages or Related Products, as applicable.

 

9.6.3.

If (and only if) Bottler discontinues all Line Extensions, SKUs and packages of
a Covered Beverage or Related Product under this Section 9.6, Company may
distribute and sell the discontinued Covered Beverage or Related Product in the
Territory or authorize any of its Affiliates or others to do so.

9.7.

Bottler has the right to discontinue the marketing, promotion, distribution and
sale of any Line Extension, SKU or package (other than a Mandated Beverage or
Mandated Related Product) in any portion of the Territory without providing
prior Notice to Company.

 

9.7.1.

In that event, Company may not distribute or sell the discontinued Line
Extension, SKU or package in the Territory or authorize any of its Affiliates or
others to do so unless Bottler has discontinued all Line Extensions, SKUs and
packages of the Covered Beverage or Related Product.  

 

9.7.2.

If Bottler discontinues some (but not all) Line Extensions, SKUs or packages for
a Covered Beverage or Related Product, then Bottler may thereafter reinstate the
discontinued Line Extension, SKU or package.

9.8.

If Company Transfers one or more Covered Beverages or Related Products to a
Transferee, Company must Transfer such Covered Beverage(s) or Related Product(s)
to the Transferee subject to Bottler’s distribution rights and trademark license
under Sections 3.1 through 3.4 and Sections 5.1 through 5.4 of this Agreement. 
Bottler’s distribution rights and trademark license for such Transferred Covered
Beverage(s) or Related Product(s) (and, in each case, for all future Line
Extensions, SKUs or packages thereof) will be binding upon the Transferee.  The
following provisions of this Agreement will apply to Bottler’s
continuing  distribution of the Transferred Covered Beverages or Related
Products:  Section 9.1, Section 9.2 (except that the requirement in Section 9.2
that all Covered Beverages under this Agreement may not be discontinued will not
apply to the Transferee), Section 9.7, Section 10, Section 14.6, Section 14.9,
Section 15, Section 18, Section 19, Section 20, Section 21, Section 22.1.1,
Section 22.1.2, Section 22.1.3, Section 22.1.8, Section 23 (to the extent
relevant to Sections 22.1.1, 22.1.2, 22.1.3 and 21.1.8), Sections 27 through 34,
Sections 36 through 40.3, and Section 42 (and such provisions will be binding
upon Bottler and the Transferee of the Transferred Covered Beverages or Related
Products).  Company will require that the Transferee enter into good faith
negotiations with Bottler regarding such other terms and conditions that Bottler
or Transferee reasonably believe to be necessary to a new distribution agreement
with respect to such Transferred Covered Beverage(s) or Related Product(s),
including with respect to

17

--------------------------------------------------------------------------------

choice of law, venue, and dispute resolution, under which Bottler will continue
to distribute the Transferred Covered Beverages or Related Products.  Bottler
will negotiate in good faith with the Transferee regarding the terms of such new
distribution agreement with Transferee, consistent with the provisions of this
Section 9.8.  If Company Transfers any Covered Beverage or Related Product to a
Transferee, Exhibit A or Exhibit F, as applicable, will be deemed automatically
amended by deleting the Transferred Covered Beverage or Related Product from the
list of Covered Beverages or Related Products, and Schedule 2.32 will be deemed
automatically amended by adding such Transferred Covered Beverage or Related
Product to the list of Permitted Beverage Products.  

10.

TERRITORIAL LIMITATIONS AND TRANSSHIPPING

10.1.

Bottler recognizes that Company has entered into or may enter into agreements
relating to the Covered Beverages and Related Products with other parties
outside the Territory, and Bottler accepts the territorial limitations in this
Agreement imposed on Bottler in the conduct of its business under this
Agreement.  Bottler agrees to make every reasonable effort to settle amicably
any disputes that arise with such other parties.

10.2.

Bottler must not distribute or sell any Covered Beverages or Related Products
(a) outside of the Territory or (b) to any Person if Bottler knows or should
know that such Person will redistribute the Covered Beverages or Related
Products for ultimate sale outside the Territory.  

 

10.2.1.

If any Covered Beverages or Related Products distributed or sold by Bottler are
found in the territory of another U.S. Coca-Cola Bottler, including a Company
Owned Distributor (the “Injured Bottler”), then Bottler shall be deemed to have
transshipped such Covered Beverage or Related Product and shall be deemed to be
a “Transshipping Bottler” for purposes of this Agreement; provided, however,
that if the Injured Bottler (other than a Company Owned Distributor) has not
agreed to terms substantially similar to this Section 10.2 with respect to the
transshipment of Covered Beverages or Related Products, Bottler shall only be
deemed to be a “Transshipping Bottler” if (a) Bottler distributes or sells
Covered Beverages or Related Products outside of the Territory, or (b) Bottler
sells Covered Beverages or Related Products to a purchaser that Bottler knew or
should have known would redistribute the Covered Beverage or Related Product
outside of the Territory.

 

10.2.2.

If any Covered Beverages or Related Products (or any other products identified
by the primary Trademark that also identifies any of the Covered Beverages or
Related Products or any modification of such Trademark (i.e., the addition of a
prefix, suffix or other modifier used in conjunction with any such Trademark))
distributed or sold by another U.S. Coca-Cola Bottler (including a Company Owned
Distributor) are found in Bottler’s Territory, then Bottler shall be referred to
herein as the “Injured Bottler” and such other U.S. Coca-Cola Bottler shall be
referred to herein as the “Transshipping Bottler”; provided, however, that if
the bottler that distributed or sold such products (other than a Company Owned
Distributor) has not agreed to terms substantially similar to this Section 10.2
with respect to the transshipment of Company’s products, Bottler will only be
deemed to be an “Injured Bottler” if such bottler (a) distributes or sells such
products in the Territory or (b) knew or should have known that the purchaser
would redistribute the products outside of such bottler’s territory prior to
ultimate sale.

 

10.2.3.

If Company does not have sufficient contractual rights to fully implement the
transshipping remedies provided for in this Section 10.2, Company will
nevertheless

18

--------------------------------------------------------------------------------

 

use reasonable efforts to enforce its transshipping policy against the
Transshipping Bottler to (a) prevent future transshipments, and (b) cause the
Transshipping Bottler to compensate Bottler to the extent possible.

 

10.2.4.

Bottler will only be an Injured Bottler if the product transshipped into
Bottler’s Territory is a Covered Beverage or Related Product (or any other
product that is identified by the primary Trademark that also identifies any of
the Covered Beverages or Related Products or any modification of such trademark
(i.e., the addition of a prefix, suffix or other modifier used in conjunction
with any such trademark)).

 

10.2.5.

Company may require Transshipping Bottler and/or Injured Bottler, as the case
may be, to make available to representatives of Company all sales agreements and
other records relating to the Covered Beverages or Related Products and assist
Company in all investigations relating to the distribution and sale of Covered
Beverages or Related Products outside Transshipping Bottler’s territory or to
the transshipment of products by another bottler into Injured Bottler’s
territory.

 

10.2.6.

In addition to all other remedies Company may have against Transshipping Bottler
for violation of this Section 10.2, Company, in the case where both the
Transshipping Bottler and the Injured Bottler are Expanding Participating
Bottlers (or an Expanding Participating Bottler and a Company Owned Distributor
or a Participating Bottler), will use commercially reasonable good faith
efforts, and in all other cases may determine, in its sole discretion, to:

 

10.2.6.1.

charge any Transshipping Bottler an amount equal to three (3) times the Injured
Bottler’s most current average gross profit margin per case for all cases sold
across all channels of the Covered Beverage or Related Product transshipped, as
reasonably estimated by Company.  Injured Bottler shall provide Company with any
supporting documentation reasonably requested by Company; and/or

 

10.2.6.2.

purchase any of the Covered Beverages or Related Products distributed or sold by
Transshipping Bottler found in the Injured Bottler's territory, and
Transshipping Bottler will, in addition to any other obligation it may have
under this Agreement, reimburse Company for Company's cost of purchasing,
transporting and/or destroying such Covered Beverages or Related Products.

 

10.2.7.

Bottler and Company acknowledge and agree that the amounts provided for under
Section 10.2.6 reasonably reflect the damages to Company, the Injured Bottler,
and the Coca-Cola system.

 

10.2.8.

Transshipping Bottler must promptly pay to Company all amounts charged by
Company pursuant to Section 10.2.6.  The Injured Bottler will be paid when
Company has received payment from Transshipping Bottler. If Company recovers
payment from the Transshipping Bottler under Section 10.2.6.1, the Injured
Bottler will be paid an amount not less than seventy percent (70%) of such
amount recovered by Company.

 

10.2.9.

Company has the right to collect any amounts payable by Transshipping Bottler
under Section 10.2.6 by offset against any undisputed amounts otherwise payable
to Transshipping Bottler by Company.

19

--------------------------------------------------------------------------------

10.3.

Bottler must create, implement and monitor an internal anti-transshipment
compliance policy and will provide such policy to Company for review and
approval.  Company will have the right to audit Bottler’s compliance with the
policy.

10.4.

If Company determines that a customer of Bottler has repeatedly transshipped
Covered Beverages or Related Products outside of the Territory, Company may
require that Bottler develop and implement a remediation plan that will address
and resolve the issue.  Bottler will submit the remediation plan to Company for
review and approval, and, once approved by Company, Bottler will implement the
plan.

11.

ADDITIONAL TERRITORIES

11.1.

If Bottler acquires the right to distribute under direct authorization from
Company any of the Covered Beverages or Related Products in any territory in the
United States of America outside of the Territory, then, unless otherwise agreed
in writing by Company and Bottler, such additional territory will automatically
be deemed to be included within the First-Line Territory covered under this
Agreement for all purposes, and Exhibit C-1 will be automatically amended to add
such additional territory to the First-Line Territory identified in Exhibit C-1.

11.2.

If Bottler acquires the right to distribute under authorization from CCR or
another Company Owned Distributor any of the Covered Beverages or Related
Products in any territory in the United States of America outside of the
Territory, then, unless otherwise agreed in writing by Company and Bottler, such
additional territory will automatically be deemed to be included within the
Sub-Bottling Territory covered under this Agreement for all purposes, and
Exhibit C-2 will be automatically amended to add such additional territory to
the Sub-Bottling Territory identified in Exhibit C-2.

11.3.

Any separate agreement that may exist concerning such distribution and sale in
such additional territory will be deemed terminated and superseded by this
Agreement.

11.4.

The parties agree to cooperate in taking such other actions as may reasonably be
required to further document any amendments and modifications resulting from the
foregoing.

12.

EFFECT OF NEW OR AMENDED AUTHORIZATION AGREEMENTS WITH OTHER EXPANDING
PARTICIPATING BOTTLERS

12.1.

If Company or a Company Affiliate on or after December 31, 2013 (a) enters into
a new authorization agreement to market, promote, distribute and sell Covered
Beverages and Related Products in territories in the United States of America
with another Expanding Participating Bottler that is more favorable to such
other Expanding Participating Bottler than the terms and conditions of this
Agreement in any material respect, or (b) agrees to an amendment of the terms of
an existing authorization agreement to market, promote, distribute and sell
Covered Beverages and Related Products in territories in the United States with
another Expanding Participating Bottler that is more favorable to such other
Expanding Participating Bottler than the terms and conditions of this Agreement
in any material respect, then Company will offer such other new agreement or
amended agreement, as the case may be (collectively, the “New Agreement”), in
its entirety to such Bottler.  If the New Agreement relates to less than all of
the Covered Beverages and Related Products, then the agreement or amendment
offered to Bottler under this Section 12.1 will cover only those Covered
Beverages and Related Products covered by the New Agreement.

12.2.

The obligation under Section 12.1 shall not apply to any consent, waiver or
approval provided under this Agreement or under any agreement held by another
Expanding Participating Bottler or to any

20

--------------------------------------------------------------------------------

amendment of this Agreement (or any similar agreement) in accordance with
Section 24.4.3 of this Agreement (or in accordance with any similar provision in
any similar agreement).

12.3.

Nothing in this Section 12 will affect Company’s obligation under Section 16.4
that the “price” charged by Company or any Affiliate of Company that is not a
Regional Producing Bottler for each SKU of Covered Beverages and Related
Products produced by or on behalf of Company will not exceed the “price” charged
by Company or any such Affiliate to any other Expanding Participating Bottler,
Participating Bottler, or Company Owned Distributor in the United States for
each such SKU of Covered Beverages or Related Products.

12.4.

The parties agree to cooperate in taking such other actions as may reasonably be
required to further document any amendments and modifications resulting from the
foregoing.

13.

OBLIGATIONS OF BOTTLER AS TO OTHER BEVERAGE PRODUCTS AND OTHER BUSINESS
ACTIVITIES

13.1.

Bottler covenants and agrees (subject to any requirements imposed upon Bottler
under applicable law) not to produce, manufacture, prepare, package, distribute,
sell, deal in or otherwise use or handle any Beverage, Beverage Component, or
other beverage product except for:

 

13.1.1.

Covered Beverages and Related Products, subject to the terms and conditions of
this Agreement and any Related Agreement;

 

13.1.2.

Permitted Beverage Products;

 

13.1.3.

Beverages (including Incubation Beverages), Beverage Components and other
beverage products, if and to the extent (a) required for Bottler or any of its
Affiliates to comply with its obligations under any separate written agreement
with Company or any of Company’s Affiliates, or (b) otherwise requested by
Company or any of its Affiliates; and

 

13.1.4.

Beverages, Beverage Components and other beverage products to the extent
handled, distributed or sold by Bottler or any of its Affiliates solely in
connection with a Permitted Ancillary Business. For avoidance of doubt, the
parties acknowledge that a Beverage, Beverage Component or other beverage
product will not constitute a Permitted Beverage Product unless it is
specifically identified as a Permitted Beverage Product in Schedule 2.32. If
Bottler distributes, sells, or handles a Beverage, Beverage Component, or other
beverage product, other than a (i) Covered Beverage, (ii) Related Product, or
(iii) Permitted Beverage Product identified in Schedule 2.32, as part of a
Permitted Ancillary Business that is specifically identified in Schedule 2.31,
then Bottler will, as applicable, be permitted to distribute, sell, or handle
that Beverage, Beverage Component or other beverage product subject to any
limitations specified in Schedule 2.31, solely as part of such Permitted
Ancillary Business, and not for any other purpose.  The fact that Bottler
distributes sells, deals in or handles a Beverage, Beverage Component or other
beverage product as part of a Permitted Ancillary Business will not, itself,
make that Beverage, Beverage Component or other beverage product a Permitted
Beverage Product.

21

--------------------------------------------------------------------------------

13.2.

Bottler covenants and agrees not to produce, manufacture, prepare, package,
distribute, sell, deal in or otherwise use or handle:

 

13.2.1.

any Beverage, Beverage Component or other beverage product that is likely to be
confused with or passed off for any of the Covered Beverages or Related Products
or any Beverage Component for any Covered Beverage or Related Product;

 

13.2.2.

during the Term and for an additional period of two (2) years following
expiration or termination of this Agreement, (a) any Beverage, Beverage
Component or other beverage product the name of which includes the word “cola”
(whether alone or in conjunction with any other word or words) or any phonetic
equivalent thereof, or (b) any Beverage, Beverage Component or other beverage
product that is an imitation of any of the Covered Beverages or Related Products
(or of any Beverage Component for any Covered Beverage or Related Product) as of
the expiration or termination of this Agreement, or is likely to be substituted
for any of such Covered Beverages or Related Products (or for any such Beverage
Component);

 

13.2.3.

any product that uses any trade dress or any container that (a) is an imitation,
infringement or dilution of, or (b) is likely to be confused with, be perceived
by consumers as confusingly similar to, be passed off as, or cause dilution of,
any trade dress or container in which Company claims a proprietary right or
interest;

 

13.2.4.

any product that (a) uses any trademark or other designation that is an
imitation, counterfeit, copy, infringement or dilution of, or confusingly
similar to any of the Trademarks, or (b) is likely to be passed off as a product
of Company because of Bottler's association with the business of distributing
and selling the Covered Beverages and Related Products.

13.3.

Bottler covenants and agrees not to acquire or hold directly or indirectly
through any Affiliate, whether located within or outside of the Territory, any
ownership interest in any Person that engages in any of the activities
prohibited under Section 13.1 or Section 13.2; or enter into any contract or
arrangement with respect to the management or control of any Person, within or
outside of the Territory, that would enable Bottler or any Affiliate of Bottler
acting collectively with such Person to engage indirectly in any of the
activities prohibited under Section 13.1 or Section 13.2.

 

13.3.1.

Bottler and its Affiliates will, however,  be permitted to acquire and own
securities registered pursuant to the Securities Exchange Act of 1934, as
amended, or registered for public sale under similar laws of a foreign country,
of a company that engages in any of the activities prohibited under Section 13.1
or Section 13.2, in pension, retirement, annuity, life insurance, and estate
planning accounts, plans and funds administered by Bottler or any of its
Affiliates for the benefit of employees, officers, shareholders or directors of
Bottler or any of its Affiliates where investment decisions involving such
securities are made by independent outside investment or fund managers that are
not Affiliates of Bottler; provided that such ownership represents a passive
investment and that neither Bottler nor any Affiliate of Bottler in any way,
either directly or indirectly, manages or exercises control of such company,
guarantees any of its financial obligations, consults with, advises, or
otherwise takes any part in its business (other than exercising rights as a
shareholder), or seeks to do any of the foregoing.

22

--------------------------------------------------------------------------------

13.4.

Bottler covenants and agrees that neither Bottler nor its Affiliates will use
delivery vehicles, cases, cartons, coolers, vending machines or other equipment
bearing Company’s Trademarks in connection with, or assign personnel or
management whose primary duties relate to delivery or sales of Covered Beverages
or Related Products (other than executive officers of Bottler) to, any line of
business other than the marketing, promotion, distribution, and sale of Covered
Beverages, Related Products and Permitted Beverage Products; provided, however,
that:

 

13.4.1.

any of Bottler’s assets and personnel or management whose primary duties relate
to delivery or sales of Covered Beverages or Related Products may be used in a
Permitted Ancillary Business, subject to any limitations specified in Schedule
2.31, or a Permitted Line of Business, subject to any limitations specified in
Schedule 2.33, anywhere within (or, as applicable, outside of) Bottler’s
Territory without further approvals from Company; and

 

13.4.2.

Company and Bottler acknowledge that to meet competition Bottler may from time
to time be required to agree to deliver a de minimis volume of non-alcoholic
beverage products and/or other consumable products that would otherwise be
prohibited by Sections 13.1, 13.2 or 13.4 to certain local, on-premise vending,
cafeteria and workplace customers that offer a contract for the supply of all
such beverage and consumable products that are delivered to a particular
location (e.g., a vending machine, office location, arena, or on-premise
employee store).  

 

13.4.2.1.

In such circumstances, Bottler agrees to use best efforts to comply with
Sections 13.1, 13.2 and 13.4.

 

13.4.2.2.

Company consents to delivery by Bottler of such de minimis volume of such
products to such customers to the extent that, despite Bottler’s best efforts to
satisfy customer demand for Covered Beverages and Related Products consistent
with Sections 13.1, 13.2 and 13.4, such customers nonetheless require such
delivery by Bottler to meet competition.

 

13.4.2.3.

For each such instance, if requested by Company, Bottler agrees to provide to
Company such information as may reasonably be requested by Company so that
Company can assess Bottler’s compliance with this Section 13.4.2 (including
information regarding the nature of the competitive threat and the volumes of
product involved).

14.

OBLIGATIONS OF BOTTLER RELATIVE TO MARKETING, PROMOTION, DISTRIBUTION, SALES,
SYSTEM GOVERNANCE, PURCHASING, MANAGEMENT, REPORTING AND PLANNING ACTIVITIES

14.1.

Bottler will market, promote, distribute and sell Covered Beverages and Related
Products in the Territory, subject to the terms and conditions of this
Agreement, and buy exclusively from Company (directly or through its Affiliate),
or from Company Authorized Suppliers, Covered Beverages and Related Products in
the quantities required to, when taken together with any Covered Beverages or
Related Products manufactured by Bottler for its own account pursuant to Section
3.1.3, satisfy fully the demand for the Covered Beverages and Related Products
in the Territory.

23

--------------------------------------------------------------------------------

14.2.

Bottler will comply with the Volume Per Capita performance standards stated in
this Section 14.2.

 

14.2.1.

For purposes hereof:

 

14.2.1.1.

“Measurement Period” means one (1) calendar year (i.e., January 1st through
December 31st).

 

14.2.1.2.

“Equivalent Case Volume Per Capita” means the total aggregated volume of 192
ounce equivalent cases of all Covered Beverages sold in a bottler territory
divided by the population for such territory as determined based on the then
most current information published by the United States Census Bureau.

 

14.2.1.3.

“Equivalent Case Volume Per Capita Change Rate” means the percentage change
obtained by dividing (a) the Equivalent Case Volume Per Capita for a given
Measurement Period, by (b) the Equivalent Case Volume Per Capita for the
immediately preceding Measurement Period.   For example, if the Equivalent Case
Volume Per Capita for period 1 is 100 and the Equivalent Case Volume Per Capita
for period 2 is 105, the percentage change would be 105/100 = 1.05 or 5%.

 

14.2.2.

For each Measurement Period during the Term, Bottler will ensure that Bottler’s
annual Equivalent Case Volume Per Capita Change Rate is not less than 1 standard
deviation below the median of the annual Equivalent Case Volume Per Capita
Change Rates for all U.S. Coca‑Cola Bottlers during that Measurement Period.

 

14.2.3.

Such performance will be measured on an annual basis and calculated using the
Median Absolute Deviation methodology as set forth in Schedule 14.2.

 

14.2.4.

The first Measurement Period will commence with the first full calendar year
following the first anniversary of the Effective Date.

 

14.2.5.

As soon as practicable following the end of a Measurement Period (but in no
event later than the end of the first calendar quarter following the Measurement
Period), Company will provide Notice to Bottler specifying whether or not
Bottler satisfied its obligations under this Section 14.2 in such Measurement
Period.

 

14.2.6.

Failure to satisfy the obligations under this Section 14.2 in any single given
Measurement Period (other than the Volume Per Capita Cure Period defined in
Section 14.2.7) shall not be considered a breach or default under this
Agreement.

 

14.2.7.

If Bottler fails to satisfy its obligations under this Section 14.2 for two (2)
consecutive Measurement Periods, Company will provide Notice to Bottler (a
“Volume Per Capita Performance Notice”) as soon as practicable following the end
of the second of such two (2) consecutive Measurement Periods (but in no event
later than the end of the first calendar quarter following the second
consecutive Measurement Period), and Bottler will have the right to cure during
the twelve (12) month period beginning on July 1 following Bottler’s receipt of
the Volume Per Capita Performance Notice (the “Volume Per Capita Cure Period”),
by achieving an Equivalent Case Volume Per Capita Change Rate for the Volume Per
Capita Cure Period that is not less than 1 standard deviation below the median
of the Equivalent Case Volume Per Capita Change Rates for all U.S. Coca-Cola
Bottlers for such period (“Volume Per Capita Cure Requirement”).

24

--------------------------------------------------------------------------------

 

14.2.8.

If Bottler fails to satisfy the Volume Per Capita Cure Requirement, Bottler will
be deemed in breach of its obligations under Section 14.2.

 

14.2.9.

Company’s sole and exclusive remedy for any breach of this Section 14.2 will be
termination of this Agreement under Section 22.  If Company wishes to exercise
its right to terminate under Section 22 based upon a breach of this Section
14.2, then Company must provide Bottler with Notice of termination within twelve
(12) months following the end of the Volume Per Capita Cure Period.

 

14.2.10.

Company will, at Bottler’s request, provide to an independent third party
mutually agreed upon by Bottler and Company the data reasonably necessary to
confirm Bottler’s compliance with (or failure to comply with) its obligations
under this Section 14.2, subject to the provisions of Section 42 and any
confidentiality obligations to other U.S. Coca-Cola Bottlers.  Company will
provide data regarding other U.S. Coca-Cola Bottlers’ performance only on an
anonymous basis (i.e., data will not be identified with or linked to any
particular bottler).  Bottler further acknowledges that its performance data
will be provided to other U.S. Coca-Cola Bottlers that are parties to an
agreement with provisions substantially similar to this Section 14.2, subject to
the same limitations as this Section 14.2.

 

14.2.11.

If the number of U.S. Coca-Cola Bottlers whose data is used to compute the
annual Equivalent Case Volume Per Capita Change Rates for all U.S. Coca-Cola
Bottlers for any Measurement Period is less than fifteen (15), then Bottler and
Company will consider in good faith any modifications to this Section 14.2
necessary to take into account the smaller sample size.  The provisions of this
Section 14.2 will continue to apply unless and until Bottler and Company
mutually agree upon any such revisions.

14.3.

Bottler will participate fully in, and comply fully with, operating, customer,
commercial, pricing, sales, merchandizing, planning, and other requirements and
programs established from time to time by the Governance Board.

14.4.

Bottler will provide competent and well-trained management and recruit, train,
maintain and direct all personnel as required to perform all of Bottler’s
obligations under this Agreement, and, in accordance with any requirements
imposed upon Bottler under applicable laws, consult with Company, as applicable,
before hiring a new Chief Executive Officer, senior operating officer, senior
financial officer, or senior commercial officer of Bottler; provided however,
that Company’s consent will not be required with respect to such hiring
decisions made by Bottler.

14.5.

Bottler will make capital expenditures (as defined under generally accepted
accounting principles in force in the United States of America), in Bottler’s
business of marketing, promoting, distributing, and selling Covered Beverages
and Related Products in the Territory, in amounts equal to the greater of (a)
two percent (2%) of Bottler’s Annual Net Revenue related to the distribution and
sale of Covered Beverages and Related Products over each rolling five-calendar
year period during the Term, or (b) such other amount as reasonably required for
Bottler to comply with its obligations under this Agreement. Such capital
expenditures will be for the organization, installation, operation, maintenance
and replacement within the Territory of such warehousing, distribution,
delivery, transportation, vending equipment, merchandising equipment, and other
facilities, infrastructure, assets, and equipment.

25

--------------------------------------------------------------------------------

 

14.5.1.

For this purpose,

 

14.5.1.1.

Capital expenditures will be calculated on a cash (rather than accrual) basis
(i.e., it will be assumed that all such capitalized expenditures are expensed in
the year made rather than capitalized and amortized).

 

14.5.1.2.

“Bottler’s Annual Net Revenue” means, for each Bottler fiscal year, all revenue
to Bottler on sales of Covered Beverages and Related Products plus all full
service vending income plus all agency or other delivery fees minus customer
discounts, allowances, and deductions for early payment minus full service
vending commissions minus applicable sales taxes.

 

14.5.1.3.

A “rolling five-calendar year period” will consist of any period of five (5)
consecutive calendar years (e.g., calendar years 2014 through 2018 would
constitute a rolling five-calendar year period, and calendar years 2015 through
2019 would constitute the next rolling five-calendar year period).

14.6.

Bottler will budget and spend such funds for its own account for marketing and
promoting the Covered Beverages and Related Products as reasonably required to
create, stimulate and sustain the demand for the Covered Beverages and Related
Products in the Territory, provided that Bottler must use, publish, maintain or
distribute only such advertising, marketing, promotional or other materials
relating to the Covered Beverages or the Related Products that are in accordance
with standards adopted and issued by Company from time to time or that Company
has otherwise approved or authorized.  Company may agree from time to time to
contribute financially to Bottler's marketing programs, subject to such terms
and conditions as Company may establish from time to time. Company may also
undertake, and at its own expense and independently from Bottler, any additional
advertising, marketing or promotional activities in the Territory that Company
deems useful or appropriate.

14.7.

In addition to the minimum requirements set forth in Section 14.1 through
Section 14.6, Bottler will use all approved means as may be reasonably necessary
to meet the continuing responsibility of Bottler to develop and stimulate and
satisfy fully the demand for Covered Beverages and Related Products within the
Territory, and maintain the consolidated financial capacity reasonably necessary
to assure that Bottler and all Bottler Affiliates will be financially able to
perform their respective duties and obligations under this Agreement.

14.8.

Bottler will provide to Company each year and review with Company an annual and
long range operating plan and budget for the Business, as defined in Section
24.1, including financials and capital investment budgets, and, if requested by
Company, discuss changes in general management and senior management of the
Business, except to the extent otherwise prohibited by applicable law.

14.9.

Bottler will maintain accurate books, accounts and records relating to the
purchasing, marketing, promotion, distribution, and sale of Covered Beverages
and Related Products in the Territory.

14.10.

Bottler will provide to Company such operational, financial, accounting,
forecasting, planning and other information, including audited and unaudited
financial statements, income statements, balance sheets, statements of cash
flow, operating metrics, and total and outlet level volume performance for each
and all Covered Beverages and Related Products, (a) to the extent, in the form

26

--------------------------------------------------------------------------------

and manner, and at such times as reasonably required by Company to determine
whether Bottler is performing its  obligations  under this Agreement, including
under Section 14.2 and Section 14.5; (b) as expressly set forth in the Incidence
Agreement, and other Related Agreements; and (c) as determined from time to time
by the Governance Board (collectively, the “Financial Information”).  

 

14.10.1.

The parties recognize that the Financial Information is critical to the ability
of Company and the Governance Board to maintain, promote, and safeguard the
overall performance, efficiency, and integrity of the customer management,
distribution and sales system.

 

14.10.2.

Company will hold the Financial Information provided by Bottler in accordance
with the confidentiality provisions of Section 42 and shall not use such
information for any purpose other than determining compliance with this
Agreement or any Related Agreement (including the  Incidence Agreement), or in
connection with the implementation, administration, and operation of the
Governance Board.

15.

PRODUCT QUALITY AND STORAGE, HANDLING AND RECALL OF THE COVERED BEVERAGES AND
RELATED PRODUCTS

15.1.

Bottler’s handling, storage, delivery and merchandising of the Covered Beverages
and Related Products must at all times and in all events:

 

15.1.1.

conform to the quality and safety standards and instructions, including product
quality, hygienic, environmental and otherwise, reasonably established in
writing, including through electronic systems and media, from time to time by
Company, which standards and instructions shall be applicable to all Expanding
Participating Bottlers and Participating Bottlers; provided, however, that (a)
Company may make limited exceptions in application or enforcement where
necessary to prevent undue hardship for an Expanding Participating Bottler or a
Participating Bottler, which exceptions shall not in any way be deemed to modify
the quality and safety standards and instructions and (b) this Section 15.1.1
shall not in any way effect, limit, or modify any of Bottler’s or Company’s
respective rights and obligations under this Agreement, including Bottler’s
obligations under Section 15.1; and

 

15.1.2.

conform with all applicable food, health, environmental, safety, sanitation and
other relevant laws, regulations and other legal requirements applicable in the
Territory.

15.2.

If Company determines or becomes aware of the existence of any quality or
technical problems relating to Covered Beverages or Related Products, Company
will immediately notify Bottler by telephone, fax, e-mail or any other form of
immediate communication.

 

15.2.1.

Company may require Bottler to take all necessary action to recall all of such
Covered Beverages or Related Products furnished by Company (directly or through
its Affiliate) or a Company Authorized Supplier, or withdraw immediately such
Covered Beverages or Related Products from the market or the trade, as the case
may be.  

 

15.2.2.

Company will notify Bottler by telephone, fax, e-mail or any other form of
immediate communication of the decision by Company to require Bottler to recall
Covered Beverages or Related Products or withdraw such Covered Beverages or
Related Products from the market or trade. Upon receipt of such Notice, Bottler
must immediately cease distribution of such Covered Beverages or Related
Products and

27

--------------------------------------------------------------------------------

 

take such other actions as may be required by Company in connection with the
recall of Covered Beverages or Related Products or withdrawal of such Covered
Beverages or Related Products from the market or trade.

15.3.

If Bottler determines or becomes aware of the existence of quality or technical
problems relating to Covered Beverages or Related Products supplied by Company
(directly or through its Affiliate) or a Company Authorized Supplier to Bottler,
then Bottler must immediately notify Company by telephone, e-mail or any other
form of immediate communication. This notification must include: (a) the
identity and quantities of Covered Beverages or Related Products involved,
including the specific packages, (b) coding data, and (c) all other relevant
data that will assist in tracing such Covered Beverages or Related Products.

15.4.

If any withdrawal or recall is caused by quality or technical defects arising
from the manufacture, packaging, storage or shipment of the Covered Beverages or
Related Products or other packaging or materials prior to delivery to Bottler,
Company will reimburse Bottler for all reasonable expenses incurred by Bottler
in connection with such withdrawal or recall.

15.5.

If any withdrawal or recall of any Covered Beverage or Related Product is caused
by Bottler's failure to handle the Covered Beverage or Related Product properly
after delivery to Bottler from Company (directly or through its Affiliate) or
Company Authorized Supplier, then Bottler will bear the reasonable expenses of
such withdrawal or recall and reimburse Company for all reasonable expenses
incurred by Company in connection with such withdrawal or recall.

15.6.

Bottler will permit Company, its officers, agents or designees, at all times
upon reasonable request by Company, to enter and inspect the facilities,
equipment and methods used by Bottler, whether directly or incidentally, in or
for the storage and handling of the Covered Beverages and Related Products to
ascertain whether Bottler is complying with the terms of this Agreement,
including Sections 15.1 and 15.2.  Bottler will also provide Company with all
the information regarding Bottler’s compliance with the terms of this Agreement,
including Sections 15.1 and 15.2, as Company may reasonably request from time to
time.

16.

PRICING AND OTHER CONDITIONS OF PURCHASE AND SALE

16.1.

Company (directly or through any Affiliate of Company that is not a Regional
Producing Bottler) will require that  Covered Beverages and Related Products
supplied to Bottler by any Regional Producing Bottler be furnished in accordance
with the pricing terms and other terms and conditions set forth in the Finished
Goods Supply Agreement.

16.2.

Company (directly or through any Affiliate of Company that is not a Regional
Producing Bottler) reserves the right to establish and revise at any time, in
its sole discretion, the price for each SKU of the Covered Beverages and Related
Products produced by or on behalf of Company and furnished by Company to
Bottler.

16.3.

As used in Section 16.2 and Section 16.4 hereof, “price” means the national
delivered price established and revised by Company or any such Affiliate from
time to time in its sole discretion, including any freight charges, but without
regard to marketing, trade or other funding, or non-financial support by Company
related to the Covered Beverages or Related Products.

16.4.

The price charged by Company (or any Affiliate of Company that is not a Regional
Producing Bottler) to Bottler for each SKU of Covered Beverages and Related
Products produced by or on behalf of Company and supplied to Bottler will not
exceed the price charged by Company (or any such

28

--------------------------------------------------------------------------------

Affiliate) to any other Expanding Participating Bottler, Participating Bottler,
or Company Owned Distributor in the United States for each such respective SKU.

16.5.

Bottler further acknowledges that Company reserves the right to establish and
revise at any time, in its sole discretion the price of concentrate, beverage
base, or any other constituent part sold by Company (directly or through its
Affiliate) to any Regional Producing Bottler or other Company Authorized
Supplier for the manufacture of the Covered Beverages and Related Products.

17.

OWNERSHIP AND CONTROL OF BOTTLER

17.1.

Bottler hereby acknowledges the personal nature of Bottler’s obligations under
this Agreement, including with respect to the performance standards applicable
to Bottler, the dependence of the Trademarks on proper quality control, the
level of marketing effort required of Bottler to stimulate and maintain demand
for the Covered Beverages and Related Products in the Territory, and the
confidentiality required for protection of Company’s trade secrets and
confidential information.

17.2.

Bottler represents and warrants to Company that, prior to execution of this
Agreement, Bottler has made available to Company a complete and accurate list of
Persons that own more than five percent (5%) of the outstanding securities of
Bottler, and/or of any third parties having a right to, or effective power of,
control or management of Bottler (whether through contract or otherwise).

17.3.

Bottler covenants and agrees:

 

17.3.1.

to inform Company without delay of any changes in the record ownership (or, if
known to Bottler, any change in the Beneficial Ownership) of more than ten
percent (10%) of the shares of Bottler’s outstanding equity interests in a
transaction or series of related transactions, provided, that if Bottler is
subject to the disclosure and reporting requirements of the Securities Exchange
Act of 1934, as amended, this Section 17.3.1 shall not apply;

 

17.3.2.

to inform Company without delay if a Change of Control occurs with respect to
Bottler; and

 

17.3.3.

not to change its legal form of organization without first obtaining the written
consent of Company, which consent will not be unreasonably withheld, conditioned
or delayed. It is understood and agreed that Company will not withhold its
consent unless the change in legal form could reasonably be expected to affect
Bottler’s obligations under this Agreement. For this purpose, (a) the making of
an election to be taxed as a Subchapter S corporation for federal income tax
purposes, or termination of such an election, and/or (b) reincorporation in
another state within the United States of America, will not be considered a
change in Bottler’s legal form of organization and will not require Company’s
consent.

17.4.

Bottler acknowledges that Company has a vested and legitimate interest in
maintaining, promoting and safeguarding the overall performance, efficiency and
integrity of Company's bottling, distribution and sales system. Bottler
therefore covenants and agrees:

 

17.4.1.

Not to assign, transfer or pledge this Agreement or any interest herein, in
whole or in part, whether voluntarily, involuntarily, or by operation of law
(including by merger or liquidation), or sublicense its rights under this
Agreement, in whole or in part, to any third party or parties, without the prior
written consent of Company; and

29

--------------------------------------------------------------------------------

 

17.4.2.

Not to delegate any material element of Bottler’s performance under this
Agreement, in whole or in part, to any third party or parties without the prior
written consent of Company.

17.5.

Notwithstanding Section 17.4, the following shall be expressly permitted
hereunder:

 

17.5.1.

Bottler may, after Notice to Company, assign, transfer or pledge this Agreement
or any interest herein, in whole or in part, or delegate any material element of
Bottler's performance of this Agreement, in whole or in part, to any
wholly-owned Affiliate of Bottler; provided that (a) any such Affiliate must
agree in writing to be bound by and comply with the terms and conditions of this
Agreement, and (b) any such assignment, transfer, pledge or delegation will not
relieve Bottler of any of its obligations under this Agreement; and

 

17.5.2.

Bottler may engage third party contractors and service providers for the purpose
of receiving services relating to non-core functions (e.g., back-office
administrative services, human resources, payroll, information technology
services and similar services); provided that (a) Bottler will retain full
responsibility to Company for all of Bottler’s obligations under this Agreement;
and (b) Bottler may not subcontract core functions (i.e., market and
customer-facing functions) without the prior written consent of Company.

17.6.

Any attempt to take any actions prohibited by Sections 17.4 and 17.5 without
Company’s prior written consent shall be void and shall be deemed to be a
material breach of this Agreement.

17.7.

Bottler may not describe Company or Bottler’s relationship with Company in any
prospectus, offering materials, or marketing materials used by or on behalf of
Bottler in connection with the issue, offer, sale, transfer, or exchange of any
ownership interest in Bottler or any bonds, debentures or other evidence of
indebtedness of Bottler, unless Bottler provides Company with such description
at least five (5) Business Days prior to filing or use.  Company must provide
any comments within three (3) Business Days following receipt of the materials
from Bottler.  Except as otherwise provided by this Agreement in connection with
a Change of Control or sale of the Business, Company shall not require Bottler
to disclose the identity of prospective investors, bondholders or lenders or the
terms, rates or conditions of the underlying agreements with such
Persons.  Bottler will not be required to provide to Company any description
that has been previously reviewed by Company.

18.

TERM OF AGREEMENT

18.1.

This Agreement will commence on the Effective Date and continue for an initial
period of ten (10) years (the "Initial Term"), unless earlier terminated
pursuant to the provisions of Section 19 (COMMERCIAL IMPRACTICABILITY), Section
20 (FORCE MAJEURE), Section 21 (TERMINATION FOR DEFINED EVENTS) or Section 22
(DEFICIENCY TERMINATION).  

18.2.

Bottler may elect not to renew this Agreement upon expiration of the Initial
Term or any Additional Term by providing Company with Notice of its intention at
least one (1) year prior to expiration of the Initial Term or any Additional
Term, as the case may be.

18.3.

Unless Bottler has given Notice of its intention not to renew as provided in
Section 18.2, or this Agreement has otherwise been earlier terminated as
provided in Section 19 (COMMERCIAL IMPRACTICABILITY), Section 20 (FORCE
MAJEURE), Section 21 (TERMINATION FOR DEFINED EVENTS)

30

--------------------------------------------------------------------------------

or Section 22 (DEFICIENCY TERMINATION), the then effective term of this
Agreement will automatically renew for successive additional terms of ten (10)
years each (each an “Additional Term”).

19.

COMMERCIAL IMPRACTICABILITY

19.1.

With respect to any one or more Covered Beverages and Related Products (the
“Affected Products”) and the Territory or any portion thereof (the “Affected
Territory”), as applicable,

 

19.1.1.

the obligation of Company (including any of its Affiliates) or Company
Authorized Supplier to supply Affected Products to Bottler and Bottler’s
obligation to purchase Affected ‎Products from Company, its Affiliates, or a
Company Authorized Supplier and to market, promote, distribute, and ‎sell the
Affected Products in accordance with the terms of this Agreement shall be
‎suspended during any period when there occurs a change in applicable laws,
regulations or administrative measures (including any government ‎permission or
authorization regarding customs, health or manufacturing, and further including
the withdrawal of any government authorization required by any of the parties to
‎carry out the terms of this Agreement), or issuance of any judicial decree or
order binding on any of the parties hereto, in each case in such a manner as to
render unlawful or ‎commercially impracticable:

 

19.1.1.1.

the importation or exportation of any essential ingredients of the Affected
Products that cannot be produced in ‎quantities sufficient to satisfy the demand
therefor by existing Company (including any of its Affiliates) or Company
‎Authorized Supplier facilities in the United States;

 

19.1.1.2.

the manufacture and distribution of Affected Products to Bottler; or

 

19.1.1.3.

Bottler’s marketing, promotion, distribution, and sale of Affected Products
within the Affected Territory.

19.2.

To the extent that ‎Bottler is unable to perform its obligations as a
consequence of any of the contingencies set forth in Section 19.1, and for the
duration of such inability:

 

19.2.1.

Company (including any of its Affiliates) shall be relieved of their respective
obligations under any Finished Goods Supply Agreement; and

 

19.2.2.

the determination of Bottler’s performance under Section 14.1 and Section 14.2
shall be made without regard to the Affected Products within the Affected
Territory.   If any of the contingencies set forth in this Section 19 persists
so that either party’s obligation to perform is suspended for a period of two
(2) years or more, the other party may upon Notice terminate this Agreement and
any Related Agreements with regard to the Affected Products and the Affected
Territory, as applicable, without paying any compensation or other liability for
damages (except as provided in Section 25).

31

--------------------------------------------------------------------------------

20.

FORCE MAJEURE

20.1.

“Force Majeure Event” means any strike, blacklisting, boycott or sanctions
imposed by a sovereign nation or supra-national organization of sovereign
nations, however incurred; or any act of God, act of foreign enemies, embargo,
quarantine, riot, insurrection, a declared or undeclared war, state of war or
belligerency or hazard or danger incident thereto.

20.2.

Neither Company (including any of its Affiliates or any Company Authorized
Supplier) nor Bottler shall be liable for or be subject to any claim for breach
or termination as the result of a failure to perform any of their respective
obligations under this Agreement if and to the extent that such failure is
caused by or results from a Force Majeure Event; provided, however:

 

20.2.1.

The party claiming the excuse afforded by this Section 20 must use commercially
reasonable efforts to comply with any excused obligations under this Agreement
that are impaired by such Force Majeure Event; and

 

20.2.2.

If Bottler is the party claiming the excuse afforded by this Section 20:

 

20.2.2.1.

to the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event with respect to all or any portion of
the Territory within three (3) months from the date of the occurrence of the
Force Majeure Event, then,

 

20.2.2.1.1.

Company shall have the right (but not the obligation) upon not less than one (1)
month prior Notice to suspend this Agreement and Related Agreements within the
affected parts of the Territory (or the entire Territory to the extent affected
by such event) during the period of time that such Force Majeure Event results
in Bottler being unable to perform its obligations under this Agreement; and

 

20.2.2.1.2.

During the period of any such suspension, Company or any third party designated
by Company shall have the right to market, promote, distribute, and sell Covered
Beverages and Related Products, and otherwise exercise Bottler’s rights and
perform services otherwise required of Bottler under this Agreement and Related
Agreements within any such affected portion of the Territory, without any
obligation to account to Bottler for profits from the distribution of Covered
Beverages and Related Products in the Territory that are not distributed by
Bottler.

 

20.2.2.2.

to the extent that Bottler is unable to remediate the effect on its ability to
perform caused by such Force Majeure Event with respect to all or any portion of
the Territory within two (2) years from the date of occurrence of the Force
Majeure Event, Company shall have the right to terminate this Agreement and
Related Agreements as to the affected portion of the Territory, subject to
Bottler’s rights under Section 25.

32

--------------------------------------------------------------------------------

21.

TERMINATION FOR DEFINED EVENTS

21.1.

Company may, at Company’s option, terminate this Agreement, subject to the
requirements of Section 25, if any of the following events occur:

 

21.1.1.

An order for relief is entered with respect to Bottler under any Chapter of
Title 11 of the United States Code, as amended;

 

21.1.2.

Bottler voluntarily commences any bankruptcy, insolvency, receivership, or
assignment for the benefit of creditors proceeding, case, or suit or consents to
such a proceeding, case or suit under the laws of any state, commonwealth or
territory of the United States or any country, kingdom or commonwealth or
sub-division thereof not governed by the United States;

 

21.1.3.

A petition, proceeding, case, complaint or suit for bankruptcy, insolvency,
receivership, or assignment for the benefit of creditors, under the laws of any
state, territory or commonwealth of the United States or any country,
commonwealth or sub-division thereof or kingdom not governed by the United
States, is filed against Bottler, and such a petition, proceeding, suit,
complaint or case is not dismissed within sixty (60) days after the commencement
or filing of such a petition, proceeding, complaint, case or suit or the order
of dismissal is appealed and stayed;

 

21.1.4.

Bottler makes an assignment for the benefit of creditors, deed of trust for the
benefit of creditors or makes an arrangement or composition with creditors; a
receiver or trustee for Bottler or for any interest in Bottler's business is
appointed and such order or decree appointing the receiver or trustee is not
vacated, dismissed or discharged within sixty (60) days after such appointment
or such order or decree is appealed and stayed;

 

21.1.5.

Any of Bottler's equipment or facilities is subject to attachment, levy or other
final process for more than twenty (20) days or any of its equipment or
facilities is noticed for judicial or non-judicial foreclosure sale and such
attachment, levy, process or sale would materially and adversely affect
Bottler's ability to fulfill its obligations under this Agreement;

 

21.1.6.

Bottler becomes insolvent or ceases to conduct its operations relating to the
Business in the normal course of business; or

 

21.1.7.

Any agreement authorizing the manufacture, packaging, distribution or sale of
Beverages in authorized containers (as defined in such agreement) under the
trademark “Coca-Cola” between Company and Bottler or their respective Affiliates
that is listed on Schedule 35.1.4 is terminated by Company in accordance with
provisions that permit termination due to Bottler’s breach or default, unless
Company agrees in writing that this Section 21.1.7 will not be applied by
Company to such termination.

33

--------------------------------------------------------------------------------

22.

DEFICIENCY TERMINATION

22.1.

In addition to the events of default and remedy described in Section 21, Company
may also terminate this Agreement, subject to the requirements of Section 23 and
Section 25, if any of the following events of default occur:

 

22.1.1.

Bottler fails to make timely payment for Covered Beverages or Related Products,
or of any other material debt owing to Company;

 

22.1.2.

The condition of the facilities or equipment used by Bottler in distributing or
selling the Covered Beverages and Related Products fails to meet the sanitary
standards reasonably established by Company;

 

22.1.3.

Bottler fails to handle the Covered Beverages or Related Products in strict
conformity with such standards and instructions as Company may reasonably
establish;

 

22.1.4.

Bottler or any Affiliate of Bottler engages in any of the activities prohibited
under Section 13;

 

22.1.5.

Bottler fails to comply with its obligations under Section 14;

 

22.1.6.

A Change of Control occurs with respect to Bottler without the consent of
Company;

 

22.1.7.

Any Disposition of any voting securities representing more than fifty percent
(50%) of the voting power of any Bottler Subsidiary (other than to a
wholly-owned Affiliate in connection with an internal corporate reorganization)
is made without the consent of Company by Bottler or by any Bottler Subsidiary.
“Bottler Subsidiary” means any Person that is Controlled, directly or
indirectly, by Bottler, and that is a party, or Controls directly or indirectly
a party, to an agreement with Company or any of its Affiliates regarding the
distribution or sale of Covered Beverages or Related Products; or

 

22.1.8.

Bottler breaches in any material respect any of Bottler’s other material
obligations under this Agreement.

22.2.

In any such event of default, Company may either exercise its right to terminate
under this Section 22 (subject to Section 23 and Section 25), or pursue any
rights and remedies (other than termination) against Bottler with respect to any
such event of default.

23.

BOTTLER RIGHT TO CURE

23.1.

Upon the occurrence of any of the events of default enumerated in Section 22,
Company will give Bottler Notice of default.

23.2.

Within sixty (60) days of receipt of such Notice, Bottler will provide Company
with a written proposed corrective action plan (“Corrective Action Plan”). The
Corrective Action Plan must provide for correction of all issues identified in
the Notice of default within one (1) year or less from the date on which the
Corrective Action Plan is provided to Company.

23.3.

Company will negotiate in good faith with Bottler the terms of the Corrective
Action Plan.

 

23.3.1.

If Company and Bottler fail to agree on a Corrective Action Plan within sixty
(60) days of Bottler’s tender of such plan, Bottler must cure the default
described in the Notice

34

--------------------------------------------------------------------------------

 

of default within one (1) year of Bottler’s receipt of the Notice of default. If
Bottler fails to cure the default described in the Notice of default within one
(1) year of Bottler’s receipt of the Notice, the default will be deemed not to
have been cured.

 

23.3.2.

If Company and Bottler timely agree on a Corrective Action Plan, but Bottler
fails to implement the agreed Corrective Action Plan to Company’s reasonable
satisfaction within the time period specified by the Corrective Action Plan, the
default will be deemed not to have been cured.

23.4.

In the event of an uncured default under Section 23.3, Company may, by giving
Bottler further Notice of termination, terminate this Agreement, suspend sales
of Covered Beverages and Related Products to Bottler and require Bottler to
cease marketing, promoting, distributing, and selling Covered Beverages and
Related Products.  

23.5.

The provisions of this Section 23 (including any cure) will not apply to a
default under Section 14.2, and will not limit Company’s right to pursue
remedies under this Agreement on account of Bottler’s default, other than (i)
termination under Section 22, (ii) cessation of Company’s performance of its
obligations under this Agreement, or (iii) rescission.

23.6.

In the case of a breach by Bottler or one of its Affiliates of its obligations
under this Agreement (other than (a) a default under Section 14.2   or (b) a
Product Quality Issue as defined in Section 23.7), such breach will be deemed to
be cured for purposes of this Section 23 if Bottler (or its Affiliate) has
terminated the acts or omissions described in such Notice of breach, and has
taken reasonable steps under the circumstances to prevent the recurrence of such
breach.

23.7.

“Product Quality Issue” means a breach of Section 15.1 or Section 15.2 caused by
a product quality issue involving a Covered Beverage or Related Product that
results from the gross negligence or willful misconduct of Bottler and that
materially and adversely affects one or more of the Trademarks.

 

23.7.1.

In the case of a Product Quality Issue, Bottler will have a period of sixty (60)
days from Bottler’s awareness of the issue within which to cure the default,
including, at the instruction of Company, and at Bottler’s expense, by the
prompt withdrawal from the market and destruction of any affected Finished
Product.

 

23.7.2.

If the Product Quality Issue has not been cured within such sixty (60) day cure
period, Company (or the applicable Company Authorized Supplier(s)) may suspend
sales of Covered Beverages and Related Products to Bottler, and, during a second
sixty (60) day cure period, Company may supply, or cause or permit others to
supply, Covered Beverages and Related Products in the Territory.

 

23.7.3.

If such Product Quality Issue has not been cured during the second sixty (60)
day cure period, then Company may terminate this Agreement by giving Bottler
Notice of termination.

35

--------------------------------------------------------------------------------

24.

BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS

24.1.

Defined Terms

 

24.1.1.

“Business” means Bottler’s aggregate business in all Territories under this
Agreement and any other agreement directly and primarily related to the
marketing, promotion, distribution, and sale of Covered Beverages and Related
Products in such Territories.

 

24.1.1.1.

“Business” will also include any business conducted by Bottler and identified on
Schedule 24.1 as an “Included Business,” including any Permitted Line of
Business or Permitted Ancillary Business acquired or developed by Bottler after
the Effective Date that the parties agree to identify as an “Included Business”
through amendment to Schedule 24.1.

 

24.1.1.2.

“Business” will expressly exclude any business identified on Schedule 24.1 as an
“Excluded Business.”

 

24.1.1.3.

“Business” will also expressly exclude any business that is not directly and
primarily related to the marketing, promotion, distribution and sale of Covered
Beverages and Related Products in such territories that is not identified on
Schedule 24.1 as an “Included Business”, whether or not such business is
identified on Schedule 24.1 as an “Excluded Business.”

 

24.1.2.

“Sale Transaction” means either (i) the sale, lease, transfer, conveyance or
other disposition, in one transaction or a series of related transactions
(including by way of merger, consolidation, recapitalization, reorganization or
sale of securities of one or more of Bottler’s Subsidiaries), to any Person for
value, of all or substantially all of the assets of the Business on a
consolidated basis, or (ii) a transaction or series of transactions (including
by way of merger, consolidation, recapitalization, reorganization or sale of
securities by the holders of securities of Bottler) with any Person (other than
a Permitted Transferee) the result of which is that the shareholders of Bottler
immediately prior to such transaction are (after giving effect to such
transaction) no longer, in the aggregate, the “beneficial owners” (as such term
is defined in Rule 13d-3 and Rule 13d-5 promulgated under the Securities
Exchange Act), directly or indirectly through one or more intermediaries, of
more than fifty percent (50%) of the voting shares of Bottler on an
as-converted, fully-diluted basis.

24.2.

Discussions with Company or Approved Potential Buyers

 

24.2.1.

If Bottler decides to sell, directly or indirectly, all or a majority interest
in the Business, including as a result of a change in control or an unsolicited
third party offer, Bottler will discuss the possible Sale Transaction
exclusively with Company or Approved Potential Buyer(s) (except as provided in
Section 24.2.2 or Section 24.4.3).  Any and all such discussions between Company
and Bottler regarding a possible Sale Transaction shall be kept confidential,
and shall not be binding on either party, and shall not be deemed to have
triggered the commencement of the procedures for the sale of the Business
described in Section 24.3 or Section 24.4.

36

--------------------------------------------------------------------------------

 

24.2.2.

Once per calendar year and at any time following receipt by Bottler of a third
party unsolicited bona fide offer or expression of interest regarding a Sale
Transaction, Bottler may submit to Company in writing a list of potential buyers
to whom Bottler may wish to sell Bottler’s Business (each, a “Potential
Buyer”).  Bottler will submit the Potential Buyer list to Company’s most senior
officer responsible for North America operations (with copies to each Company
Notice recipient identified in Section 40.1.2) through registered or certified
mail (return receipt requested) or another method of communication that requests
acknowledgement of receipt by Company, and such Potential Buyer list shall be
deemed received by Company upon Company’s acknowledgement of receipt (provided,
that, upon such receipt, Company will be obligated to provide, and will provide,
such confirmation).  In connection with Bottler’s preparation of a Potential
Buyer list, Bottler may engage an investment banker (or other financial advisor)
to solicit indications of interest from Potential Buyers, subject to appropriate
confidentiality obligations.  At Bottler’s request, Company will also cooperate
with Bottler to identify Potential Buyers that are acceptable to both Bottler
(in Bottler’s sole discretion) and Company (in Company’s sole discretion).

 

24.2.2.1.

Bottler will also furnish Company with such additional information regarding the
Potential Buyer(s) that Company may reasonably request.

 

24.2.2.2.

A Potential Buyer on Bottler’s Potential Buyer list will be deemed approved by
Company unless Company determines (in its sole discretion) that the Potential
Buyer is not acceptable and provides Notice of that determination to Bottler
during the Approval Period.

 

24.2.2.3.

The “Approval Period” means the sixty (60) day period following Company’s
receipt of Bottler’s Potential Buyer list and any additional information
reasonably requested by Company from Bottler regarding the Potential Buyers
unless Bottler is requesting approval in response to an unsolicited bona fide
offer from a Potential Buyer regarding a Sale Transaction in which case the
period will be thirty (30) days following Company’s receipt of Bottler’s
Potential Buyer List.

 

24.2.2.4.

An “Approved Potential Buyer” means a Potential Buyer approved by Company in
writing or deemed approved by Company in accordance with Section 24.2.2.2.

24.3.

Sale of Business to Approved Potential Buyer

 

24.3.1.

At any time during the Term and from time to time, Bottler may (at Bottler’s
sole discretion) provide Company with Notice that Bottler wishes to enter into a
Sale Transaction with an Approved Potential Buyer (an “Approved Potential Buyer
Sale Notice”).  The Approved Potential Buyer Sale Notice will include the
details of the proposed Sale Transaction with the Approved Potential
Buyer.  Bottler will deliver the Approved Potential Sale Notice in writing to
Company’s Chief Financial Officer, with a copy to Company’s General
Counsel.  Bottler’s delivery of an Approved Potential Buyer Sale Notice will not
preclude Bottler from delivering an Exit Notice under Section 24.4.  

 

24.3.2.

Bottler may (at Bottler’s sole discretion) enter into a binding agreement for
the Sale Transaction with the Approved Potential Buyer, on terms and conditions
(including

37

--------------------------------------------------------------------------------

 

purchase price) mutually agreed by Bottler and the Approved Potential Buyer,
within one hundred eighty (180) days following Bottler’s delivery of the
Approved Potential Buyer Sale Notice to Company.

 

24.3.2.1.

If Bottler identified more than one (1) Approved Potential Buyer in its Approved
Potential Buyer Sale Notice, then Bottler may engage in an auction process with
such Approved Potential Buyers, and may (at Bottler’s discretion) enter into a
binding agreement for a Sale Transaction with the Approved Potential Buyer
selected by Bottler within one hundred eighty (180) days following Bottler’s
delivery of the Approved Potential Buyer Sale Notice to Company.  The
consummation of a Sale Transaction with an Approved Potential Buyer as
contemplated under Section 24.3.2 will not constitute a breach or default under
this Agreement or any Related Agreement.

 

24.3.3.

If Bottler and an Approved Potential Buyer consummate the Sale Transaction as
contemplated in Section 24.3.2, then the Business will continue to be bound by
the terms and conditions of this Agreement, without modification.  If requested
by Company, the Approved Potential Buyer will confirm in writing that the
Business will continue to market, promote, distribute and sell Covered Beverages
and Related Products in the Territory subject to, and in accordance with, the
terms and conditions of this Agreement and the Related Agreements, without
modification.  

 

24.3.4.

If Bottler and the Approved Potential Buyer do not enter into a binding
agreement for a Sale Transaction within the one hundred eighty (180) day period
following Bottler’s delivery of the Approved Potential Buyer Sale Notice, then
Bottler will be required to re-submit an Approved Potential Buyer Sale Notice in
accordance with Section 24.3.1 before entering into a Sale Transaction with an
Approved Potential Buyer.

24.4.

Sale of Business without an Approved Potential Buyer

 

24.4.1.

At any time and from time to time during the Term, Bottler may, at Bottler’s
sole discretion, provide Company with Notice that Bottler wishes to enter into a
Sale Transaction, but that Bottler has not identified an Approved Potential
Buyer or has not reached terms with an Approved Potential Buyer that are
acceptable to Bottler (an “Exit Notice”).  Bottler’s delivery of an Exit Notice
will not preclude Bottler from delivering an Approved Buyer Sale Notice and
pursuing both alternatives at the same time.

 

24.4.1.1.

The Exit Notice will include the material terms and conditions (including price
and form of consideration) of the proposed Sale Transaction by Bottler.  Bottler
will deliver the Exit Notice in writing to Company’s Chief Financial Officer,
with a copy to Company’s General Counsel.

 

24.4.1.2.

The Exit Notice will include the following unaudited written management
information (to the extent that it is in Bottler’s possession or control and is
ordinarily and customarily produced and used by Bottler for each of the three
(3) year periods ending on the last day of the quarter preceding the date of the
delivery of the Exit Notice): (a) revenues with respect to the Business for the
relevant

38

--------------------------------------------------------------------------------

 

period then ended in both dollars and cases; (b) statements of income down to
the contribution margin level for the Covered Beverages and Related Products for
the relevant period then ended; (c) most current management bills of cost for
each of the Covered Beverages and Related Products; (d) a copy of each of the
then currently effective and enforceable distribution agreements for
distribution of the Covered Beverages and Related Products; (e) business plan
volumes and strategic plans for the Business; and (f) material claims relating
to the Business of which Bottler has knowledge.  All of the foregoing
information is collectively referred to as the “Base Information”. Bottler will
also provide such additional information (the “Additional Information”) as
reasonably requested by Company and as Bottler and Company may agree is
desirable to facilitate Company’s valuation of the Business.

 

24.4.1.3.

Bottler and Company will work together in good faith to negotiate the terms and
conditions of a binding agreement under which Company or Company’s designee
would acquire Bottler’s Business, including the purchase price for the
Business.  If the parties cannot mutually agree upon the purchase price for the
Business within one hundred twenty (120) days following Bottler’s delivery of
the Exit Notice, then Bottler will notify Company in writing as to whether
Bottler wishes to (i) terminate the process, or (ii) cause the value of the
Business to be determined in accordance with the valuation process specified in
Section 26 (the “Valuation Process”).  

 

24.4.1.4.

Once the value of the Business has been established either by mutual agreement
of Bottler and Company, or through the Valuation Process, Bottler will have the
right, in its sole discretion, to deliver Notice to Company that Bottler wishes
to sell the Business to Company (or Company’s designee) at the agreed purchase
price (or the purchase price established through the Valuation Process, as the
case may be) (a “Company Sale Notice”).  The Company Sale Notice must be
delivered by Bottler to Company, if at all, within sixty (60) days following the
determination of the purchase price for the Business (by mutual agreement or
through the Valuation Process, as the case may be).  The Company Sale Notice
will constitute a binding offer by Bottler to sell the Business to Company or
Company’s designee in accordance with the terms of this Section 24.4; provided
that Bottler may withdraw such offer at any time prior to closing of such
transaction, if and only if Bottler (a) reimburses Company for all third party
out of pocket expenses incurred by Company in connection with the exercise by
Bottler of its rights under this Section 24; and (b) exercises such right to
withdraw an offer no more than once every three (3) years.

 

24.4.2.

If Bottler delivers a Company Sale Notice as contemplated above, then, within
thirty (30) days following Company’s receipt of the Company Sale Notice, Company
must elect (in Company’s sole discretion) either (1) to acquire the Business (or
cause the Business to be acquired by Company’s designee) in accordance with this
Section 24.4, or (2) to amend this Agreement as contemplated in Schedule
24.4.2.  Prior to the

39

--------------------------------------------------------------------------------

 

expiration of such thirty (30) day period, Company will provide Notice of its
election to Bottler.  If Bottler provides Notice to Company that Company has
failed to make an election under this Section 24.4.2 within the thirty (30) day
period, and Company fails to deliver Notice of its election within ten (10) days
following receipt of such notice from Bottler, then Company will be deemed to
have elected to amend this Agreement as contemplated in Schedule 24.4.2.

 

24.4.2.1.

If Company delivers a Notice under Section 24.4.2 that Company (or Company’s
designee) will acquire the Business, then Company or Company’s designee will
acquire the Business for cash (unless otherwise mutually agreed) at the purchase
price mutually agreed by Company (or Company’s designee) and Bottler, or, the
purchase price established through the Valuation Process, as applicable.

 

24.4.2.2.

If Company delivers a Notice under Section 24.4.2 that Company (or Company’s
designee) will acquire the Business, then Company will acquire the Business on
the terms and conditions (other than purchase price) mutually agreed upon by
Bottler and Company (or Company’s designee).  If Bottler and Company (or
Company’s designee) are unable to agree on terms and conditions of sale (other
than purchase price) within sixty (60) days following Company’s delivery of a
Notice under Section 24.4.2 that Company (or Company’s designee) will acquire
the Business, then Company or Company’s designee will acquire the Business on
the terms and conditions specified in Schedule 24.4.1.  The failure to reach
agreement on the terms and conditions (other than price) will in no event result
in a deemed election to amend the terms of this Agreement. The purchase price
for the Business will be paid in cash at closing, unless otherwise agreed by
Bottler and Company (or Company’s designee).  

 

24.4.2.3.

Closing of the acquisition of the Business by Company or Company’s designee will
occur within ten (10) Business Days following the receipt of all required
consents and regulatory approvals (including expiration of applicable waiting
periods under the Hart-Scott-Rodino Antitrust Improvements Act).

 

24.4.3.

If Company delivers a Notice under Section 24.4.2 that Company will amend this
Agreement as contemplated in Schedule 24.4.2, or Company is deemed to have
elected to amend this Agreement as contemplated in Schedule 24.4.2, then (1)
this Agreement will automatically be deemed amended as specified in Schedule
24.4.2 (and Bottler and Company will take whatever actions may be necessary or
appropriate to document and confirm such amendments to this Agreement), (2)
Company will reimburse Bottler for all third party out of pocket expenses
incurred by Bottler in connection with the exercise by Bottler of its rights
under this Section 24, and (3) Bottler may thereafter enter into a Sale
Transaction with a third party selected by Bottler, in its sole discretion (and
as to which Company will have no approval rights), on terms and conditions
mutually agreed by Bottler and the third party buyer selected by Bottler. If
Bottler does consummate the Sale Transaction, then the buyer will acquire the
Business subject to the terms of this Agreement, as modified under Schedule
24.4.2.

40

--------------------------------------------------------------------------------

24.5.

Each party shall act promptly and without delay in satisfying its obligations
under this Section 24.

25.

COMPENSATION TO BOTTLER ON TERMINATION FOR COMMERCIAL IMPRACTICABILITY UNDER
SECTION 19.2.2, FORCE MAJEURE UNDER SECTION 20.2.2.2, DEFINED EVENTS UNDER
SECTION 21 OR DEFICIENCY TERMINATION UNDER SECTION 22

25.1.

If at any time during the Initial Term or any Additional Term, Company exercises
its right to terminate this Agreement in accordance with Section 19.2.2, Section
20.2.2.2, Section 21, or Section 22, Company will send Notice that Company will
acquire the Business in accordance with this Section 25 (a “Purchase Notice”).

25.2.

Upon receipt of a Purchase Notice from Company, except as provided in Section
25.2.1, Bottler shall sell the Business to Company (or Company’s designee) and
Company (or its designee) shall purchase the Business from Bottler for cash
(unless otherwise mutually agreed) at the price determined in accordance with
the Valuation Process specified in Section 26 and on the other terms and
conditions specified in Schedule 24.4.1.

 

25.2.1.

If this Agreement terminates under Section 22.1.4 (solely as a result of
Bottler’s willful misconduct), Section 22.1.6, or Section 22.1.7, then Company
will purchase the Business from Bottler for cash (unless otherwise mutually
agreed) at a price equal to eighty-five percent (85%) of the price determined in
accordance with the Valuation Process specified in Section 26.

25.3.

Closing of the acquisition of the Business by Company or its designee under this
Section 25 will occur within ten (10) Business Days following the receipt of all
required consents and regulatory approvals (including expiration of applicable
waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act) and
after determination of the Business Value in accordance with the Valuation
Process (if applicable).

25.4.

The acquisition agreement providing for the acquisition of Bottler’s Business by
Company or its designee in accordance with Section 24 or this Section 25 will
include mutual releases of claims (other than claims arising under the terms of
such acquisition agreement).

 

25.4.1.

Without limiting the preceding sentence, amounts paid by Company (directly or
through a Company Affiliate) or Company’s designee to Bottler as required under
this Section 25 will be in lieu of, and in full satisfaction of, any claims
whatsoever that Bottler may have against Company in connection with the Covered
Beverages or Related Products or Bottler’s Business, including any payment due
to Bottler other than (a) any trade payables due in the ordinary course of
business, (b) any other undisputed amounts then due and owing, (c) any
indemnification, contribution, or other similar rights Bottler may have against
Company with respect to a third party claim (including any claim by a
Governmental Authority) arising out of any actual or threatened action, suit,
proceeding or investigation brought against Bottler, (d) any post-closing
adjustments provided for in acquisition agreements between Company (or any of
its Affiliates) and Bottler (or any of its Affiliates) with respect to Territory
acquired from CCR described in Exhibit C-2 (e.g., purchase price adjustments
based on determination of the net book value of transferred assets as of
closing), or (e) as otherwise may be agreed by Company and Bottler.

 

25.4.2.

The parties acknowledge and agree that the remedies at law of Company or Bottler
for any actual or threatened breach of the covenants in Sections 24, 25 or 26
would be

41

--------------------------------------------------------------------------------

 

inadequate and that the non-breaching party will be entitled to specific
performance of the covenants in Sections 24, 25 and 26, including entry of an ex
parte, temporary restraining order in state or federal court, preliminary and
permanent injunctive relief against acts or omissions in violation of  Sections
24, 25 or 26, or other appropriate judicial remedy, writ or order, in addition
to any damages and legal expenses that the non-breaching party may be legally
entitled to recover.

26.

VALUATION

26.1.

If Bottler decides to sell the Business as contemplated under Section 24 and
Bottler and Company are unable to mutually agree upon a purchase price within
the one hundred twenty (120) day negotiation period specified in Section
24.4.1.3, or if Company is to acquire the Business as contemplated under Section
25, then the purchase price for the Business will be established in accordance
with this Section 26.

26.2.

Bottler and Company will each appoint a Valuation Expert within five (5)
Business Days after the expiration of the applicable negotiation period under
Section 24.4.1.3 (or after receipt by Bottler of a Purchase Notice from Company
under Section 25.1 if applicable), and will instruct each Valuation Expert to
provide its final valuation no later than sixty (60) days after such
appointment.

 

26.2.1.

“Valuation Expert” means an independent and reputable valuation firm or
investment banking firm of national standing, that (i) has had no business
relationship of any nature (whether directly or through any of its Affiliates)
with either Company or Bottler or their respective Affiliates in the twelve
months prior to its selection, (ii) is not, directly or through any of its
Affiliates, in then-current discussions with either Company or Bottler or any of
their respective Affiliates regarding a proposed future engagement, and (iii)
has no other conflict of interest or financial interest in the proposed
transaction (other than receipt of its fee as discussed below).  No Valuation
Expert will be permitted to receive a fee other than a fixed fee, which fee
shall not be contingent on the closing of the transaction or calculated based on
the Business Value.

 

26.2.2.

“Business Value” means the value of the Business as finally determined under the
Valuation Process.

26.3.

Each Valuation Expert will perform a valuation of the Business.

26.4.

If the valuations differ by less than ten percent (10%) of the higher valuation,
the average of the two valuations will be the value of the Business.  

26.5.

If the valuations differ by ten percent (10%) of the higher valuation or more,
the Valuation Experts will appoint a third Valuation Expert who will value the
Business and will be instructed to provide its final valuation no later than
sixty (60) days after its appointment.  

 

26.5.1.

In this event, the value of the Business will be the average of the two
valuations with the smallest difference in the reported value, unless one
valuation is the average of the other two valuations, in which case such
valuation will be the value of the Business (measured on an absolute basis).

26.6.

The Valuation Experts will be instructed to determine the fair value of the
Business by determining the fair market value of the Business as if sold as a
going concern, as between a willing buyer and a willing seller not under a
compulsion to buy or sell in an arm’s-length transaction, taking into

42

--------------------------------------------------------------------------------

account all relevant factors, and using such methods as the Valuation Experts
deem appropriate, subject to the specific instructions set forth in Schedule
26.  

26.7.

Each party will have the right to review all information and materials furnished
by the other party to the Valuation Experts, and each party will cooperate in
good faith to correct any errors in the information and materials provided by
that party prior to submission to the Valuation Experts.

26.8.

If a third Valuation Expert is used, as contemplated above, the third Valuation
Expert will not be provided access to the valuations performed by the first two
Valuation Experts.

26.9.

The fees and expenses incurred in connection with the Valuation Process will be
borne equally by Bottler and Company; provided, however, that if a third
Valuation Expert is required under the foregoing provisions, then the party who
appointed the Valuation Expert whose valuation differs more from the Business
Value as finally determined (measured on an absolute basis) will be responsible
for the fees and expenses of the third Valuation Expert.

27.

POST-EXPIRATION AND POST-TERMINATION OBLIGATIONS

27.1.

Upon the expiration without renewal or earlier termination of this Agreement and
thereafter:

 

27.1.1.

Bottler must not distribute or sell the Covered Beverages or Related Products or
make any use of the Trademarks, Finished Product or advertising, marketing or
promotional material used or intended for use by Bottler in connection with the
distribution and sale of the Covered Beverages or Related Products;

 

27.1.2.

Bottler must promptly eliminate all references to Company, the Covered
Beverages, the Related Products and the Trademarks from the premises, delivery
vehicles, vending machines, coolers and other equipment of Bottler and from all
business stationery and all written, graphic, electromagnetic, digital or other
advertising, marketing or promotional material used or maintained by Bottler,
and Bottler must not hold forth in any manner whatsoever that Bottler has any
connection with Company, the Covered Beverages, the Related Products or the
Trademarks; and

 

27.1.3.

All rights and obligations under this Agreement, whether specifically set out or
whether accrued or accruing by use, conduct or otherwise, will expire, cease and
end, excepting (a) all provisions concerning the obligations of Bottler as set
forth in Sections 24 through 27, (b) all provisions concerning the obligations
of Company as set forth in Sections 24 through 26, (c) all claims for amounts
due and payable by one party to the other under the terms of this Agreement as
of the date of termination, and (d) each of Sections 28 through 44, all of which
will continue in full force and effect, provided always that this provision will
not affect any rights either party may have against the other in respect of any
claim for nonpayment of any debt or account owed by Bottler to Company or
Company Authorized Suppliers or by Company or any Authorized Company Authorized
Suppliers to Bottler.

28.

COMPANY’S RIGHT OF ASSIGNMENT

Company or, solely with respect to the Sub-Bottling Territory, Company and CCR,
may assign any of their rights and delegate all or any of their duties or
obligations under this Agreement to one or more of their Affiliates; provided,
however, that any such delegation will not relieve Company or, solely with
respect to the Sub-Bottling Territory, Company and CCR, from any of their
contractual obligations under this Agreement.  

43

--------------------------------------------------------------------------------

29.

LITIGATION

29.1.

Company reserves and has the sole and exclusive right and responsibility to
institute any civil, administrative or criminal proceedings or actions, and
generally to take or seek any available legal remedy it deems desirable, for the
protection of its reputation, the Trademarks, and other intellectual property
rights, as well as for the Covered Beverages and Related Products, and to defend
any action affecting these matters.  

29.2.

At the request of Company, Bottler will render reasonable assistance in any such
action, including, if requested to do so in the sole discretion of Company,
allowing Bottler to be named as a party to such action. However, no financial
burden will be imposed on Bottler for rendering such assistance.

29.3.

Bottler shall not have any claim against Company or CCR as a result of such
proceedings or action or for any failure to institute or defend such proceedings
or action.

29.4.

Bottler must promptly notify Company and CCR of any litigation or proceedings
instituted or threatened against Bottler affecting these matters.

29.5.

Bottler must not institute any legal or administrative proceedings against any
third party that may affect the interests of Company in the Trademarks without
the prior written consent of Company, which consent Company may grant or
withhold in its sole discretion.

29.6.

Bottler will consult with Company and CCR on all product liability claims,
proceedings or actions brought against Bottler in connection with the Covered
Beverages or Related Products and will take such action with respect to the
defense of any such claim or lawsuit as Company may reasonably request in order
to protect the interests of Company and CCR in the Covered Beverages and Related
Products or the goodwill associated with the Trademarks.

30.

INDEMNIFICATION

30.1.

CCR and Company will indemnify, protect, defend and hold harmless each of
Bottler and its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all claims, liabilities,
losses, damages, injuries, demands, actions, causes of action, suits,
proceedings, judgments and expenses, including reasonable attorneys' fees, court
costs and other legal expenses (collectively, “Losses”), to the extent arising
from, connected with or attributable to: (a) Company’s or CCR’s manufacture or
handling of the Covered Beverages or Related Products; (b) the breach by Company
or CCR of any provision this Agreement; (c) Bottler’s use, in accordance with
this Agreement and Company guidelines respecting use of Company intellectual
property, of the Trademarks or of package labels, POS materials and other local
marketing and merchandising materials supplied by Company in conjunction with
the distribution and sale of the Covered Beverages or Related Products; or (d)
the inaccuracy of any warranty or representation made by Company or CCR herein
or in connection herewith. None of the above indemnities shall require Company
or CCR to indemnify, protect, defend or hold harmless any indemnitee with
respect to any claim to the extent such claim arises from, is connected with or
is attributable to the negligence or willful misconduct of such indemnitee.

30.2.

Bottler will indemnify, protect, defend and hold harmless each of Company and
its Affiliates, and their respective directors, officers, employees,
shareholders, owners and agents, from and against all Losses to the extent
arising from, connected with or attributable to: (a) Bottler’s handling,
distribution, promotion, marketing, and sale of the Covered Beverages or Related
Products (except to the extent caused by Company’s manufacture or handling of
the Covered Beverages or Related

44

--------------------------------------------------------------------------------

Products); (b) the breach by Bottler of any provision of this Agreement; or (c)
the inaccuracy of any warranty or representation made by Bottler herein or in
connection herewith. None of the above indemnities shall require Bottler to
indemnify, protect, defend or hold harmless any indemnitee with respect to any
claim to the extent such claim arises from, is connected with or is attributable
to the negligence or willful misconduct of such indemnitee.  

30.3.

Neither party will be obligated under this Section 30 to indemnify the other
party for Losses consisting of lost profits or revenues, loss of use, or similar
economic loss, or for any indirect, special, incidental, consequential or
similar damages (“Consequential Damages”) arising out of or in connection with
the performance or non-performance of this Agreement (except to the extent that
an indemnified third party claim asserted against a party includes Consequential
Damages).

31.

BOTTLER’S INSURANCE

Bottler shall obtain and maintain a policy of insurance with insurance carriers
in such amounts and against such risks as would be maintained by a similarly
situated company of a similar size and giving full and comprehensive coverage
both as to amount and risks covered in respect of matters referred to in Section
30 (including Bottler’s indemnity of Company contained therein) and shall on
request produce evidence satisfactory to Company of the existence of such
insurance.  Compliance with this Section 31 will not limit or relieve Bottler
from its obligations under Section 30.  In addition, Bottler will satisfy the
insurance requirements specified on Schedule 31.

32.

LIMITATION ON BOTTLER REPRESENTATIONS OR DISCLOSURES REGARDING COVERED BEVERAGES
OR RELATED PRODUCTS

Bottler covenants and agrees that, except as required by law, it will make no
representations or disclosures to the public or any Governmental Authority or to
any third party concerning the attributes of the Covered Beverages or Related
Products (other than statements consistent with representations or disclosures
previously made or authorized by Company), without the prior written consent of
Company.  If Bottler is required to make any such representations or disclosures
to a Governmental Authority, Bottler first will notify Company before making any
such representation or disclosure and will cooperate with Company in good faith
to ensure the accuracy of all such information (except to the extent that such
Notice and cooperation would otherwise be prohibited under applicable
law).  This Section 32 will not apply to financial information disclosed in
accordance with applicable securities laws or to marketing and advertising
materials used in the ordinary course of business consistent with the provisions
of this Agreement.

33.

INCIDENT MANAGEMENT

33.1.

Company and Bottler recognize that incidents may arise that can threaten the
reputation and business of Bottler and/or negatively affect the good name,
reputation and image of Company and the Trademarks.  

33.2.

In order to address such incidents, including any questions of quality of the
Covered Beverages or Related Products that may occur, Bottler will designate and
organize an incident management team and inform Company of the members of such
team.  

33.3.

Bottler further agrees to cooperate fully with Company and such third parties as
Company may designate and coordinate all efforts to address and resolve any such
incident consistent with procedures for crisis management that may be issued to
Bottler by Company from time to time.  

45

--------------------------------------------------------------------------------

34.

SEVERABILITY

If any provision of this Agreement is or becomes legally ineffective or invalid,
the validity or effect of the remaining provisions of this Agreement shall not
be affected; provided that the invalidity or ineffectiveness of such provision
shall not prevent or unduly hamper performance hereunder or prejudice the
ownership or validity of the Trademarks.  

35.

AMENDMENT AND RESTATEMENT OF CERTAIN PRIOR CONTRACTS, MERGER, AND REQUIREMENTS
FOR MODIFICATION

35.1.

As to all matters and things herein mentioned, the parties agree:

 

35.1.1.

The existing bottle contracts between Company and its Affiliates and Bottler and
its Affiliates, including those contracts identified on Exhibit D, are hereby
amended, restated and superseded in their entirety, and all rights, duties and
obligations of Company and Bottler regarding the Trademarks and the manufacture,
packaging, distribution and sale of the Covered Beverages and Related Products
shall be determined under this Agreement, without regard to the terms of any
prior agreement and without regard to any prior course of conduct between the
parties (the parties acknowledge that any existing bottle contract between
Company and Bottler that is not listed on Exhibit D is nevertheless superseded
hereby), except as specifically provided in Section 35.1.4.

 

35.1.2.

This Agreement sets forth the entire agreement between Company, CCR and Bottler
with respect to the subject matter hereof, and all prior understandings,
commitments or agreements relating to such matters between the parties or their
predecessors-in-interest are of no force or effect and are cancelled hereby,
except as specifically provided in Section 35.1.4.

 

35.1.3.

Any waiver, amendment or modification of this Agreement or any of its
provisions, and any consents given under this Agreement shall not be binding
upon Bottler, CCR or Company unless made in writing, signed by an officer or
other duly qualified and authorized representative of company that it purports
to bind.

 

35.1.4.

Section 35.1.1 and Section 35.1.2 are not intended to affect in any way the
rights and obligations of Bottler (or any of its Affiliates) or Company (or any
of its Affiliates) under the agreements listed in Schedule 35.1.4.

36.

NO WAIVER

Failure of Company, CCR or Bottler (including any of their respective
Affiliates) to exercise promptly any right herein granted, or to require strict
performance of any obligation undertaken herein by the other party, shall not be
deemed to be a waiver of such right or of the right to demand subsequent
performance of any and all obligations herein undertaken by Bottler or by CCR or
by Company.

37.

NATURE OF AGREEMENT AND RELATIONSHIP OF THE PARTIES

37.1.

Bottler is an independent contractor and is not an agent of, or a partner or
joint venturer with, CCR or Company.  

46

--------------------------------------------------------------------------------

37.2.

Each of Company and CCR, on the one hand, and Bottler, on the other hand, agree
that it will neither represent, nor allow itself to be held out as an agent of,
or partner or joint venturer with the other (including any of its Affiliates).

37.3.

Bottler and CCR and Company do not intend to create, and this Agreement shall
not be construed to create, a partnership, joint venture, agency, or any form of
fiduciary relationship.  Each party covenants and agrees never to assert that a
partnership, joint venture or fiduciary relationship exists or has been created
under or in connection with this Agreement and the Related Agreements.  There is
no partnership, joint venture, agency, or any form of fiduciary relationship
existing between Bottler and CCR or Bottler and Company, but if it there is
determined or found to be a partnership, joint venture, or agency, then Bottler
CCR, and  Company expressly disclaim all fiduciary duties that might otherwise
exist under applicable law.

37.4.

Nothing in this Agreement, express or implied, is intended or shall be construed
to give any Person, other than the parties to this Agreement and their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained in this
Agreement. This Agreement does not, and is not intended to, confer any rights or
remedies upon any Person other than Bottler and Company.

38.

HEADINGS AND OTHER MATTERS

38.1.

The headings herein are solely for the convenience of the parties and shall not
affect the interpretation of this Agreement.  

38.2.

As used in this Agreement, the phrase “including” means “including, without
limitation” in each instance.  

38.3.

References in this Agreement to Sections are to the respective Sections of this
Agreement, and references to Exhibits and Schedules are to the respective
Exhibits and Schedules to this Agreement as they may be amended from time to
time.

39.

EXECUTION IN MULTIPLE COUNTERPARTS

The parties may execute this Agreement in counterparts, each of which is deemed
an original and all of which only constitute one original.

40.

NOTICE AND ACKNOWLEDGEMENT

40.1.

Notices.

 

40.1.1.

Requirement of a Writing and Permitted Methods of Delivery.  Each party giving
or making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement must give the Notice in writing and use one of the
following methods of delivery, each of which for purposes of this Agreement is a
writing:

 

40.1.1.1.

Personal delivery;

 

40.1.1.2.

Registered or Certified Mail, in each case, return receipt requested and postage
prepaid;

 

40.1.1.3.

Nationally recognized overnight courier, with all fees prepaid; or

47

--------------------------------------------------------------------------------

 

40.1.1.4.

E-mail (followed by delivery of an original by another delivery method provided
for in this Section).

 

40.1.2.

Addressees and Addresses.  Each party giving a Notice must address the Notice to
the appropriate person at the receiving party (the “Addressee”) at the address
listed below or to another Addressee or at another address designated by a party
in a Notice pursuant to this Section.

Company:

 

 

 

The Coca‑Cola Company

 

One Coca‑Cola Plaza

 

Atlanta, Georgia 30313

 

Attention:  EVP & President CCNA [or such other title as may be applicable to
Company’s most senior officer for North America operations]

 

Email:  jdouglas@coca-cola.com

 

 

With a copy to:

 

 

 

The Coca‑Cola Company

 

One Coca‑Cola Plaza

 

Atlanta, Georgia 30313

 

Attention:  General Counsel

 

Email:  bgoepelt@coca-cola.com

 

 

and

 

King & Spalding LLP

 

1180 Peachtree Street NE

 

Atlanta, Georgia  30309

 

Attention: William G. Roche

 

Anne M. Cox-Johnson

 

Email: broche@kslaw.com

 

acox@kslaw.com

 

 

CCR:

 

 

 

Coca-Cola Refreshments USA, Inc.

 

c/o The Coca-Cola Company

 

One Coca-Cola Plaza

 

Atlanta, Georgia 30313

 

Attention: Vice President – Finance

 

Email: dherndon@coca-cola.com

 

 

With a copy to:

 

 

 

Coca-Cola Refreshments USA, Inc.

 

c/o The Coca-Cola Company

 

One Coca-Cola Plaza

 

Atlanta, Georgia 30313

 

Attention: General Counsel

 

Email: bgarren@coca-cola.com

 

 

48

--------------------------------------------------------------------------------

and

 

 

 

King & Spalding LLP

 

1180 Peachtree Street NE

 

Atlanta, Georgia 30309

 

Attention: William G. Roche

 

Anne M. Cox-Johnson

 

Email: broche@kslaw.com

 

acox@kslaw.com

 

 

Bottler:

 

 

 

Coca-Cola Bottling Co. Consolidated

 

4100 Coca Cola Plaza

 

Charlotte, North Carolina 28211

 

Attention:E. Beauregarde Fisher III,

 

Executive Vice President & General Counsel  

 

Email: beau.fisher@ccbcc.com

 

 

With a copy to:

 

 

 

Moore & Van Allen PLLC

 

100 North Tryon Street

 

Suite 4700

 

Charlotte, North Carolina 28202

 

Attention: John V. McIntosh

 

Email: johnmcintosh@mvalaw.com

 

40.1.3.

Effectiveness of a Notice.  Except as specifically provided elsewhere in this
Agreement, a Notice is effective only if the party giving or making the Notice
has complied with Sections 40.1.1 and 40.1.2 and if the Addressee has received
the Notice.  A Notice is deemed to have been received as follows:

 

40.1.3.1.

If a Notice is delivered in person, when delivered to the Addressee.

 

40.1.3.2.

If delivered by Registered or Certified Mail, upon receipt by Addressee, as
indicated by the date on the signed receipt.

 

40.1.3.3.

If delivered by nationally recognized overnight courier service, one Business
Day after deposit with such courier service.

 

40.1.3.4.

If sent by e-mail, when sent (if followed promptly by delivery of an original by
another delivery method provided for in this Section).

 

40.1.3.5.

If the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver.

 

40.1.3.6.

Despite the other clauses of this Section 40.1.3, if any Notice is received
after 5:00 p.m. on a Business Day where the Addressee is located, or on a day
that is not a Business Day where the Addressee is

49

--------------------------------------------------------------------------------

 

located, then the Notice is deemed received at 9:00 a.m. on the next Business
Day where the Addressee is located.

40.2.

If Bottler’s signature or acknowledgment is required or requested with respect
to any document in connection with this Agreement and any employee or
representative authorized by Bottler “clicks” in the appropriate space on the
website designated by Company or takes such other action as may be indicated by
Company, Bottler shall be deemed to have signed or acknowledged the document to
the same extent and with the same effect as if Bottler had signed the document
manually; provided, however, that no such signature or acknowledgment shall
amend or vary the terms and conditions of this Agreement.  

40.3.

Bottler acknowledges and agrees that Bottler has the ability and knowledge to
print information delivered to Bottler electronically, or otherwise knows how to
store that information in a way that ensures that it remains accessible to
Bottler in an unchanged form.

41.

CHOICE OF LAW AND VENUE

41.1.

This Agreement shall be interpreted, construed and governed by and in accordance
with the laws of the State of Georgia, United States of America, without giving
effect to any applicable principles of choice or conflict of laws, as to
contract formation, construction and interpretation issues, and the federal
trademark laws of the United States of America as to trademark matters.

41.2.

The parties agree that any lawsuit commenced in connection with, or in relation
to, this Agreement must be brought in a United States District Court, if there
is any basis for federal court jurisdiction.  If the party bringing such action
reasonably concludes that federal court jurisdiction does not exist, then the
party may commence such action in any court of competent jurisdiction.

42.

CONFIDENTIALITY

42.1.

For purposes hereof:

 

42.1.1.

“Confidential Business Information” means any valuable, secret business
information, other than Trade Secrets, that a Disclosing Party designates or
identifies as confidential at the time of disclosure or is by its nature
recognizable as confidential information to a reasonably prudent person with
knowledge of the Disclosing Party’s business and industry. Confidential Business
Information includes any confidential business information provided to
Disclosing Party by any third party that the Disclosing Party is obligated to
hold in confidence as confidential business information.

 

42.1.2.

“Disclosing Party” means the party disclosing any Proprietary Information under
this Agreement, whether such party is Bottler or Company or any of their
respective Affiliates and whether such disclosure is directly from the
Disclosing Party or through the Disclosing Party’s employees or agents.

 

42.1.3.

“Proprietary Information” means Trade Secrets, Confidential Business
Information, and any other information or materials that in whole or in part
include or are developed or based on any Trade Secrets or Confidential Business
Information.  Proprietary Information does not include any information that: (a)
was in the Receiving Party’s possession without restriction as to
confidentiality, before receipt from the Disclosing Party; (b) is or becomes a
matter of public knowledge through no breach of agreement or other fault of the
Receiving Party; (c) is rightfully received by the Receiving Party from a third
party without a duty of confidentiality; (d) is disclosed by

50

--------------------------------------------------------------------------------

 

the Disclosing Party to a third party without a duty of confidentiality on the
third party; (e) is independently developed by the Receiving Party without
regard to the Proprietary Information of the Disclosing Party; or (f) is
disclosed by the Receiving Party with the Disclosing Party’s prior written
approval.

 

42.1.4.

“Receiving Party” means the party receiving any Proprietary Information under
this Agreement, whether such party is Bottler or Company or their respective
Affiliates and whether such disclosure is received directly or through the
Receiving Party’s employees or agents.

 

42.1.5.

“Trade Secrets” mean trade secrets of a Disclosing Party as defined under
applicable law, as amended from time to time, including, without regard to form,
technical or non-technical data, a formula, a pattern, a compilation, a program,
a software program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, non-public forecasts, studies,
projections, analyses, all customer data of any kind, or a list of actual or
potential customers or suppliers, business and contractual relationships, or any
information similar to the foregoing that: (a) derives economic value, actual or
potential, from not being generally known and not being readily ascertainable by
proper means to other persons who can obtain economic value from its disclosure
or use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.  Trade Secrets include any trade secret
information provided to Disclosing Party by any third party that the Disclosing
Party is obligated to hold in confidence as a trade secret.

42.2.

In the performance of this Agreement, each party may disclose to the other party
certain Proprietary Information.  The Proprietary Information of the Disclosing
Party will remain the sole and exclusive property of the Disclosing Party or a
third party providing such information to the Disclosing Party.  The disclosure
of the Proprietary Information to the Receiving Party does not confer upon the
Receiving Party any license, interest, or right of any kind in or to the
Proprietary Information, except as expressly provided under this Agreement.  

42.3.

At all times and notwithstanding any termination or expiration of this Agreement
or any amendment hereto, the Receiving Party agrees that it will hold in strict
confidence and not disclose to any third party the Proprietary Information of
the Disclosing Party, except as approved in writing by the Disclosing
Party.  The Receiving Party will only permit access to the Proprietary
Information of the Disclosing Party to those of its or its Affiliates’ employees
or authorized representatives having a need to know and who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations
at least as restrictive as those contained in this Agreement (including external
auditors, attorneys and consultants).  

42.4.

The Receiving Party will be responsible to the Disclosing Party for any third
party’s use and disclosure of the Proprietary Information that the Receiving
Party provides to such third party in accordance with this Agreement.  The
Receiving Party will use at least the same degree of care it would use to
protect its own Proprietary Information of like importance, but in any case with
no less than a reasonable degree of care, including maintaining information
security standards specific to such information as set forth in this
Agreement.  

42.5.

If the Receiving Party is required by a Governmental Authority or applicable law
to disclose any of the Proprietary Information of the Disclosing Party, the
Receiving Party will (a) first give Notice of such required disclosure to the
Disclosing Party (to the extent permitted by applicable law), (b) if requested
by the Disclosing Party, use reasonable efforts to obtain a protective order
requiring that

51

--------------------------------------------------------------------------------

the Proprietary Information to be disclosed be used only for the purposes for
which disclosure is required, (c) if requested by the Disclosing Party, take
reasonable steps to allow the Disclosing Party to seek to protect the
confidentiality of the Proprietary Information required to be disclosed, and (d)
disclose only that part of the Proprietary Information that, after consultation
with its legal counsel, it determines that it is required to disclose.

42.6.

Each Party will immediately notify the other Party in writing upon discovery of
any loss or unauthorized use or disclosure of the Proprietary Information of the
other Party.

42.7.

The Receiving Party will not reproduce the Disclosing Party’s Proprietary
Information in any form except as required to accomplish the intent of this
Agreement.  Any reproduction of any Proprietary Information by the Receiving
Party will remain the property of the Disclosing Party and must contain any and
all confidential or proprietary Notices or legends that appear on the original,
unless otherwise authorized in writing by the Disclosing Party.

42.8.

Neither Party will communicate any information to the other Party in violation
of the proprietary rights of any third party.

42.9.

Upon the earlier of termination of this Agreement, written request of the
Disclosing Party, or when no longer needed by the Receiving Party for
fulfillment of its obligations under this Agreement, the Receiving Party will,
if requested by the Disclosing Party,  either: (a) promptly return to the
Disclosing Party all documents and other tangible materials representing the
Disclosing Party’s Proprietary Information, and all copies thereof in its
possession or control, if any; or (b) destroy all tangible copies of the
Disclosing Party’s Proprietary Information in its possession or control, if any,
in each case, except to the extent that such action would violate applicable
regulatory or legal requirements.  Each party’s counsel may retain one copy of
documents and communications between the Parties as necessary for archival
purposes or regulatory purposes.

43.

ACTIVE AND COMPLETE ARMS LENGTH NEGOTIATIONS

The parties acknowledge and agree that the terms and conditions of this
Agreement have been the subject of active and complete negotiations, and that
such terms and conditions must not be construed in favor of or against any party
by reason of the extent to which a party or its professional advisors may have
participated in the preparation of this Agreement.

44.

RESERVATION OF RIGHTS

Company reserves all rights not expressly granted to Bottler under this
Agreement or Related Agreements.

[Signature page follows]

 

 

52

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EACH OF COMPANY AND CCR AT ATLANTA, GEORGIA, AND BOTTLER AT
CHARLOTTE, NORTH CAROLINA HAVE CAUSED THESE PRESENTS TO BE EXECUTED IN
TRIPLICATE BY THE DULY AUTHORIZED PERSON OR PERSONS ON THEIR BEHALF ON THE
EFFECTIVE DATE.

 

 

THE COCA-COLA COMPANY

 

By:

/s/ J. A. M. Douglas, Jr.

 

Authorized Representative

 

 

COCA-COLA REFRESHMENTS USA, INC.

 

By:

/s/ J. A. M. Douglas, Jr.

 

Authorized Representative

 

 

COCA-COLA BOTTLING CO. CONSOLIDATED

 

By:

/s/ E. Beauregarde Fisher III

 

Authorized Representative

 

 

[Signature Page to Comprehensive Beverage Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

Covered Beverages

 

The following Beverages and all SKUs, packages, flavor, calorie and other
variations (e.g., Sprite Cranberry, Sprite Zero Cranberry) of each such Beverage
offered by Company that are identified by the primary Trademark that also
identifies such Beverage or any modification of such primary Trademark, such as,
e.g., the primary Trademark used in conjunction with a prefix, a suffix or other
modifier:

 

Coca-Cola

Caffeine Free Coca-Cola

Diet Coke

Diet Coke with Lime

Diet Coke with Splenda®

caffeine free Diet Coke

Coca-Cola Life

Coca-Cola Zero

caffeine free Coca-Cola Zero

Cherry Coke

Diet Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

 

Barq’s

Diet Barq’s

DASANI

DASANI Plus

DASANI Sparkling

Fanta

Fanta Zero

Fresca

Mello Yello

Mello Yello Zero

PiBB Xtra

PiBB Zero

Seagram’s ginger ale

Seagram’s mixers

Seagram’s seltzer water

Sprite

Sprite Zero

TaB

VAULT

VAULT Zero

Delaware Punch

Surge

Minute Maid Sparkling

 

Exhibit A – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

FUZE

FUZE iced tea

FUZE Juices

FUZE Refreshments

FUZE slenderize

Glacéau Vitaminwater

Glacéau Vitaminwater Energy

Glacéau Vitaminwater Zero

Glacéau Smartwater

Glacéau Smartwater Sparkling

Glacéau Fruitwater

POWERADE

POWERADE ZERO

 

The following Multiple Route To Market Beverages may be distributed in the
Territory via Direct Store Delivery only to the extent specified below,
provided, however, that if Company reasonably believes that Bottler’s
distribution of any of the Beverages described below does not conform to these
conditions, Company will provide Bottler with Notice of the circumstances and a
period of 90 days to address such circumstances before asserting that Bottler is
in breach of this Agreement:

 

All flavors of Minute Maid® Juices To Go in cans and PET bottles with volume
between 10.0 fluid ounces and 1.0 liter, and in such other single serve packages
to which Company from time to time provides prior written consent, which consent
shall not be unreasonably withheld.

 

All flavors of Minute Maid® Refreshment (cold fill) in 2 liter PET bottles, 12
fluid ounce cans, 20 fluid ounce PET bottles, 16 fluid ounce PET bottles, and
500 milliliter PET bottles, and in such other single serve packages to which
Company from time to time provides prior written consent, which consent shall
not be unreasonably withheld.

 

All flavors of Gold Peak (hot fill) in 500 milliliter PET Bottles, 64 ounce
(1.89 Liter) PET Bottles, and PET bottles with volume between 16.9 fluid ounces
and 1.0 liter, and in such other single serve packages to which Company from
time to time provides prior written consent, which consent shall not be
unreasonably withheld.

 

All flavors of Honest Tea and Honest Ade in 59 fluid ounce PET bottles and in
PET bottles with volume between 16.9 fluid ounces and 1.0 liter, and in such
other single serve packages to which Company from time to time provides prior
written consent, which consent shall not be unreasonably withheld.

 

 

 

Exhibit A – page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

EXHIBIT B

 

Trademarks

 

All trademarks, whether owned by Company, licensed by Company or otherwise
authorized and approved for use by Company, to identify a Covered Beverage or
Related Product identified on Exhibit A or Exhibit F, including any amendments
thereto, including:

Coca-Cola

Coca-Cola (Script)

Coca-Cola (Red Disk icon)

Coke

Coca-Cola Bottle (2D symbol and 3D shape)

Dynamic Ribbon

Diet Coke

Coca-Cola Life

Coca-Cola Zero

Cherry Coke

Cherry Coke Zero

Vanilla Coke

Diet Vanilla Coke

Vanilla Coke Zero

Barq’s

Delaware Punch

Surge

Fanta

Fanta Zero

Fresca

Mello Yello

Mello Yello Zero

PiBB

PiBB Xtra

PiBB Zero

Seagram’s

Sprite

SPRITE Bottle (2D symbol and 3D shape)  

Sprite Zero

TaB

VAULT

VAULT Zero

DASANI

DASANI Plus

DASANI Drops

FUZE

FUZE slenderize

FUZE Refreshments

FUZE Drops

Gold Peak

Exhibit B – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

Glacéau Vitaminwater

Glacéau Vitaminwater Energy

Glacéau Vitaminwater Zero

Glacéau Vitaminwater Zero Drops

Glacéau Smartwater

Glacéau Fruitwater

Honest Tea

Honest Ade

Minute Maid

Minute Maid Drops

Minute Maid Juices to Go

Minute Maid Sparkling

POWERADE

POWERADE MOUNTAIN BERRY BLAST

POWERADE ZERO

POWERADE ZERO DROPS

 

 

Exhibit B – page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

EXHIBIT C-1

 

First-Line Territory

 

See attached.

 

 

Exhibit C-1 – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF ALABAMA:

“In the Cities of Florence and Sheffield, Alabama, and all points in the State
of Alabama, and within ten (10) miles of the line of railroad running from
Chattanooga, Tennessee, to Memphis, Tennessee, from and including the town of
Leighton, Alabama, west to the Mississippi State Line; and in all of the
territory in the State of Tennessee within fifty (50) miles of the said City of
Sheffield, Alabama, except such territory as may be within fifty (50) miles of
Huntsville, Alabama; Nashville, Tennessee, Clarksville, Tennessee; or Jackson,
Tennessee (as the Jackson, Tennessee fifty mile radius may be more clearly
defined in the Agreement, dated June 1, 1967, by and between Florence Coca-Cola
Bottling Company, Inc. and Corinth Coca-Cola Bottling Company), providing that
the territory so described does not encroach upon nor conflict with the
territory controlled or operated by any other Coca-Cola bottling plant.

“All points in Lauderdale County, Alabama, are included in this contract and all
points in Tishomingo County, Mississippi, are specifically excluded.”

(All points referred to are as they existed May 2, 1946.)

 

 

Exhibit C-1 – page 2

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of this Agreement.

 

1

That portion of the States of Alabama and Mississippi included within the

 

2

following boundaries to-wit: Beginning at the Southwest corner of Escambia

 

3

County, Alabama; thence North along the West boundary of Escambia County

 

4

to the Northwest corner of Section 6 TIN R5E; thence Eastwardly along the

 

5

Northern boundary of TIN R5E to its intersection with a straight line extending

 

6

from the point of intersection of the L & N Railroad and the Frisco Railroad,

 

7

in the town of Atmore, to the Northwest corner of Escambia County; thence

 

8

Northwest along said line in a straight line to the Northwest corner of Escambia

 

9

County; thence Westwardly along the Northern bank of Little River to the

 

10

Alabama River; thence Northwardly along the Eastern bank of the Alabama

 

11

River to a point where said River crosses the East-West dividing line between

 

12

Clarke and Monroe Counties; thence North along the Monroe-Clarke County

 

13

Line to the intersection of the southern boundary of Wilcox County Line; thence

 

14

West and North along the Clarke-Wilcox County Line to the intersection of

 

15

Marengo County Line; thence Westwardly along the Marengo-Clarke County

 

16

Line to the 88th Meridian of Longitude; thence running in a straight line in a

 

17

Southwestwardly direction to the point of intersection of the East bank of

 

18

Tombigbee River with the Washington-Choctaw County Line; thence Westwardly

 

19

along the Washington-Choctaw County Line to the Mississippi-Alabama State

 

20

Line; thence South along the Mississippi-Alabama State Line to a point where

 

21

the Wayne-Green County, Mississippi Line intersects said State Line; thence

 

22

running West along the Wayne-Green County, Mississippi Line, including the

 

23

town of State Line (as the same existed on April 13, 1939) to the Northeast

 

24

corner of Perry County; thence Southwardly along the Perry-Green County

 

25

Line to the Southeast corner of Section 36 T4N R9W; thence Westwardly along

 

26

the Southern boundaries of Sections 36, 35, 34, 33, 32 and 31 T4N R9W to the

 

27

Northeast corner of Section 1 T3N R10W; thence Southwardly along Eastern

 

28

boundaries of Sections 1, 12, 13 and 24 T3N R10W to the Southeast corner of

 

29

Section 24 T3N R10W; thence Westwardly along Southern boundaries of Sections

 

30

24, 23 and 22 to the Southwest corner of Section 22 T3N R10W; thence South‑

 

31

wardly along the Western boundaries of Sections 27 and 34 T3N R10W and the

 

32

Western boundaries of Sections 3, 10, 15, 22, 27 and 34 T2N R10W and the

 

33

Western boundaries of Sections 3, 10, 15, 22, 27 and 34 T1N R10W to the St.

 

34

Stephens base line; thence West along said St.  Stephens base line to the North‑

 

35

west corner of Section 4 T1S R10W; thence Southwardly along the Western

 

36

boundaries of Sections 4, 9, 16, 21, 28 and 33 T1S R10W to the Perry-Stone

 

37

County Line; thence Westwardly along the Northern boundary of Stone County

 

38

to a point where the West boundary of Range 10 West crosses the North boundary

 

39

of Stone County, Mississippi, and running South along said West boundary of

 

40

Range 10 West to the North boundary of Harrison County, Mississippi; thence

 

41

East along the North boundaries of Sections 30 and 29 T45 R10W to the Northwest

 

42

corner of Section 28 T4S R10W; thence South along the West boundaries of

 

43

Sections 28 and 33 T4S R10W and continuing South along the West boundaries of

 

44

Sections 4, 9, 16, 21, 28 and 33 T5S R10W to the Northwest corner of Section

Exhibit C-1 – page 3

--------------------------------------------------------------------------------

 

 

45

4 T6S Rl0W; thence East along the North boundary of Section 4 T6S R10W to the

 

46

Northwest corner of Section 3 T6S R10W; thence South along the Wert boundaries

 

47

of Sections 3 and 10 T6S R10W to the Northwest corner of Section 15 T6S

 

48

thence East along the North boundary of Section 13 T6S R10W to the Northwest

 

49

corner of Section 14 T6S R10W; thence South along the West boundaries of
Sections

 

50

14, 23, 26 and 35 To S R10W and continuing South along the West Boundaries of

 

51

Sections 2, 11, 14, and 23 T7S R10W to the North boundary of the South 1/2 of

 

52

said Section 23 T7S R10W to the North boundary of the South

 

53

1/2 of said Section 23 T7S R10W to the East boundary of West 1/2 of the

 

54

West 1/2 of the East 1/2 of Section 23 T7S R10W (said point lying 660 feet East

 

55

of the East boundary of the West 1/2 of said Section 23 T7S R10W); thence

 

56

South along the East boundaries of the West 1/2 of the West 1/2 of the East

 

57

1/2 of Sections 23, 26 and 35 T7S R10W (said line running parallel to and

 

58

660 feet East of the East boundaries of the West 1/2 of said Sections 23,

 

59

26 and 35 T7S R10W) and extended to include the inland waters and islands

 

60

of and a projection thereof to the Gulf of Mexico; thence East along the

 

61

South boundaries of Harrison and Jackson Counties, Mississippi and con‑

 

62

tinuing East along the South boundaries of Mobile and Baldwin Counties,

 

63

Alabama to the Southeast corner of Baldwin County; thence North along the

 

64

East boundary of Baldwin County to the Southwest corner of Escambia County,

 

65

Alabama, the point of beginning.

 

 

Exhibit C-1 – page 4

--------------------------------------------------------------------------------

 

TERM SUB-BOTTLER’S BOTTLE CONTRACT

THIS AGREEMENT, Made and entered into, on the 31st day of December, 1976, by and
between FLORIDA COCA-COLA BOTTLING COMPANY a corporation organized and existing
under the laws of the State of Florida having its principal office in Daytona
Beach, Florida hereinafter called “FIRST LINE BOTTLER,” as Party of the First
Part, and PANAMA CITY COCA-COLA BOTTLING COMPANY a corporation organized and
existing under the laws of the State of Florida having its principal office in
Panama City, Florida hereinafter called “SUB-BOTTLER,” as Party of the Second
Part,

W I T N E S E T H:

THAT WHEREAS, As of the close of business December 31, 1954, The Coca-Cola
Company succeeded to all of the rights, title, interest, and obligations of its
wholly owned subsidiary Parent Bottling Companies; and

WHEREAS, FIRST LINE BOTTLER has received certain rights and privileges in regard
to the bottling and selling of Coca-Cola in bottles; and

WHEREAS, FIRST LINE BOTTLER wishes to convey for the term of five (5) year(s) to
SUB-BOTTLER the rights that it has so received, limited, however, to the
following described territory, to-wit:

All of Bay County, Florida.

That portion of Washington County, Florida lying East and North of a line
running from the Northwest corner of Holmes County to but not including Chipley;
thence Southwestwardly to but not including Ebro in the Southwest corner of
Washington County.

That portion of Gulf County, Florida lying North of a line running due East and
West across the County from a point where the dividing line between Bay and Gulf
Counties touches the Gulf of Mexico to the Apalachicola River.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, First Line Bottler, Sub-Bottler and Company agree as
follows:

1.Transfer of Territorial Description.  The Panama City Contract is hereby
amended by adding thereto the Quincy Territory as described hereafter:

All of Liberty County, Florida.

All of Gadsden County, Florida, except the town of Chattahoochee, Florida, and
all points on U. S. Highway #90 from the Western City limits of Chattahoochee,
Florida to the Western boundary of Gadsden County.

2.Cancellation of Contracts.  The Quincy Contract and the respective Contracts
for Allied Products for the Quincy Territory are hereby cancelled.

3.Agreements in Full Force and Effect.  The Panama City Contract and respective
Contracts for Allied Products for the Panama City Territory, as amended hereby,
remain in full force and effect as to all their conditions, rights and
obligations.

4.Governing Law.  This agreement shall be governed, construed and interpreted
under the laws of the State of Georgia.

5.Entire Agreement.  This agreement embodies the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings related thereto.




Exhibit C-1 – page 5

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

(From 1904 contract)

The Central of Georgia Railway, Albany to and including Americus.  Central of
Georgia Railway from Albany to Alabama State line.  The Central of Georgie
Railway from Smithville to and including Georgetown.  The Central of Georgia
Railway from Cuthbert Junction to Alabama State line.  The Seaboard Air Line
Railway from Albany to and not including Richland.  Seaboard Air Line, Plains to
Americus.  The Albany and Northern Railway from Albany to and including
Cordele.  The Atlantic Coast Line Railway from Albany to but not including
Thomasville.  The Atlantic Coast Line Railway from Cairo to Alabama State
line.  The Atlantic Coast Line Railway from Climax to Florida State line.  The
Atlantic Coats Line Railway from Albany to Willacoochee.  The Georgia Northern
Railway from Albany to, but not including Pidcock.  The Tifton, Thomasville &
Gulf Railway from Tifton to but not including Thomasville.  The Tifton and
Northern Railway Tifton to but not including Abbeville.  The Georgia Southern &
Florida Railway from Cordele to but not including Sparks.

(Deleted 1931)

Seaboard Air Line Railway from and including Parrott, Ga., to and not including
Richland, Ga.

(Added 1931)

The town of Eufaula and all territory in the State of Georgia which may lie
within fifteen miles of Eufaula, together with all territory in the State of
Alabama adjacent to Eufaula beginning at a point on the Chattahoochee River
fifteen miles north of Eufaula and running to but not including the town of
Lugo, Ala., to a point half way between Eufaula and White Oak Springs on the
Central of Georgia Ry., from thence to a point fifteen miles south of Eufaula on
the Chattahoochee River.

(Added 1938)

Beginning at but not including Box Springs; thence to but not including Cusseta;
thence to but not including Plains; thence to and including Ellaville; thence to
but not including Rupert; thence to Box Springs, Georgia, the point of
beginning.

(Added 1939)       Pine Park, Georgia

(Deleted 1939)

That portion of Grady County, Georgia south and east of a line beginning at a
point on the eastern boundary of Grady County one and one-half mile north of
present Georgia State Highway No. 3 and running southwestwardly, parallel to and
one and one-half mile from said highway, to the Georgia-Florida State line.

(Added 1968)

That territory in the State of Georgia included within the following boundaries,
to-wit: Beginning at but not including Cusseta and running thence in a straight
line to where the Seaboard Air Line Railroad from Richland to Americus leaves
Webster County; thence to and including Parrott; thence on a straight line
toward Eufaula, Alabama to a point 15 miles from Eufaula; thence Northwardly and
Westwardly along a circle of 15 miles radius from Eufaula to the Chattahoochee
River; thence North along the East bank of the Chattahoochee River to a point
due West of Cusseta; thence due East to but not including Cusseta, the point of
beginning.




Exhibit C-1 – page 6

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

All that section of country included within a boundary line beginning at and
including Cusseta, Ala., to but not including Buffalo, Ala., thence to the
northeast corner of Tallapoosa County, Ala., thence to west along said county
line to and including Hollins, Ala., to and including Gabbett, Ala., to and
including Guerryton, Ala., to but not including Cochran, Ala., to and including
Eufaula, Ala., to and including Parrot, Ga., to and including Ellaville, Ga., to
and including Butler, Ga., to and including Neal, Ga., to and including
Greenville, Ga., thence to but not including Odessadale, Ga., thence to and
including Durand, Ga., thence to but not including Whitesville, Ga., thence to
but not including Blanton, Ala., thence to and including Cusseta, Ala., the
point of beginning.

(All references above as same existed on October 1, 1915.)

LESS on July 2, 1917:

All territory included within the following boundary lines: commencing at but
not including Blanton, Ala.; to and including Tip Top on the Central of Georgia
railroad; thence to and including Cleola on the Southern railroad; thence to and
including Beall on the A B & A railroad; thence to but not including Ypsailanti;
thence to a point on the Flint River where a straight line from Butler to Neal
crosses same; from this point on Flint River to and including Neal, Ga., to and
including Greenville, Ga., thence to but not including Odessadale, Ga., thence
to and including Durand, Ga., thence to but not including Whitesville, Ga.,
thence to the point of beginning.

LESS on November 1, 1917:

Eufaula, Ala., and all the territory belonging to the undersigned within fifteen
miles of Eufaula, Ala., in both Alabama and Georgia.

LESS on August 15, 1924:

Beginning at and including Box Springs; thence to and including Repert; thence
to and including Butler; thence to where a straight line from Butler to Neal
crosses the Flint River; thence to, but not including Cleola; thence to and
including the point of beginning, and all territory within the above described
line.

LESS on February 26, 1932:

Beginning at but not including Hannon, Ala.; thence to and including Franklin,
Ala.; thence north and east along the Macon and Lee County line to the southwest
corner of Chambers County; thence north along said county line to where the
Tallapoosa River crosses a straight line from Vichie, Ala., to Buffalo, Ala.;
thence to but not including Buffalo, Ala.; thence to and including Cusseta,
Ala.; thence to and including Beulah, Ala.; thence to and including Salem, Ala.;
thence to and including Marvyn, Ala.; thence to but not including Warrior Stand,
Ala.; thence to but not including the point of beginning, including all
territory within said line.

LESS on November 19, 1936

Beginning at but not including Franklin or Gabbett, Alabama, thence due north to
the northwest corner of Macon County, thence east along the Macon County and
Tallapoosa County Line to the intersection of Lee County, thence along the Lee
County and Tallapoosa County Line to the intersection of the

Exhibit C-1 – page 7

--------------------------------------------------------------------------------

 

Chambers County line, thence along the Tallapoosa County and Chambers County
line to the Tallapoosa River, thence southwest along the east bank of the
Tallapoosa River to the mouth of the Sougahatchee Creek, thence to the point of
beginning.

LESS on November 19, 1936:

Beginning at and including the town of Vichie, Ala.; thence west on a straight
line to and including Hollins, Ala.; thence southeast along a straight line
drawn between Hollins, Ala., and Franklin, Ala., from Hollins to a point where
said line joins the Tallapoosa River; thence north and east along the west bank
of the Tallapoosa River to a point where said river intersects a line drawn from
Buffalo, Ala., to Vichie; thence along said line to Vichie, Ala., the point of
beginning.

LESS on January 1, 1938:

Beginning at but not including Box Springs, thence to but not including Cusseta,
thence to but not including Plains, thence to and including Ellaville, thence to
but not including Rupert, thence to Box Springs, Ga., the point of beginning.

LESS on October 25, 1938:

That territory in the State of Georgia included within the following boundaries,
to-wit: Beginning at but not including Cusseta and running thence in a straight
line to where the Seaboard Air Line Railroad from Richland to Americus leaves
Webster County; thence to and including Parrott; thence on a straight line
toward Eufaula, Alabama to a point 15 miles from Eufaula; thence northwardly and
westwardly along a circle of 15 miles radius from Eufaula to the Chattahoochee
River; thence north along the east bank of the Chattahoochee River to a point
due west of Cusseta; thence due east to but not including Cusseta, the point of
beginning.




Exhibit C-1 – page 8

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF MISSISSIPPI:

That portion of the State of Mississippi included within the following
boundaries to-wit:

Beginning at a point on the Wayne-Greene County line which is intersected by the
Range Line between Ranges 7 and 8 West and running Northwardly along said Range
Line between Ranges 7 and 8 West to the Northeast corner of Section 1 Township 7
North Range 8 West; thence Northwestwardly in a straight line to the Northwest
corner of Section 4 T8N R9W; thence North along the Western boundary of Section
33 T9N R9W to the Northwest corner of said Section 33 T9N R9W; thence Westwardly
along the Northern boundaries of Sections 32 and 31 T9N R9W and the Northern
boundaries of Sections 36 and 35 T9N R10W to the Northwest corner of Section 35
T9N R10W; thence Northwardly along the Eastern boundaries of Sections 27 and 22
T9N Rl0W to the Northeast corner of Section 22 T9N Rl0W; thence Westwardly along
the Northern boundaries of Sections 22, 21, 20 and 19 T9N Rl0W to the Northwest
corner of Section 19 T9N Rl0W; thence Northwardly along the Eastern boundary of
Section 13 T9N R11W to the Northeast corner of Section 13 T9N R11W; thence
Northwestwardly in a straight line to the Northwest corner of Section 12 T9N
R11W; thence Northwestwardly in a straight line to the Northwest corner of
Section 7 T2N R11E; thence Westwardly in a straight line along the Northern
boundaries of Sections 12, 11, 10, 9 and 8 T2N R10E to the Northwest corner of
Section 8 T2N R10E; thence Northwardly along the Eastern boundary of Section 6
T2N R10E and continuing Northwardly along the Eastern boundary of Section 31 T3N
R10E to the Northeast corner of said Section 31 T3N R10E; thence Westwardly
along the Northern boundary of Section 31 T3N R10E and the Northern boundaries
of Sections 36, 35, 34, 33, 32 and 31 T3N R9E and the Northern boundaries of
Sections 36, 35, 34, 33, 32, and 31 T3N R8E and the Northern boundaries of
Sections 36, 35, 34, 33, 32 and 31 T3N R7E and the Northern boundaries of
Sections 36 and 35 T3N R6E to the point of intersection of a straight line drawn
from a point on the Smith-Scott County line that lies due South of a point on
the Y. & M. V. Railroad half-way between the towns of Raworth and Forest to the
Northeast corner of Simpson County; thence along said straight line to the
Northeast corner of Simpson County; thence Southwardly along the Smith-Simpson
County line to the Southeast corner of Simpson County; thence East along the
Covington-Smith County line to the Eastern boundary of Section 35 T10N R15W;
thence Southwardly along the Western boundary of Section 36 T10N R15W and the
Western boundaries of Sections 1, 12, 13, 24, 25 and 36 T9N R15W to the
Southwest corner of Section 36 T9N R15W; thence Eastwardly along the Southern
boundary of Section 36 T9N R15W and the Southern boundaries of Sections 31, 32
and 33 T9N R14W to the Northeast corner of Section 4 T8N R14W; thence
Southwardly along the Covington-Jones County line to the southwest corner of
Section 34 T8N R14W; thence Eastwardly along the Northern boundaries of Sections
3, 2 and 1 T7N R14W and the Northern boundaries of Sections 6 and 5 T7N R13W to
the Northeast corner of Section 5 T7N R13W; thence Southwardly along the Western
boundaries of Sections 4, 9, 16 and 21 T7N R13W to the Southwest corner of
Section 21 T7N R13W; thence Eastwardly along the Southern boundaries of Sections
21, 22, 23 and 24 T7N R13W to the Southeast corner of Section 24 T7N R13W ;
thence Southwardly along the Western boundaries of Sections 30 and 31 T7N R12W
to the Southwest corner of Section 31 T7N R12W; thence Eastwardly along the
Southern boundaries of Sections 31, 32, 33 and 34 T7N R12W to the Southeast
corner of Section 34 T7N R12W; thence Southwardly along the Western boundaries
of Sections 2, 11, 14, 23, 26 and 35 T6N R12W to the Forrest-Jones County line;
thence Eastwardly along the Forrest-Jones County line and the Perry-Jones County
line to the Northwest corner of Section 5 T5N Rl0W; thence Southwardly along the
Western boundaries of Sections 5, 8, 17, 20, 29 and 32 T5N R10W to the Southwest
corner of Section 32 T5N

Exhibit C-1 – page 9

--------------------------------------------------------------------------------

 

R10W; thence Eastwardly along the Southern boundaries of Sections 32 and 33 T5N
R10W to the Southeast corner of Section 33 T5N R10W ; thence Southwardly along
the Western boundaries of Sections 3, 10, 15, 22, 27 and 34 T4N R10W and the
Western boundaries of Sections 3, 10, 15, and 22 T3N R10W to the Southwest
corner of Section 22 T3N R10W; thence Eastwardly along the Southern boundaries
of Sections 22, 23 and 24 T3N R10W to the Southeast corner of Section 24 T3N
R10W; thence Northwardly along the Eastern boundaries of Sections 24, 13, 12 and
1 T3N R10W to the Northeast corner of Section 1 T3N R10W; thence Eastwardly
along the Southern boundaries of Sections 31, 32, 33, 34, 35 and 36 T4N R9W to
the Southeast corner of Section 36 T4N R9W, said point lying on the Perry-Greene
County Line; thence Northwardly along the Perry-Greene County line to the
Northeast corner of Perry County; thence Eastwardly along the Greene-Wayne
County line to the Range Line between Ranges 7 and 8 West, said point of
beginning.




Exhibit C-1 – page 10

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF NORTH CAROLINA:

All territory in the State of North Carolina west of a line described below:

Starting at the South Carolina line at the dividing point between Rutherford and
Cleveland Counties and running north on the dividing line between said counties
to Burke County line, thence east on the southern boundary line of Burke County,
and also east on the Southern boundary of Catawba County to Catawba River,
thence northwest along the Catawba River to the eastern boundary of Caldwell
County, thence north along the boundary of Caldwell County to Wilkes County,
thence northwest along the boundary of Caldwell County to Wautaga County line,
thence north on the western boundary of Wilkes County and the eastern boundary
of Ashe County to the Virginia State line.

AND ALSO

Greenville County, South Carolina, in its entirety.

That portion of Anderson County, South Carolina, beginning at a point on the
Anderson-Greenville County line due East of the Town of Williamston and running
West in a straight line to and including Williamston (as said town existed on
July 14, 1937, a town in the Greenville territory); thence Northwardly in a
straight line from the Western extremity of the corporate limits of Williamston
to the Western extremity of the present corporate limits of the Town of West
Pelzer (a town in the Greenville territory, as said town existed on July 14,
1937); thence Northwardly in a straight line to and including the settlement as
now constituted adjoining the mill village of Piedmont in Anderson County and
nicknamed “Simpsonville”, to a point one hundred (100) feet West of Ayers
Grocery Store, in Simpsonville (a point in the Greenville territory); thence
East in a straight line in a slightly northeasterly direction to a point on the
Anderson-Greenville County line one (1) mile North of State Highway Number 8,
which crosses said County line at Piedmont, South Carolina, thence in a
Southerly direction along the Anderson-Greenville County line to a point on said
line due East of the Town of Williamston, the point of beginning.

All of Pickens County, South Carolina, except that portion lying West and South
of a line beginning at a point on the Anderson-Pickens County line two hundred
(200) feet East of the Wesleyan College Road and running in a Northwestwardly
direction parallel to, and two hundred (200) feet East of said Wesleyan College
Road to a point on the highway approximately two-tenths (2/10) of a mile
Northeast of the City Limits of the Town of Central, where the Wesleyan College
Road joins the Greenville Highway; thence continuing Northwestwardly, at right
angles to the Southern Railroad, for a distance of one (1) mile; thence
Southwestwardly running parallel to and one (1) mile North of the Southern
Railroad, to the Oconee, County line.

That portion of Spartanburg County included within the following boundary lines,
to-wit: Beginning at the point of intersection of Greenville, Spartanburg and
Laurens Counties; thence Northwardly along the Greenville-Spartanburg County
line to a point nearest the Pelham Mill School House; as the same existed on
January 23, 1926 thence in an Easterly direction to said school house; thence in
a Northerly direction in a straight line to “a point where the present State
Highway No. 8 intersects with Groce’s Road near Lyman, South Carolina; thence
along said Groce’s Road to the intersection of said road with the track of the
Southern Railway Company where said road crosses the said railroad on a bridge;
thence along the Holly Springs dirt road to Friendship School House; thence West
to a point on the Greenville County line;

Exhibit C-1 – page 11

--------------------------------------------------------------------------------

 

thence Southwardly and Southeastwardly to the point of intersection of
Greenville, Spartanburg and Laurens Counties, point of beginning.

(It is further understood and agreed that all places where soft drinks are now
sold, or may hereafter be sold, now facing or which may hereafter face, on
either side of the Groce Road or the Holly Springs Road, herein referred to,
shall belong to the territory of the Spartanburg Coca-Cola Bottling Company and
that the Coca-Cola Bottling Company of Greenville, S. C. has not now nor will
hereafter make any claim to the places facing or to face upon said roads, as
herein specified.)




Exhibit C-1 – page 12

--------------------------------------------------------------------------------

 

[g201705111404564691164.jpg]

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

LEGAL DIVISION

June 23, 1993

ADDRESS REPLY TO
P. O. DRAWER 1734

ATLANTA, GA 3031

404 676.2121
OUR REFERENCE NO.

 

Coca-Cola Bottling Co. Affiliated, Inc.

c/o Coca-Cola Bottling Co. Consolidated

P.O. Box 31487

Charlotte, North Carolina 28231

Gentlemen:

It is our understanding that you wish to surrender the bottling rights to a
portion of the territory covered under the Master Bottle Contract, dated January
11, 1990, and the respective Allied Bottle Contracts held by Coca-Cola Bottling
Co. Affiliated, Inc. for the Asheville, North Carolina territory, said portion
being described in Exhibit A attached hereto and made a part hereof (the
“Territory”), upon the condition that the Territory be added to Schedule D of
the Master Bottler Contract and Allied Bottle Contracts held by Coca-Cola
Bottling Co. Affiliated, Inc. for the Anderson, South Carolina territory.

Please confirm by signing both copies of this letter that this is your desire
and that you have appropriate corporate authority to effect this change in your
contractual status, and return one signed copy of this letter to me.

Sincerely,

/s/ E. Virginia Woodlee

 

E. Virginia Woodlee

Manager, Domestic Bottler Contracts

Accepted and agreed to this 30th

day of June, 1993.

COCA-COLA BOTTLING CO.

AFFILIATED, INC.

By: /s/ [Authorized Signatory]

Title: Vice President

EVW/smj

Exhibit C-1 – page 13

--------------------------------------------------------------------------------

 

EXHIBIT A

Greenville County, South Carolina, in its entirety.

That portion of Anderson County, South Carolina, beginning at a point on the
Anderson Greenville County line due East of the Town of Williamston and running
West in a straight line to and including Williamston (as said town existed on
July 14, 1937, a town in the Greenville territory); thence Northwardly in a
straight line from the Western, extremity of the corporate limits of Williamston
to the Western extremity of the present corporate limits of the Town of West
Pelzer (a town in the Greenville territory, as said town existed on July 14,
1937); thence Northwardly in a straight line to and including the settlement as
now constituted adjoining the mill village of Piedmont in Anderson County and
nicknamed “Simpsonville” to a point one hundred (100) feet West of Ayers Grocery
Store, in Simpsonville ( a point in the Greenville territory); thence East in a
straight line in a slightly northeasterly direction to a point on the
Anderson-Greenville County line one (1) mile North of State Highway Number 8,
which crosses said County line at Piedmont, South Carolina, thence in a
Southerly direction along the Anderson-Greenville County line to a point on said
line due East of the Town of Williamston, the point of the beginning.

All of Pickens County, South Carolina, except that portion lying West and South
of a line beginning at a point on the Anderson-Pickens County line two hundred
(200) feet East of the Wesleyan College Road and running in a Northwestwardly
direction parallel to, and two hundred (200) feet East of said Wesleyan College
Road to a point on the highway approximately two-tenths (2/10) of a mile
Northeast of the City Limits of the Town of Central, where the Wesleyan College
Road joins the Greenville Highway; thence continuing Northwestwardly, at right
angles to the Southern Railroad, for a distance of one (1) mile; thence
Southwestwardly running parallel to and one (1) mile North of the Southern
Railroad, to the Oconee County line.

That portion of Spartanburg County included within the following boundary lines,
to-wit: Beginning at the point of intersection of Greenville, Spartanburg and
Lauren’s Counties; thence Northwardly along the Greenville-Spartanburg County
line to a point nearest the Pelham Mill School House, as the same existed on
January 23, 1926; thence in an Easterly direction to said school house; thence
in a Northerly direction in a straight line to a point where the present State
Highway No.  8 intersects with Groce’s Road near Lyman, South Carolina; thence
along said Groce’s Road to the intersection of said road with the track of the
Southern Railway Company where said road crosses the said railroad on a bridge;
thence along the Holly Springs dirt road to Friendship School House; thence West
to a point on the Greenville County line; thence Southwardly and Southeastwardly
to the point of intersection of Greenville, Spartanburg and Lauren’s Counties,
point of beginning.

(It is further understood and agreed that all places where soft drinks are now
sold, or may hereafter be sold, now facing or which may hereafter face, on
either side of the Groce Road or the Holly Springs Road, herein referred to,
shall belong to the territory of the Spartanburg Coca-Cola Bottling Company and
that the Coca-Cola Bottling Company of Greenville, S. C. or its successor has
not now nor will hereafter make any claim to the places facing or to face upon
said roads, as herein specified.)




Exhibit C-1 – page 14

--------------------------------------------------------------------------------

 

SCHEDULE D

 

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF NORTH CAROLINA:

That portion of the State of North Carolina included within the following
boundaries:

Beginning at the point on the Moore-Lee county line where Deep River first
touches said county line and running southwestwardly in a straight line to the
southwest corner of Deep River township in Moore County; thence continuing
southwestwardly in a straight line to a point on the west line of Carthage
township which is equidistant from the northwest and southwest corners of said
township; thence westwardly in a straight line to a point on the N. & S. R. R.
midway between the towns of Biscoe and Candor; thence due west to the eastern
boundary of Troy township in Montgomery County; thence south along the eastern
line of Troy township to its southeast corner; thence east to the northeast
corner of Cheek Creek township; thence south along the east line of Cheek Creek
township to the south line of Montgomery County; thence westwardly along the
south line of Montgomery County to the southwest corner of Montgomery County;
thence northwardly along the west line of said county to the northwest corner of
said county; thence east along the north line of said county to the southeast
corner of Davidson County; thence east along the south line of Randolph County
to the northeast corner of Eldorado township; thence in a southeasterly
direction in a straight line to a point midway between the towns of Ether and
Star; thence in a northeasterly direction in a straight line to a point on the
northern boundary of Moore County due south of Maffit, a town in Randolph
County; thence eastwardly along the northern boundary of Moore County to the
western boundary of Lee County; thence south along the Moore-Lee county line to
the point on the Moore-Lee county line where Deep River first touches said
county line, the point of beginning, excepting from said territory, however, the
town of Carbonton.

 

 

Exhibit C-1 – page 15

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

(Contract June 15, 1928

Amended and Redescribed

September 8, 1938)

All of Cleveland, Gaston, Lincoln, Iredell, Alexander, Rowan, Cabarrus,
Stanley,-Mecklenburg, and Union Counties, North Carolina. All of Davidson
County, North Carolina except Abbotts Creek Township, Thomasville Township,
Emmons Township, and that portion of Conrad Hill Township east of a line running
due north from the northwest corner of Emmons Township to the Thomasville
Township boundary line. In Davie County, North Carolina, the Townships of Fulton
and Shady Grove, and the Town of Cooleemee as established by the present
property lines of the Erwin Mills in Davie County, and all territory within
one-half mile of the north, south, east, and west property lines of the said
Erwin Mills as now established.

That portion of Anson County, North Carolina, west of a line drawn due north and
south thru the county, which line is one mile due east of the most easterly
point in the present eastern boundary line of the town of Polkton.

That portion of York County and Cherokee County, South Carolina, north of a line
beginning at the southeast corner of Gaston County, North Carolina, and running
southwestwardly in a straight line to the most southerly point in the southern
boundary line of the Town of Clover in York County, South Carolina as said
boundary was located in 1908, and including the Town of Clover as its corporate
limits were defined in 1908; thence northwestwardly in a straight line to a
point in the southwestern corner of the present boundary line of the Town of
Grover in Cleveland County, North Carolina,

(Added October 31, 1973)

That portion of the State of South Carolina included within the following
boundaries, to-wit:  Beginning at the Northeast corner of Spartanburg County,
South Carolina, and running Southeastwardly along the Cherokee-Spartanburg
County Line to a point on said line which lies four and one quarter (4-1/4)
miles front the Northeast corner of Spartanburg County; thence Southwardly in a
straight line to a point which lies one and one-half (1-1/2) miles measured
perpendicularly from a point on the Cherokee-Spartanburg County Line which lies
six and one-half (6-1/2) miles from the Northeast corner of said Spartanburg
County (it being understood and agreed that Mary-Louise Mill and Mary-Louise
Mill Village, as the same existed November 20, 1952, including the store
servicing this mill, is in the territory of Coca-Cola Bottling Company of
Gaffney); thence Southeastwardly in a straight line to a point on the
Cherokee-Spartanburg County Line which lies nine and one half (9-1/2) miles from
the Northeast corner of said Spartanburg County; thence Southwardly along the
Cherokee-Spartanburg County Line to a point which lies two and eleven-sixteenths
(2-11/16) miles from the intersection of Union, Spartanburg, and Cherokee
Counties; thence Northeastwardly in a straight line drawn perpendicularly from
the last named point for a distance of two and one-fourth (2-1/4) miles; thence
Southwardly to the intersection of Spartan-burg, Cherokee and Union Counties;
(it being understood and agreed that the store now occupied by R. R. Brown is in
the territory of Union Coca-Cola Bottling

Exhibit C-1 – page 16

--------------------------------------------------------------------------------

 

Company); thence Southeastwardly along the Union-Cherokee County Line to the
Southeast corner of Cherokee County; thence Northwardly along the Western
boundary of York County to a point on said boundary due northwest of the Town of
Smyrna in York County; thence in a Southeasterly direction in a straight line to
but not including Smyrna; thence in a Northeasterly direction in a straight line
to and including Bethel Church; thence in a Westerly direction in a straight
line to the most Southerly point in the Southern boundary line of the Town of
Clover as said boundary was located in 1908, and not including the Town of
Clover as its corporate limits were defined in 1908; thence Northwestwardly in a
straight line toward the Southwestern corner of the boundary line of the Town of
Grover in Cleveland County, North Carolina, (as the same existed on September 8,
1938) to the South Carolina-North Carolina State Line; thence Westwardly along
the Northern boundary of Cherokee County to the Northeast corner of Spartanburg
County, said point of beginning.

AND ALSO:

That portion of the State of South Carolina included within the following
boundaries, to-wit: Beginning at a point on the Cherokee-Spartanburg County Line
which lies two and eleven-sixteenths (2-11/16) miles from the intersection of
Union, Spartanburg and Cherokee Counties and running Southwestwardly in a
straight line and parallel to the Union-Spartanburg County Line for a distance
of three and one-half (3-1/2) miles; thence Southeastwardly in a straight line
to a point on the Union-Spartanburg County Line which lies three and one-half
(3-1/2) miles from the intersection of Union, Spartanburg and Cherokee Counties;
thence Southwardly along the Union-Spartanburg County Line to the intersection
of Union, Laurens, and Spartanburg Counties; thence Southeastwardly along the
Laurens-Union County Line to the intersection of Laurens, Union and Newberry
Counties; thence Southwardly along the Union-Newberry County Line to a point on
the Union-Newberry County Line which lies one and one-half (1-1/2) miles North
of the Seaboard Airline Railway; thence Northeastwardly running parallel to anti
one-half mile North of the Seaboard Airline Railway to the Union-Chester County
Line; thence Northwardly along the Union-Chester County Line to the inter
section of Union, York and Chester Counties; thence continuing Northwardly along
the Union-York County Line to the intersection of Union, Cherokee and York
Counties; thence Northwestwardly along the Union-Cherokee County Line to the
intersection of Union, Spartanburg and Cherokee Counties; thence Northwardly in
a straight line to a point which lies two and one-fourth (2-1/4) miles measured
per-pendicularly from a point on the Spartanburg-Cherokee County Line which lies
two and eleven-sixteenths (2-11/16) miles from the intersection of Spartanburg,
Cherokee and Union Counties (it being understood and agreed that the store now
occupied by R. R. Brown is included within the above described territory);
thence Southwestwardly in a straight line to said point on the
Spartanburg-Cherokee County Line which lies two and eleven-sixteenths (2-11/16)
miles from the intersection of Spartanburg. Cherokee and Union Counties, said
point of beginning.

Attached hereto and made a part hereof are photostatic copies of portions of
General Highway Transportation Maps of Spartanburg and Cherokee Counties on
which portions of the above described lines are drawn in red.

(Added April 1, 1974 with notations of certain prior deletions)

Exhibit C-1 – page 17

--------------------------------------------------------------------------------

 

GREENSBORO, NORTH CAROLINA’S ORIGINAL TERRITORY

(As set out in Contract of February 26, 1937)

The town of Kernersville in Forsyth County, the town of Prospect Hill in Caswell
County, North Carolina, and that portion of the State of North Carolina included
within the following boundaries, to-wit:

Beginning at the northwest corner of Guilford County; thence running east along
the northern boundary of said county to the southwest corner of New Bethel
township in Rockingham County; thence north along the western boundary of New
Bethel township to its intersection with the eastern boundary of Mayo township;
thence northeastwardly along the eastern boundary of Mayo township to the point
of intersection with a straight line extending from a point one mile south of
the town of Price, to a point one mile south of the town of Leaksville; thence
southeastwardly along said line to said point one mile south of Leaksville;
thence eastwardly in a straight line to a point one mile south of Ruffin, North
Carolina, thence southeastwardly to a point one mile south of the town of
Blackwells, North Carolina; thence eastwardly in a straight line toward a point
one mile south of the town of Yanceyville, to the eastern boundary of Locust
Hill township; thence southwardly along the eastern boundaries of Locust Hill
and Stony Creek townships to the northern line of Alamance County; thence west
along the northern line of Alamance County to the northwest corner of said
county; thence south along the western line of said county to its southwest
corner; thence east along the southern line of said county to its southeast
corner; thence north along the eastern line of said county to its northeast
corner; thence east along the southern line of Caswell County to the southeast
corner of Caswell County; thence southeastwardly in a straight line to a point
on the Southern Railway one-half way between the town of Hillsboro and
University Station; thence in a southwesterly direction in a straight line to
but not including the town of Bynum in Chatham County; thence southwardly in a
straight line to and including the town of Cumnock in Lee County; thence south
in a straight line to but not including Lemon Springs; thence due west to the
western boundary of Lee County; thence northwestwardly along the Lee-Moore
County line to Deep River; thence southwestwardly in a straight line to the
southwest corner of Deep River township in Moore County; thence continuing
southwestwardly in a straight line to a point on the west line of Carthage
township which is equi-distant from the northwest and southwest corners of said
township; thence westwardly in a straight line to a point on the N. & S. R. R.
midway between the towns of Biscoe and Candor; thence due west to the eastern
boundary of Troy township; in Montgomery County; thence south along the eastern
line of Troy township to its southeast corner; thence east to the northeast
corner of Cheek Creek township; thence south along the east line of Cheek Creek
township to the south line of Montgomery County; thence westwardly along the
south line of Montgomery County to the southwest corner of Montgomery County;
thence northwardly along the west line of said County to the northwest corner of
said County; thence east along the north line of said County to the southeast
corner of Davidson County; thence north along the east line of Davidson County
to the southeast corner of Emmons township in Davidson County; thence westwardly
and northwardly along the southern and western line of Emmons township to the
northwest corner of said township; thence due north in a straight line to the
south line of Thomasville township; thence westwardly along the south line of
Thomasville township to the southwest corner of said township; thence
northwardly and eastwardly along the west and north lines of Thomasville
township to the west line of Guilford County; thence northwardly along the west
line of Guilford County to the northwest corner of said County, the point of
beginning.

(All references to Cities and Towns are as they existed on February 26, 1937)

LESS AS

DELETED (Added to Burlington, North Carolina’s Contract as of January 15, 1940)

The town of Prospect Hill in Caswell County, North Carolina; and that part of
Orange County, North Carolina, west of a line described as follows: Beginning at
the southeast corner of Caswell County; thence

Exhibit C-1 – page 18

--------------------------------------------------------------------------------

 

southeastwardly in a straight line to a point on the Southern Railway one-half
way between the town of Hillsboro and University Station; thence in a
southwesterly direction in a straight line, toward the town of Buynum to the
southern line of Orange County.

LESS AS

DELETED (Added to Winston-Salem, North Carolina’s Contract as of June 1, 1949)

In the County of Forsyth, North Carolina, the Town of Kernersville.

(All references to Cities and Towns are as they existed on February 26, 1937)

AND ALSO

BURLINGTON, NORTH CAROLINA’s ORIGINAL TERRITORY:

(As set out in Contract of February 26, 1937)

All of Alamance County, North Carolina; also that part of the townships of
Yanceyville and Leasburg in Caswell County, North Carolina, lying south of a
line extending across said townships from a point one mile south of the town of
Blackwells, North Carolina; thence in a straight line to a point one mile south
of the town of Yanceyville; thence in a straight line to a point on the eastern
boundary line of Caswell County one mile south of the town of Leasburg; also all
of Anderson and Hightowers townships in said county except the town of Prospect
Hill.

(All references to Cities and Towns are as they existed on February 26, 1937)

AND ALSO

ADDED (Acquired from Greensboro, North Carolina, as of January 15, 1940)

The town of Prospect Hill in Caswell County, North Carolina; and that part of
Orange County, North Carolina, west of a line described as follows:  Beginning
at the southeast corner of Caswell County; thence southeastwardly in a straight
line to a point on the Southern Railway one-half way between the town of
Hillsboro and University Station; thence in a southwesterly direction in a
straight line; toward the town of Buynum, to the southern line of Orange County.

(All references to Cities and Towns are as they existed on February 26, 1937)

AND ALSO

WINSTON-SALEM, NORTH CAROLINA’s ORIGINAL TERRITORY:

(As set out in Contract of February 26, 1937)

All of Abbots Creek Township in Davidson County, North Carolina, all of Surry
County, North Carolina, except the towns of Elkin and Crutchfield; all of Stokes
County, North Carolina; all of Forsyth County, North Carolina, except the town
of Kernersville; all of Davie County, North Carolina, except the town of
Cooleemee, territory within a quarter of a mile from the town of Cooleemee, and
the townships of Fulton and Shady Grove; in Rockingham County, all the townships
of Huntsville and Madison, and all of the townships of Mayo and Price lying
south of a straight line extending from a point on the Virginia-North Carolina
line west of the town of Price, North Carolina, and running southeastwardly
through a point one mile south of Price and to a point one mile south of
Leaksville, North Carolina.

Exhibit C-1 – page 19

--------------------------------------------------------------------------------

 

That portion of Yadkin County, North Carolina lying east of a line running from
the point of intersection of Iredell, Davie and Yadkin lines to a point
one-fourth mile due east of the town of Footville, thence northwardly in a
straight line to a point one mile due west of the present city limits of
Yadkinville; thence northwardly in a straight line to a point one mile due west
of the present city limits of Boonville; thence due north to the northern
boundary of Yadkin County.

(All references to Cities and Towns are as they existed on February 26, 1937)

LESS AS
DELETED (Added to Charlotte, North Carolina, Contract as of April 6, 1937)

The town of Cooleemee, as established by the present property lines of the Erwin
Mills in Davie County, and all territory within one-half mile of the north,
south, east, and west property lines of the said Erwin Mills.

AND ALSO
ADDED (Acquired from Greensboro, North Carolina, as of June 1, 1949)

In the County of Forsyth, North Carolina, the Town of Kernersville.

(All references to Cities and Towns are as they existed on February 26, 1937)

AND ALSO

RALEIGH, NORTH CAROLINA’s ORIGINAL TERRITORY:
(As set out in Contract of August 6, 1930)

The town of Raleigh and all the territory East, North and South within a radius
of fifty miles, and the following territory towards Greensboro on the Southern
Road to University Station, on the Southern Road to Clarandon (Clarendon) and on
the Seaboard Air Line towards Hamlet as far as Lemon Springs.




Exhibit C-1 – page 20

--------------------------------------------------------------------------------

 

 

1.        (SANFORD, N.C.):  Part of the above territory is covered by a
sub-bottler’s contract dated August 1, 1916, for Sanford, N.C.  Said Sanford,
N.C., and the territory covered by said contract, described as follows, to wit:

The County of Lee, Harnett County south of Cape Fear River, now owned by the
Raleigh Coca-Cola Bottling Company of Raleigh, N.C. and the part of Chatham
County, south of Haw River, now owned by the Raleigh Coca-Cola Bottling Company
of Raleigh, N.C., including the town of Buynum (Bynum),

is subject to the terms of said sub-bottler’s contract.

The Sanford NC subbottler territory is NOT included in this Exhibit C to the CBA

 

 

 

 

2.(DUNN, N.C.):  Part of the above territory is covered by a sub-bottler’s
contract dated the 10th day of November, 1925, for Dunn, N.C. Said Dunn, N.C.,
and the territory covered by said contract, described as follows, to wit:

Beginning at the intersection of the Atlantic Coast Line R.R. and the Harnett
and Cumberland County line, thence westward with the Harnett County line to a
point where the Cape Fear River enters Cumberland County, thence up the Cape
Fear River with the eastern bank to a point where the Norfolk & Southern R.R.
crosses the Cape Fear River, thence in a straight line northeastwardly to a
point on the Durham and Southern R.R. one mile south of Angier, thence to a
point on contact or intersection of Wake, Harnett and Johnson County lines,
thence in a straight line eastward to a point where the Atlantic Coast Line R.R.
crosses the Neuse River, thence in a straight line to a point of contact or
intersection of Johnson, Wayne and Sampson counties, thence with the Johnson and
Harnett County lines to the beginning.  Also including all territory in
Cumberland and Sampson counties within a radius of 50 miles of Raleigh, N.C. as
covered by Raleigh Coca-Cola Bottling Co.’s contract.

is subject to the terms of said sub-bottler’s contract.

LESS:

3.WILSON, N.C., territory, which territory was covered by contract dated July
20, 1909, described as follows, to wit:

The town of Wilson, North Carolina, together with all of the towns in North
Carolina named below and all that section of territory included within a
boundary line passing through said towns in order mentioned, Baca, Red Oak,
Oakland, Bunn, Sutton, Middlesex, Micoe, Pinelevel, Oliver, Beasley, Rosinhill,
Dudley, Moyton, Wilbanks, Medora and Baca.

LESS:

4.DURHAM, N.C., territory, which territory was covered by contract with Durham
dated February 3, 1911, as amended and revised by contract dated October 31,
1929, described as follows, to wit:

Beginning at a point on the Southern Railway half-way between University Station
and Hillsboro; and running to the Southwest corner of Person County; thence
along the Western boundary of Person County to a point one mile south of the
Southern Railway (Atlantic & Danville Division); thence parallel to and one mile
south of this railroad in a northeastwardly direction to the Northern boundary
of Person County; thence along this county line to the Person-Granville county
line; thence south along this line to a

Exhibit C-1 – page 21

--------------------------------------------------------------------------------

 

point one mile south of Holloway Mines, N.C.; thence northeastwardly to the
northeast corner of Granville County; thence to and including the town of
Ridgeway; thence south to an arc of a circle of fifty miles radius from Raleigh,
N.C.; thence southeast along said arc to and including the town of Creek, on
Fishing Creek; thence south to and including Inez; thence southwest to a point
in Franklin County two miles north of Louisburg; thence west to a point in
Franklin County two miles north of Franklinton; thence to a point five miles
east of Creedmoor; thence to a point one mile west of Leesville; thence to and
including Morrisville; thence to and including Upchurch; thence to and including
Ebenezer, on the Norfolk & Southern Railroad; thence north along the Norfolk &
Southern Railroad to the station of Seaforth; thence west to a point half-way
between Seaforth and Bynum; thence north to a point on the Southern Railway
half-way between University Station and Hillsboro, the point of beginning.

PLUS (As included under Raleigh’s Bottler’s Contract on October 11, 1938)

All territory in Franklin County, North Carolina south of a line running from a
point five miles east of the town of Creedmoor In Granville County eastwardly in
a straight line to a point two miles north of the town of Franklinton in
Franklin County; thence eastwardly in a straight line to a point two miles north
of the town of Louisburg; thence northeastwardly in a straight line to and
including the town of Inez in Warren County.  (Not already covered by Raleigh’s
contract, dated August 6, 1930.)

LESS (As surrendered by Raleigh on October 11, 1938)

That portion of Nash County, North Carolina which is within 50 miles of the City
of Raleigh, North Carolina.

LESS (As surrendered by Raleigh on May 15, 1957)

That portion of the State of North Carolina, lying within the following
described boundaries, to-wit:

Beginning at the intersection of Johnston, Wayne and Sampson Counties, and
running Southwardly in a straight line to a point two-tenths (2/10) of one (1)
mile Northwest of Monk’s Crossroads on United States Highway Number 701; thence
continuing in a Southwardly direction in a straight line to a point where the
arc of a circle, having a radius of fifty (50) miles measured from the
Triangulation Station Number Two (2) located on top of the Security Bank
Building in Raleigh, North Carolina, crosses the Great Coharie Creek in Sampson
County; thence continuing clockwise along said arc of a circle, having a radius
of fifty (50) miles measured from the Triangulation Station Number Two (2)
located on top of the Security Bank Building in Raleigh, North Carolina, to its
intersection with the Hoke County line; thence Northwardly along the
Hoke-Cumberland County line to the point of intersection of Harnett, Cumberland
and Hoke Counties; thence Northeastwardly along the Harnett-Cumberland County
line to its intersection with the Cape Fear River; thence Northwardly along the
Eastern bank of Cape Fear River to a point where the Norfolk & Southern Railroad
crosses the Cape Fear River; thence in a straight line Northeastwardly to a
point on the Durham and Southern Railroad one (1) mile South of Angier; thence
Northeastwardly in a straight line to the intersection of Wake, Harnett and
Johnston Counties; thence Eastwardly in a straight line to a point where the
Atlantic Coast Line Railroad crosses the Neuse River, said point lying in
Johnston County, thence Southwardly in a straight line to a point of contact or
intersection of Johnston, Wayne and Sampson Counties, said point of beginning.

(Added May 1, 1978)

That portion of the States of North Carolina and South Carolina included within
the following boundaries:  Beginning at and including the Town of Middendorf, in
Chesterfield County, South Carolina, and running Northeastwardly in a straight
line to but not including the Town of Cash; thence Southeastwardly in a

Exhibit C-1 – page 22

--------------------------------------------------------------------------------

 

straight line to but not including the Town of Marlboro; thence Northeastwardly
in a straight line through a point on the S.A.L. Railroad midway between the
Towns of McColl and Clio to the North Carolina-South Carolina State line; thence
Southeastwardly along said North Carolina-South Carolina State line to a point
where the projection of a straight line drawn from but not including Red
Springs, Robeson County, North Carolina, to the Eastern boundary (as the same
existed on February 19, 1932) of the Town of Red Banks (a station on the
S.A.L.R.R.) intersects said North Carolina-South Carolina State line; thence
Northwardly along said projection and said straight line drawn from but not
including Red Springs to the Eastern boundary (as the same existed on February
19, 1932) of the Town of Red Banks to but not including said Town of Red
Springs; thence along the West side of North Carolina State Highway No. 70,
including all territory on the West side of said Highway, to a point where the
dividing line between Hoke and Robeson Counties crosses said North Carolina
State Highway No. 70; thence Northwardly along the Eastern boundary of Hoke
County so as to include all of said Hoke County to the intersection of Hoke,
Moore, and Harnett Counties; thence Northeastwardly and Northwestwardly along
the Northeastern boundary of Moore County to the point where Deep River first
touches the Lee-Moore County Line; thence Southwestwardly in a straight line to
the Southwest corner of Deep River Township, in Moore County; thence continuing
Southwestwardly in a straight line to a point on the West line of Carthage
Township, which is equidistant from the Northwest and Southwest corners of said
township; thence Westwardly in a straight line to a point on the N. & S.R.R.
midway between the Towns of Biscoe and Candor; thence due West to the Eastern
boundary of Troy Township, in Montgomery County; thence South along the Eastern
line of Troy Township to its Southeast corner; thence East to the Northeast
corner of Cheek Creek Township; thence South along the East line of Cheek Creek
Township to the South line of Montgomery County; thence Westwardly along the
South line of Montgomery County to the Southwest corner of Montgomery County;
thence Westwardly along the Stanly-Anson County line to a point which lies due
North of a point one (1) mile due East of the most Eastern point in the Eastern
boundary line of the Town of Polkton (as the same existed on the 8th day of
September, 1938); thence due South through said point one (1) mile due East of
the most Easterly point in the Eastern boundary of said Town of Polkton to the
North Carolina-South Carolina State line; thence Eastwardly along said North
Carolina-South Carolina State line to a point on said line due North of the Town
of Chesterfield, in Chesterfield County, South Carolina; thence Southwardly in a
straight line to and including the Town of Middendorf, said point of beginning.

(All points referred to above, unless specifically indicated, are as the same
existed on December 21, 1948.)

(Deleted December 6, 1984)

All of Thomasville Township and all of Emmons Township and that portion of
Conrad Hill Township east of a line running due north from the northwest corner
of Emmons Township  to the Thomasville Township line, all lying in Davidson
County, North Carolina.

(Deleted January 1, 1985)

All of Lincoln County, North Carolina.  That portion of Gaston County, North
Carolina lying within the following boundaries:

Beginning at a point, the southeast corner of Lincoln County, and running in a
southwesterly direction in a straight line to the southeast corner of the
present boundary line of the Town of Stanley, North Carolina, and including the
Town of Stanley, North Carolina; thence west, north and east with the present
boundary lines of the Town of Stanley, North Carolina to a point in the present
northern boundary line of the Town of Stanley, which point is one-fourth mile
west of the center line of the Seaboard Airline Railway right of way; thence
northwestwardly, running parallel to and one-fourth of a mile west of the
Seaboard Airline

Exhibit C-1 – page 23

--------------------------------------------------------------------------------

 

Railway (between Stanley and Lincolnton) to the southern boundary line of
Lincoln County; thence in an easterly direction following said Lincoln County
line to the point of beginning.

(Deleted February 1, 1985)

Territory described in the Sub-Bottler’s Contract dated January 1, 1938 between
Greensboro Coca-Cola Bottling Co. and Biscoe Coca-Cola Bottling Co., Inc.
(incorrectly referred to as Biscoe Coca-Cola Bottling Company, Incorporated),
described therein as follows:

That portion of the State of North Carolina included within the following
boundaries:

Beginning at the point on the Moore-Lee county line where Deep River first
touches said county line and running southwestwardly in a straight line to the
southwest corner of Deep River township in Moore County; thence continuing
southwestwardly in a straight line to a point on the west line of Carthage
township which is equidistant from the northwest and southwest corners of said
township; thence westwardly in a straight line to a point on the N. & S. R. R.
midway between the towns of Biscoe and Candor; thence due west to the eastern
boundary of Troy township in Montgomery County; thence south along the eastern
line of Troy township to its southeast corner; thence east to the northeast
corner of Cheek Creek township; thence south along the east line of Cheek Creek
township to the south line of Montgomery County; thence westwardly along the
south line of Montgomery County to the southwest corner of Montgomery County;
thence northwardly along the west line of said county to the northwest corner of
said county; thence east along the north line of said county to the southeast
corner of Davidson County; thence east along the south line of Randolph County
to the northeast corner of Eldorado township; thence in a southeasterly
direction in a straight line to a point midway between the towns of Ether and
Star; thence in a northeasterly direction in a straight line to a point on the
northern boundary of Moore County due south of Maffit, a town in Randolph
County; thence eastwardly along the northern boundary of Moore County to the
western boundary of Lee County; thence south along the Moore-Lee county line to
the point on the Moore-Lee county line where Deep River first touches said
county line, the point of beginning, excepting from said territory, however, the
town of Carbonton.

(Deleted February 1, 1985)

That portion of the State of North Carolina included within the following
boundaries:

Beginning at the Southeast corner of Montgomery County and running
Southeastwardly along the Moore-Richmond County line to the Southernmost corner
of Moore County; thence Southeastwardly, Northeastwardly and Northwestwardly
around the Southern, Eastern and Northern boundaries of Hoke County so as to
include all of said Hoke County to the intersection of Hoke, Moore, and Harnett
Counties; thence Northeastwardly and Northwestwardly along the Northeastern
boundary of Moore County to the point where Deep River first touches the
Lee-Moore County line; thence Southwestwardly in a straight line to the
Southwest corner of Deep River Township, in Moore County; thence continuing
Southwestwardly in a straight line to a point on the West line of Carthage
Township, which is equidistant from the Northwest and Southwest corners of said
township; thence Westwardly in a straight line to a point on the N. & S. R.R.
midway between the Towns of Biscoe and Candor; thence due West to the Eastern
boundary of Troy Township, in Montgomery County; thence South along the Eastern
line of Troy Township to its Southeast corner; thence East to the Northeast
corner of Cheek Creek Township; thence South along the East line of Cheek Creek
Township to the South line of Montgomery County; thence Eastwardly along the
Southern boundary of Montgomery County to the Southeast corner of Montgomery
County, said point of beginning.

(Deleted September 22, 1986)

Exhibit C-1 – page 24

--------------------------------------------------------------------------------

 

IN THE STATE OF NORTH CAROLINA:

All of Lincoln County, North Carolina.  That portion of Gaston County, North
Carolina lying within the following boundaries:

Beginning at a point, the southeast corner of Lincoln County, and running in a
southwesterly direction in a straight line to the southeast corner of the
present boundary line of the Town of Stanley, North Carolina, and including the
Town of Stanley, North Carolina; thence west, north and east with the present
boundary lines of the Town of Stanley, North Carolina to a point in the present
northern boundary line of the Town of Stanley, which point is one-fourth mile
west of the center line of the Seaboard Airline Railway right of way; thence
northwestwardly, running parallel to and one-fourth of a mile west of the
Seaboard Airline Railway (between Stanley and Lincolnton) to the southern
boundary line of Lincoln County; thence in an easterly direction following said
Lincoln County line to the point of beginning.

(Said points are as same existed on November 11, 1938.)




Exhibit C-1 – page 25

--------------------------------------------------------------------------------

 

(Danville, Virginia territory - Contract April 1, 1974)

“In the Cities of Danville, South Boston, Chase City, Va., and Leaksville, N.C.,
and the following territory in the State of Virginia, to wit; That part of
Pittsylvania County, Virginia, that is colored green and lies Last of the line
indicated on the map attached hereto, marked “Schedule A” and made a part
hereof; all points on the line of railroad running from, and including, the
towns of Boydton and Keysville to Danville; at all points on the Norfolk &
Western Ry. from South Boston, Va., to the south side of the Staunton River; all
points in Charlotte County, Va.; the town of Biery in Prince Edwards County, and
all other territory in the State of Virginia within fifty (50) miles of the City
of Danville, Va., except all such other territory within fifty miles of Roanoke,
Va., not specifically included in the above description.  All points within
fifty one (51) miles of Richmond, Va., are specifically excluded from this
contract.  The following territory in the State of North Carolina is included in
this contract, to wit:  Those points in the State of North Carolina lying north
of a direct line beginning at a point one mile south of Price; thence in a
southeastwardly direction to a point one mile south of Leaksville; thence to a
point one mile south of Ruffin; thence southeastwardly to a point one mile south
of Blackswell in Caswell County; thence to a point one mile south of Yanceyville
(but it is understood that N.W. Miles Store, in Caswell County is not included
in this contract); thence to a point one mile south of Leesburg; thence north
along the Caswell-Person County line to a point one mile south of the Southern
Railway (Atlantic & Danville Division) at Semora; thence parallel to and one
mile south of this railroad in a northeastwardly direction to the northern
boundary of Person County; thence along this county line to the Person-Granville
County line; thence south along this line to a point one mile south of Holloway
Mines, N.C.; thence northeastwardly to the northeast corner of Granville
County.  This contract does not include any point that is within 100 miles of
Charlotte, N.C.”




Exhibit C-1 – page 26

--------------------------------------------------------------------------------

 

[g201705111404567041165.jpg]

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

LEGAL DIVISION

November 17, 1993

ADDRESS REPLY TO
P. O. DRAWER 1734

ATLANTA, GA 3031

404 676.2121
OUR REFERENCE NO.

 

Coca-Cola Bottling Co. Consolidated

P.O. Box 31487

Charlotte, North Carolina  28231

Gentlemen:

It is our understanding that you wish to surrender the bottling rights to a
portion of the territory covered under the Master Bottle Contract, dated January
27, 1989, and the respective Allied Bottle Contracts held by Coca-Cola Bottling
Co. Consolidated for the Charlotte, North Carolina territory, said portion being
described in Exhibit A attached hereto and made a part hereof (the “Territory”),
upon the condition that the Territory be added to Schedule D of the Master
Bottler Contract and Allied Bottle Contracts held by Coca-Cola Bottling Company
of Roanoke, Inc. for the Roanoke, Virginia territory.

Please confirm by signing both copies of this letter that this is your desire
and that you have appropriate corporate authority to effect this change in your
contractual status, and return one signed copy of this letter to me.

Sincerely,

/s/ E. Virginia Woodlee

 

E. Virginia Woodlee

Manager, Domestic Bottler Contracts

Accepted and agreed to this 22

day of November, 1993.

COCA-COLA BOTTLING CO.

AFFILIATED, INC.

By: /s/ Umesh Kasbekar

Title:  Vice President

EVW/smj


Exhibit C-1 – page 27

--------------------------------------------------------------------------------

 

Exhibit A

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF VIRGINIA:

(Danville, Virginia territory -- Contract dated April 1, 1974)

“In the Cities of Danville, South Boston, Chase City, Va., and Leaksville, N.
C., and the following territory in the State of Virginia, to wit:

That part of Pittsylvania County, Virginia, that is colored green and lies East
of the line indicated on the map attached to contract dated April 1, 1974,
marked “Schedule A” and made a part thereof; all points on the line of railroad
running from, and including, the towns of Boydton and Keysville to Danville; at
all points on the Norfolk & Western Ry. from South Boston, Va., to the south
side of the Staunton River; all points in Charlotte County, Va.; the town of
Biery in Prince Edwards County, and all other territory in the State of Virginia
within fifty (50) miles of the City of Danville, Va., except all such other
territory within fifty miles of Roanoke, Va., not specifically included in the
above description.  All points within fifty one (51) miles of Richmond, Va., are
specifically excluded from this contract.

The following territory in the State of North Carolina is included in this
contract, to wit:

Those points in the State of North Carolina lying north of a direct line
beginning at a point one mile south of Price; thence in a southeastwardly
direction to a point one mile south of Leaksville; thence to a point one mile
south of Ruffin; thence southeastwardly to a point one mile south of Blackswell
in Caswell County; thence to a point one mile south of Yanceyville (but it is
understood that N.W. Miles Store, in Caswell County is not included in this
contract); thence to a point one mile south of Leasburg; thence north along the
Caswell-Person County line to a point one mile south of the Southern Railway
(Atlantic & Danville Division) at Semora; thence parallel to and one mile south
of this railroad in a northeastwardly direction to the northern boundary of
Person County; thence along this county line to the Person-Granville County
line; thence south along this line to a point one mile south of Holloway Mines,
N.C.; thence northeastwardly to the northeast corner of Granville County. This
contract does not include any point that is within 100 miles of Charlotte, N.C.”




Exhibit C-1 – page 28

--------------------------------------------------------------------------------

 

Fayetteville, NC

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of this Agreement.

STATE OF NORTH CAROLINA:

“In the Cities of Fayetteville, North Carolina, and Lumberton, North Carolina,
and in all of the territory in the State of North Carolina, lying west of a line
drawn due north and south through a point one (1) mile west of the town of
Clinton, North Carolina, except such territory as may be within fifty (50) miles
of either Wilmington, North Carolina or Raleigh, North Carolina, and except also
such territory as may be within one hundred (100) miles of Charlotte, North
Carolina, except also Columbus County, North Carolina.

It is specifically agreed that the town of Bladenboro, North Carolina is not
included in this contract.

That portion of the State of North Carolina, lying within the following
described boundaries, to-wit:

Beginning at the intersection of Johnston, Wayne and Sampson Counties, and
running Southwardly in a straight line to a point two-tenths (2/10) of one (1)
mile Northwest of Monk’s Crossroads on United States Highway Number 701; thence
continuing in a Southwardly direction in a straight line to a point where the
arc of a circle, having a radius of fifty (50) miles measured from the
Triangulation Station Number Two (2) located on top of the Security Bank
Building in Raleigh, North Carolina, crosses the Great Coharie Creek in Sampson
County; thence continuing clockwise along said arc of a circle, having a radius
of fifty (50) miles measured from the Triangulation Station Number Two (2)
located on top of the Security Bank-Building in Raleigh, North Carolina, to its
intersection with the Hoke County line; thence Northwardly along the
Hoke-Cumberland County line to the” point of intersection of Harnett,’
Cumberland and Hoke Counties; thence Northeastwardly along the
Harnett-Cumberland County line to its intersection with the Cape Fear River;
thence Northwardly along the Eastern bank of Cape Fear River to a point where
the Norfolk Southern Railroad crosses the Cape Fear River; thence in a straight
line Northeastwardly to a point on the Durham and Southern Railroad one (1) mile
South of Angier; thence Northeastwardly in a straight line to the intersection
of Wake; Harnett and Johnston Counties; thence Eastwardly in a straight line to
a point where the Atlantic Coast Railroad crosses the Neuse River, said point
lying in Johnston County; thence Southwardly in a straight line to a point of
contact or intersection of Johnston, Wayne and Sampson Counties, said point of
beginning.

 




Exhibit C-1 – page 29

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF NORTH CAROLINA:

The counties of Wilkes, Allegheny; and the towns of Elkin and Crutchfield in
Scurry County.

AND

That portion of Yadkin County, North Carolina lying west of a line running from
the point of intersection of the Iredell, Davie and Yadkin County lines to a
point one-fourth mile due east of the town of Footville; thence northwardly in a
straight line to a point one mile due west of the present city limits of
Yadkinville; thence northwardly in a straight line to a point one mile due west
of the present city limits of Boonville; thence due north to the northern
boundary of Yadkin County.

(As existed on February 27, 1937.)

 

Exhibit C-1 – page 30

--------------------------------------------------------------------------------

 

SUB-BOTTLER’S CONTRACT
(PERMANENT)

                     

THIS AGREEMENT, Made and entered into, on the           30th           day of
June, 1949, by and between    GREENSBORO COCA-COLA BOTTLING CO., a corporation
organized and existing under the laws of the State of Delaware, with its
principal office in    the State of    North Carolina   , County of
          Guilford,           and City of      Greensboro     , as Party of the
First Part, and           REIDSVILLE COCA-COLA BOTTLING COMPANY,
a  corporation        of the State of           North Carolina          , County
of           Rockingham,           and City of           Reidsville,          
as Party of the Second Part;

WITNESSETH

THAT WHEREAS, Party of the First Part has received from THE COCA-COLA BOTTLING
COMPANY certain rights and privileges in regard to the bottling and selling of
Coca-Cola in bottles; and

WHEREAS, Party of the First Part wishes to convey to Party of the Second Part
the rights that it has received from The Coca-Cola Bottling Company, limited,
however, to the following described territory, to-wit: That portion of the State
of North Carolina included within the following boundaries, to-wit:

Beginning at the Southwest corner of New Bethel Township, in Rockingham County,
North Carolina, and running North along the Western boundary of New Bethel
Township to its intersection with the Eastern boundary of Mayo Township; thence
Northeastwardly along the Eastern boundary of Mayo Township to the point of
intersection of a straight line extending from a point one (1) mile South of the
Town of Price, to a point one (1) mile South of the Town of Leaksville; thence
Southeastwardly along said line to a point one (1) mile South of Leaksville;
thence Eastwardly in a straight line to a point one (1) mile South of Ruffin,
North Carolina; thence Southeastwardly to a point one (1) mile South of the Town
of Blackwells, North Carolina; thence Eastwardly in a straight line toward a
point one (1) mile South of the Town of Yanceyville to the Eastern boundary of
Locust Hill Township; thence Southwardly along said Eastern boundary of Locust
Hill Township to the Northeast corner of Stoney Creek Township; thence
Southwardly along the Eastern boundary of Stoney Creek Township to the
Caswell-Alamance County line; thence Westwardly along said Caswell-Alamance
County line to the Southwest corner of Caswell County; thence Southwardly along
the Rockingham-Alamance County line to the Southeast corner of Rockingham
County; thence Westwardly along the Rockingham-Guilford County line to the
Southwest corner of New Bethel Township, said point of beginning.

All disputes which may arise concerning the boundaries of the territory above
described, if not adjusted by the interested Parties, shall be determined and
adjusted by The Coca-Cola Bottling Company by and with the approval of The
Coca-Cola Company.

NOW, THEREFORE, For and in consideration of mutual benefits and promises from
one to the other, and other valuable consideration, the receipt of which is
hereby acknowledged, IT IS AGREED:

 

 

Exhibit C-1 – page 31

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of this Agreement.

IN THE STATE OF NORTH CAROLINA:

All of Thomasville Township and all of Emmons Township and that portion of
Conrad Hill Township east of a line running due north from the northwest comer
of Emmons Township to the Thomasville Township line, all lying in Davidson
County, North Carolina.

 




Exhibit C-1 – page 32

--------------------------------------------------------------------------------

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF SOUTH CAROLINA:

That portion of Chesterfield County, South Carolina, included within the
following boundaries, to-wit: Beginning at the northwest corner of Chesterfield
County and running southeastwardly along the dividing line between Lancaster and
Chesterfield Counties to a point due west of the town of Jefferson in
Chesterfield County; thence due east in a straight line to but not including
Jefferson; thence continuing due east in a straight line to the intersection of
a straight line extending from Middendorf northeastwardly to a point on the
North Carolina-South Carolina State Line due north of the town of Chesterfield;
thence northeastwardly along said line to a point on the North Carolina-South
Carolina State Line due north of Chesterfield; thence west along the North
Carolina-South Carolina State Line to the northwest corner of Chesterfield
County, the point of beginning.

All reference to towns and/or cities hereinabove referred to, are intended to
designate the town and/or city limit of such town or city, as of June 21, 1935.

 




Exhibit C-1 – page 33

--------------------------------------------------------------------------------

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF SOUTH CAROLINA:

That portion of the State of South Carolina included within the following
boundaries, to-wit: Beginning at a point on the North Carolina-South Carolina
State line due east of Van Wyck in Lancaster County, South Carolina and running
westwardly in a straight line to but not including Van Wyck; thence
southwestwardly in a straight line to but not including Rowell; thence
westwardly in a straight line to and including Lando; thence northwestwardly in
a straight line to a point on the York-Chester County line due south of Smith;
thence northwestwardly in a straight line to but not including Bullock Creek;
thence due west in a straight line to the western boundary of York County;
thence southwardly along the western boundary of York County to its intersection
with the Chester County line; thence southwardly along the western boundary of
Chester County to a point on said boundary one-half mile north of the Seaboard
Air-Line Railway; thence southwestwardly, running parallel to and one-half mile
north of said railway, to a point on the Union-Newberry County line due north of
the town of Whitmire in Newberry County; thence in a straight line to and
including Whitmire; thence eastwardly in ‘a straight line to but not including
Herbert; thence eastwardly in a straight line to but not including Shelton;
thence eastwardly in a straight line to but not including Winnsboro; thence
eastwardly in a straight line to the point where the Wateree River intersects
the Fairfield-Kershaw County line; thence south along the Fairfield-Kershaw
County line to its intersection with the Richland County line; thence southwest,
southeast, and northeast along the Richland-Kershaw County line to its
intersection with the Wateree River; thence southwardly along the Wateree River
to its confluence with the Congaree River; thence southwardly and eastwardly
along the Santee River to the point where said river leaves the Clarendon County
line; thence northwardly along the eastern boundary of Clarendon County to a
point on the Clarendon-Williamsburg County line two miles south of Federal
Highway No. 521; thence running eastwardly, parallel to and two miles south of
said highway, to the Black River, and thence continuing eastwardly along the
northern banks of the Black River to the Williamsburg-Georgetown County line;
thence northwardly along the Williamsburg-Georgetown County line to the point
where said line is intersected by the Peedee River; thence northwardly along the
Peedee River to its intersection with the Lynches River; thence northwardly
along the Lynches River to a point on said river due east of the easternmost
point in Sumter County; thence due west to the easternmost point in Sumter
County; thence northwardly along the Lynches River to the southernmost point in
Darlington County; thence continuing northwardly to the point where the ACL
Railway running from Elliott to Lamar intersects the western city limits of
Lamar; thence due northwest to the Lee-Darlington County line; thence in a
northwesterly direction to a point one-half mile north of the point on the SAL
Railway halfway between the stations of Una and Alcot; thence due west to the
Lynches River; thence northwardly along the Lynches River to the southern
boundary of Chesterfield County; thence northeastwardly along the southern
boundary of Chesterfield County to a point on said county line due south of a
point one mile east of the CM & C Railroad at McBee; thence in a northeasterly
direction to but not including Middendorf; thence northeastwardly along a line
extending from Middendorf to a point on the North Carolina State line due north
of the town of Chesterfield to a point due east of the town of Jefferson in
Chesterfield County; thence west to and including the town of Jefferson; thence
continuing due west to the Lancaster County line; thence north along the
Lancaster County line to the North Carolina-South Carolina State line; thence
west and north along said state line to a point on said line due east of the
town of Van Wyck in Lancaster County, South Carolina, the point of beginning;
EXCEPT, the town of Blaney in Kershaw County and all points, on U.S. Highway No.
1 from the eastern boundary of Richland County to Blaney.

Exhibit C-1 – page 34

--------------------------------------------------------------------------------

AND ALSO IN THE STATE OF SOUTH CAROLINA (Territory added by Amendment April 1,
1973)

That portion of Williamsburg County, South Carolina, lying South of a line
beginning at a point on the Williamsburg-Clarendon County Line two (2) miles
South of Federal Highway Number 521 and running Eastwardly parallel to and two
(2) miles South of said highway to the Black River and thence continuing
Eastwardly along the Southern bank of the Black River to the
Williamsburg-Georgetown County Line.

 




Exhibit C-1 – page 35

--------------------------------------------------------------------------------

(NEW)
SUB-BOTTLER’S CONTRACT

                     

THIS AGREEMENT, Made and entered into, on the       20th     day of
       September        1916 by and between                     Charleston
Coca-Cola Bottling Company                     of the State of           South
Carolina          , County of           Charleston           and __Georgetown
Coca-Cola Bottling Company _ of the State __South Carolina__ County of
   Georgetown    and City of    Georgetown    as party of the second part;

WITNESSETH

THAT WHEREAS, party of the first part has received from THE COCA-COLA BOTTLING
COMPANY certain rights and privileges in regard to the bottling and selling of
bottled Coca-Cola; and

WHEREAS, party of the first part wishes to convey to party of the second part
the rights that it has received from The Coca-Cola Bottling Company, limited,
however, to the following described territory, to-wit:

County of Georgetown, State of South Carolina

NOW THEREFORE, For and in consideration of mutual benefits and promises from one
to the other, and other valuable consideration, the receipt of which is hereby
acknowledged, IT IS AGREED:

FIRST:  That party of the first part hereby gives and conveys to party of the
second part the right that it received from THE COCA-COLA BOTTLING COMPANY to
use the trade-mark name COCA-COLA, and all labels and designs pertaining
thereto, in connection with the product “Bottled Coca-Cola” in the territory
hereinbefore described and party of the first part agree not to convey, assign
or transfer the right of usage of said name in said territory to any other party
whatsoever and said party of the first part agrees to obtain and furnish to
party of the second part, and only to obtain for the territory herein referred
to, sufficient syrup for bottling purposes to meet the requirements of party of
the




Exhibit C-1 – page 36

--------------------------------------------------------------------------------

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF TENNESSEE:

In the city of Columbia, Tennessee, and all the territory in Williamson and
Maury counties that lies south of a line drawn due east and west across
Williamson County through a point one mile south of Franklin, Tennessee; also,
all the territory in Lewis and Hickman counties, except the town of Napier,
lying east of a line drawn one mile east of and parallel with the line of
railroad that runs from Colesburg, Tennessee, to Allens Creek, Tennessee, but it
is understood and agreed that this contract does not include any territory that
is within fifty miles of either Huntsville, Alabama, or Sheffield, Alabama.

It is further agreed that this contract does not include any point that is north
of a due east and west line drawn through a point one mile south of Franklin,
Tennessee.

AND ALSO:

In the city of Lewisburg, Tennessee, and all points in Marshall County,
Tennessee lying south of a line drawn due east and west across said county
through a point one mile south of the town of Chappel Hill, Tennessee.

 

 

 

Exhibit C-1 – page 37

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF TENNESSEE:

In the City of Dickson, Tennessee, and at all points in Benton, Humphreys and
Dickson counties, Tenn., south of a line drawn due east and west through the
center of the City of Nashville, Tenn. through said counties: at all points in
Hickman and Lewis counties west of a line drawn one mile east of and parallel
with the line of the N.C. & S.T.L. Ry., between Bon Aqua and Hohenwald
inclusive: all points in Perry County that are not within fifty miles of
Florence, Alabama or Jackson, Tennessee.

It is specifically understood that no point that is within fifty miles of either
Jackson, Tenn. or Florence, Alabama, in included in this description.

 

 

 

Exhibit C-1 – page 38

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF TENNESSEE:

In the City of Fayetteville, Tennessee, and all points in the State of Tennessee
that are in Lincoln, Bedford and Moera Counties, within fifty (50) miles of the
City of Huntsville, Alabama, except such points as are within fifty miles of
Nashville or Chattanooga, Tennessee. Except also all points along the main line
of the N.C. & St.L.Ry. from Wartrace, Tenn. to Estill Springs, Tenn. Including
points in Franklin County, Tennessee except such points in Franklin County as
may be along and within six miles of that section of the N.C. & St.L.Ry.,
extended south from Belvidere, Tennessee to where it crosses the Lincoln County
east boundary line. The town of Elora, in Lincoln County, is not included in
this contract.

It is agreed and understood that this contract does not include any point that
is within fifty (50) miles, air line, of Nashville or Chattanooga, Tenn., nor
any point along the main line of the N.C. & St.L.Ry. from Wartrace, Tenn. to
Estill Springs, Tenn., nor any point in Franklin County, Tenn., on or within six
miles of that section of the N.C. & St.L.Ry. extending south from Belvidere,
Tenn. to where it crosses the Lincoln County east boundary line.

AND ALSO

“Territory in Franklin County, Tennessee, lying along and within six (6) miles
of the line of railroad running from Belvidere, Tenn., to the Lincoln County
east boundary line,, but not including any point in Franklin County, Tenn., that
may be within fifty (50) miles, air line, of Chattanooga, Tennessee, or any
point on the N.C. & St.L.Ry. running from Wartrace, Tennessee, to Estill
Springs, Tenn. The town of Elora, in Lincoln County, Tennessee is included in
this contract.”

“Beginning at a point in Franklin County, Tennessee, in the arc formed by a
fifty (50) mile radius drawn from Chattanooga, Tennessee, which point is one
mile air line, southwardly of the point where State Highway No. 130 intersects
said arc. Thence along a meandering line running in a northwestwardly direction,
following and parallel to the route of State Highway No. 130 but one mile to the
south and west thereof until said meandering line intersects the Franklin-Moore
County boundary line. Thence with the Moore-Franklin County line in a
northwestwardly direction to the common intersection of the Moore, Franklin and
Coffee County boundary line, thence northwestwardly with the Moore-Coffee County
line to the Cumberland Springs Road; thence northwestwardly along the Cumberland
Springs Road to its intersection with Old State Highway No 55. Thence
northeastwardly along Old State Highway No. 55 to its intersection with State
Highway No. 130. Thence continuing on Old State Highway No. 55 eastwardly for
approximately one-fourth mile to the intersection of Old State Highway No. 55
and the Moore-Coffee County line as it existed in 1930. Thence northeastwardly
with the said previous Moore-Coffee County line to a point on said line one mile
southwestwardly from the N. C. & St. L. Ry. that runs from Wartrace to Estill
Springs; thence in a northwestwardly direction along a line that is one mile
southwestwardly from and parallel to this railroad to a point where said line
intersects U. S. Highway No. 41A; thence northwestwardly along U. S. Highway No.
41A to the Moore-Bedford County line, and thence eastwardly with the
Moore-Bedford County line to the common intersection of the Moore, Bedford and
Coffee County lines, thence northwardly with the Coffee-Bedford County line to
its intersection with the line of N. C. & St. L. Ry. , last above-mentioned,
thence southeastwardly with said line of Ry. to the point where the same
intersects the above-mentioned arc of a fifty (50) mile radius from Chattanooga,
Tenn., thence counter-clockwise along said arc to the point of beginning.

Exhibit C-1 – page 39

--------------------------------------------------------------------------------

The foregoing is shown outlined by hatched lines on the attached map which is
hereby made a part of this contract.

It is understood that both sides of that part of Cumberland Springs Road
referred to above are to be and remain in the territory of Coca-Cola Bottling
Works of Tullahoma, Inc., Tullahoma, Tennessee, and that both sides of that part
of Old Highway No. 55 referred to above are to be and remain in the territory of
Party of the First Part.”

AND ADDING THE FOLLOWING:

“That part of Belvidere, Tennessee in Franklin County that is within fifty (50)
miles of Chattanooga, Tennessee.”

 

 

 

Exhibit C-1 – page 40

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF TENNESSEE:

In the City of Murfreesboro, Tennessee and at all other points in Rutherford
County, Tennessee, except Lavergne; all points in Cannon County, Tennessee, and
all points in Coffee County, Tennessee that are within fifty (50) miles of
Nashville, Tennessee. Including Beech Grove, in Coffee County, and the town of
Rover in Bedford County.

 

 

Exhibit C-1 – page 41

--------------------------------------------------------------------------------

 

E. Virginia Woodlee

Assistant Secretary

Manager, Contracts Administration

Contractual Affairs Department

 

Coca-Cola USA

Division of

The Coca Cola Company

April 17, 1989

Mr. Marion Red

Coca-Cola Bottling Company of Nashville, Inc.

P. O. Box 40818

Nashville, Tennessee 37204

Dear Mr. Red:

It is our understanding that you wish to surrender the bottling rights to a
portion of the territory covered under the Master Bottle Contract, dated January
27, 1989, and the respective Allied Bottle Contracts held by Coca-Cola Bottling
Company of Nashville, Inc. for the Nashville, Tennessee territory, said portion
being described in Exhibit A attached hereto and made a part hereof (the
“Territory”) and commonly referred to as the Murfreesboro territory, upon the
condition that a Master Bottle Contract and Allied Bottle Contracts for the
Territory be issued to Coca-Cola Bottling Works of Murfreesboro, Tenn.

Please confirm by signing both copies of this letter that this is your desire
and that you have appropriate corporate authority to effect this change in your
contractual status. Send one signed copy of this letter to the Contractual
Affairs Department, Coca-Cola USA.

Sincerely,

THE COCA-COLA COMPANY

Coca-Cola USA Division

/s/ E. Virginia Woodlee

E. Virginia Woodlee

Assistant Secretary

Accepted and agreed to this 24

day of April, 1989.

COCA-COLA BOTTLING COMPANY OF

NASHVILLE, INC.

 

By: /s/ [Authorized Signatory]

Title:  President

 

P.O. Drawer 1734

Atlanta, GA 30301

404 676-2435

 

Exhibit C-1 – page 42

--------------------------------------------------------------------------------

 

EXHIBIT A

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF TENNESSEE:

In the City of Murfreesboro, Tennessee and at all other points in Rutherford
County, Tennessee, except Lavergne; all points in Cannon County, Tennessee, and
all points in Coffee County, Tennessee that are within fifty (50) miles of
Nashville, Tennessee. Including Beech Grove, in Coffee County, and the town of
Rover in Bedford County.

 

 

 

Exhibit C-1 – page 43

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

(Contract - November 1, 1921)

In the City of Nashville, Tennessee, and all the territory within fifty miles of
said City of Nashville, Tenn., including the town of Smithville; with the
following exceptions, to wit; - points in Dickson County lying south of a line
drawn due east and west through the center of the City of Nashville, Tenn.; all
points in Williamson and Hickman Counties south of a line drawn due east and
west through a point one mile south of Franklin, Tenn.; all points in Hickman
County lying west of a line drawn one mile east of and parallel with the line of
railroad running from Colesburg, Tenn., to Allens Creek, Tenn.; all points in
Marshall County south of a line drawn due east and west across said county
through a point one half mile south of the town of Chappel Hill, Tenn.

Added November 1, 1929

“In the City of Clarksville, Tenn., and at all points lying north of a line
drawn due east and west, and west of a line drawn due north and south through
the City of Nashville, Tenn., that are not less than thirty five (35) miles nor
more than fifty miles from the City of Nashville, Tenn., and at all such other
territory as may be within fifty (50) miles of the City of Clarksville, Tenn.,
lying north of said line drawn due east and west, through the City of Nashville,
lying in the following counties, namely: Montgomery, Stewart, Houston, Benton,
Dickson and Humphreys, Tenn.; all of Todd County, Ky., that part of Logan
County, Ky., within fifty miles of Nashville, Tenn., that lies west of a line
drawn due north and south through the City of Nashville, and all other points in
Logan County, Ky., that are more than fifty miles from Nashville, Tenn., that
part of Christian County, Ky., lying east of a line drawn from a point five
miles east of Mannington direct to a point five mile east of Hopkinsville,
thence to a point one mile southeast of Tulane, thence to a point one mile
southeast of Howell, thence direct south to the Tennessee State line.

This contract shall not include any point that is within fifty miles of Jackson,
Tenn., nor any point within fifty miles of Nashville, Tenn., not specifically
included in the above description. Such territory as may be within fifty miles
of Paducah, Ky., in the State of Tennessee, and such territory in the State of
Kentucky within sixty five miles of Paducah, Ky., is specifically excepted from
this contract, also the territory lying along the two branches of the L. & N.
Ry., entering Bowling Green, Ky., between the outside limits of the present
territory of the Coca-Cola Bottling Works of Nashville, Tenn., and the City of
Bowling Green, Ky.”

Added June 1, 1955

“That part of DeKalb County that is more than fifty miles from Nashville, and
within the following described lines; along a line drawn from the 50 mile radius
of Nashville through Temperance Hall and Buckner. Temperance Hall is included in
this contract but Buckner is specifically excluded. Thence west of but not
including stops on highway 56 that runs from Buckner to Smithville to the
corporate limits of Smithville as they existed in 1921, thence clockwise around
the corporate limits of Smithville as they existed in 1921 to the points of
intersection of these corporate limits with Highway 26 that runs from Smithville
to Dowelltown, thence due south one mile, thence westwardly along a line drawn
one mile south of and parallel to Highway 26 to its intersection with a 50 mile
radius from Nashville.”

Exhibit C-1 – page 44

--------------------------------------------------------------------------------

 

Deleted July 5, 1955

“In the City of Clarksville, Tennessee, and all points in the County of
Montgomery, Tennessee, except such points as are within thirty-five (35) miles
of Nashville, Tennessee; all of Stewart County, except points within fifty miles
of Paducah, Kentucky; all of Houston County, Tennessee; all points in Benton,
Humphreys and Dickson Counties lying north of a line drawn due east and west
through the City of Nashville, Tennessee, except such points in Dickson County
that are within thirty-five (35) miles of the City of Nashville, Tennessee; also
points in Robertson County, Tennessee, that are more than thirty-five (35) miles
from the City of Nashville, Tennessee.

This contract shall not include any point that is within fifty (50) miles of
Jackson, Tennessee, nor any point within thirty-five (35) miles of Nashville,
Tennessee. Such territory as may be within fifty miles of Paducah, Kentucky, in
the State of Tennessee, is also specifically excepted from this contract.”

Deleted May 21, 1956

In the City of Russellville, Ky., and at all points in Logan County, Ky., except
such points in Logan County, Ky. that are within fifty miles of Nashville, Tenn.
and that lie east of a line drawn due north and south through the City of
Nashville, Tenn.

All points in Todd County, Ky.

That part of Christian County, Ky. lying east of a line drawn from a point five
miles east of Mannington direct to a point five miles east of Hopkinsville,
thence to a point one mile southeast of Tulane, thence to a point one mile
southeast of Howell, thence direct south to the Tennessee State Line.

Deleted June 1, 1956

In the City of Shelbyville, Tennessee, and at all points in Bedford County,
Tennessee, that are within fifty (50) miles of Nashville, Tennessee, - it being
understood and agreed that the towns of Rover, in Bedford County, and Beech
Grove, in Coffee County, are not included.

 

PARIS TN TERRITORY DELETED MAY 1 2015

(EXCHANGED W/ JACKSON TN TERRITORY FOR LEXINGTON KY TERRITORY IN LKE)

Added June 27, 1986

In the State of Tennessee:

The City of Paris and all points in Henry County; Also, all points in Benton
County lying north of a line drawn due east and west through the City of
Nashville.

 

 

Exhibit C-1 – page 45

--------------------------------------------------------------------------------

 

NOTE TO FILE (NASHVILLE, TN):

See territory sale/transfer in Asset Purchase/Exchange Agreement among The
Coca-Cola Company, Coca-Cola Refreshments USA, Inc. and Coca-Cola Bottling Co.
Consolidated, constituting surrender of the following territory from the
Nashville, TN Master Bottle Contract and amendment of its Schedule D, effective
May 2, 2015:

In the State of Tennessee:

The City of Paris and all points in Henry County; Also, all points In Benton
County lying north of a line drawn due east and west through the City of
Nashville.




Exhibit C-1 – page 46

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

All points in Smyth and Washington Counties, Virginia.

Lee County, Virginia:  At all points in Lee County, Virginia including the town
of Blackwater, Virginia, that are within 50 miles airline distance of Bristol,
Virginia, and south of Wallens Creek.

Scott County, Virginia:  All points in Scott County, Virginia, except all points
on the Carolina, Clinchfield and Ohio Railroad from a point one mile west of
Fort Blackmore to the west boundary line of Russell County, Virginia.

Russell County, Virginia:  At all points in Russell County, Virginia south of a
line drawn from a point on the Russell County line five miles south of and
paralleling the line of the N. & W. Railroad to a point five miles south of the
N. & W. Railroad on the west boundary line of Tazewell County.  It is
specifically agreed and understood that all points along and on State Highway 64
and U. S. Highway 19, from its junction with State Highway 71, to the vest
boundary of Tazewell County, Virginia, is included in this territory.  It is
further understood and agreed that Lebanon is in this territory.

Bland County, Virginia:  At all points in Bland County, Virginia south and east
of a line drawn in a north and westwardly direction from the point where State
Highway 623 intersects the boundary line between Bland and Tazewell Counties
through a point 11 miles north of the town of Bland, thence in a straight line
to a point on the boundary line between Bland and Giles Counties, Virginia.

Wythe County, Virginia:  All territory in Wythe County west and north of a line
drawn across Wythe County from a point one mile west of Kent to a point one mile
west of Speedwell, Virginia.

Grayson County, Virginia:  All points in Grayson County, Virginia that are
within 50 miles airline distance of the center of the city of Bristol, Virginia.

It is specifically understood and agreed that no point in the State of North
Carolina is included in this agreement.

All points in Johnson County, Tennessee.

Carter County, Tennessee: All points in Carter County, Tennessee lying east of a
straight line drawn in a northwestwardly direction, from a point on the North
Carolina state line at the junction of the southeast corner of Unicoi County,
Tennessee, and the southwest corner of Carter County, Tennessee, to a point on
the present south corporate limits of Elizabethton, Tennessee, where Holly Lane
Street, if extended, would cross the present southern boundary limits of
Elizabethton, Tennessee, thence following Holly Lane Street north through the
City of Elizabethton to the present northern city limits of Elizabethton, thence
to a point on Holly Lane Street if extended, one mile north of the Watauga
River; thence with the meanderings and a a distance at all times of

Exhibit C-1 – page 47

--------------------------------------------------------------------------------

 

one mile from the Watauga River to a point at the junction of Washington.
Sullivan, and Carter Counties, Tennessee.  It is also specifically understood
and agreed that all points north and east of the line running from the point one
mile north of the Watauga River on Holly Lane Street if extended, and following
the meanderings of the River at one mile to a point at the junction of
Washington, Sullivan, and. Carter Counties, Tennessee, is specifically
understood and agreed that both sides of Holly Lane Street are in Bristol,
Virginia territory.

Sullivan County, Tennessee:  Bristol, Tennessee and all points in Sullivan
County, Tennessee, east and north of a line drawn in a north-westwardly
direction from the junction of the Watauga and the South Fork Holston River on
the Washington and Sullivan Counties, Tennessee lines, to the intersection of
Bluff and Fuller Streets in the Highland Park suburb of Kingsport, Tennessee,
thence west on Bluff Street to the present eastern corporate limit of Kingsport,
Tennessee, thence north on the present eastern corporate limits of Kingsport,
Tennessee, to the intersection of the present north corporate limits of
Kingsport, Tennessee, thence following the present north corporate limits of the
City of Kingsport, Tennessee to the intersection of the north and west present
corporate limits of the present corporate limits of Kingsport, Tennessee, thence
due west in a straight line to the North Fork Holston River.  It is also
specifically understood and agreed that both sides of Bluff Street are not in
Bristol, Virginia territory.  It is further understood and agreed that both
sides of Fuller Street, and all points in Sullivan County, Tennessee within two
miles of the Tri-City Airport (airport close to Kingsport) are expressly
included in Bristol, Virginia territory.

 

 

Exhibit C-1 – page 48

--------------------------------------------------------------------------------

 

Lynchburg, VA

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF VIRGINIA:

In the City of LYNCHBURG, VA, also at FARMVILLE, VA, and the following territory
within fifty miles of the said City of Lynchburg, VA, to wit:

The territory lying north of a straight line drawn due east and west through the
town of Rustburg, VA and south of a direct line drawn from a point one mile
north of the present City limits of Howardsville in Albemarle County, thence to
a point on Highway 56, one and one-half miles north of present city limits of
Shipman, thence to a point one mile south of Parr, thence direct west to a point
on the fifty mile radius line drawn with Roanoke as the center. Also, south of a
direct east and west line drawn from said point one mile north of the present
City limits of Howardsville through and in Buckingham County to Shores (in
Fluvanna County), except such territory as may be within fifty-one (51) miles of
either Richmond, VA or Roanoke, VA, or within twenty-five (25) miles of Clifton
Forge, VA. Also, in all the territory within fifty miles of Roanoke, VA lying
east of the western boundary line of Campbell County; also all points within
fifty miles of Roanoke, VA lying northeast of a line drawn from and including
the towns of Sedalia, Charlemont, Perrowville, to but not including the town of
Forest Depot, thence to the Campbell County line. Also, all points in Campbell
County, VA; also all points in Prince Edwards County, except Briery, that are
not within fifty-one (51) miles of the City of Richmond, VA.

It is agreed and understood that this contract does not include any points south
of the Staunton River, nor any point within fifty-one (51) miles of Richmond,
VA, twenty-five miles of Clifton Forge, VA, or within fifty (50) miles of
Roanoke, VA not specifically included in the above description, and, further,
does not include any point in Charlotte County, VA.

 

 

Exhibit C-1 – page 49

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

Virginia Territory:

‘In the City of Norton, Virginia.  All points in Wise, Dickenson and Buchanan
Counties, Virginia. Points in Lee County, Virginia, lying East of a direct line
drawn from a point one mile East of the center of the Town of St. Charles;
thence to a point one mile East of the center of the Town of Pennington Gap;
thence direct South to the North bank of Wallen Creek, - said territory in Lee
County being that lying North of Wallen Creek and East of the line set out
above.

Points in Scott County, Virginia, on and along the line of the Carolina,
Clinchfield & Ohio Railway from a point one mile West of, and including, the
Town of Fort Blackmore, in a Northeasterly direction to the Russell County West
Boundary Line.

Points in Russell County, Virginia, lying North of a line drawn five miles South
of and paralleling the line of the N. & W. Ry., but not including any point in
said county that may be on State Highway No. 64 and U. S. Highway No. 19 from
their junction with Highway No. 71, - specifically excluding the Town of
Lebanon, Virginia, and not including any point in Tazewell County, Virginia.”

Kentucky Territory:

“In the City of Hazard, Kentucky, and in all the territory within the boundaries
of Letcher, Perry and Knott Counties, Kentucky, except such territory as may be
within fifty (50) miles of either Middlesboro, Kentucky, Winchester, Kentucky,
or Bristol, Virginia.”

 

 

Exhibit C-1 – page 50

--------------------------------------------------------------------------------

 

[g201705111404570491166.jpg]

LEGAL DIVISION

June 30, 1998

ADDRESS REPLY TO

P. O. DRAWER 1734

ATLANTA, GA 3031

____

404 676.2121
OUR REFERENCE NO.

 

Mr. Umesh Kasbekar

Coca-Cola Bottling Co. Consolidated

P. 0. Box 31487

Charlotte, NC 28231

Dear Umesh:

Further to our discussions about the St. Paul, VA territory, I am, asking you to
sign below indicating your desire and agreement to surrender all of the former
St. Paul bottling documents so that the St. Paul territory automatically reverts
to its First Line, ROBC, INC., Norton.  I ask that you sign on behalf of both
the First Line, ROBC, INC., for the acceptance of the surrender of the
Sub-Bottler Bottle Contract, and on behalf of the Sub-Bottler itself for the
surrender of the Sub-Bottler Bottle Contract and the agreements for our other
Company beverages.

It is my understanding from conversations with Mark that ROBC, INC. will have a
sub-licensing arrangement with St. Paul Coca-Cola Bottling Company, Incorporated
for the St. Paul territory for a finite period of time at the end of which
Coca-Cola Bottling Company of Roanoke, Inc. will become the
sub-licensee.  Please let me know if I am mistaken about that.  Otherwise, I
will await documentation from you effecting that arrangement. At any rate,
Norton will be one territory only, and it will include the former St. Paul
territory.

Please retain one copy for your records and return one signed copy to me.

Thank you for your help.

Sincerely,

 

/s/ E. Virginia Woodlee

 

E. Virginia Woodlee

Manager, U. S. Bottler Contracts

EVW/smj

(Signature lines on attached page.)

Exhibit C-1 – page 51

--------------------------------------------------------------------------------

 

Mr. Umesh Kasbekar

June 30, 1998

Page 2

 

Agreed to as of June 12, 1998

By: /s/ Umesh Kasbekar                           

 

ST. PAUL COCA-COLA BOTTLING
COMPANY, INCORPORATED

Agreed to as of June 12, 1998

By: /s/ Umesh Kasbekar                           

ROBC, INC.

 

 



Exhibit C-1 – page 52

--------------------------------------------------------------------------------

 

W. Thomas Haynes

General Counsel, North America Group

September 29, 2000

[g201705111404570751167.jpg]

ROBC, Inc.

200 W. 9th Street Plaza

Suite 209

Wilmington, DE 19801

Gentlemen:

Your Company currently holds the Master Bottle Contract, dated January 27, 1989,
as amended, and the respective Allied Bottle Contracts for the Norton, Virginia
territory. Portions of the Norton, Virginia territory located in the
Commonwealth of Kentucky were sold to Coca-Cola Enterprises Inc. under the
Franchise Acquisition Agreement dated September 29, 2000 by and among WVBC,
Inc., a Delaware corporation, ROBC, Inc., a Delaware corporation, and Coca-Cola
Enterprises Inc., a Delaware corporation.

It is our understanding that you wish to surrender the bottling rights to the
Kentucky portion of the territory covered by the above referenced Bottle
Contracts.  Therefore, effective September 29, 2000, the territory descriptions
on Schedule ID of the above referenced Bottle Contracts will be amended as
reflected on Exhibit A attached hereto and made part hereof (such surrendered
Kentucky portion of such territory being referred to as the “Territory”), upon
the condition that the Territory be added to Schedule D of the Master Bottle
Contract and Allied Bottle Contracts held by Coca-Cola Enterprises Inc.

Please confirm by signing both copies of this letter that this is your desire
and that you have appropriate corporate authority to effect this change in your
contractual status, and return one signed copy of this letter to us.

Sincerely,

 

/s/ W. Thomas Haynes

 

 

Accepted and agreed to:

ROBC, Inc

By: /s/ Umesh Kasbekar                        

Title: Vice President

Exhibit C-1 – page 53

--------------------------------------------------------------------------------

 

Exhibit A to the Letter Agreement dated September 29, 2000

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of this Agreement.

Virginia Territory:

“In the City of Norton, Virginia. All points in Wise, Dickenson and Buchanan
Counties, Virginia.  Points in Lee County, Virginia, lying East of a direct line
drawn from a point one mile East of the center of the Town of St. Charles;
thence to a point one mile East of the center of the Town of Pennington Gap;
thence direct South to the North bank of Wallen Creek, - said territory in Lee
County being that lying North of Wallen Creek and East of the line set out
above.

Points in Scott County, Virginia, on and along the line of the Carolina,
Clinchfield & Ohio Railway from a point one mile West of, and including, the
Town of Fort Blackmore, in a Northeasterly direction to the Russell County West
Boundary Line.

Points in Russell County, Virginia, lying North of a line drawn five miles South
of and paralleling the line of the N. & W. Ry., but not including any point in
said county that may be on State Highway No. 64 and U. S. Highway No. 19 from
their junction with Highway No. 71, - specifically excluding the Town of
Lebanon, Virginia, and not including any point in Tazewell County, Virginia.”

Kentucky Territory:

“In the City of Hazard, Kentucky, and in all the territory within the boundaries
of Letcher, Perry and Knott Counties, Kentucky, except such territory as may be
within fifty (50) miles of either Middlesboro, Kentucky, Winchester, Kentucky,
or Bristol, Virginia.”

Excluded from the above territory by amendment dated September 29, 2000:

All of the licensed bottling territory within the Commonwealth of Kentucky,
being included in the description above.

As further clarification, the boundary of the licensed bottling territory will
follow the Kentucky state line as it borders the State of Virginia.

 

 

Exhibit C-1 – page 54

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of this Agreement.

“In the City of Roanoke, Va., also Pulaski, Va., and in all the territory in the
State of Virginia within a radius of fifty miles of Roanoke, except the
territory within a radius of twenty five miles of Clifton Forge, Va., lying
north of a straight line drawn direct from the town of Newcastle to a point one
half mile north of the town of Alpine, but the towns of Rapps Mill, Natural
Bridge Station and Natural Bridge Post Office, in Rockbridge County shall be
included in this contract, all other points in Rockbridge County being
specifically excluded herefrom.  The following territory is also excepted,
namely; that territory within fifty miles of Roanoke that is in Campbell County
and Amherst County, also that part of Bedford County lying northeast of a direct
line drawn through a point one half mile south of the towns of Sedalia,
Charlemont and Perrowville, thence to a point one half mile east of Forest
Depot, thence to the Campbell County line; except also all points in
Pittsylvania County lying along and east of the line of railroad running from
Danville, Va., through Gretna to Lynchburg; except also, all points on the line
of railroad running from Stuart, Va. to Danville, Va., that are more than fifty
miles from Roanoke.

This contract shall also include all territory in the counties of Carroll and
Grayson that is not within fifty miles of Bristol, Va.

It is agreed that all territory in Mercer County, West Va., and in Tazewell
County, Virginia, is specifically excluded from territory to be operated or
controlled by the Roanoke Coca-Cola Bottling Works,

All territory in Wythe County, Virginia, south and east of a direct line drawn
from a point one mile west of Kent to a point one mile west of Speedwell, is
also included in this contract.”

AND, WHEREAS, Said Contract of November 1, 1921, was amended on January 2, 1939,
to add the following territory:

“All points in Henry and Patrick Counties, Virginia, not already covered by
contract of November 1, 1921.”

continued...




Exhibit C-1 – page 55

--------------------------------------------------------------------------------

 

“Those parts of Pulaski County and Giles County, Virginia, which are more than
50 miles from Roanoke.”

“In the State of Virginia:  That portion of territory lying within the following
described boundaries, to-wit:  Beginning at a point on the dividing line between
West Virginia and Craig County, Virginia that is one mile due north of the 37°
and 30’ latitudinal line, thence along a line drawn in an easterly direction and
parallel to this 37° and 30’ latitudinal line to a point one mile west of a
point due north of the town of New Castle;  thence in a straight line southeast
to a point two and one-half miles due south of the town of New Castle;  thence
northeast in a straight line to a point three-fourths of a mile due north of the
Natural Bridge of Virginia.  Thence, in a straight line to a point one mile due
east of the Natural Bridge of Virginia;  thence in a straight line to the point
at which the James River flows into Rockbridge County from Botetourt
County.  Thence, southeastwardly along the dividing line between Botetourt and
Rockbridge Counties to the intersection of Botetourt, Rockbridge and Bedford
Counties.  Thence, southeastwardly in a straight line drawn through a point
one-half mile due north of the town of Forest to the dividing line between
Bedford and Campbell Counties but specifically excluding the towns of Sedalia,
Perrowsville, and Charlemont.  Thence, in a southwestwardly direction along the
dividing line between Bedford and Campbell Counties to the intersection of
Bedford, Campbell and Pittsylvania Counties.  Thence, along the dividing line
between Campbell and Pittsylvania Counties to a point one mile west of the
Southern Railway running from Danville to Lynchburg.  Then in a southerly
direction along a line, which at each point shall be one mile due west of a
corresponding point on said Southern Railway to a point where this line
intersects a 50 mile radius drawn with Roanoke, Virginia, as the
center.  Thence, along the arc of a circle with this same radius and center in a
clockwise direction to its intersection with the dividing line between Henry and
Pittsylvania Counties.  Thence, southwardly along the dividing line between
Henry and Pittsylvania Counties to its intersection with the North Carolina
State line.  Thence west along the southern boundaries of Henry, Patrick and
Carroll Counties to the intersection of the Carroll and Grayson County lines,
thence, along the southern boundary of Grayson County to its intersection with a
50 mile radius drawn with Bristol, Virginia as the center.  Thence, along the
arc of a circle with this same radius and center in a counter-clockwise
direction to its intersection with the dividing line between Grayson and Smyth
Counties.  Thence, in a northeasterly direction along the dividing line between
Grayson and Smyth Counties to the intersection of Grayson and Wythe and Smyth
Counties.  Thence, in a northeasterly direction to a point one mile west of
Speedwell, thence in a northeasterly direction to a point one mile west of
Kent;  thence, northeasterly to the intersection of Wythe, Bland and Pulaski
Counties.  Thence, in a northerly and easterly direction along the dividing line
between Bland and Pulaski Counties to the intersection of Bland, Pulaski and
Giles Counties.  Thence, northwestwardly along the dividing line between Bland
and Giles Counties to the West Virginia State line.  Thence, northeastwardly
along the Virginia-West Virginia State line to the point of beginning.”

continued...

Exhibit C-1 – page 56

--------------------------------------------------------------------------------

 

“In the State of Virginia, the cities of Clifton Forge, Covington, Buena Vista,
and Lexington and all points in Bath, Allegheny, Craig, Botetourt,  and
Rockbridge Counties that are located within the following described line:

Beginning at a point on the dividing line between West Virginia and Craig
County, Virginia that is one mile due north of the 37° and 30’ latitudinal line,
thence along a line drawn in an easterly direction and parallel to this 37° and
30’ latitudinal line to a point one mile west of a point due north of the town
of New Castle;  thence in a straight line southeast to a point two and one-half
miles due south of the Town of New Castle;  thence northeast in a straight line
to a point three-fourths of a mile due north of the Natural Bridge of
Virginia.  Thence, in a straight line to a point one mile due east of the
Natural Bridge of Virginia;  thence in a straight line to the point at which the
James River flows into Rockbridge County from Botetourt County.  Thence
southeastwardly along the dividing line between Botetourt and Rockbridge
Counties to the intersection of Botetourt Rockbridge and Bedford
Counties.  Thence starting again at the original beginning point;  thence
northerly along the western boundary line of Craig, Allegheny and Bath Counties
to the intersection of Bath and Highland Counties;  thence eastwardly along the
Bath-Highland County boundary line to the Augusta-Bath County line;  thence
southwardly along said line to the Rockbridge-Bath County lines.  Then leaving
the Augusta County line in a southwesterly direction along the Rockbridge-Bath
County line approximately one and seven-eights miles to a point on said boundary
line;  (thence, extending in a straight line through part of said Rockbridge
County in a southeasterly direction, passing through a point in the center line
of Virginia State Highway No. 42, as it existed in September, 1957, one-half
mile southeast of the center of the town of Bells Valley, Virginia, and ending
at a point in the center of U. S. Highway No. 11, as it existed in September,
1957, one-half mile southwest of the center of the town of Fairfield,
Virginia;  thence extending in another straight line in a more southerly
direction,  through the remainder of Rockbridge County, Virginia, passing
through a point in the center line of Virginia State Highway No. 608, as it
existed in September, 1957, one-half mile northeast of the center of the town of
Midvale, Virginia;  and continuing to the boundary line between Rockbridge and
Amherst Counties, Virginia);  thence southwardly along said boundary line to the
intersection of Botetourt, Rockbridge, and Bedford Counties.”

 

 

Exhibit C-1 – page 57

--------------------------------------------------------------------------------

 

[g201705111404571551168.jpg]

LEGAL DIVISION

November 17, 1993

ADDRESS REPLY TO

P. O. DRAWER 1734

ATLANTA, GA 3031

____

404 676.2121
OUR REFERENCE NO.

 

Coca-Cola Bottling Co. Consolidated

P. O. Box 31487

Charlotte, North Carolina 28231

Gentlemen:

It is our understanding that you wish to surrender the bottling rights to a
portion of the territory covered under the Master Bottle Contract, dated January
27, 1989, and the respective Allied Bottle Contracts held by Coca-Cola Bottling
Co. Consolidated for the Charlotte, North Carolina territory, said portion being
described in Exhibit A attached hereto and made a part hereof (the “Territory”),
upon the condition that the Territory be added to Schedule D of the Master
Bottler Contract and Allied Bottle Contracts held by Coca-Cola Bottling Company
of Roanoke, Inc. for the Roanoke, Virginia territory.

Please confirm by signing both copies of this letter that this is your desire
and that you have appropriate corporate authority to effect this change in your
contractual status, and return one signed copy of this letter to me.

Sincerely,

 

/s/ E. Virginia Woodlee

 

E. Virginia Woodlee

Manager, Domestic Bottler Contracts

Accepted and agreed to this 22

day of November, 1993.

COCA-COLA BOTTLING CO.

CONSOLIDATED

By: /s/ Umesh Kasbekar

Title: Vice President

EVW/smj

 

Exhibit C-1 – page 58

--------------------------------------------------------------------------------

 

Exhibit A

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF VIRGINIA:

(Danville, Virginia territory -- Contract dated April 1, 1974)

“In the Cities of Danville, South Boston, Chase City, Va., and Leaksville, N.
C., and the following territory in the State of Virginia, to wit:

That part of Pittsylvania County, Virginia, that is colored green and lies East
of the line indicated on the map attached to contract dated April 1, 1974,
marked “Schedule A” and made a part thereof; all points on the line of railroad
running from, and including, the towns of Boydton and Keysville to Danville; at
all points on the Norfolk & Western Ry. from South Boston, Va., to the south
side of the Staunton River; all points in Charolotte County, Va.; the town of
Biery in Prince Edwards County, and all other territory in the State of Virginia
within fifty (50) miles of the City of Danville, Va., except all such other
territory within fifty miles of Roanoke, Va., not specifically included in the
above description.  All points within fifty one (51) miles of Richmond, Va., are
specifically excluded from this contract.

The following territory in the State of North Carolina is included in this
contract, to wit:

Those points in the State of North Carolina lying north of a direct line
beginning at a point one mile south of Price; thence in a southeastwardly
direction to a point one mile south of Leaksville; thence to a point one mile
south of Ruffin; thence southeastwardly to a point one mile south of Blackswell
in Caswell County; thence to a point one mile south of Yanceyville (but it is
understood that N. W. Miles Store, in Caswell County is not included in this
contract); thence to a point one mile south of Leasburg; thence north along the
Caswell-Person County line to a point one mile south of the Southern Railway
(Atlantic & Danville Division) at Semora; thence parallel to and one mile south
of this railroad in a northeastwardly direction to the northern boundary of
Person County; thence along this county line to the Person-Granville County
line; thence south along this line to a point one mile south of Holloway Mines,
N. C.; thence northeastwardly to the northeast corner of Granville County. This
contract does not include any point that is within 100 miles of Charlotte, N.
C.”




Exhibit C-1 – page 59

--------------------------------------------------------------------------------

 

SUB-BOTTLERS CONTRACT

THIS AGREEMENT, Made and entered into, on the     30th       of     
April                       1942 by and between            Coca-Cola Bottling
Company of Norton, Inc.,         a           Corporation organized and existing
under the laws of the State of               Virginia            , having
            its principal office, however, in the City of                Norton,
Virginia                 , as party of the first part, and    St. Paul Bottling
Company,
Inc.,                                                                                  
a

          corporation               of the State of                 
Virginia             County of        Wise       and City of     St.
Paul                                                 as party of the second
part:

WITNESSETH

That Whereas, party of the first part has received from the Coca-Cola Bottling
Co. (Thomas), Inc., of Chattanooga, Tennessee, certain rights and privileges in
regard to the bottling and selling of bottled Coca-Cola; and

Whereas, party of the first part wishes to assign to party of the second part,
on the conditions hereinafter stated, the rights that it has received from the
Coca-Cola Bottling Co. (Thomas), Inc., of Chattanooga, Tennessee, limited,
however, to the following described territory, to-wit:

In the City of St. Paul, Virginia; all points along and on the line of the N. &
W. Ry, from St. Paul to the western boundary line of Tazewell County, and
including all that part of Russell County, Virginia, lying north of a line drawn
five miles south of and paralleling the line of the N. & W. Ry., but not
including any point in said county that may be on state Highway No.64 and U. S.
Highway No.19 from their junction with Highway No. 71, specifically excluding
the town of Lebanon, VA., and not including any point in Tazewell County, Va.

Including all points on the C. C. & O.R.R., from a point one mile west of, and
including the town of Fort Blackmore, in a northeasterly direction to the
Russell County west boundary line.

Also, all points along and within two miles, on either side, of the C. C. &
O.R.R., from St. Paul to the Virginia-Kentucky State line.

All errors and conflicts in and between the lines of the territory above
described and those of adjacent bottlers shall be submitted to and fixed by the
Coca-Cola Bottling Co. (Thomas), Inc., of Chattanooga, Tennessee, if not
adjusted by the parties concerned.

And Whereas, party of the second part is desirous of obtaining the right to
bottle Coca-Cola in the territory hereinbefore described:

Now, Therefore, For and in consideration of mutual benefits and promises from
one to the other, and other valuable consideration, the receipt of which is
hereby acknowledged, It is Agreed:

FIRST: That the party of the first part hereby assigns to the party of the
second part the sole and exclusive right and license that it received from the
Coca-Cola Bottling Co. (Thomas), Inc., of Chattanooga, Tennessee, to use and
vend on bottled Coca-Cola the trade-mark name Coca-Cola, and all labels and
designs pertaining thereto, in connection with the product “Bottled Coca-Cola”
in the territory hereinbefore described, and party of the first part agrees not
to assign or transfer the right of usage of said name in said territory to any
other party whatsoever; and said party of the first part agrees to obtain and

Exhibit C-1 – page 60

--------------------------------------------------------------------------------

 

furnish to party of the second part, and only to obtain, for the territory
herein referred to, sufficient syrup for bottling purposes to meet the
requirements of party of the second part in the territory herein described,
provided party of the first part can obtain the delivery to it of such syrup
from the Coca-Cola Bottling Co. (Thomas), Inc., of Chattanooga, Tennessee, under
the contract existing between party of the first part and said the Coca-Cola
Bottling Co. (Thomas), Inc., of Chattanooga, Tennessee.  Nothing herein,
however, shall give party of the second part any interest in the name Coca-Cola,
labels, etc., except the right of usage in connection with Bottled Coca-Cola,
nor shall this contract in any way interfere with the use of said name
Coca-Cola, labels, etc., in connection with the fountain product of The
Coca-Cola Company, it being understood and agreed that the use herewith given
shall be confined to the bottled product; the names, labels, etc., in connection
with the fountain product having been reserved by The Coca-Cola Company.

 

 

Exhibit C-1 – page 61

--------------------------------------------------------------------------------

 

[g201705111404572191169.jpg]

LEGAL DIVISION

June 30, 1998

ADDRESS REPLY TO

P. O. DRAWER 1734

ATLANTA, GA 3031

____

404 676.2121
OUR REFERENCE NO.

 

Mr. Umesh Kasbekar

Coca-Cola Bottling Co. Consolidated

P. 0. Box 31487

Charlotte, NC 28231

Dear Umesh:

Further to our discussions about the St. Paul, VA territory, I am, asking you to
sign below indicating your desire and agreement to surrender all of the former
St. Paul bottling documents so that the St. Paul territory automatically reverts
to its First Line, ROBC, INC., Norton.  I ask that you sign on behalf of both
the First Line, ROBC, INC., for the acceptance of the surrender of the
Sub-Bottler Bottle Contract, and on behalf of the Sub-Bottler itself for the
surrender of the Sub-Bottler Bottle Contract and the agreements for our other
Company beverages.

It is my understanding from conversations with Mark that ROBC, INC. will have a
sub-licensing arrangement with St. Paul Coca-Cola Bottling Company, Incorporated
for the St. Paul territory for a finite period of time at the end of which
Coca-Cola Bottling Company of Roanoke, Inc. will become the
sub-licensee.  Please let me know if I am mistaken about that.  Otherwise, I
will await documentation from you effecting that arrangement. At any rate,
Norton will be one territory only, and it will include the former St. Paul
territory.

Please retain one copy for your records and return one signed copy to me.

Thank you for your help.

Sincerely,

 

/s/ E. Virginia Woodlee

 

E. Virginia Woodlee

Manager, U. S. Bottler Contracts

 

EVW/smj

(Signature lines on attached page.)

Exhibit C-1 – page 62

--------------------------------------------------------------------------------

 

Mr. Umesh Kasbekar

June 30, 1998

Page 2

Agreed to as of June 12, 1998

By: /s/ Umesh Kasbekar

ST. PAUL COCA-COLA BOTTLING
COMPANY, INCORPORATED

Agreed to as of June 12, 1998

By: /s/ Umesh Kasbekar

ROBC, INC.

 

Exhibit C-1 – page 63

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

“In the City of Beckley or Mabscot, W. Va., also, Mullens, W. Va., and in all
the territory within an air line radius of twenty (20) miles from said City of
Beckley, W. Va., except points in Mercer County, W. Va., and except all points
north and east of the main line of the C. & O. Ry. beginning at, but not
including, Glade to a point where a twenty (20) mile air line radius line drawn
with Beckley as the center crosses the Greenbrier river; except also all points
on Paint Creek from Hickory Camp to Kingston both inclusive and all points on
Cabin Creek.  This contract shall include points on the C & O Ry. from and
including Kaymoor to Keeney Creek station and all points on the Keeney Creek
branch of the C. & O. Ry., to the Fayette County east line.  All points in
Wyoming County, W. Va., are also included in this contract.”

“All points in Greenbrier County, Pocahontas County, and Monroe County, West
Virginia.

That part of Summers County not within twenty (20) miles of Beckley, thus giving
to Beckley, all of Summers County, West Virginia.

That territory within twenty (20) miles of Beckley, West Virginia, on and along
the line of the C & O Railroad, where said railroad crosses the 20 mile radius
line from Beckley, and runs from Hinton, West Virginia, to Glade, West
Virginia.”

 

Exhibit C-1 – page 64

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF WEST VIRGINIA:

In the City of Northfork, West Virginia, Welch, West Virginia, Bluefield, West
Virginia, and all points in McDowell and Mercer Counties, West Virginia, also,
all points in Tazewell County, Virginia.

IN THE STATE OF VIRGINIA:

That part of Bland, County Virginia, north and west of a line drawn in a north
and eastwardly direction from, the point where state Highway #623 intersects the
boundary line between Bland and Tazewell Counties through a point one and
one-half (1/1/2) miles north of the town of Bland; thence in a straight line to
a point on the boundary line between Bland and Giles Counties, Virginia.

 

 

Exhibit C-1 – page 65

--------------------------------------------------------------------------------

 

Charleston, WV Territory

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

“In the City of Charleston, West Virginia at all points along the line of the
Chesapeake & Ohio R.R. from Hurricane to Hinton, West Virginia, that are not
within twenty (20) miles of Beckley, West Virginia, including Hurricane, West
Virginia; at all points on the Kanawha River and the K. & M. R.R. within fifty
(50) miles of Charleston, and at all other points in the State of West Virginia
within fifty (50) miles of said city that are not within fifty (50) miles of the
City of Parkersburg, West Virginia, nor within fifty (50) miles of Catlettsburg,
Kentucky, and not within twenty (20) miles of Beckley, West Virginia. Logan
County, West Virginia is entirely excluded from this contract. All points on
Paint Creek from Hickory Camp to Kingston, both inclusive, and all points on
Cabin Creek are included in this contract, but all points on the C. & O. R. R.
from and including Kaymoor to Keeneys Creek Station and all points on the
Keeneys Creek branch of the C. & O. R. R. from Keeneys Creek Station East to the
Fayette County line are specifically excluded."  (All references to counties,
towns, railroads, etc., referred to above are as same existed on November 1,
1921.)

“In the City of Parkersburg, W. Va., and in all the territory within fifty (50)
miles from said City, except the following territory, which is definitely
excluded from this contract:  All points within twenty-five (25) miles of
Zanesville, Ohio; all points in Guernsey County, Ohio; that part of Noble
County, Ohio, lying north of a direct east and west line drawn across said
county through a point one mile south of the city limits of the City of Caldwell
in Noble County, Ohio; the following townships in Vinton County, Ohio, viz:
Vinton and Wilksville; that part of Clinton township that is within fifty (50)
miles of Parkersburg, W. Va., (but not eliminating the town of Dundas); the
townships of Morgan and Springfield in Gallia County, Ohio; that part of
Huntington, Raccoon, Perry and Green townships in Gallia County, Ohio, that is
within fifty (50) miles of Parkersburg, W. Va.; the town of Salem Center in
Meigs County, Ohio; that part of Milton township, in Jackson County, Ohio, that
is within fifty (50) miles of Parkersburg, W. Va.; that part of Belmont County,
Ohio, that is within fifty (50) miles of Parkersburg, West Virginia.

The following territory is included as a part of this contract:  All of Swan and
Elk townships in Vinton County, Ohio. All of Monroe County, Ohio. That part of
Wetzel County, West Virginia, that is more than fifty (50) miles from
Parkersburg, with the exception of Clay and Church Districts. That part of
Doddridge County, W. Va., and that part of Tyler County, W. Va., more than fifty
(50) miles from Parkersburg, W. Va., and not more than fifty (50) miles from
Wheeling, W. Va.”

THAT PART OF LINCOLN COUNTY, WEST VIRGINIA BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

“That part of Lincoln County lying East of a line drawn as follows:  Beginning
at a point on the Putnam-Lincoln County line approximately one and
three-quarters (1-3/4) mile west of Garretts Bend Post Office and two and
one-quarter (2-1/4) miles southwest of the intersection of Kanawha, Putnam and
Lincoln Counties; thence in a southeasterly direction to a point on West
Virginia Primary Road #14 approximately one-quarter (1/4) mile west of Sod Post
Office (Sod Post Office being located at the intersection of Primary Road #14
and Secondary Road #14); thence to a point on the Lincoln-Boone County line to a
point one (1) mile south of Alkol, W. Va., where latitude 85° 55 minutes crosses
said line.”

Exhibit C-1 – page 66

--------------------------------------------------------------------------------

 

Pikeville, Kentucky Territory:

“In the the City of Pikeville, Kentucky, and all points in Floyd County,
Kentucky, and Pike County, Kentucky, that are south of a line drawn due east and
west through a point one mile south of the town of Prestonburg in Floyd County,
provided that none of said territory is within fifty miles of Bristol, Va.,
Middlesboro, Ky., or Winchester, Ky.

It is agreed that all points within seven and one-half (7-1/2) miles of the
boundary line between Pike County, Ky., and the West Virginia state line are
specifically excepted from this contract”.

Williamson, West Virginia Territory:

“In the City of Williamson, W. Va., and that part of Mingo County, W. Va., lying
south of a line drawn due east and west across said county through a point two
miles north of Nolan, W. Va.; also that part of Pike County, Ky., within five
miles of the boundary line between the States of Kentucky and West Virginia”.

“In the City of Logan, West Virginia, and all points in Logan County, West
Virginia, that are not within twenty (20) miles of Beckley, West Virginia.”




Exhibit C-1 – page 67

--------------------------------------------------------------------------------

 

EXCLUDED FROM THE ABOVE TERRITORY IS THE FOLLOWING:

IN THE STATE OF WEST VIRGINIA:

In the City of Sistersville, W. Va., and that part of Wetzel County, W. Va.,
that is within fifty (50) miles of Parkersburg, W. Va.; that part of Tyler
County, W. Va., lying north of a direct line drawn across said county from and
including the town of Wick to Piney (in Wetzel County); that part of Pleasants
County, W. Va., north of a line drawn through the town of St. Marys, including
St. Marys. Also that part of Monroe County, Ohio, that is within fifty (50)
miles of the city of Parkersburg, W. Va.

It is understood and agreed that this does not include any point that is more
than fifty (50) miles from the city of Parkersburg, W. Va.

(All points referred to are as the same existed on February 1, 1951.)

AND ALSO:

That part of Wetzel County, West Virginia that is more than fifty (50) miles
from Parkersburg, with the exception of Clay and Church Districts.

(All points referred to are as the same existed on February 5, 1952).

AND ALSO:

That part of Monroe County, Ohio, that is more than fifty (50) miles from
Parkersburg, W. Va.

(All points referred to are as the same existed on May 12, 1952.)

Excluded from the above territory by amendment dated September 29, 2000:

All of the licensed bottling territory within the Commonwealth of Kentucky,
being included in the description above.

All of the licensed bottling territory within the State of Ohio being included
in the description above.

As further clarification, the boundary of the licensed bottling territory will
follow the Ohio and Kentucky state lines as they border the states of Virginia
and West Virginia.




Exhibit C-1 – page 68

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of this Agreement.

In the City of Clarksburg, West Virginia, and all the territory in said State of
West Virginia within fifty (50) miles of said City of Clarksburg, except such
territory as may be within fifty (50) miles of either the cities of Wheeling,
Parkersburg or Charleston, West Virginia, or Cumberland, Maryland; except also,
all points in Marion and Tucker counties, West Virginia; except also all points
in Randolph County, West Virginia, that are north of a line drawn due east and
west from-the western boundary line of Randolph County through the town of
Adolph, and east of a direct line drawn from Adolph, Randolph County, to Samp in
Webster County.  The following territory is also specifically excepted from this
contract, to wit:  All points in Monongalia and Preston counties.

Including, - All points in Webster County, West Virginia; all points in Nicholas
and Braxton Counties, West Virginia, except points that are within an air line
distance of fifty (50) miles of the cities of Charleston or Parkersburg, West
Virginia.

AND ALSO:

That part of Harrison County, West Virginia, within fifty (50) miles of
Wheeling, West Virginia.

AND

In the City of Morgantown, West Virginia, and all points in Monongalia County,
West Virginia, also the following towns, and all points west thereof, to wit:
Gladesville, Reedsville, Browns Mills, Bretz, Masontown and Cascade, all of said
points being in Preston County, West Virginia.

Clay and Church Districts in Wetzel County, West Virginia.

In the City of Waynesburg, Pennsylvania, and all points in Greene County,
Pennsylvania.




Exhibit C-1 – page 69

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

IN THE STATE OF WEST VIRGINIA:

In the cities of Elkins and Thomas, West Virginia; all points in Tucker County,
West Virginia, except those listed below, and all points in Randolph County,
West Virginia, except that part of Randolph County lying south of a line drawn
due east and west from the town of Adolph to the western boundary line of said
county, and west of line drawn direct from the town of Adolph, Randolph County,
to Samp, Webster County, West Virginia.

This contract also includes points in Grant County, West Virginia, on the
Western Maryland Railroad from and including the town of Bayard south to the
Tucker County line.

Excluded from the above is that part of Tucker County, West Virginia, lying
north of a direct east and west line drawn across said County through the town
of Davis; also that part of Grant County, West Virginia, lying along the Western
Maryland Railroad from and including the town of Bayard south to the Tucker
County line.

The town of Parsons, West Virginia is to remain in territory, while the town of
Davis, West Virginia is excluded.




Exhibit C-1 – page 70

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of this Agreement.

In the City of Huntington, W. Va., and all territory in the following counties
in West Virginia: Cabell, Logan, McDowell, Mercer, Mingo and Wayne. That part of
Lincoln County lying west of a line drawn as follows:  Beginning at a point on
the Putnam-Lincoln County line approximately one and three-quarters (1-3/4) mile
west of Garretts Bend Post Office and two and one-quarter (2-1/4) miles
southwest of the intersection of Kanawha, Putnam and Lincoln Counties; thence in
a southeasterly direction to a point on West Virginia Primary Road #14
approximately one-quarter (1/4) mile west of Sod Post Office (Sod Post Office
being located at the intersection of Primary Road #14 and Secondary Road #14);
thence to a point on the Lincoln-Boone County line to a point one (1) mile south
of Alkol, W. Va., where latitude 85° 55 minutes crosses said line. That part of
Mason County not within a radius of fifty (50) miles of Parkersburg; that part
of Putnam County within one-half (1/2) mile of the C & O Railroad from the
Cabell-Putnam County line to, but not including Hurricane as it existed in 1921.

In the State of Ohio:  All of the territory in the following
counties:  Lawrence, Scioto, Pike, and Jackson.  In Vinton County, the following
townships:  Vinton, Wilkesville and Clinton Townships, except the town of Dundas
(as Dundas existed in 1932).  In Meigs County, the town of Salem Center only (as
Salem Center existed in 1932).  In Adams County, the following
townships:  Green, Jefferson, Meigs, Franklin, Sprigg, Monroe, Tiffin, Oliver
and Bratton.  In Highland County, Brush Creek Township.  In Ross County, Paxton
Township. In Gallia County, the following townships:  Guyan, Ohio, Harrison,
Walnut, Greenfield, Perry, Green, Raccoon, Springfield, Huntington and Morgan,
and that part of Clay Township not within (50) miles of Parkersburg, W. Va.

In the State of Virginia:  All points in Tazewell County.

That part of Bland County, Virginia, north and west of a line drawn in a north
and eastwardly direction from the point where State Highway #623 intersects the
boundary line between Bland and Tazewell Counties through a point one and
one-half (1-1/2) mile north of the town of Bland; thence in a straight line to a
point on the boundary line between Bland and Giles Counties, Va.

In the State of Kentucky: All of the territory in the following counties:  Pike,
Floyd, Martin, Johnson, Lawrence, Elliot, Carter, Boyd, Greenup and Lewis.  That
part of Mason County, Kentucky, that is within five (5) miles of the Ohio River
beginning at a point on said river five (5) miles east of the City of Maysville,
Kentucky (as said city existed in 1921) continuing eastwardly to the Mason-Lewis
County line.

EXCLUDED FROM THE ABOVE IS THE FOLLOWING:

The following territory in West Virginia, to wit: all points along and west of
the Norfolk & Western Ry. beginning at a point two miles south of Wayne, Wayne
County, W. Va.; and following the line of the Norfolk & Western Ry. to a point
two miles north of Nolan, W. Va., but not including any point that may be more
than five miles east of said line of the N. & W. Ry. running from said point two
miles south of Wayne to said point two miles north of Nolan, W. Va.

In the City of Williamson, W. Va., and that part of Mingo County, W. Va., lying
south of a line drawn due east and west across said county through a point two
miles north of Nolan, W. Va.

In the City of Logan, West Virginia, and all points in Logan County, West
Virginia, that are not within twenty (20) miles of Beckley, West Virginia.

Exhibit C-1 – page 71

--------------------------------------------------------------------------------

 

In the City of LOUISA, KENTUCKY and all points in Lawrence and Johnson Counties,
Ky.; that part of Floyd Co., Ky. lying north of a line drawn due east and west
across said county through a point one mile south of Prestonburg, Floyd Co. Ky.;
that part of Martin County, Ky. lying west of a direct line drawn from Davella,
Martin County, Ky. to Steele, Pike County, Ky.; also that part of Martin County
lying north of a direct line drawn due east and west from Davella, Ky. to a
point two miles north of Nolan, W. Va.

In the City of Pikeville, Kentucky, and all points in Floyd County, Kentucky,
and Pike County, Kentucky, that are south of a line drawn due east and west
through a point one mile south of the town of Prestonburg in Floyd County,
provided that none of said territory is within fifty miles of Bristol, Va.,
Middlesboro, Ky., or Winchester, Kentucky.

It is agreed that all points within seven and one half (7-1/2) miles of the
boundary line between Pike County, Ky., and the West Virginia state line are
specifically excepted from this contract.

That part of Pike County, Ky., within five miles of the boundary line between
the States of Kentucky and West Virginia.




Exhibit C-1 – page 72

--------------------------------------------------------------------------------

 

SCHEDULE D

Territories

The geographic areas described below define the Territory subject to the terms
and conditions of the Agreement.

 

IN THE STATE OF WEST VIRGINIA:

All points in Pocahontas County, West Virginia.




Exhibit C-1 – page 73

--------------------------------------------------------------------------------

 

EXECUTION COPY

ASSET ACQUISITION AGREEMENT

THIS AGREEMENT is executed and delivered this 29th day of September, 2000, by
and among THE COCA-COLA BOTTLING COMPANY OF WEST VIRGINIA, INC., a West Virginia
corporation ("CCBCWV"), COCA-COLA BOTTLING COMPANY OF ROANOKE, INC., a Delaware
corporation ("CCBCR") (CCBCWV and CCBCR are sometimes referred to herein
collectively as "Sellers" and individually as a "Seller") and COCA-COLA
ENTERPRISES INC., a Delaware corporation ("Enterprises").

IN CONSIDERATION of the representations, warranties, covenants and agreements
contained in this Agreement, the parties, intending to be legally bound, hereby
agree as follows:

ARTICLE I

PURCHASE OF ASSETS AND RIGHTS

LIABILITIES EXCLUDED AND ASSUMED

1.01      Purchased Assets.

(a)At the Closing (as defined in Section 7.01), subject to the terms and
conditions of this Agreement, Sellers shall sell, assign, convey, transfer, and
deliver to Enterprises, and Enterprises shall purchase, accept and acquire from
Sellers, the Purchased Assets (as defined below), consisting of certain assets
of Sellers relating to their businesses of distributing carbonated and
non-carbonated soft drinks and packaged water within the portions of the states
of Ohio and Kentucky in which such distributions are made pursuant to the Master
Bottle Contract between The Coca-Cola Company, a Delaware corporation ("The
Coca-Cola Company") and Coca-Cola Bottling Works of Charleston, Inc., dated
December 31, 1986; the Master Bottle Contract between The Coca-Cola Company and
Coca-Cola Bottling Works of Charleston, Inc. (Huntington, WV Territory), dated
December 31, 1986; and the Master Bottle Contract between The Coca-Cola Company
and Lonesome Pine Coca-Cola Bottling Company dated January 27, 1989
(collectively, the "Territory").  As further clarification, the Territory's
boundary will follow the Ohio and Kentucky state lines as they border the states
of Virginia and West Virginia.

(b)As used in this Agreement, the term "Business" refers only to the businesses
of Sellers conducted within the Territory.

(c)The "Purchased Assets" shall consist collectively of all right, title and
interest of Sellers in and to:




Exhibit C-1 – page 74

--------------------------------------------------------------------------------

 

Lexington, KY Territory

 

State

County

Sales Center

Description

Kentucky

Anderson

Lexington KY

All locations in Anderson County.

Kentucky

Bath

Lexington KY

All locations in Bath County.

Kentucky

Bourbon

Lexington KY

All locations in Bourbon County.

Kentucky

Boyle

Lexington KY

All locations in Boyle County.

Kentucky

Casey

Lexington KY

All locations in Casey County within fifty (50) miles of Lexington, Kentucky at
a point set at the Fayette District Courthouse (84°29'43.409"W 38°2'48.119"N);
lying north of a line drawn ten (10) miles south of, and parallel to, the
Norfolk Southern Railway (formerly the Louisville and Nashville Railways) that
runs from Nashville, Tennessee to Louisville, Kentucky; and, lying east of a
line drawn ten (10) miles west of, and parallel to, the Southern Railway that
runs between Cincinnati, Ohio and Chattanooga, Tennessee.

Kentucky

Clark

Lexington KY

All locations in Clark County.

Kentucky

Clinton

Lexington KY

All locations in Clinton County

Kentucky

Cumberland

Lexington KY

All locations in Cumberland County lying south of the Cumberland River.

Kentucky

Estill

Lexington KY

All locations in Estill County.

Kentucky

Fayette

Lexington KY

All locations in Fayette County.

Kentucky

Fleming

Lexington KY

All locations in Fleming County.

Kentucky

Franklin

Lexington KY

All locations in Franklin County.

Kentucky

Garrard

Lexington KY

All locations in Garrard County.

Kentucky

Harrison

Lexington KY

All locations in Harrison County.

Kentucky

Jackson

Lexington KY

All locations in Jackson County.

Kentucky

Jessamine

Lexington KY

All locations in Jessamine County.

Kentucky

Lincoln

Lexington KY

All locations in Lincoln County.

Exhibit C-1 – page 75

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Kentucky

Madison

Lexington KY

All locations in Madison County.

Kentucky

McCreary

Lexington KY

All locations in McCreary County.

Kentucky

Mercer

Lexington KY

All locations in Mercer County.

Kentucky

Monroe

Lexington KY

All location in Monroe County lying south of a line drawn east and west across
said county through a point (85°41'29.606"W 36°42'59.199"N) one (1) mile north
of the intersection (85°41'29.606"W 36°42'7.618"N) of Main Street and East 4th
St in the town of Tompkinsville, but including the towns of Fountain Run and
Center Point (aka Cedar Point).

Kentucky

Montgomery

Lexington KY

All locations in Montgomery County.

Kentucky

Nicholas

Lexington KY

All locations in Nicholas County.

Kentucky

Powell

Lexington KY

All locations in Powell County west of a line that originates at the point
(83°42'28.67"W 37°42'59.359"N) where Powell — Lee- Wolfe County boundaries
intersect; thence northwesterly to the Highway 77/Nada Tunnel Road overpass
(83°43'5.603"W 37°48'54.855"N) on the Bert T Combs Mountain Parkway; thence
northeasterly to the point (83°40'32.395"W 37°50'38.528"N) where State Highway
613 crosses the Powell — Menifee County boundary.

Kentucky

Pulaski

Lexington KY

All locations in Pulaski County.

Kentucky

Rockcastle

Lexington KY

All locations in Rockcastle County.

Kentucky

Rowan

Lexington KY

All locations in Rowan County.

Kentucky

Russell

Lexington KY

All locations in Russell County lying south of the Cumberland River.

Kentucky

Scott

Lexington KY

All locations in Scott County.

Kentucky

Wayne

Lexington KY

All locations in Wayne County.

Kentucky

Woodford

Lexington KY

All locations in Woodford County.

 

 

 

Exhibit C-1 – page 76

--------------------------------------------------------------------------------

 

EXHIBIT C-2

 

Sub-Bottling Territory

 

Johnson City/Morristown Subterritory:

 

State

County

Sales Center

Description

Tennessee

Carter

Johnson City

All locations in the western portion of Carter County divided by a line that
originates at a point one (1) mile north of the Watauga River (82°17'59.365"W
36°23'4.453"N) on the Carter and Washington county line extending in an easterly
direction maintaining a one (1) mile distance from the Watauga River to a point
where said line would intersect with and north projected line from Holly Lane,
Elizabethton (82°14'10.865"W 36°22'12.096"N). Thence in a south-easterly
direction on Holly Lane to a point where the southerly project Holly Lane would
intersect with the Elizabethton southern city limits (82°13'30.05"W
36°19'45.789"N). Then in a southerly direction to the intersection of Carter,
Mitchell, and Unicoi counties.

Tennessee

Cocke

Morristown

All locations within Cocke County

Tennessee

Grainger

Morristown

All locations in the eastern portion of Grainger County divided by a line that
originates at a point (83°29'48.781”W 36°21'43.402""N) on the Grainger and
Claiborne county line directly north of the intersection of State Hwy 131 and
Puncheon Creek Road (83°29'48.396”W 36°20'8.04""N) extending directly south to
said intersection. Thence in a south-westerly direction to the intersection of
Rutledge Pike/US Hwy 11 W and Henry Clark Lane (83°34'31.127”W 36°15'27.121""N).
Thence in a south-easterly direction to the intersection of State Hwy 92 and the
Grainger and Jefferson county line (83°30'15.409”W 36°10'7.668""N).

Exhibit C-2 – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Tennessee

Greene

Johnson City

All locations in the eastern portion of Greene County divided by a line that
originates at the intersection of Stanley Valley Road and US Hwy 11 W
(82°57'3.262"W 36°27'13.044"N) in Hawkins County, Tennessee south-south-easterly
to the Bernard Road underpass on Interstate 81 (82°51'32.102"W 36°18'32.783"N).
Thence south-easterly to the Chuckey Ruritan Road underpass on US Hwy 11
E/Andrew Johnson Hwy (82°42'19.548"W 36°13'6.34"N). Thence south-easterly to the
intersection of Chuckey Hwy and Campbell Circle (82°42'1.85"W 36°12'43.66"N).
Thence southerly from said point to the intersection of Chuckey Hwy and Campbell
Circle (82°42'1.85"W 36°12'43.66"N).

Thence south-south-easterly to the intersection of Erwin Hwy and Chuckey Pike in
Greene County (82°40'51.944"W 36°8'26.757"N). Thence directly east to a point
along the Greene and Washington county line (82°38'28.878"W 36°8'26.757"N).

Tennessee

Greene

Morristown

All locations in the western portion of Greene County divided by a line that
originates at the intersection of Stanley Valley Road and US Hwy 11 W
(82°57'3.262"W 36°27'13.044"N) in Hawkins County, Tennessee south-south-easterly
to the Bernard Road underpass on Interstate 81 (82°51'32.102"W 36°18'32.783"N).
Thence south-easterly to the Chuckey Ruritan Road underpass on US Hwy 11
E/Andrew Johnson Hwy (82°42'19.548"W 36°13'6.34"N). Thence south-easterly to the
intersection of Chuckey Hwy and Campbell Circle (82°42'1.85"W 36°12'43.66"N).
Thence southerly from said point to the intersection of Chuckey Hwy and Campbell
Circle (82°42'1.85"W 36°12'43.66"N). Thence south-south-easterly to the
intersection of Erwin Hwy and Chuckey Pike in Greene County (82°40'51.944"W
36°8'26.757"N). Thence directly east to a point along the Greene and Washington
county line (82°38'28.878"W 36°8'26.757"N).

Tennessee

Hamblen

Morristown

All locations within Hamblen County

Tennessee

Hancock

Morristown

All locations within Hancock County

Tennessee

Hawkins

Johnson City

All locations in the eastern portion of Hawkins County divided by a line that
originates at the Hawkins and Hancock county line directly north of the
intersection of Stanley Valley Road and US Hwy 11 W (82°57'3.262"W
36°27'13.044"N). Thence southerly to said intersection. Thence in a
south-south-easterly direction to the intersection of the Kenneytown Road
underpass on Interstate 81 (82°52'38.531"W 36°18'0.987"N) in Greene County,
Tennessee.

Tennessee

Hawkins

Morristown

All locations in the western portion of Hawkins County divided by a line that
originates at the Hawkins and Hancock county line directly north of the
intersection of Stanley Valley Road and US Hwy 11 W (82°57'3.262"W
36°27'13.044"N). Thence southerly to said intersection. Thence in a
south-easterly direction to the intersection of the Bernard Road underpass on
Interstate 81 (82°51'32.102"W 36°18'32.783"N) in Greene County, Tennessee.

Exhibit C-2 – page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Tennessee

Jefferson

Morristown

All locations in the eastern portion of Jefferson County divided by a line that
originates at the intersection of Grainger, Jefferson, and Knox counties
extending directly south to US Hwy 11 E

(83°40'2.429"W 36°4'3.225"N). Thence southwesterly to the intersection of
Jefferson, Sevier, and Knox counties.

Tennessee

Sevier

Morristown

All locations in the eastern portion of Sevier County divided by a line that
originates on the Jefferson and Sevier county line at the western most
intersection of Sims Road and said county lines (83°25'44.781”W 35°55'30.114""N)
south-easterly to the intersection of Newport Hwy/US 411 and Fairgarden Road
(83°24'56.8”W 35°54'21.211""N). Thence south-easterly to the intersection of
Wilhite Road and Stinnett Ridge Road (83°18'30.691”W 35°51'13.027""N). Thence
south-southwesterly to a point (83°18'55.083”W 35°49'39.935""N ) on Jones Cove
Road/State Hwy 339 midway between Tranquility Hills Way and Henry Town Rd.
Thence southerly to a point (83°18'41.412”W 35°45'45.059""N) midway between the
Texas Lane and Noel Drive on East Parkway/US Hwy 321. Thence southeasterly to a
point (83°18'58.04”W 35°45'44.035""N) on the Cocke and Sevier county line where
said line turns from an east-west direction to a north-south direction.

Tennessee

Sullivan

Johnson City

All locations in the southwestern portion of Sullivan County divided by a line
that originates at the intersection of Sullivan and Hawkins Counties and US Hwy
11/W. Stone Drive (82°36'54.004"W 36°33'15.506"N). Thence in an easterly
direction along, and included all address on, US Hwy 11/W. Stone Drive to the
intersection of US Hwy 11/E. Stone Drive and State Hwy 93/John B. Dennis Hwy
(82°30'32.523"W 36°32'41.634"N). Thence in a south-easterly direction to the
Sullivan and Washington county line at the intersection of the South Fork
Holston River and Watauga River in Boone Lake (82°25'17.747"W 36°26'50.137"N).

Tennessee

Unicoi

Johnson City

All locations within Unicoi County

Tennessee

Washington

Johnson City

All locations within Washington County

 

 

Knoxville Subterritory:

 

State

County

Sales Center

Description

Kentucky

Whitley

Knoxville SC

All locations in Whitley County, excluding the town of Corbin/South Corbin.

Tennessee

Anderson

Knoxville SC

All locations in Anderson County.

Tennessee

Blount

Knoxville SC

All locations in Blount County.

Tennessee

Campbell

Knoxville SC

All locations in Campbell County.

Exhibit C-2 – page 3

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Tennessee

Claiborne

Knoxville SC

In Claiborne County only those locations on the CSX Railroad (formerly Southern
Railway) from Holten (aka Holden), Tennessee to Fonde, Kentucky.

Tennessee

Cumberland

Knoxville SC

All locations in Cumberland County east of line drawn from a point
(84°45'45.202”W 36°1'58.217”N) on the Cumberland-Morgan County line due north
from the intersection of Interstate 40 and Millstone Mountain Road
(84°45'58.825”W 35°53'53.464”N) south to said intersection; thence southwesterly
to the intersection of US Highway 70 and Dogwood Road (84°47'58.075”W
35°52'48.353”N); thence southeasterly to the intersection of
Cumberland-Rhea-Roane County lines (84°46'54.815”W 35°49'30.143”N).

Tennessee

Grainger

Knoxville SC

All locations in the western portion of Grainger County divided by a line that
originates at a point (83°29'48.781”W 36°21'43.402”N) on the Grainger and
Claiborne county line directly north of the intersection of State Hwy 131 and
Puncheon Creek Road (83°29'48.396”W 36°20'8.04”N) extending directly south to
said intersection. Thence in a south-westerly direction to the intersection of
Rutledge Pike/US Hwy 11 W and Henry Clark Lane (83°34'31.127”W 36°15'27.121”N).
Thence in a south-easterly direction to the intersection of State Hwy 92 and the
Grainger and Jefferson county line (83°30'15.409”W 36°10'7.668”N).

Tennessee

Jefferson

Knoxville SC

All locations in the western portion of Jefferson County divided by a line that
originates at the intersection of Grainger, Jefferson, and Knox counties
extending directly south to US Hwy 11 E (83°40'2.429"W 36°4'3.225"N). Thence
southwesterly to the intersection of Jefferson, Sevier, and Knox counties.

Tennessee

Knox

Knoxville SC

All locations within Knox County

Tennessee

Loudon

Knoxville SC

All locations in Loudon County.

Exhibit C-2 – page 4

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Tennessee

Monroe

Knoxville SC

All locations in Monroe County east of a line drawn from a point (84°19'3.187"W
35°39'36.245"N) on the Monroe-Loudon County line intersections with Orr Road
southerly to the intersection of State Highway 322/Sweetwater Vonore Road and
Loudon Road (84°18'49.538"W 35°37'42.96"N); thence southeasterly to the
intersection of US Highway 411 and Kincaid Road (84°17'7.84"W 35°34'12.638"N);
thence southeasterly to the intersection of US Highway 165 and the Monroe-Graham
County line (aka Beech Gap), excluding any locations on US

Highway 165.

Tennessee

Morgan

Knoxville SC

All locations in Morgan County.

Tennessee

Roane

Knoxville SC

All locations in Roane County.

Tennessee

Scott

Knoxville SC

All locations in Scott County.

Tennessee

Sevier

Knoxville SC

All locations in the western portion of Sevier County divided by a line that
originates on the Jefferson and Sevier county line at the western most
intersection of Sims Road and said county lines (83°25'44.781”W 35°55'30.114”N)
south-easterly to the intersection of Newport Hwy/US 411 and Fairgarden Road
(83°24'56.8”W 35°54'21.211”N). Thence south-easterly to the intersection of
Wilhite Road and Stinnett Ridge Road (83°18'30.691”W 35°51'13.027”N). Thence
south-southwesterly to a point (83°18'55.083”W 35°49'39.935”N ) on Jones Cove
Road/State Hwy 339 midway between Tranquility Hills Way and Henry Town Rd.
Thence southerly to a point (83°18'41.412”W 35°45'45.059”N) midway between the
Texas Lane and Noel Drive on East Parkway/US Hwy 321. Thence southeasterly to a
point (83°18'58.04”W 35°45'44.035”N) on the Cocke and Sevier county line where
said line turns from an east-west direction to a north-south direction.

Tennessee

Union

Knoxville SC

All locations in Union County.

 

 

Cleveland/Cookeville Subterritory:

 

State

County

Sales Center

Description

Tennessee

Bledsoe

Cleveland TN

All locations in Bledsoe County east of a line drawn two (2) miles east of, and
parallel to, US Highway 127 from the Bledsoe-Cumberland County line, on the
north, to the Bledsoe-Sequatchie County line, on the south, generally described
as the western foot of the Cumberland Escarpment.

Tennessee

Bledsoe

Cookeville TN

All locations in Bledsoe County west of a line drawn two (2) miles east of, and
parallel to, US Highway 127 from the Bledsoe-Cumberland County line, on the
north, to the Bledsoe-Sequatchie County line, on the south, generally described
as the western foot of the Cumberland Escarpment.

Tennessee

Bradley

Cleveland TN

All locations in Bradley County.

Tennessee

Clay

Cookeville TN

All locations in Clay County.

Exhibit C-2 – page 5

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Tennessee

Cumberland

Cookeville TN

All locations in Cumberland County west of line drawn from a point
(84°45'45.202"W  36°1'58.217"N) on the Cumberland-Morgan County line due north
from the intersection of Interstate 40 and Millstone Mountain Road
(84°45'58.825"W  35°53'53.464"N) south to said intersection; thence
southwesterly to the intersection of US Highway 70 and Dogwood Road
(84°47'58.075"W  35°52'48.353"N); thence southeasterly to the intersection of
Cumberland-Rhea-Roane County lines (84°46'54.815"W  35°49'30.143"N).

Tennessee

DeKalb

Cookeville TN

All locations in DeKalb County outside fifty (50) miles of Nashville, Tennessee
and north of a line drawn from Temperance Hall, at the intersection
(85°54'4.789"W  36°4'59.132"N) of Hall Road and School House Road to, but not
including, Buckner (formerly Pearlville), at 5000 State Highway 46/Cookeville
Highway (85°45'5.19"W  36°0'16.854"N); thence northeast on a line bearing North
30° 33' 41" East from Blue Springs (85°50'40.587"W  35°52'47.955"N), formerly
Jones Mill through Buckner to the DeKalb - Cookville County boundary.

Tennessee

Fentress

Cookeville TN

All locations in Fentress County.

Tennessee

Hamilton

Cleveland TN

All locations in Hamilton County lying north of a direct line drawn due east and
west across said county through a point two (2) miles north of the intersection
of Durham Street and Spring Street (85°9'43.513"W  35°17'20.937"N) in Soddy, TN.

Tennessee

Jackson

Cookeville TN

All locations in Jackson County.

Tennessee

Macon

Cookeville TN

All locations in Macon County outside of a fifty (50) mile radius of Nashville,
Tennessee.

Tennessee

McMinn

Cleveland TN

All locations in McMinn County.

Tennessee

Meigs

Cleveland TN

All locations in Meigs County.

Tennessee

Monroe

Cleveland TN

All locations in Monroe County west of a line drawn from a point
(84°19'3.187"W  35°39'36.245"N) on the Monroe-Loudon County line intersections
with Orr Road southerly to the intersection of State Highway 322/Sweetwater
Vonore Road and Loudon Road (84°18'49.538"W  35°37'42.96"N); thence
southeasterly to the intersection of US Highway 411 and Kincaid Road
(84°17'7.84"W  35°34'12.638"N); thence southeasterly to the intersection of US
Highway 165 and the Monroe-Graham County line (aka Beech Gap), including any
locations on US Highway 165.

Tennessee

Overton

Cookeville TN

All locations in Overton County.

Tennessee

Pickett

Cookeville TN

All locations in Pickett County.

Tennessee

Polk

Cleveland TN

All locations in Polk County.

Exhibit C-2 – page 6

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Tennessee

Putnam

Cookeville TN

All locations in Putnam County.

Tennessee

Rhea

Cleveland TN

All locations in Rhea County.

Tennessee

Sequatchie

Cookeville TN

All locations in Sequatchie County.

Tennessee

Smith

Cookeville TN

All location in Smith County outside of a fifty (50) mile radius of Nashville,
Tennessee.

 

 

Louisville/Evansville Subterritory:

 

State

County

Sales Center

Description

Illinois

Edwards

Evansville

All locations in Edwards County.

Illinois

Lawrence

Evansville

All locations in Lawrence County.

Illinois

Richland

Evansville

All locations in Richland County east of North Ridge Road, two (2) miles east of
the town of Noble, at the intersection of Noble Avenue and North Avenue
(88°13'24.623"W 38°41'51.42"N).

Illinois

Wabash

Evansville

All locations in Wabash County.

Illinois

White

Evansville

All locations in White County, north and east of a line that originates on the
Edwards – White County boundary, due north of the State Highway 20 and CR 2000 E
(88°0'41.192"W  38°15'26.805"N); thence south on County Road 2000 E to the
intersection (88°0'42.049"W  38°14'9.497"N) with Interstate 64; thence easterly
along Interstate 64 to the intersection (87°59'5.253"W  38°13'43.37"N) of
Interstate 64 and the Illinois – Indiana state boundary.

Indiana

Clark

Louisville

All locations in Clark County.

Indiana

Crawford

Louisville

All locations in Crawford County east of the eastern Hoosier National Forest
boundary.

Indiana

Floyd

Louisville

All locations in Floyd County.

Indiana

Gibson

Evansville

All locations in Gibson County.

Indiana

Harrison

Louisville

All locations in Harrison County.

Indiana

Jackson

Louisville

All locations in Jackson County.

Indiana

Jefferson

Louisville

All locations in Jefferson County.

Indiana

Jennings

Louisville

All locations in Jennings County.

Indiana

Knox

Evansville

All locations in Knox County.

Indiana

Orange

Louisville

All locations in Orange County north and east of a line that originates at the
intersection (86°25'12.062"W  38°41'16.062"N) of N 200E and the Orange –
Lawrence County boundary; thence southerly along N 200 E to the intersection
(86°25'13.148"W  38°36'55.001"N) of said road and East County Road 400 N; thence
easterly along East County Road 400 N to the Orange – Washington County boundary
(86°18'28.802"W  38°36'52.83"N).

Exhibit C-2 – page 7

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Pike

Evansville

All locations in Pike County east of a line that originates at the intersection
(87°24'26.167"W

38°26'10.704"N) of North County Road 700 W and the Pike – Gibson County
boundary; thence north along North County Road 700 W to the intersection
(87°24'26.381"W 38°28'21.872"N) of said road and W County Road 350 N/Cart Road;
thence due north to a point (87°24'26.381"W 38°28'21.872"N) on the Pike – Knox
County boundary and all locations south of a line that originates at the
intersection (87°18'58.997"W 38°21'6.877"N) of West County Road 475 S and the
Pike-Gibson County boundary; then easterly along County Road 475 S to the
intersection (87°16'42.583"W 38°21'7.947"N) of said road and Line Road; thence
south along Line Road to the intersection (87°16'43.332"W 38°20'28.865"N) of
said road and State Highway 64; thence easterly along State Highway 64 to the
intersection (87°4'20.869"W 38°18'13.949"N) of said highway and the Pike –
Dubois County boundary.

Indiana

Posey

Evansville

All locations in Posey County.

Indiana

Scott

Louisville

All locations in Scott County.

Indiana

Spencer

Evansville

All locations in Spencer County south and east of a line that originates on
Spencer – Warrick County boundary due north of North County Road 400 W
(87°7'53.061"W 38°3'0.185"N); thence south along North County Road 400 W to a
point (87°7'55.305"W 38°0'10.508"N) of intersection with a line projected  west
from the intersection (87°2'15.228"W 38°0'10.774"N) of East County Road 800 N
and the Norfolk Southern Railroad; thence southerly along the Norfolk Southern
Railroad to a point (87°2'46.755"W 37°53'21.693"N) where said railroad
intersects the Indiana – Kentucky State boundary.

Indiana

Vanderburgh

Evansville

All locations in Vanderburgh County.

Indiana

Warrick

Evansville

All locations in Warrick County west of a line that originates
(87°7'53.061"W  38°3'0.185"N) on Spencer – Warrick County boundary due south of
the intersection of State Highway 62 and N Eames Station Road
(87°7'54.188"W  38°3'39.179"N); thence north along North Eames Station Road to
its terminus; thence projected due north to a point
(87°7'52.594"W  38°13'57.828"N) on the Pike – Warrick County boundary,
approximately seven tenths (7/10) of a mile east of North Coles Creek Road.

Indiana

Washington

Louisville

All locations in Washington County.

Kentucky

Bullitt

Louisville

All locations in Bullitt County lying north of a line drawn due east and west
across said county through points south of and not including Solitude and Salt
River.

Exhibit C-2 – page 8

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Kentucky

Carroll

Louisville

All locations in Carroll County west of a line that originates at the
intersection(85°4'28.523"W  38°35'48.607"N) of Carroll-Henry-Owen County
boundary; thence northerly to the intersection (85°4'38.871"W  38°36'31.506"N)
of State Highway 227 and State Highway 467, west of the town of Worthville;
thence northerly to a point (85°4'38.871"W  38°36'31.506"N) where Interstate 71
crosses State Highway 1112; thence northerly to a point
(85°4'53.506"W  38°43'2.739"N) where the CSX Railroad crosses State Highway
2949; thence northwesterly along State Highway 2949 to the intersection
(85°5'7.955"W  38°43'19.218"N) of said highway and US Highway 42; thence
northwesterly (North 35° West) to a point (85°5'30.257"W  38°43'51.063"N) on the
Kentucky-Ohio State boundary on the Ohio River.

Kentucky

Hardin

Louisville

All locations in Hardin County lying north of a line drawn from a point
(85°59'28.337"W  37°57'34.814"N) where the Dixie Highway/US Highway 31 cross the
Meade-Hardin County line, north of Muldraugh Hill (N 85°59'29"W 37°56'13"N);
thence due east to the Hardin – Bullitt County lines.

Kentucky

Henderson

Evansville

All locations in Henderson County lying south and west of the Green River,
excluding the town of Spottsville.

Kentucky

Henry

Louisville

All locations in Henry County.

Kentucky

Jefferson

Louisville

All locations in Jefferson County.

Kentucky

Nelson

Louisville

All locations in Nelson County north and east of a line beginning at a point
(85°17'58.829"W  37°49'23.666"N) on the Nelson-Washington County line due east
of the town of Early Times (85°24'40.111"W  37°49'29.205"N); thence west along
said line to a point one (1) mile west of Early Times, but excluding the town of
Early Times; thence northerly to a point (85°23'58.646"W  37°56'23.444"N) on the
Nelson-Spencer County where State Highway 48 crosses said boundary,
approximately one (1) mile west of the town of Fairfield.

Kentucky

Oldham

Louisville

All locations in Oldham County.

Exhibit C-2 – page 9

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Kentucky

Owen

Louisville

All locations in Owen County west of a line that originates at the intersection
(84°44'26.183"W  38°21'8.787"N) of the Owen-Franklin-Scott County boundaries;
thence northwesterly to the intersection (84°51'39.388"W  38°29'20.815"N) of US
Highway 127 and Elmer Davis Dam Road; then northwesterly to the intersection
(84°54'8.797"W  38°30'9.608"N) of State Highway 22 and Mint Springs Road; thence

northwesterly to a point (85°2'16.133"W  38°36'40.871"N) where Buffalo Creek
intersects the Carroll-Owen Boundary, approximately 1.7 miles east of the
intersection (85°4'9.614"W  38°36'34.433"N) of State Highway 467 and Harrison
Street, in the town of Worthville, Carroll County, Kentucky.

Kentucky

Shelby

Louisville

All locations in Shelby County.

Kentucky

Spencer

Louisville

All locations in Spencer County.

Kentucky

Trimble

Louisville

All locations in Trimble County.

Kentucky

Union

Evansville

All locations in Union County.

 

 

Paducah/Pikeville Subterritory:

 

State

County

Sales Center

Description

Illinois

Johnson

Paducah KY

All locations in Johnson County east of a line that originates at a point
(88°48'36.012"W 37°20'7.571"N) 300-feet east of the intersection (88°48'40.311"W
37°20'7.505"N) of Old Metropolis Road/County Highway 5 and the Johnson – Massac
County boundary; thence northerly to the intersection (88°49'11.248"W
37°24'33.495"N) of State Highway 146 and Stockdale Lane; thence northeasterly to
the intersection (88°46'36.486"W 37°28'2.565"N) of State Highway 147 and Gilead
Church Road; thence northeasterly to the intersection (88°42'34.727"W
37°29'52.581"N) of Trigg Tower Road and the Johnson – Pope County boundary.

Illinois

Massac

Paducah KY

All locations in Massac County.

Illinois

Pope

Paducah KY

All locations in Pope County south of a line drawn east to west across Pope
County through the intersection (88°35'23.102"W  37°29'31.709"N) of State
Highway 145 and Wattersburg Road, approximately one-half (1/2) mile south of the
town of Eddyville.

Kentucky

Ballard

Paducah KY

All locations in Ballard County.

Kentucky

Caldwell

Paducah KY

All locations in Caldwell County.

Kentucky

Calloway

Paducah KY

All locations in Calloway County.

Kentucky

Carlisle

Paducah KY

All locations in Carlisle County.

Exhibit C-2 – page 10

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Kentucky

Christian

Paducah KY

All locations in Christian County lying west of a line drawn from a point
(87°23'51.019"W  37°7'12.783"N) five (5) miles east of Mannington direct to a
point (87°23'53.956"W  36°51'57.14"N) five (5) miles east of Hopkinsville;
thence to a point (87°28'23.317"W  36°47'30.316"N) one (1) mile southeast of
Tulane; thence to a point

(87°31'23.58"W  36°41'20.684"N) one (1) mile southeast of Howell; thence due
south to the Tennessee State Line.

Kentucky

Crittenden

Paducah KY

All locations in Crittenden County.

Kentucky

Fulton

Paducah KY

All locations in Fulton County Kentucky east of a line one-half (1/2) mile east
of, and parallel to, State Highway 239; and all locations in Fulton County north
of a line that originates at a point (89°2'8.591"W 36°36'39.55"N) one-half (1/2)
mile due north of the intersection (89°2'7.923"W 36°36'13.4"N)  of Deweese Rd
(formerly State Hwy 330 and Old Moscow Road) and the former G.M. & O. Railroad
(as shown on USGS 24k map Cayce 1951),  in Hickman County; thence due west to
the east bank of the Mississippi River.

Kentucky

Graves

Paducah KY

All locations in Graves County.

Kentucky

Hickman

Paducah KY

All locations in Hickman County excluding that portion of said county beginning
at a point on the Fulton – Hickman County boundary due west of a point
(89°2'8.591"W 36°36'39.55"N) one-half (1/2) mile due north of the intersection
(89°2'7.923"W 36°36'13.4"N)  of Deweese Rd (formerly State Hwy 330 and Old
Moscow Road) and the former G.M. & O. Railroad (as shown on USGS 24k map Cayce
1951); thence due east to a point (89°1'17.757"W  36°36'40.223"N ) one-half
(1/2) mile east of State Highway 239 (formerly, State Highway 127); thence
southerly, parallel to but always one-half (1/2) mile east, along said highway
to the Fulton – Hickman County boundary, not including the town of Moscow, KY.

Kentucky

Hopkins

Paducah KY

All locations in Hopkins County that is within sixty-five (65) miles of the
courthouse steps (88°35'59.013"W 37°4'59.026"N) in Paducah, Kentucky, and north
of a direct line drawn across said county from a point
(87°46'49.383"W 37°12'37.215"N) one (1) mile south of Olney, at the intersection
(87°46'50.093"W  37°13'29.465"N) of Olney Road and Neisz Road through a point
(87°28'29.792"W 37°13'43.553"N) at the intersection of South Main Street and
Hopkinsville Rd in the town of Morton’s Gap.

Kentucky

Livingston

Paducah KY

All locations in Livingston County.

Kentucky

Lyon

Paducah KY

All locations in Lyon County.

Kentucky

Marshall

Paducah KY

All locations in Marshall County.

Kentucky

McCracken

Paducah KY

All locations in McCracken County.

Exhibit C-2 – page 11

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Kentucky

McLean

Paducah KY

All locations in McLean County south and west of the Green River and west of
Highway 81 between the

town of Calhoun and the town of Bremen, including the town of Calhoun and any
locations on Highway 81.

Kentucky

Muhlenberg

Paducah KY

All locations in Muhlenberg County west of a line two (2) miles west of and
parallel with the line of the CSX Railroad (formerly the L & N railroad) running
from, but excluding, the town of Central City north to the Muhlenberg – McLean
county boundary, and that part within fifty (50) miles of Evansville, measured
from a point (87°34'20.144"W 37°58'26.154"N) at the center of the historic Court
House, at the intersections of NW 4th St and Court St in Evansville, Indiana.

Kentucky

Trigg

Paducah KY

All locations in Trigg County.

Kentucky

Webster

Paducah KY

All locations in Webster County.

Tennessee

Obion

Paducah KY

All locations in Obion County north and east of a line that originates one (1)
mile south of the intersection of Weakley and Obion Counties at the Kentucky -
Tennessee state boundary, thence west and parallel with the Kentucky - Tennessee
state boundary to a point (88°53'55.707"W  36°29'16.1"N ) directly south of a
point (88°53'55.707"W  36°30'8.301"N ) on said state boundary line four (4)
miles west of the point where the eastern boundary of Obion County intersects
said state boundary line, thence north one (1) mile to said state boundary line.

Kentucky

Breathitt

Pikeville KY

All locations in Breathitt County.

Kentucky

Elliott

Pikeville KY

All locations in Elliott County.

Kentucky

Floyd

Pikeville KY

All locations in Floyd County south of a line drawn east and west across said
county through a point (82°46'35.553"W  37°39'24.901"N) one (1) mile south of
Prestonburg at the intersection of State Route 114/Country Music Highway and
State Route 1428/North Lake Drive (82°46'32.588"W 37°40'16.997"N).

Kentucky

Knott

Pikeville KY

All locations in Knott County.

Kentucky

Lee

Pikeville KY

All locations in Lee County.

Kentucky

Letcher

Pikeville KY

All locations in Letcher County.

Kentucky

Magoffin

Pikeville KY

All locations in Magoffin County.

Kentucky

Menifee

Pikeville KY

All locations in Menifee County.

Kentucky

Morgan

Pikeville KY

All locations in Morgan County.

Kentucky

Owsley

Pikeville KY

All locations in Owsley County.

Kentucky

Perry

Pikeville KY

All locations in Perry County.

Kentucky

Pike

Pikeville KY

All locations in Pike County.

Exhibit C-2 – page 12

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

Powell County also serviced by Lexington KY sales center

State

County

Sales Center

Description

Kentucky

Powell1

Pikeville KY

All locations in Powell County east of a line that originates at the point
(83°42'28.67"W 37°42'59.359"N) where Powell – Lee- Wolfe County boundaries
intersect; thence northwesterly to the Highway 77/Nada Tunnel Road overpass
(83°43'5.603"W 37°48'54.855"N) on the Bert T Combs Mountain Parkway; thence
northeasterly to the point (83°40'32.395"W  37°50'38.528"N) where State Highway
613 crosses the Powell – Menifee County boundary.

Kentucky

Wolfe

Pikeville KY

All locations in Wolfe County.

 

 

Norfolk/Fredericksburg/Staunton Subterritory:

 

State / Commonwealth

County

Sales Center

Description

North Carolina

Camden

Norfolk VA

All locations in Camden County

North Carolina

Chowan

Norfolk VA

All locations in Chowan County

North Carolina

Currituck

Norfolk VA

All locations in Currituck County

North Carolina

Dare

Norfolk VA

All locations in Dare County

North Carolina

Gates

Norfolk VA

All locations in Gates County

North Carolina

Hertford

Norfolk VA

In Hertford County, only locations in the town of Winston.

North Carolina

Hyde

Norfolk VA

All locations in Hyde County that are north of a due east-west line that runs
through a point (76°13'27.75"W 35°32'27.926"N) at the intersection of Piney
Woods Rd and NC-94 in the town of Fairfield, and west of a due north-south line
that runs through a point (76°14'31.383"W 35°32'30.545"N) that is one (1) mile
west of the town of Fairfield; and outside of an arc with a fifty (50) mile
radius centered on a point (77°2'22.5"W 35°6'33.312"N) at the county court house
in the town New Bern in Craven County

North Carolina

Pasquotank

Norfolk VA

All locations in Pasquotank County

North Carolina

Perquimans

Norfolk VA

All locations in Perquimans County

North Carolina

Tyrrell

Norfolk VA

All locations in Tyrrell County

Exhibit C-2 – page 13

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

North Carolina

Washington

Norfolk VA

All locations in Washington County north and east of a line starting at a point
(76°32'12.595"W 35°42'17.015"N) on the Washington – Hyde County

boundary where an arc, with a fifty (50) mile radius centered on a point
(77°2'22.5"W 35°6'33.312"N) at the county court house in the town New Bern in
Craven County, crosses; thence northwestwardly to a point (76°37'51.586"W
35°45'3.975"N) where said arc meets a due north south line; thence due north to
a point (76°38'0.972"W 35°52'42.047"N) located one (1) mile west of a point
(76°36'56.909"W 35°52'43.003"N) at the intersection of Railroad St and NC-32 in
the town of Roper, Roper included; thence northwardly to a point (76°37'59.385"W
35°55'50.581"N) that is one (1) mile west of a point (76°36'55.243"W
35°55'51.449"N) at the intersection of Bear Pond Rd and Mackey’s Ferry Rd in the
town of Mackey’s, Mackey’s included; thence due north to a point (76°38'2.57"W
35°58'23.679"N) on the Washington – Bertie County boundary

Virginia

Albemarle

Staunton VA

All locations in Albemarle County west of a line starting at a point
(78°43'55.537"W 37°51'55.723"N) where the US Highway 29 (aka Monacan Trial Rd)
crosses the Albemarle – Nelson County boundary; thence northwardly along US
Highway 29 to a point (78°32'13.708"W 38°1'14.397"N) where it meets Interstate
Highway 64; thence westwardly along I-64 to a point (78°40'18.272"W
38°1'48.113"N) where it meets the Mechums River; thence northwardly along
Mechums River to a point (78°35'34.818"W 38°6'9.256"N) where it meets Garth Rd;
thence westwardly along Garth Rd to a point (78°37'36.039"W 38°6'45.707"N) where
it meets Millington Rd; thence northwardly along Millington Rd to a point
(78°36'38.071"W 38°7'33.64"N) where it meets Ballards Mill Rd; thence
northwardly along Ballards Mill Rd to a point (78°35'31.953"W 38°9'49.935"N)
where it meets Wesley Chapel Rd; thence northwardly along Wesley Chapel Rd to a
point (78°34'53.53"W 38°12'20.406"N) where it meets Davis Shop Rd; thence
northeastwardly along Davis Shop Rd to a point (78°32'58.486"W 38°13'3.852"N)
where it meets State Highway 664 (aka Markwood Rd); thence northwardly along
State Highway 664 to a point (78°32'31.871"W 38°14'14.367"N) where it intersects
the Albemarle – Greene County boundary

Exhibit C-2 – page 14

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

Amherst

Staunton VA

All locations in Amherst County north of a line starting at a point
(78°52'15.843"W 37°44'46.638"N) on Highway 56 that is due west of a point
(78°51'3.316"W 37°44'45.261"N) that is one and

one-half (1 1/2) miles north of a point (78°51'5.588"W 37°43'27.084"N) at the
intersection of James River Rd and Oak Ridge Rd in the town of Shipman in Nelson
County; thence southwestwardly to a point (79°54'34.824"W 37°38'43.08"N) that is
one (1) mile south of a point (79°54'34.06"W 37°39'35.309"N) that is the former
location of the town of Parr in Botetourt County

Virginia

Augusta

Staunton VA

All locations in Augusta County

Virginia

Caroline

Fredericksburg VA

All locations in Caroline County north and west of a line starting at a point
(77°33'43.155"W 37°56'11.594"N) where Hewlett Rd crosses the Caroline – Hanover
County boundary; thence northeastwardly along Hewlett Rd to a point
(77°32'35.658"W 37°57'3.854"N) where it meets Jericho Rd; thence northwardly
along Jericho Rd to a point (77°32'54.286"W 37°57'43.243"N) where it meets Cedar
Fork Rd; thence northeastwardly along Cedar Fork Rd to a point (77°30'3.971"W
37°58'51.64"N) where it meets US Highway 1 and turns into Golansville Rd; thence
northwardly along Golansville Rd to a point (77°28'53.874"W 37°59'59.916"N)
where it meets Bull Church Rd; thence northwardly along Bull Church Rd to a
point (77°29'32.243"W 38°1'20.026"N) where it meets Ladysmith Rd; thence
southeastwardly along Ladysmith Rd to a point (77°29'52.601"W 38°1'8.661"N)
where it meets Interstate Highway 95; thence northwardly along Interstate
Highway 95 to a point (77°31'3.813"W 38°6'19.466"N) where it crosses the
Caroline – Spotsylvania County boundary; AND all locations in Caroline County
north, east, and along of US Highway 17 - Tidewater Trail

Virginia

Chesapeake

[Chesapeake City]

Norfolk VA

All locations in Chesapeake County

Virginia

Culpeper

Fredericksburg VA

All locations in Culpepper County

Virginia

Fauquier

Fredericksburg VA

All locations in Fauquier County south of Interstate Highway 66

Virginia

Franklin

Norfolk VA

All locations in the City and County of Franklin

Virginia

Fredericksburg

Fredericksburg VA

All locations in Fredericksburg County

Exhibit C-2 – page 15

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

Harrisonburg

Staunton VA

All locations in the City and County of Harrisonburg

Virginia

Highland

Staunton VA

All locations in Highland County

Virginia

Isle of Wight

Norfolk VA

All locations in Isle of Wight County

Virginia

King George

Fredericksburg VA

All locations in King George County

Virginia

Madison

Fredericksburg VA

All locations in Madison County

Virginia

Manassas

Fredericksburg VA

All locations in the City and County of Manassas

Virginia

Manassas Park

Fredericksburg VA

All locations in the City and County of Manassas Park

Virginia

Nelson

Staunton VA

All locations in Nelson County north of a line starting at a point (79°4'7.894"W
37°46'3.72"N) where Dickie Rd (aka Jacks Hill Rd) crosses the Nelson – Amherst
county boundary; thence north and eastwardly along Dickie Rd to a point
(79°0'11.509"W 37°46'31.526"N) where it meets State Highway 56; thence
northwardly along State Highway 56 to a point (79°0'13.043"W 37°48'39.575"N)
where it meets Cub Creek Rd; thence northeastwardly along Cub Creek Rd to a
point (78°56'32.717"W 37°52'35.105"N) where it meets Beech Grove Rd; thence
eastwardly along Beech Grove Rd to a point (78°54'49.992"W 37°52'10.748"N) where
it meets Glenthorne Loop (aka State Highway 627); thence eastwardly along
Glenthorne Loop to a point (78°53'58.302"W 37°53'5.882"N) where it meets State
Highway 151 (aka Rockfish Valley Highway); thence northeastwardly on State
Highway 151 to a point (78°49'20.118"W 38°1'8.301"N) where it intersects the
Nelson – Albemarle County boundary

Virginia

Norfolk

Norfolk VA

All locations in Norfolk County

Exhibit C-2 – page 16

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

Orange

Fredericksburg VA

All locations in Orange County north and east of a line starting at a point
(78°17'58.38"W 38°15'34.657"N) where Scuffletown Rd crosses the Orange – Greene
County boundary; thence southeastwardly along Scuffletown Rd to a point
(78°13'52.169"W 38°13'31.64"N) where it meets State Highway 20 (Constitution
Highway); thence eastwardly along State Highway 20 to a point (78°11'22.015"W
38°13'19.076"N) where it meets Jacksontown Rd; thence southeastwardly along
Jacksontown Rd to a point (78°11'8.268"W

38°13'10.887"N) where it meets Chicken Mountain Rd; thence southeastwardly along
Chicken Mountain Rd to a point (78°8'11.6"W 38°11'40.106"N) where in crosses US
Highway 15 and turns into Madison Run Rd; thence southeastwardly along Madison
Run Rd to a point (78°5'41.943"W 38°10'8.322"N) where it meets Mallory’s Ford
Rd; thence southeastwardly along Mallory’s Ford Rd to a point (78°4'14.976"W
38°8'33.57"N) where it crosses the Orange – Louisa County boundary

Virginia

Page

Staunton VA

All locations in Page County

Virginia

Portsmouth

Norfolk VA

All locations in Portsmouth County

Exhibit C-2 – page 17

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

Prince William

Fredericksburg VA

All locations in Prince William County south of a line starting at a point
(77°42'35.22"W 38°49'25.371"N) where Interstate Highway 66 crosses the Fauquier
– Prince William County boundary; thence eastwardly along Interstate Highway 66
to a point (77°30'54.644"W 38°48'6.003"N) where it meets Holkums Branch creek;
thence northwardly along Holkums Branch creek to a point (77°30'16.668"W
38°48'58.5"N) where it meets the Bull Run River on the Prince William – Fairfax
County boundary.  Excluding all locations in the City and County of Manassas and
Manassas Park.  And excluding all locations east, and south of a line starting
at a point (77°23'14.098"W 38°44'30.521"N) where Yates Ford Rd crosses the
Prince William – Fairfax County boundary; thence westwardly on Yates Ford Rd to
a point (77°25'24.727"W 38°43'48.118"N) where it intersects Prince William Pkwy;
thence southwardly along Prince William Pkwy to a point (77°21'36.505"W
38°40'52.006"N) where it meets Hoady Rd; thence westwardly along Hoady Rd,
including all locations along Hoady Rd, to a point (77°24'9.584"W 38°40'8.892"N)
where it meets Springs Rd; thence southwardly along Springs Rd to a point
(77°23'23.453"W 38°39'6.008"N) where it meets Olender Park Ct; thence
southwestwardly to a point (77°23'29.348"W 38°38'56.608"N) at the end of Alps
Dr; thence southwardly along Alps Dr to a point (77°23'45.867"W 38°37'56.966"N)
where it meets Minnieville Rd; thence eastwardly along Minnieville Rd to a point
(77°21'9.236"W 38°38'9.72"N) where it meets Cardinal Dr; thence south eastwardly
along Cardinal Dr to a point (77°17'28.315"W 38°36'31.5"N) where it meets US
Highway 1 (aka Jefferson Davis Highway); thence

northwardly along US Highway 1 to a point (77°17'25.105"W 38°36'38.69"N) where
it meets Neabsco Creek; thence south eastwardly along Neabsco Creek into
Occoquan Bay to a point (77°14'46.657"W 38°35'36.33"N) on the Prince William –
Charles County boundary

Virginia

Rappahannock

Fredericksburg VA

All locations Rappahannock County

Virginia

Rockbridge

Staunton VA

All  locations in Rockbridge County north and east of a line starting at a point
(79°30'0.025"W 38°3'45.505"N) on the Rockbridge – Bath county boundary that is
approximately one and seven-eighths miles from a point (79°28'56.6"W
38°5'10.084"N) at the intersection of Augusta, Bath, and Rockbridge counties;
thence southeastwardly to a point (79°27'22.958"W 38°1'22.333"N) located on the
centerline of Highway 42, that is one-half (1/2) mile southwest of a point
(79°27'5.086"W 38°1'44.282"N) at the intersection of Little River Rd and
Virginia Ave (Hwy 42) in the town of Bells Valley, Bells Valley included; thence
southeastwardly to a point (79°17'50.159"W 37°52'32.933"N) located on the
centerline of Highway 11, that is one-half (1/2) mile southwest of a point
(79°17'21.975"W 37°52'46.385"N) at the intersection of N Lee Highway (Hwy 11)
and Depot Hill Rd in the town of Fairfield, Fairfield included, thence
southeastwardly to a point (79°16'48.46"W 37°50'27.41"N) located on the
centerline of Highway 608 (S River Rd) that is one-half (1/2) mile northeast of
a point (79°17'12.21"W 37°50'9.367"N) at the intersection of Midvale HL and
Midvale Station Ln in the town of Midvale, Midvale not included, thence on the
same southeastwardly bearing to a point (79°15'24.007"W 37°47'35.646"N) on the
Rockbridge – Amherst county boundary

Virginia

Rockingham

Staunton VA

All locations in Rockingham County

Virginia

Shenandoah

Staunton VA

All locations in Shenandoah County southwest of a line starting at a point
(78°33'1.619"W 39°1'5.025"N) on the Shenandoah – Hardy County boundary; thence
southeastwardly to a point (78°27'47.463"W 38°58'54.332"N) on Mount Olive Rd;
thence southeastwardly along Mount Olive Rd to a point (78°25'42.074"W
38°57'16.025"N) where it meets Old Valley Pike; thence due southeast to a point
(78°20'18.773"W 38°53'21.513"N) on the Shenandoah – Warren County boundary

Exhibit C-2 – page 18

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

Southampton

Norfolk VA

All locations in Southampton County east of a line that starts at a point
(77°0'37.449"W 36°32'39.285"N) on the Virginia – North Carolina state line;
thence northeastwardly to a point (76°57'19.375"W 36°40'11.694"N) that is one
(1) mile west of a point (76°56'14.542"W 36°40'12.827"N) at the intersection of
S College Dr and the CSX Railroad in the town of Franklin, Franklin included;
thence northeastwardly to a point (76°53'40.033"W 36°46'5.308"N) at the
intersection of Line Pine Rd and Burdette Rd in the town of Burdette, Burdette
included; thence northwestwardly to a point (77°5'49.044"W 37°1'15.427"N), that
is one (1) mile south of a point (77°5'50.447"W 37°2'7.562"N) at the
intersection of Main St and Coppahaunk Ave in the town of Waverly in Sussex
County

Virginia

Spotsylvania

Fredericksburg VA

All locations in Spotsylvania County

Virginia

Stafford

Fredericksburg VA

All locations in Stafford County

Virginia

Staunton

Staunton VA

All locations in the City and County of Staunton

Virginia

Suffolk

Norfolk VA

All locations in Suffolk County

Virginia

Surry

Norfolk VA

All locations in Surry County

Virginia

Virginia Beach

Norfolk VA

All locations in Virginia Beach County

Virginia

Waynesboro

Staunton VA

All locations in the City and County of Waynesboro

Virginia

Westmoreland

Fredericksburg VA

All locations in Westmoreland County

 

 

Richmond/ Yorktown/Easton/Salisbury Subterritory:

 

State / Commonwealth

County

Sales Center

Description

Delaware

Kent

Easton MD - Salisbury MD

All locations in Kent County

Delaware

New Castle

Easton MD - Salisbury MD

All locations in New Castle County south of the Chesapeake and Delaware Canal

Delaware

Sussex

Easton MD - Salisbury MD

All locations in Sussex County

Maryland

Caroline

Easton MD - Salisbury MD

All locations in Caroline County

Exhibit C-2 – page 19

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Maryland

Dorchester

Easton MD - Salisbury MD

All locations in Dorchester County

Maryland

Kent

Easton MD - Salisbury MD

All locations in Kent County

Maryland

Queen Anne's

Easton MD - Salisbury MD

All locations in Queen Anne's County

Maryland

Somerset

Easton MD - Salisbury MD

All locations in Somerset County

Maryland

Talbot

Easton MD - Salisbury MD

All locations in Talbot County

Maryland

Wicomico

Easton MD - Salisbury MD

All locations in Wicomico County

Maryland

Worcester

Easton MD - Salisbury MD

All locations in Worcester County

Virginia

 

Richmond VA

All locations in the Independent City of Richmond.

Virginia

Accomack

Easton MD - Salisbury MD

All locations in Accomack County

Exhibit C-2 – page 20

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

Albemarle

Richmond VA

All locations in Albemarle County north of a line starting at a point
(78°21'38.43"W 37°44'41.242"N) at Seay’s Chapel at 4916 Shores Road, Palmyra, VA
22963 (former location of the town of Shores); thence westwardly to a point
(78°38'47.295"W 37°44'56.079"N) that is one (1) mile north of a point
(78°38'48.995"W 37°44'3.832"N) at the intersection of Howardsville Turnpike and
James River Rd in the town of Howardsville; thence to a point (78°52'15.843"W
37°44'46.638"N) on Highway 56 that is due west of a point (78°51'3.316"W
37°44'45.261"N) that is one and one-half (1 1/2) miles north of a point
(78°51'5.588"W 37°43'27.084"N) at the intersection of James River Rd and Oak
Ridge Rd in the town of Shipman in Nelson County.  And East of a line starting
at a point (78°43'55.537"W 37°51'55.723"N) where the US Highway 29 (aka Monacan
Trial Rd) crosses the Albemarle – Nelson County boundary; thence northwardly
along US Highway 29 to a point (78°32'13.708"W 38°1'14.397"N) where it meets
Interstate Highway 64; thence westwardly along I-64 to a point (78°40'18.272"W
38°1'48.113"N) where it meets the Mechums River; thence northwardly along
Mechums River to a point (78°35'34.818"W 38°6'9.256"N) where it meets Garth Rd;
thence westwardly along Garth Rd to a point (78°37'36.039"W 38°6'45.707"N) where
it meets Millington Rd; thence northwardly along Millington Rd to a point
(78°36'38.071"W 38°7'33.64"N) where

it meets Ballards Mill Rd; thence northwardly along Ballards Mill Rd to a point
(78°35'31.953"W 38°9'49.935"N) where it meets Wesley Chapel Rd; thence
northwardly along Wesley Chapel Rd to a point (78°34'53.53"W 38°12'20.406"N)
where it meets Davis Shop Rd; thence northeastwardly along Davis Shop Rd to a
point (78°32'58.486"W 38°13'3.852"N) where it meets State Highway 664 (aka
Markwood Rd); thence northwardly along State Highway 664 to a point
(78°32'31.871"W 38°14'14.367"N) where it intersects the Albemarle – Greene
County boundary (includes the independent city of Charlottesville)

Virginia

Amelia

Richmond VA

All locations in Amelia County

Virginia

Brunswick

Richmond VA

All locations in Brunswick County north of an arc with a fifty (50) mile radius
centered on a point (77°26'1.046"W 37°32'19.632"N) at the Virginia State Capitol
building in the town of Richmond

Virginia

Buckingham

Richmond VA

All locations in Buckingham County east of an arc, with a fifty one (51) mile
radius centered on a point (77°26'1.046"W 37°32'19.632"N) at the Virginia State
Capitol building in the town of Richmond, starting at a point (78°21'31.922"W
37°29'13.216"N) on the Cumberland – Buckingham county boundary; thence
northwardly along said arc to a point (78°20'32.734"W 37°43'6.313"N) on the
Buckingham – Fluvanna county boundary.  And north of a line starting at a point
(78°21'38.43"W 37°44'41.242"N) at Seay’s Chapel at 4916 Shores Road, Palmyra, VA
22963 (former location of the town of Shores); thence westwardly to a point
(78°38'47.295"W 37°44'56.079"N) that is one (1) mile north of a point
(78°38'48.995"W 37°44'3.832"N) at the intersection of Howardsville Turnpike and
James River Rd in the town of Howardsville in Albemarle County

Exhibit C-2 – page 21

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

Caroline

Richmond VA

All locations in Caroline County south and east of a line starting at a point
(77°33'43.155"W 37°56'11.594"N) where Hewlett Rd crosses the Caroline – Hanover
County boundary; thence northeastwardly along Hewlett Rd to a point
(77°32'35.658"W 37°57'3.854"N) where it meets Jericho Rd; thence northwardly
along Jericho Rd to a point (77°32'54.286"W 37°57'43.243"N) where it meets Cedar
Fork Rd; thence northeastwardly along Cedar Fork Rd to a point (77°30'3.971"W
37°58'51.64"N) where it meets US Highway 1 and turns into Golansville Rd; thence
northwardly along

Golansville Rd to a point (77°28'53.874"W 37°59'59.916"N) where it meets Bull
Church Rd; thence northwardly along Bull Church Rd to a point (77°29'32.243"W
38°1'20.026"N) where it meets Ladysmith Rd; thence southeastwardly along
Ladysmith Rd to a point (77°29'52.601"W 38°1'8.661"N) where it meets Interstate
Highway 95; thence northwardly along Interstate Highway 95 to a point
(77°31'3.813"W 38°6'19.466"N) where it crosses the Caroline – Spotsylvania
County boundary.  And southwest and along US Highway 17 - Tidewater Trail.

Virginia

Charles City

Richmond VA

All locations in Charles City County

Virginia

Chesterfield

Richmond VA

All locations in Chesterfield County

Virginia

Colonial Heights

Richmond VA

All locations in Colonial Heights County

Virginia

Cumberland

Richmond VA

All locations in Cumberland County east of an arc, with a fifty one (51) mile
radius centered on a point (77°26'1.046"W 37°32'19.632"N) at the Virginia State
Capitol building in the town of Richmond, starting at a point
(78°18'54.245"W  37°18'47.92"N) on the Prince Edward – Cumberland county
boundary; thence northwestwardly along said arc to a point (78°21'31.922"W
37°29'13.216"N) on the Cumberland – Buckingham county boundary

Virginia

Dinwiddie

Richmond VA

All locations in Dinwiddie County

Virginia

Essex

Richmond VA

All locations in Essex County northwest of a two (2) mile buffer of US Highway
360.  The buffer crosses the Essex – King and Queen County line at
(76°56'30.725"W  37°48'0.858"N) on the west side , the buffer crosses US Highway
17 (Tidewater Trail) at (76°50'56.411"W  37°52'24.523"N) just north of the
Piscataway Creek at approximate address of 23369 Tidewater Trail, and the buffer
crosses the Essex – Richmond County line at (76°49'7.552"W  37°55'2.318"N)

Virginia

Essex

Yorktown VA

All locations in Essex County southeast of a two (2) mile buffer of US Highway
360.  The buffer crosses the Essex – King and Queen County line at
(76°56'30.725"W  37°48'0.858"N) on the west side , the buffer crosses US Highway
17 (Tidewater Trail) at (76°50'56.411"W  37°52'24.523"N) just north of the
Piscataway Creek at approximate address of 23369 Tidewater Trail, and the buffer
crosses the Essex – Richmond County line at (76°49'7.552"W  37°55'2.318"N)

Exhibit C-2 – page 22

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

Fluvanna

Richmond VA

All locations in Fluvanna County east and north of a

line starting at a point (78°20'10.662"W 37°42'58.47"N) on the Fluvanna –
Buckingham county boundary; thence northwardly on an arc, with a fifty one (51)
mile radius centered on a point (77°26'1.046"W 37°32'19.632"N) at the Virginia
State Capitol building in the town of Richmond, to a point (78°19'35.025"W
37°44'39.305"N) on said arc; thence westwardly to a point (78°21'38.43"W
37°44'41.242"N) at Seay’s Chapel at 4916 Shores Road, Palmyra, VA 22963 (former
location of the town of Shores); thence westwardly to a point (78°38'47.295"W
37°44'56.079"N) that is one (1) mile north of a point (78°38'48.995"W
37°44'3.832"N) at the intersection of Howardsville Turnpike and James River Rd
in the town of Howardsville in Albemarle County

Virginia

Gloucester

Yorktown VA

All locations in Gloucester County

Virginia

Goochland

Richmond VA

All locations in Goochland

Virginia

Greene

Richmond VA

All locations in Greene County

Virginia

Hampton

Yorktown VA

All locations in Hampton County

Virginia

Hanover

Richmond VA

All locations in Hanover County

Virginia

Henrico

Richmond VA

All locations in Henrico County

Virginia

Hopewell

Richmond VA

All locations in Hopewell County

Virginia

James City

Yorktown VA

All locations in James City County

Virginia

King and Queen

Richmond VA

All locations in King and Queen County north of a two (2) mile buffer of US
Highway 360.  The buffer crosses the King William – King and Queen County
boundary at (77°4'27.797"W 37°46'3.524"N) on the west side, the buffer crosses
State Highway 14 (The Trail) at (77°0'21.637"W 37°47'10.859"N) just west of
Fleets Mill Rd S at approximate address of 386 The Trail, and the buffer crosses
the Essex – King and Queen County line at (76°56'30.725"W  37°48'0.858"N) on the
west

Virginia

King and Queen

Yorktown VA

All locations in King and Queen County south of a two (2) mile buffer of US
Highway 360.  The buffer crosses the King William – King and Queen County
boundary at (77°4'27.797"W 37°46'3.524"N) on the west side, the buffer crosses
State Highway 14 (The Trail) at (77°0'21.637"W 37°47'10.859"N) just west of
Fleets Mill Rd S at approximate address of 386 The Trail, and the buffer crosses
the Essex – King and Queen County line at (76°56'30.725"W  37°48'0.858"N) on the
west

Exhibit C-2 – page 23

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

King William

Richmond VA

All locations in King William County west of a due north – south line
running  through a point (76°51'42.589"W 37°35'29.325"N) at the intersection

of Custis Millpond Rd and King William Rd

Virginia

King William

Yorktown VA

All locations in King William County east of a due north – south line
running  through a point (76°51'42.589"W 37°35'29.325"N) at the intersection of
Custis Millpond Rd and King William Rd

Virginia

Lancaster

Richmond VA

All locations in Lancaster County

Virginia

Louisa

Richmond VA

All locations in Louisa County

Virginia

Lunenburg

Richmond VA

All locations in Lunenburg County excluding the town of Dundas on the eastern
county boundary

Virginia

Mathews

Yorktown VA

All locations in Matthews County

Virginia

Middlesex

Yorktown VA

All locations in Middlesex County

Virginia

Nelson

Richmond VA

All locations in Nelson County north of a line starting at a point
(78°38'47.295"W 37°44'56.079"N) that is one (1) mile north of a point
(78°38'48.995"W 37°44'3.832"N) at the intersection of Howardsville Turnpike and
James River Rd in the town of Howardsville in Albemarle County; thence to a
point (78°52'15.843"W 37°44'46.638"N) on Highway 56 that is due west of a point
(78°51'3.316"W 37°44'45.261"N) that is one and one-half (1 1/2) miles north of a
point (78°51'5.588"W 37°43'27.084"N) at the intersection of James River Rd and
Oak Ridge Rd in the town of Shipman; thence southwestwardly to a point
(79°54'34.824"W 37°38'43.08"N) that is one (1) mile south of a point
(79°54'34.06"W 37°39'35.309"N) that is the former location of the town of Parr
in Botetourt County.  And south of a line starting at a point (79°4'7.894"W
37°46'3.72"N) where Dickie Rd (aka Jacks Hill Rd) crosses the Nelson – Amherst
county boundary; thence north and eastwardly along Dickie Rd to a point
(79°0'11.509"W 37°46'31.526"N) where it meets State Highway 56; thence
northwardly along State Highway 56 to a point (79°0'13.043"W 37°48'39.575"N)
where it meets Cub Creek Rd; thence northeastwardly along Cub Creek Rd to a
point (78°56'32.717"W 37°52'35.105"N) where it meets Beech Grove Rd; thence
eastwardly along Beech Grove Rd to a point (78°54'49.992"W 37°52'10.748"N) where
it meets Glenthorne Loop (aka State Highway 627); thence eastwardly along
Glenthorne Loop to a point (78°53'58.302"W 37°53'5.882"N) where it meets State
Highway 151 (aka Rockfish Valley Highway); thence northeastwardly on State
Highway 151 to a point (78°49'20.118"W 38°1'8.301"N) where it intersects the
Nelson – Albemarle County boundary

Exhibit C-2 – page 24

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

New Kent

Richmond VA

All locations in New Kent County north and west of a one (1) mile buffer of US
Interstate 64 starting at the New Kent – James City County line at
(76°52'45.871"W 37°26'19.984"N); thence northwardly paralleling  US Interstate
64 to where it intersects State Highway 33 (Eltham Rd) and the buffer crosses US
Interstate 64 at (76°56'12.164"W 37°28'59.672"N) just west of Good Hope Rd;
thence northeastwardly paralleling  State Highway 33 to the New Kent – King
William County boundary at (76°51'35.165"W 37°31'21.186"N).

Virginia

New Kent

Yorktown VA

All locations in New Kent County south and east of a one (1) mile buffer of US
Interstate 64 starting at the New Kent – James City County line at
(76°52'45.871"W 37°26'19.984"N); thence northwardly paralleling  US Interstate
64 to where it intersects State Highway 33 (Eltham Rd) and the buffer crosses US
Interstate 64 at (76°56'12.164"W 37°28'59.672"N) just west of Good Hope Rd;
thence northeastwardly paralleling  State Highway 33 to the New Kent – King
William County boundary at (76°51'35.165"W 37°31'21.186"N).

Virginia

Newport News

Yorktown VA

All locations in Newport News County

Virginia

Northampton

Easton MD - Salisbury MD

All locations in Northampton County

Virginia

Northumberland

Richmond VA

All locations in Northumberland County

Virginia

Nottoway

Richmond VA

All locations in Nottoway County

Exhibit C-2 – page 25

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State / Commonwealth

County

Sales Center

Description

Virginia

Orange

Richmond VA

All locations in Orange County south and west of a line starting at a point
(78°17'58.38"W 38°15'34.657"N) where Scuffletown Rd crosses the Orange – Greene
County boundary; thence southeastwardly along Scuffletown Rd to a point
(78°13'52.169"W 38°13'31.64"N) where it meets State Highway 20 (Constitution
Highway); thence eastwardly along State Highway 20 to a point (78°11'22.015"W
38°13'19.076"N) where it meets Jacksontown Rd; thence southeastwardly along
Jacksontown Rd to a point (78°11'8.268"W 38°13'10.887"N) where it meets Chicken
Mountain Rd; thence southeastwardly along Chicken Mountain Rd to a point
(78°8'11.6"W 38°11'40.106"N) where in crosses US Highway 15 and turns into
Madison Run Rd; thence southeastwardly along Madison Run Rd to a point
(78°5'41.943"W 38°10'8.322"N) where it meets Mallory’s Ford Rd; thence
southeastwardly along Mallory’s Ford Rd to a point (78°4'14.976"W

38°8'33.57"N) where it crosses the Orange – Louisa County boundary

Virginia

Petersburg

Richmond VA

All locations in Petersburg County

Virginia

Poquoson

Yorktown VA

All locations in Poquoson County

Virginia

Powhatan

Richmond VA

All locations in Powhatan County

Virginia

Prince Edward

Richmond VA

All locations in Prince Edward County that are east of an arc, with a fifty one
(51) mile radius centered on a point (77°26'1.046"W 37°32'19.632"N) at the
Virginia State Capitol building in the town of Richmond, starting at a point
(78°14'17.52"W 37°10'47.443"N) on the Prince Edward – Nottoway county boundary;
thence northwestwardly along said arc to a point (78°18'54.245"W 37°18'47.92"N)
on the Prince Edward – Cumberland county boundary

Virginia

Prince George

Richmond VA

All locations in Prince George County

Virginia

Richmond

Richmond VA

All locations in Richmond County

Virginia

Sussex

Richmond VA

All locations in Sussex County north of an arc with a fifty (50) mile radius
centered on a point (77°26'1.046"W 37°32'19.632"N) at the Virginia State Capitol
building in the town of Richmond. Excluding an area north of said arc inside a
one (1) mile wide corridor that follows Interstate Highway 95 to the town of
Stony Creek, Stony Creek included. And excluding All locations in Sussex County
east, south, and west of a line starting at a point (77°12'10.928"W
36°49'5.709"N) on the Sussex – Southampton County boundary where an arc with a
fifty (50) mile radius, centered on a point (76°17'18.219"W 36°51'12.337"N) at
the court house in the town of Norfolk, crosses; thence northwardly along said
arc to a point (77°10'29.755"W 37°1'10.373"N) where said arc intersects a due
east west line that runs through a point (77°5'49.044"W 37°1'15.427"N), that is
one (1) mile south of a point (77°5'50.447"W 37°2'7.562"N) at the intersection
of Main St and Coppahaunk Ave in the town of Waverly, Waverly not included;
thence southeastwardly to a point (76°54'44.785"W 36°46'4.147"N) that is one (1)
mile west of a point (76°53'40.033"W 36°46'5.308"N) at the intersection of Line
Pine Rd and Burdette Rd in the town of Burdette in Southampton County

Virginia

Williamsburg

Yorktown VA

All locations in Williamsburg County

Virginia

York

Yorktown VA

All locations in York County

 

 

Exhibit C-2 – page 26

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Alexandria/Capitol Heights/La Plata Subterritory:

 

State

County

Sales Center

Description

District of Columbia

District of Columbia

Alexandria VA -Capitol Heights MD

All locations in District of Columbia

Exhibit C-2 – page 27

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Maryland

Anne Arundel

Alexandria VA -Capitol Heights MD

All locations in Anne Arundel County south and east of a line starting at a
point (76°43'41.458"W 39°0'26.737"N) on the Anne Arundel – Prince George’s
County boundary that is two (2) miles west of State Highway 3 (Crain Highway);
thence northeastwardly along a two (2) mile buffer running parallel with State
Highway 3 crossing Patuxent Rd at a point (76°42'57.922"W 39°2'17.443"N) just
south of Bragers Rd; thence continuing northeastwardly along a two (2) mile
buffer running parallel with State Highway 3 crossing Waugh Chapel Rd at a point
(76°41'46.92"W 39°3'16.547"N) just south of Fall Ridge Way; thence continuing
northeastwardly along a two (2) mile buffer running parallel with State Highway
3 crossing Annapolis Rd at a point (76°40'41.216"W 39°4'21.679"N) just south of
Carol Ave; thence continuing northeastwardly along a two (2) mile buffer running
parallel with State Highway 3 to a point (76°40'12.578"W 39°4'42.875"N) where it
meets State Highway 32; thence southeastwardly along State Highway 32 to a point
(76°37'59.69"W 39°3'29.841"N) where it meets Interstate Highway 97; thence
southwardly along Interstate Highway 97 to a point (76°37'19.444"W
39°2'52.109"N) where it crosses Waterbury Rd; thence eastwardly along Waterbury
Rd to a point (76°36'54.615"W 39°2'57.134"N) at the intersection of Waterbury Rd
and Generals Highway; thence northwardly along Generals Highway to a point
(76°37'5.482"W 39°3'9.818"N) at the intersection of Generals Highway and Sunrise
Beach Rd; thence northeastwardly along Sunrise Beach Rd to a point
(76°35'20.332"W 39°3'51.207"N) where it turns into Omar Rd; thence eastwardly
along Omar Rd to a point (76°34'40.73"W 39°3'57.785"N) at the intersection of
Omar Rd and Shore View Circle; thence due east into the Severna River; thence
southeastwardly down the middle of Severna River to a point (76°30'13.555"W
39°0'23.676"N) on US Highway 50; thence due southeast through the Severna River
to a point (76°24'30.881"W 38°55'57.738"N) in the Chesapeake Bay on the Anne
Arundel – Queen Anne’s County boundary.  AND North of a line starting at a point
(76°37'24.915"W

38°45'3.579"N) where Jewell Rd crosses the Anne Arundel – Calvert County
boundary; thence east on Jewell Rd to a point (76°37'20.473"W 38°45'4.445"N) at
the intersection of Jewell Rd and Wilson Rd; thence southeastwardly along Wilson
Rd to a point (76°36'13.195"W 38°44'10.487"N) at the intersection of Wilson Rd
and Sansbury Rd; thence eastwardly along Sansbury Rd to a point (76°35'24.245"W
38°44'12.22"N) where it turns into Friendship Rd; thence eastwardly along
Friendship Rd to a point (76°32'48.111"W 38°43'38.552"N) just west of Herrington
Harbour; thence due northeast to a point ( 76°32'29.546"W 38°43'46.475"N) in
Chesapeake Bay; thence due east to a point (76°27'35.222"W 38°43'47.05"N) on the
Anne Arundel – Talbot County boundary.

Maryland

Anne Arundel

La Plata MD

All locations in Anne Arundel County south of a line starting at a point
(76°37'24.915"W 38°45'3.579"N) where Jewell Rd crosses the Anne Arundel –
Calvert County boundary; thence east on Jewell Rd to a point (76°37'20.473"W
38°45'4.445"N) at the intersection of Jewell Rd and Wilson Rd; thence
southeastwardly along Wilson Rd to a point (76°36'13.195"W 38°44'10.487"N) at
the intersection of Wilson Rd and Sansbury Rd; thence eastwardly along Sansbury
Rd to a point (76°35'24.245"W 38°44'12.22"N) where it turns into Friendship Rd;
thence eastwardly along Friendship Rd to a point (76°32'48.111"W 38°43'38.552"N)
just west of Herrington Harbour; thence due northeast to a point (
76°32'29.546"W 38°43'46.475"N) in Chesapeake Bay; thence due east to a point
(76°27'35.222"W 38°43'47.05"N) on the Anne Arundel – Talbot County boundary

Maryland

Calvert

La Plata MD

All locations in Calvert County

Maryland

Charles

La Plata MD

All locations in Charles County

Exhibit C-2 – page 28

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Maryland

Montgomery

Alexandria VA -Capitol Heights MD

All locations in Montgomery County south and west of a line starting at a point
(76°58'18.856"W 39°1'6.155"N) on the Montgomery – Prince George’s County
boundary where Interstate Highway 495 crosses; thence westwardly along
Interstate Highway 495 to a point (77°7'59.713"W 39°0'46.978"N) at the
intersection of Interstate Highway 495 and Fernwood Rd; thence northwardly along
Fernwood Rd to a point (77°8'5.62"W 39°1'19.712"N) at the intersection of
Fernwood Rd and Democracy Blvd; thence westwardly along Democracy Blvd to a
point (77°8'34.818"W 39°1'18.331"N) at the intersection of Democracy Blvd and
the Washington National

Pike (I-270 Spur); thence northwardly along the Washington National Pike to a
point (77°13'56.986"W 39°9'39.159"N) at the intersection of the Washington
National Pike and the Great Seneca Creek, just north of Game Preserve Rd; thence
northeastwardly along the Great Seneca Creek to a point (77°12'14.384"W
39°12'4.739"N) at the intersection of The Great Seneca Creek and Brink Rd;
thence northwestwardly along Brink Rd to a point (77°14'23.468"W 39°12'36.543"N)
at the intersection of Brink Rd and Ridge Rd (State Highway 27); thence
northwest along Brink Road to a point (77°14'57.58"W 39°12'50.162"N) at the
intersection of Frederick Rd and Brink Rd; thence northwest along Frederick Rd
to a point (77°15'34.573"W 39°13'17.497"N) at the intersection of Little Seneca
Creek and Frederick Rd; thence southwest along Little Seneca Creek and the
eastern city limits of Clarksburg, Clarksburg not included, to a point
(77°16'24.402"W 39°12'24.354"N) at the intersection of the Germantown city
limits and the Washington National Pike (I-270); thence southwest along the
western Germantown city limits, which follows Little Seneca Creek, Germantown
included, to a point (77°17'59.546"W 39°10'30.557"N) at the intersection of
Clopper Rd and the Germantown city limits; thence north along Clopper Rd to a
point (77°18'51.53"W 39°11'2.654"N) where Clopper Rd turns into White Ground Rd;
thence southwest along White Ground Rd to a point (77°20'47.923"W 39°7'49.827"N)
at the intersection of Darnestown Rd and White Ground Rd; thence eastwardly
along Darnestown Rd to a point (77°20'8.349"W 39°7'41.132"N) at the intersection
of Seneca Creek and Darnestown Rd; thence southwardly along Seneca Creek, and
the western boundary of the town of Darnestown, Darnestown included, to a point
(77°20'26.886"W 39°3'46.72"N) on the Montgomery – Loudoun County boundary

Exhibit C-2 – page 29

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Maryland

Prince George's

Alexandria VA -Capitol Heights MD

All locations in Prince George’s County located south of a line starting at a
point (77°4'42.268"W 38°41'38.763"N) on the Prince George’s – Charles County
boundary; thence eastwardly along the Potomac River to Piscataway Creek
(77°2'35.565"W 38°42'13.046"N); thence eastwardly along Piscataway Creek to a
point (76°59'11.184"W 38°41'55.194"N) where is crosses State Highway 210; thence
northeastwardly along Piscataway Creek to a point (76°58'34.585"W
38°42'10.76"N); thence due

east to a point (76°58'0.474"W 38°42'10.85"N) at the intersection of Piscataway
Rd and Floral Park Rd; thence eastwardly along Floral Park Rd to a point
(76°52'57.886"W 38°42'17.45"N) at the intersection of Floral Park Rd and
Brandywine Rd; thence eastwardly along Brandywine Rd to a point (76°52'7.84"W
38°41'56.843"N) at the intersection of Brandywine Rd and US Highway 301; thence
northward on US Highway 301 to a point (76°49'46.237"W 38°43'56.932"N) at the
intersection of US Highway 301 and Cross Road Trail; thence southeastwardly
along Cross Road Trail to a point (76°49'37.536"W 38°43'41.781"N) at the
intersection of Cross Road Trail and Cherry Tree Crossing Rd; thence
southwestwardly along Cherry Tree Crossing Rd to a point (76°50'15.37"W
38°42'48.565"N) at the intersection of Cherry Tree Crossing Rd and Old Indian
Head Rd; thence southwardly along Old Indian Head Rd at a point (76°50'7.057"W
38°42'13.647"N) at the intersection of Old Indian Head Rd and Tower Rd; thence
southwardly along Old Indian Head Rd to a point (76°49'50.976"W 38°41'42.605"N)
at the intersection of Old Indian Head Rd and Brandywine Rd; thence eastwardly a
short distance along Brandywine Rd to a point (76°49'48.646"W 38°41'41.877"N) at
the intersection of Brandywine Rd and N Keys Rd; thence eastwardly along N Keys
Rd to a point (76°47'47.766"W 38°41'55.034"N) at the intersection of N Keys Rd
and Martin Rd; thence eastwardly along Martin Rd to a point (76°45'56.674"W
38°42'16.072"N) at the intersection of Martin Rd and Molly Berry Rd; thence
northwardly along Molly Berry Rd to a point (76°46'0.481"W 38°42'28.863"N) at
the intersection of Molly Berry Rd and Candy Hill Rd; thence eastwardly along
Candy Hill Rd to a point (76°42'52.247"W 38°42'56.081"N) at the intersection of
Candy Hill Rd and Nottingham Rd; thence southeastwardly along Nottingham Rd to a
point (76°42'16.589"W 38°42'38.381"N) on Nottingham Rd; thence due east to a
point (76°42'6.723"W 38°42'38.26"N) on the Prince George’s – Calvert County
boundary

Exhibit C-2 – page 30

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Maryland

Prince George's

La Plata MD

All locations in Prince George’s County located south of a line starting at a
point (77°4'42.268"W 38°41'38.763"N) on the Prince George’s – Charles County
boundary; thence eastwardly along the Potomac River to Piscataway Creek
(77°2'35.565"W 38°42'13.046"N); thence eastwardly along Piscataway Creek to a
point (76°59'11.184"W

38°41'55.194"N) where is crosses State Highway 210; thence northeastwardly along
Piscataway Creek to a point (76°58'34.585"W 38°42'10.76"N); thence due east to a
point (76°58'0.474"W 38°42'10.85"N) at the intersection of Piscataway Rd and
Floral Park Rd; thence eastwardly along Floral Park Rd to a point
(76°52'57.886"W 38°42'17.45"N) at the intersection of Floral Park Rd and
Brandywine Rd; thence eastwardly along Brandywine Rd to a point (76°52'7.84"W
38°41'56.843"N) at the intersection of Brandywine Rd and US Highway 301; thence
northward on US Highway 301 to a point (76°49'46.237"W 38°43'56.932"N) at the
intersection of US Highway 301 and Cross Road Trail; thence southeastwardly
along Cross Road Trail to a point (76°49'37.536"W 38°43'41.781"N) at the
intersection of Cross Road Trail and Cherry Tree Crossing Rd; thence
southwestwardly along Cherry Tree Crossing Rd to a point (76°50'15.37"W
38°42'48.565"N) at the intersection of Cherry Tree Crossing Rd and Old Indian
Head Rd; thence southwardly along Old Indian Head Rd at a point (76°50'7.057"W
38°42'13.647"N) at the intersection of Old Indian Head Rd and Tower Rd; thence
southwardly along Old Indian Head Rd to a point (76°49'50.976"W 38°41'42.605"N)
at the intersection of Old Indian Head Rd and Brandywine Rd; thence eastwardly a
short distance along Brandywine Rd to a point (76°49'48.646"W 38°41'41.877"N) at
the intersection of Brandywine Rd and N Keys Rd; thence eastwardly along N Keys
Rd to a point (76°47'47.766"W 38°41'55.034"N) at the intersection of N Keys Rd
and Martin Rd; thence eastwardly along Martin Rd to a point (76°45'56.674"W
38°42'16.072"N) at the intersection of Martin Rd and Molly Berry Rd; thence
northwardly along Molly Berry Rd to a point (76°46'0.481"W 38°42'28.863"N) at
the intersection of Molly Berry Rd and Candy Hill Rd; thence eastwardly along
Candy Hill Rd to a point (76°42'52.247"W 38°42'56.081"N) at the intersection of
Candy Hill Rd and Nottingham Rd; thence southeastwardly along Nottingham Rd to a
point (76°42'16.589"W 38°42'38.381"N) on Nottingham Rd; thence due east to a
point (76°42'6.723"W 38°42'38.26"N) on the Prince George’s – Calvert County
boundary

Maryland

St. Mary's

La Plata MD

All locations in St. Mary's County

Virginia

Alexandria

Alexandria VA -Capitol Heights MD

All locations in Alexandria County

Exhibit C-2 – page 31

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Virginia

Arlington

Alexandria VA -Capitol Heights MD

All locations in Arlington County

Virginia

Fairfax

Alexandria VA -Capitol Heights MD

All locations in Fairfax County

Virginia

Falls Church

Alexandria VA -Capitol Heights MD

All locations in Falls Church County

Virginia

Fauquier

Alexandria VA -Capitol Heights MD

All locations in Fauquier County north of Interstate Highway 66

Virginia

Loudoun

Alexandria VA -Capitol Heights MD

All locations in Loudoun County

Virginia

Prince William

Alexandria VA -Capitol Heights MD

All locations in Prince William County north of a line starting at a point
(77°42'35.22"W 38°49'25.371"N) where Interstate Highway 66 crosses the Fauquier
– Prince William County boundary; thence eastwardly along Interstate Highway 66
to a point (77°30'54.644"W 38°48'6.003"N) where it meets Holkums Branch creek;
thence northwardly along Holkums Branch creek to a point (77°30'16.668"W
38°48'58.5"N) where it meets the Bull Run River on the Prince William – Fairfax
County boundary AND all locations in Prince William County east, and south of a
line starting at a point (77°23'14.098"W 38°44'30.521"N) where Yates Ford Rd
crosses the Prince William – Fairfax County boundary; thence westwardly on Yates
Ford Rd to a point (77°25'24.727"W 38°43'48.118"N) where it intersects Prince
William Pkwy; thence southwardly along Prince William Pkwy to a point
(77°21'36.505"W 38°40'52.006"N) where it meets Hoady Rd; thence westwardly along
Hoady Rd, including all locations along Hoady Rd, to a point (77°24'9.584"W
38°40'8.892"N) where it meets Springs Rd; thence southwardly along Springs Rd to
a point (77°23'23.453"W 38°39'6.008"N) where it meets Olender Park Ct; thence
southwestwardly to a point (77°23'29.348"W 38°38'56.608"N) at the end of Alps
Dr; thence southwardly along Alps Dr to a point (77°23'45.867"W 38°37'56.966"N)
where it meets Minnievile Rd; thence eastwardly along Minnievile Rd to a point
(77°21'9.236"W 38°38'9.72"N) where it meets Cardinal Dr; thence southeastwardly
along Cardinal Dr to a point (77°17'28.315"W 38°36'31.5"N) where it meets US
Highway 1 (aka Jefferson Davis Highway); thence northwardly along US Highway 1
to a point (77°17'25.105"W 38°36'38.69"N) where it meets Neabsco Creek; thence
southeastwardly along Neabsco Creek into Occoquan Bay to a point (77°14'46.657"W
38°35'36.33"N) on the Prince William – Charles County boundary

 

Exhibit C-2 – page 32

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Baltimore / Cumberland / Hagerstown Subterritory:

 

State or Commonwealth

County

Sales Center

Description

Maryland

Allegany

Cumberland MD

All locations in Allegany County

Exhibit C-2 – page 33

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State or Commonwealth

County

Sales Center

Description

Maryland

Anne Arundel

Baltimore MD

All locations in Anne Arundel County north and west of a line starting at a
point (76°43'41.458"W 39°0'26.737"N) on the Anne Arundel – Prince George’s
County boundary that is two (2) miles west of State Highway 3 (Crain Highway);
thence northeastwardly along a two (2) mile buffer running parallel with State
Highway 3 crossing Patuxent Rd at a point (76°42'57.922"W 39°2'17.443"N) just
south of Bragers Rd; thence continuing northeastwardly along a two (2) mile
buffer running parallel with State Highway 3 crossing Waugh Chapel Rd at a point
(76°41'46.92"W 39°3'16.547"N) just south of Fall Ridge Way; thence continuing
northeastwardly along a two (2) mile buffer running parallel with State Highway
3 crossing Annapolis Rd at a point (76°40'41.216"W 39°4'21.679"N) just south of
Carol Ave; thence continuing northeastwardly along a two (2) mile buffer running
parallel with State Highway 3 to a point (76°40'12.578"W 39°4'42.875"N) where it
meets State Highway 32; thence southeastwardly along State Highway 32 to a point
(76°37'59.69"W 39°3'29.841"N) where it meets Interstate Highway 97; thence
southwardly along Interstate Highway 97 to a point (76°37'19.444"W
39°2'52.109"N) where it crosses Waterbury Rd; thence eastwardly along Waterbury
Rd to a point (76°36'54.615"W 39°2'57.134"N) at the intersection of Waterbury Rd
and Generals Highway; thence northwardly along Generals Highway to a point
(76°37'5.482"W 39°3'9.818"N) at the intersection of Generals Highway and Sunrise
Beach Rd; thence northeastwardly along Sunrise Beach Rd to a point
(76°35'20.332"W 39°3'51.207"N) where it turns into Omar Rd; thence eastwardly
along Omar Rd to a point (76°34'40.73"W 39°3'57.785"N) at the intersection of
Omar Rd and Shore View Circle; thence due east into the Severna River; thence
southeastwardly down the middle of Severna River to a point (76°30'13.555"W
39°0'23.676"N) on US Highway 50; thence northeastwardly along US Highway 50 to a
point (76°28'52.157"W 39°1'7.992"N) where it meets Mill Creek; thence
southeastwardly along Mill Creek into Chesapeake

Bay to a point (76°23'49.13"W 38°57'21.353"N) on the Anne Arundel – Queen Anne’s
County boundary

Maryland

Baltimore

Baltimore MD

All locations in the City and County of Baltimore

Maryland

Carroll

Baltimore MD

All locations in Carroll County south and east of a line starting at a point
(77°7'44.634"W 39°30'33.228"N) where New Windsor Rd crosses the Carroll –
Frederick County boundary; thence eastwardly along New Windsor Rd to a point
(77°6'32.498"W 39°30'59.941"N) at the intersection of State Highway 407 (Marston
Rd);  and New Windsor Rd; thence southwardly along State Highway 407 to a point
(77°3'51.92"W 39°28'53.817"N) at the intersection of Ridge Rd and State Highway
407; thence northwardly along Ridge Rd to a point (77°2'18.64"W 39°31'0"N) at
the intersection of Nicodemus Rd and Ridge Rd; thence northwestwardly along
Nicodemus Rd to a point (77°3'17.058"W 39°32'53.484"N) at the intersection of
Nicodemus Rd and Medford Rd; thence northwardly along Medford Rd to a point
(77°3'20.443"W 39°32'58.686"N) at the intersection of Medford Rd and New Windsor
Rd; thence northeastwardly along New Windsor Rd (State Highway 31) to a point
(77°1'13.955"W 39°34'4.361"N) at the intersection of New Windsor Rd and Tahoma
Farm Rd; thence northwardly along Tahoma Farm Rd to a point (77°1'42.935"W
39°34'51.145"N) at the intersection of Tahoma Farm Rd and Uniontown Rd; thence
northwardly along Royer Rd to a point (77°1'28.856"W 39°35'17.524"N) at the
intersection of Royer Rd and State Highway 140 (Taneytown Pike); thence
northwestwardly along State Highway 140 to a point (77°2'3.364"W 39°35'31.473"N)
at the intersection of State Highway 140 and Hughes Shop Rd; thence northwardly
along Hughes Shop Rd to a point (77°1'32.553"W 39°38'33.758"N) at the
intersection of Hughes Shop Rd and Stone Rd; thence eastwardly along Stone Rd to
a point (77°0'21.808"W 39°38'15.19"N) at the intersection of Stone Rd and State
Highway 97 (Littlestown Pike); thence northwardly along  State Highway 97 to a
point (77°4'0.922"W 39°43'11.716"N) on the northern Carroll County boundary

Exhibit C-2 – page 34

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State or Commonwealth

County

Sales Center

Description

Maryland

Carroll

Hagerstown MD

All locations in Carroll County north and west of a line starting at a point
(77°7'44.634"W 39°30'33.228"N) where New Windsor Rd crosses the Carroll –
Frederick County boundary; thence

eastwardly along New Windsor Rd to a point (77°6'32.498"W 39°30'59.941"N) at the
intersection of State Highway 407 (Marston Rd);  and New Windsor Rd; thence
southwardly along State Highway 407 to a point (77°3'51.92"W 39°28'53.817"N) at
the intersection of Ridge Rd and State Highway 407; thence northwardly along
Ridge Rd to a point (77°2'18.64"W 39°31'0"N) at the intersection of Nicodemus Rd
and Ridge Rd; thence northwestwardly along Nicodemus Rd to a point
(77°3'17.058"W 39°32'53.484"N) at the intersection of Nicodemus Rd and Medford
Rd; thence northwardly along Medford Rd to a point (77°3'20.443"W
39°32'58.686"N) at the intersection of Medford Rd and New Windsor Rd; thence
northeastwardly along New Windsor Rd (State Highway 31) to a point
(77°1'13.955"W 39°34'4.361"N) at the intersection of New Windsor Rd and Tahoma
Farm Rd; thence northwardly along Tahoma Farm Rd to a point (77°1'42.935"W
39°34'51.145"N) at the intersection of Tahoma Farm Rd and Uniontown Rd; thence
northwardly along Royer Rd to a point (77°1'28.856"W 39°35'17.524"N) at the
intersection of Royer Rd and State Highway 140 (Taneytown Pike); thence
northwestwardly along State Highway 140 to a point (77°2'3.364"W 39°35'31.473"N)
at the intersection of State Highway 140 and Hughes Shop Rd; thence northwardly
along Hughes Shop Rd to a point (77°1'32.553"W 39°38'33.758"N) at the
intersection of Hughes Shop Rd and Stone Rd; thence eastwardly along Stone Rd to
a point (77°0'21.808"W 39°38'15.19"N) at the intersection of Stone Rd and State
Highway 97 (Littlestown Pike); thence northwardly along  State Highway 97 to a
point (77°4'0.922"W 39°43'11.716"N) on the northern Carroll County boundary

Maryland

Cecil

Baltimore MD

All locations in Cecil County

Maryland

Frederick

Baltimore MD

All locations in Frederick County in the town of Mount Airy and inside a one
half (1/2) mile buffer along State Highway 27 from the southern city limit of
Mount Airy to the Frederick - Montgomery  County boundary.

Maryland

Frederick

Hagerstown MD

All locations in Frederick County EXCLUDING the town of Mount Airy and inside a
one half (1/2) mile buffer along State Highway 27 from the southern city limit
of Mount Airy to the Frederick - Montgomery  County boundary.

Exhibit C-2 – page 35

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State or Commonwealth

County

Sales Center

Description

Maryland

Garrett

Cumberland MD

All locations in Garrett County

Maryland

Harford

Baltimore MD

All locations in Harford County

Maryland

Howard

Baltimore MD

All locations in Howard County

Maryland

Montgomery

Baltimore MD

All locations in Montgomery County north and east of a line starting at a point
(76°58'18.856"W 39°1'6.155"N) on the Montgomery – Prince George’s County
boundary where Interstate Highway 495 crosses; thence westwardly along
Interstate Highway 495 to a point (77°7'59.713"W 39°0'46.978"N) at the
intersection of Interstate Highway 495 and Fernwood Rd; thence northwardly along
Fernwood Rd to a point (77°8'5.62"W 39°1'19.712"N) at the intersection of
Fernwood Rd and Democracy Blvd; thence westwardly along Democracy Blvd to a
point (77°8'34.818"W 39°1'18.331"N) at the intersection of Democracy Blvd and
the Washington National Pike (I-270 Spur); thence northwardly along the
Washington National Pike to a point (77°13'56.986"W 39°9'39.159"N) at the
intersection of the Washington National Pike and the Great Seneca Creek, just
north of Game Preserve Rd; thence northeastwardly along the Great Seneca Creek
to a point (77°12'14.384"W 39°12'4.739"N) at the intersection of The Great
Seneca Creek and Brink Rd; thence northwestwardly along Brink Rd to a point
(77°14'23.468"W 39°12'36.543"N) at the intersection of Brink Rd and Ridge Rd
(State Highway 27); thence northwardly along Ridge Rd to a point (77°12'35.97"W
39°17'4.904"N) at the intersection of Ridge Rd and Bethesda Church Rd; thence
northwardly along Bethesda Church Rd to a point (77°15'2.921"W 39°18'56.798"N)
on the Montgomery – Frederick County Boundary.

Exhibit C-2 – page 36

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State or Commonwealth

County

Sales Center

Description

Maryland

Montgomery

Hagerstown MD

All locations in Montgomery County north and west of a line starting at a point
(77°20'26.886"W 39°3'46.72"N) on the Montgomery – Loudoun County boundary;
thence northwardly along Seneca Creek, and the western boundary of the town of
Darnestown, Darnestown not included, to a point (77°20'8.349"W 39°7'41.132"N) at
the intersection of Seneca Creek and Darnestown Rd; thence westwardly along
Darnestown Rd to a point (77°20'47.923"W 39°7'49.827"N) at the intersection of
Darnestown Rd and White Ground Rd; thence northwardly along White Ground Rd to a
point (77°18'51.53"W 39°11'2.654"N) where White

Ground Rd turns into Clopper Rd; thence southeastwardly along Clopper Rd to a
point (77°17'59.546"W 39°10'30.557"N) where it meets the Germantown city limits;
thence northeastwardly along the western Germantown city limits, which follows
Little Seneca Creek, Germantown not included, to a point (77°16'24.402"W
39°12'24.354"N) at the intersection of the Germantown city limits and the
Washington National Pike (I-270); thence northeastwardly along Little Seneca
Creek and the eastern city limits of Clarksburg to a point (77°15'34.573"W
39°13'17.497"N) at the intersection of Little Seneca Creek and Frederick Rd;
thence southwardly along Frederick Rd to a point (77°14'57.58"W 39°12'50.162"N)
at the intersection of Frederick Rd and Brink Rd; thence southeastwardly along
Brink Rd to a point (77°14'23.468"W 39°12'36.543"N) at the intersection of Brink
Rd and Ridge Rd (State Highway 27); thence northwardly along Ridge Rd to a point
(77°12'35.97"W 39°17'4.904"N) at the intersection of Ridge Rd and Bethesda
Church Rd; thence northwardly along Bethesda Church Rd to a point (77°15'2.921"W
39°18'56.798"N) on the Montgomery – Frederick County Boundary.

Exhibit C-2 – page 37

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State or Commonwealth

County

Sales Center

Description

Maryland

Prince George's

Baltimore MD

All locations in Prince George’s County north of a line starting at a point
(76°58'18.147"W 39°1'6.821"N) where Interstate Highway 495 crosses the Prince
George’s – Montgomery County boundary; thence eastwardly along Interstate
Highway 495 to a point (76°57'23.556"W 39°1'14.155"N) where it meets Interstate
Highway 95; thence northwardly along Interstate Highway 95 to a point
(76°53'50.681"W 39°5'6.346"N) where it crosses Van Dusen Rd; thence eastwardly
along Van Dusen Rd to a point (76°53'21.261"W 39°4'52.302"N) at the intersection
of Van Dusen Rd and Virginia Manor Rd; thence southwardly along Virginia Manor
Rd to a point (76°53'16.015"W 39°4'12.894"N) at the intersection of Virginia
Manor Rd and Cinder Rd; thence southeastwardly to a point (76°53'2.215"W
39°3'48.457"N) at the intersection of US Highway 1 and Muirkirk Meadows Dr;
thence southwestwardly along US Highway 1 (Baltimore Ave) to a point
(76°53'7.245"W 39°3'43.702"N) at the intersection of US Highway 1 and Muirkirk
Rd; then eastwardly along Muirkirk Rd to a point (76°50'28.73"W 39°3'19.095"N)
at the intersection

of Muirkirk Rd and Apache Tear Circle; thence due east to a point
(76°50'16.853"W 39°3'19.095"N) on State Highway 197; thence southeastwardly
along State Highway 197 (Laurel Bowie Rd) to a point (76°46'0.669"W 
39°1'6.078"N) at the intersection of State Highway 197 and Lemon Bridge Rd;
thence northeastwardly along Lemon Bridge Rd to a point (76°45'6.437"W
39°2'5.784"N) on the Prince George’s – Anne Arundel County boundary.

Maryland

Washington

Hagerstown MD

All locations in Washington County

Pennsylvania

Adams

Hagerstown MD

All locations in Adams County located in Highland, Hamiltonban, and Liberty
townships. Including the towns of Carroll Valley and Fairfield, and all
locations in Freedom Township south of a two (2) mile buffer along Interstate
15.

Pennsylvania

Bedford

Cumberland MD

All locations in Bedford County excluding the East Providence Township

Pennsylvania

Bedford

Hagerstown MD

Only locations in Bedford County located in East Providence Township

Pennsylvania

Blair

Cumberland MD

All locations in Blair County south and east of a line starting at a point
(78°29'17.16"W 40°16'26.687"N) on the Blair – Bedford County boundary where Pine
Hollow Rd crosses; thence northeast along Pine Hollow Rd to a point
(78°27'44.056"W 40°17'40.639"N) at the intersection of Pine Hollow Rd, Ski Gap
Rd, and Evergreen Rd; thence northeast along Evergreen Rd and the Claysburg city
limits, Claysburg included, to a point (78°27'6.319"W  40°18'6.4"N) at the
intersection of Evergreen Rd and Dunnings Highway (Old US 220); thence northeast
along Dunnings Highway to a point (78°26'51.182"W 40°18'44.587"N) at the
intersection of Dunnings Highway and Polecat Hollow Rd; thence east along
Polecat Hollow Rd to a point (78°26'42.135"W 40°18'44.658"N) at the intersection
of Polecat Hollow Rd, Bedford Rd, and Everett Rd; thence southeastwardly to a
point (78°26'3.432"W 40°18'8.34"N) on the Blair – Bedford Rd

Pennsylvania

Cumberland

Hagerstown MD

All locations in Cumberland County located in Southampton, Shippenburg, and
Hopewell townships.  

Exhibit C-2 – page 38

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State or Commonwealth

County

Sales Center

Description

Pennsylvania

Fayette

Cumberland MD

All locations in Fayette County in the Henry Clay township south of a one (1)
mile buffer along US Highway 40 from a point (79°23'59.095"W 39°45'15.593"N)
where US Highway 40 crosses the Fayette – Somerset County boundary to a point
(79°31'0.516"W 39°47'0.445"N) on the Henry Clay –

Wharton township boundary; thence continuing west inside of a one (1) mile
buffer along US Highway 40 in the Wharton township to a point (79°32'16.605"W
39°47'38.158"N) at the intersection of US Highway 40 and Smith School Rd

Pennsylvania

Franklin

Hagerstown MD

All locations in Franklin County

Pennsylvania

Fulton

Hagerstown MD

All locations in Fulton County

Pennsylvania

Somerset

Cumberland MD

All locations in Somerset County south of US Highway 40 through and including
the town of Addison

Virginia

Clarke

Hagerstown MD

All locations in Clarke County

Virginia

Frederick

Hagerstown MD

All locations in Fredrick County

Virginia

Shenandoah

Hagerstown MD

All locations in Shenandoah County northeast of a line starting at a point
(78°33'1.619"W 39°1'5.025"N) on the Shenandoah – Hardy County boundary; thence
southeastwardly to a point (78°27'47.463"W 38°58'54.332"N) on Mount Olive Rd;
thence southeastwardly along Mount Olive Rd to a point (78°25'42.074"W
38°57'16.025"N) where it meets Old Valley Pike; thence due southeast to a point
(78°20'18.773"W 38°53'21.513"N) on the Shenandoah – Warren County boundary

Virginia

Warren

Hagerstown MD

All locations in Warren County

Virginia

Winchester

Hagerstown MD

All locations in the City and County of Winchester

West Virginia

Berkeley

Hagerstown MD

All locations in Berkeley County

West Virginia

Grant

Cumberland MD

All locations in Grant County

West Virginia

Hampshire

Cumberland MD

All locations in Hampshire County

West Virginia

Hardy

Cumberland MD

All locations in Hardy County

West Virginia

Jefferson

Hagerstown MD

All locations in Jefferson County

West Virginia

Mineral

Cumberland MD

All locations in Mineral County

West Virginia

Morgan

Cumberland MD

All locations in Morgan County west of State Highway 9 running from the Morgan –
Hampshire County boundary northwardly through and including the town of Paw Paw
to the Morgan – Allegany County boundary

Exhibit C-2 – page 39

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State or Commonwealth

County

Sales Center

Description

West Virginia

Morgan

Hagerstown MD

All locations in Morgan County  excluding locations that are west of State
Highway 9 running from the Morgan – Hampshire County boundary northwardly
through and including the town of Paw Paw to the Morgan – Allegany County
boundary

West Virginia

Pendleton

Cumberland MD

All locations in Pendleton County

West Virginia

Preston

Cumberland MD

All locations in Preston County east and south of a line starting at a point
(79°43'17.639"W 39°15'35.568"N) where State Highway 72 crosses the Preston –
Tucker County line; thence northwardly along State Highway 72 to a point
(79°41'2.699"W 39°20'20.857"N) where it intersects the Rowlesburg city limits;
thence northeastwardly along the southern city limits of Rowlesburg, Rowlesburg
not included, to a point (79°38'50.935"W 39°21'31.047"N) where the city limits
meet the CSX Railroad; thence northwardly along the CSX Railroad to a point
(79°35'37.825"W 39°24'56.718"N) at the intersection of the CSX Railroad and
Tanner Siding Rd (County Road 719); thence northwest along Tanner Siding Road to
a point (79°35'38.987"W 39°25'2.194"N) at the intersection of Tanner Siding Rd
and Spruce Run Rd; thence northeastwardly along Spruce Run Rd to a point
(79°34'17.244"W 39°27'19.879"N) at the intersection of Spruce Run Rd and State
Highway 7; thence eastwardly along State Highway 7 to a point (79°33'28.745"W
39°27'29.321"N) at the intersection of State Highway 7 and White Church Rd;
thence northeast along White Church Rd to a point (79°33'20.018"W 39°27'32.36"N)
at the intersection of White Church Rd and Freeland Rd; thence due east to a
point (79°32'39.118"W 39°27'32.36"N) on Brandonville St; thence northwardly
along Brandonville St to a point (79°32'29.769"W 39°28'57.911"N) where it meets
Greggs Knob Rd; thence northeastwardly along Greggs Knob Rd a point
(79°31'51.616"W 39°32'3.645"N) where it meets Afton Rd; thence eastwardly along
Afton Rd to a point (79°30'18.831"W 39°31'19.392"N) where it meets County
Highway 47; thence northwardly along County Highway 47 to a point
(79°30'14.678"W 39°31'40.407"N) where it meets Burnside Camp Rd; thence
eastwardly along Burnside Camp Rd to a point (79°28'56.607"W 39°31'38.343"N)
where it intersects the Preston County – Garrett County boundary.

Exhibit C-2 – page 40

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State or Commonwealth

County

Sales Center

Description

West Virginia

Tucker

Cumberland MD

All locations in Tucker County lying north of a direct east-west line beginning
at a point (79°28'1.742"W 39°7'49.492"N) at the intersection of 5th St and Henry
Ave in the town of Davis, Davis included.

 

 

Cincinnati/Dayton/Lima/Portsmouth/Louisa Subterritory:

 

State

County

Sales Center

Description

Indiana

Dearborn

Cincinnati OH

All locations in Dearborn County

Indiana

Decatur

Cincinnati OH

All location in Decatur County located in the Salt Creek township, including the
town of New Point.

Indiana

Franklin

Cincinnati OH

All locations in Franklin County

Indiana

Ohio

Cincinnati OH

All locations in Ohio County

Indiana

Ripley

Cincinnati OH

All locations in Ripley County

Indiana

Switzerland

Cincinnati OH

All locations in Switzerland County

Indiana

Union

Cincinnati OH

All locations in Union County

Kentucky

Boone

Cincinnati OH

All locations in Boone County

Kentucky

Boyd

Portsmouth OH

All locations in Boyd County

Kentucky

Bracken

Cincinnati OH

All locations in Bracken County

Kentucky

Campbell

Cincinnati OH

All locations in Campbell County

Kentucky

Carroll

Cincinnati OH

All locations in Carroll County east of a line that originates at the
intersection (85°4'28.523"W  38°35'48.607"N) of Carroll-Henry-Owen County
boundary; thence northerly to the intersection (85°4'38.871"W  38°36'31.506"N)
of State Highway 227 and State Highway 467, west of the town of Worthville;
thence northerly to a point (85°4'38.871"W  38°36'31.506"N) where Interstate 71
crosses State Highway 1112; thence northerly to a point
(85°4'53.506"W  38°43'2.739"N) where the CSX Railroad crosses State Highway
2949; thence northwesterly along State Highway 2949 to the intersection
(85°5'7.955"W  38°43'19.218"N) of said highway and US Highway 42; thence
northwesterly (North 35° West) to a point (85°5'30.257"W  38°43'51.063"N) on the
Kentucky-Ohio State boundary on the Ohio River.

Kentucky

Carter

Portsmouth OH

All locations in Carter County

Kentucky

Floyd

Louisa KY

All location in Floyd County north of a line drawn east and west across said
county through a point (82°46'35.553"W  37°39'24.901"N) one (1) mile south of
Prestonburg at the intersection of State Route 114/Country Music Highway and
State Route 142 and North Lake Drive (82°46'32.588"W  37°40'16.997"N).

Kentucky

Gallatin

Cincinnati OH

All locations in Gallatin County

Exhibit C-2 – page 41

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Kentucky

Grant

Cincinnati OH

All locations in Grant County

Kentucky

Greenup

Portsmouth OH

All locations in Greenup County

Kentucky

Johnson

Louisa KY

All locations in Johnson County.

Kentucky

Kenton

Cincinnati OH

All locations in Kenton County

Kentucky

Lawrence

Louisa KY

All locations in Lawrence County.

Kentucky

Lewis

Portsmouth OH

All locations in Lewis County

Kentucky

Martin

Louisa KY

All locations in Martin County

Kentucky

Mason

Cincinnati OH

All locations in Mason County

Kentucky

Owen

Cincinnati OH

All locations in Owen County east of a line that originates at the intersection
(84°44'26.183"W  38°21'8.787"N) of the Owen-Franklin-Scott County boundaries;
thence northwesterly to the intersection (84°51'39.388"W  38°29'20.815"N) of US
Highway 127 and Elmer Davis Dam Road; thence northwesterly to the intersection
(84°54'8.797"W  38°30'9.608"N) of State Highway 22 and Mint Springs Road; thence
northwesterly to a point (85°2'16.133"W  38°36'40.871"N) where Buffalo Creek
intersects the Carroll-Owen Boundary, approximately 1.7 miles east of the
intersection (85°4'9.614"W  38°36'34.433"N) of State Highway 467 and Harrison
Street, in the town of Worthville, Carroll County, Kentucky.

Kentucky

Pendleton

Cincinnati OH

All locations in Pendleton County

Kentucky

Robertson

Cincinnati OH

All locations in Robertson County

Ohio

Adams

Cincinnati OH

All locations in the northwest corner of Adams County north of State Highway 32
and west of State Highway 247; including all locations in the towns of
Winchester and Seaman.

Ohio

Adams

Portsmouth OH

All locations in Adams County EXCLUDING an area in the northwest corner of the
County north of State Highway 32 and west of State Highway 247; AND not
including the towns of Winchester and Seaman.

Ohio

Allen

Lima OH

All locations in Allen County

Ohio

Auglaize

Dayton OH

All locations in Auglaize County south of State Highway 274 and including the
town of New Bremen.

Ohio

Auglaize

Lima OH

All locations in Auglaize County EXCLUDING the area south of State Highway 274
and not including the town of New Bremen.

Ohio

Brown

Cincinnati OH

All locations in Brown County

Ohio

Butler

Cincinnati OH

All locations in Butler County

Ohio

Champaign

Dayton OH

All locations in Champaign County

Ohio

Clark

Dayton OH

All locations in Clark County

Ohio

Clermont

Cincinnati OH

All locations in Clermont County

Exhibit C-2 – page 42

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Ohio

Clinton

Cincinnati OH

All locations in Clinton County west and south of State Route 72 starting at a
point (83°42'59.896"W 39°33'11.378"N) where State Route 72 crosses the Clinton –
Greene county boundary; thence

southwardly along State Route 72 to a point (83°35'37.895"W 39°22'37.619"N)
where it crosses the Clinton – Highland county boundary; NOT including the town
of Sabina.

Ohio

Darke

Dayton OH

All locations in Darke County EXCLUDING those locations in Darke County located
in Jackson township, bounded on the north by Brock Cosmos Rd., bounded on the
east by Coletown-Lightsville Rd., and bounded on the south by Hillgrove
Woodington Rd.; AND EXCLUDING and area north of a line starting at a point
(84°44'55.318"W 40°21'8.451"N) where State Route 49 crosses the Darke – Mercer
County Boundary; thence south along State Route 49 to a point (84°44'23.949"W
40°20'16.063"N) at the intersection of State Route 49 and State Highway 705;
thence east along State Highway 705, through and not including the town of
Weston, to a point (84°36'32.375"W 40°20'14.921"N) at the intersection of State
Highway 705 and Ross Medford Rd; thence south on Ross Medford Rd to a point
(84°36'32.144"W 40°19'22.346"N) at the intersection of Ross Medford Rd and N
Star Fort Loramie Rd; thence east along N Star Fort Loramie Rd, through and not
including the towns of  North Star and Yorkshire, to a point (84°26'4.301"W
40°20'21.426"N) where N Star Fort Loramie Rd crosses the Darke – Shelby County
Boundary.

Ohio

Darke

Lima OH

All locations in Darke County north of a line starting at a point
(84°44'55.318"W 40°21'8.451"N) where State Route 49 crosses the Darke – Mercer
County Boundary; thence south along State Route 49 to a point (84°44'23.949"W
40°20'16.063"N) at the intersection of State Route 49 and State Highway 705;
thence east along State Highway 705, through and including the town of Weston,
to a point (84°36'32.375"W 40°20'14.921"N) at the intersection of State Highway
705 and Ross Medford Rd; thence south on Ross Medford Rd to a point
(84°36'32.144"W 40°19'22.346"N) at the intersection of Ross Medford Rd and N
Star Fort Loramie Rd; thence east along N Star Fort Loramie Rd, through and
including the towns of  North Star and Yorkshire, to a point (84°26'4.301"W
40°20'21.426"N) where N Star Fort Loramie Rd crosses the Darke – Shelby County
Boundary; including the towns of Osgood and Burkettsville.

Exhibit C-2 – page 43

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Ohio

Fayette

Portsmouth OH

Only those locations in Fayette County on and along County Highway 6 starting at
a point (83°28'19.619"W 39°22'39.757"N) where it crosses

the Fayette – Highland county boundary; thence northward to a point
(83°27'34.441"W 39°24'13.393"N) at the intersection of County Highway 6 and
Greenfield Sabina Rd.

Ohio

Gallia

Portsmouth OH

All locations in Gallia County

Ohio

Greene

Cincinnati OH

Only those locations in Greene County in the very southwest corner that are
south of Social Row Rd.

Ohio

Greene

Dayton OH

All locations in Greene County EXCLUDING a very small portion in the very
southwest corner that is south of Social Row Rd.

Ohio

Hamilton

Cincinnati OH

All locations in Hamilton County

Ohio

Hancock

Lima OH

All locations in Hancock County

Ohio

Hardin

Lima OH

All locations in Hardin County EXCLUDING an area east and south of a line
starting at a point (83°29'49.82"W 40°30'15.174"N) where State Route 31 crosses
the Hardin – Union county boundary; thence northwestwardly along State Route 31
through, and not including the town of Mt Victory, to a point (83°33'29.491"W
40°34'48.101"N) at the intersection of State Route 31 and County Road 190,
thence northeastwardly along County Road 190 to a point (83°25'11.693"W
40°35'37.223"N) where County Road 190 crosses the Hardin – Marion county
boundary.

Ohio

Henry

Lima OH

All locations in Henry County south of a line starting at a point
(84°13'39.037"W 41°15'11.586"N) where State Route 18 crosses the Henry –
Defiance County boundary; thence eastwardly along State Route 18, through and
including the town of Holgate, to a point (84°2'11.551"W 41°15'14.379"N) at the
intersection of State Route 18 and County Road G; thence south along State Route
18 through and including the town of Hamler; thence south and eastwardly out of
Hamler on State Route 18 to a point (83°52'55.48"W 41°13'33.438"N) where State
Route 18 crosses the Henry – Wood County boundary.

Ohio

Highland

Cincinnati OH

All locations in Highland County EXCLUDING all locations in the eastern
townships of Madison, Paint, Marshall, and Brushcreek.

Ohio

Highland

Portsmouth OH

All locations in eastern Highland County in the Madison, Paint, Marshall, and
Brushcreek townships; including all locations in the towns of Greenfield &
Sinking Springs.

Ohio

Jackson

Portsmouth OH

All locations in Jackson County

Ohio

Lawrence

Portsmouth OH

All locations in Lawrence County

Exhibit C-2 – page 44

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Ohio

Logan

Dayton OH

All locations in Logan County EXCLUDING those locations in Logan County in the
Stokes, Richland, Bloomfield, Washington, and McArthur townships in

the northwest corner of the County.

Ohio

Logan

Lima OH

Only those locations in Logan County in the Stokes, Richland, Bloomfield,
Washington, and McArthur townships in the northwest corner of Logan County.

Ohio

Meigs

Portsmouth OH

All locations in Meigs County EXCLUDING those locations in Meigs County on and
along State Highway 681 and State Route 692 starting at a point (82°9'23.099"W
39°11'50.854"N) where State Highway 681  crosses the Meigs – Athens county
boundary; thence southwardly along State Highway 681 to a point (82°8'11.43"W
39°10'35.004"N) at the intersection of State Highway 681 and State Route 692;
thence south along State Route 692 to and including the town of Pageville.

Ohio

Mercer

Lima OH

All locations in Mercer County

Ohio

Miami

Dayton OH

All locations in Miami County

Ohio

Montgomery

Dayton OH

All locations in Montgomery County

Ohio

Pike

Portsmouth OH

All locations in Pike County

Ohio

Preble

Cincinnati OH

All locations in Preble County located in Israel Township located in the
southwest corner of Preble County, south of Paint Creek Four Mile Rd and west of
Reeve Rd., including Hueston Woods State Park.

Ohio

Preble

Dayton OH

All locations in Preble County EXCLUDING locations in Israel Township located in
the southwest corner of Preble County, south of Paint Creek Four Mile Rd and
west of Reeve Rd.; not Including Hueston Woods State Park.

Ohio

Putnam

Lima OH

All locations in Putnam County

Ohio

Ross

Portsmouth OH

All locations in Ross County

Ohio

Sandusky

Lima OH

Only locations in Sandusky County that are in the Green Springs city limits.

Ohio

Scioto

Portsmouth OH

All locations in Scioto County

Ohio

Seneca

Lima OH

All locations in Seneca County, EXCLUDING all locations in a small portion in
the northeast corner around the town of Flat Rock bounded on the west by
Township Road 82 and bounded on the south by Township Rd 178; AND EXCLUDING all
locations in the Venice Township in the southeast corner bounded on the north by
E Township Rd 104 and bounded on the west by County Highway 23.

Ohio

Shelby

Dayton OH

All locations in Shelby County

Ohio

Van Wert

Lima OH

All locations in Van Wert County

Ohio

Vinton

Portsmouth OH

All locations in Vinton County in the southern portion of the county in the
following townships: Harrison, Richland, Clinton, Vinton, and Wilkesville; and
including the towns of Hamden and Wilkesville.

Exhibit C-2 – page 45

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Ohio

Warren

Cincinnati OH

All locations in Warren County EXCLUDING a small area on the northern County
boundary bordered by

State Route 48 on the west, E Lytle Five Points Rd on the south, and Kenrick Rd
on the east.

Ohio

Warren

Dayton OH

All locations in Warren County on the northern County boundary bordered by State
Route 48 on the west, E Lytle Five Points Rd on the south, and Kenrick Rd on the
east.

Ohio

Wood

Lima OH

All locations in Wood County south of a line starting at a point (83°52'57.78"W
41°17'3.093"N) where State Route 281 (Defiance Pike) crosses the Wood – Henry
County boundary; thence east along State Route 281 to a point (83°30'31.289"W
41°16'57.215"N) at the intersection of State Route 281 and State Route 199
(McCutcheonville Rd); thence southward along State Route 199 to a point
(83°29'27.587"W 41°14'37.734"N) at the intersection of State Route 199 and
County Highway 3 (Cygnet Rd), in the town of West Millgrove, West Millgrove
included; thence north and eastwardly along County Highway 3 to a point
(83°25'11.467"W 41°15'14.495"N) where County Highway 3 crosses the Wood –
Sandusky County boundary.

Exhibit C-2 – page 46

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Ohio

Wyandot

Lima OH

All locations in Wyandot County EXCLUDING an area north and east of a line
starting at a point (83°6'44.012"W 40°49'8.71"N) where County Highway 55 crosses
the Wyandot – Crawford county boundary; thence west along County Highway 55
(Center St) to a point (83°7'50.571"W 40°49'8.483"N) at the intersection of
County Highway 55 and State Highway 231 (Main St) in the town of Nevada, Nevada
not included; thence north along State Highway 231 to a point (83°7'53.212"W
40°49'34.623"N) at the intersection of State Highway 231 and State Highway 182
(Grove St); thence west along State Highway 182 to a point (83°10'11.099"W
40°49'33.933"N) at the intersection of State Highway 182 and County Road 134;
thence north along County Road 134 to a point (83°10'12.039"W 40°56'59.054"N) at
the intersection of County Road 134 (Sycamore Ave), State Highway 103, and State
Highway 231 in the town of Sycamore, Sycamore not included; thence continuing
north along State Highway 231 (Sycamore Ave) to a point (83°10'12.513"W
40°57'51.027"N) at the intersection of State Highway 231 and County Highway 16;
thence west along County Highway 16 to a point (83°10'41.114"W 40°57'50.853"N)
at the intersection of County Highway 16 and Township Highway 12; thence north
along Township Highway 12 to a point (83°11'48.525"W 40°58'54.924"N) at the
intersection

of Township Highway 12 and County Highway 37; thence northwardly along County
Highway 37 to a point (83°11'29.497"W 40°59'10.086"N) at the intersection of
County Highway 37 and County Highway 9; thence northwestwardly along County
Highway 9 to a point (83°12'18.114"W 40°59'34.734"N) where it meets the Wyandot
– Seneca County boundary.

West Virginia

Mingo

Louisa KY

All locations in Mingo County north and west of a line starting at a point
(82°18'21.769"W 37°56'38.074"N) on the Wayne – Lincoln county boundary; thence
southwardly along the path of the former location of the Norfolk and Western
Railroad, as shown on the USGS Wayne, WV 1909 quad map, following County Hwy
3/05; thence westwardly along the path of the N & W RR, following State Highway
65; thence southwardly along the path of the N & W RR, following US Highway 62,
to a point (82°19'32.493"W 37°46'9.999"N) that is two (2) miles north of a point
(82°19'51.686"W 37°44'25.188"N) at the intersection of Nolan St and County Hwy
52/19 in the town of Nolan; thence due west to a point (82°19'47.355"W
37°46'9.827"N) on the Mingo – Martin county boundary

West Virginia

Wayne

Louisa KY

All locations in Wayne County south and west of a line starting at a point
(82°36'10.838"W 38°11'25.291"N) on the Wayne – Lawrence county boundary; thence
due east on a straight line that is five (5) miles south of a point
(82°26'32.469"W 38°13'17.293"N) at the intersection of Hall St and Hendricks St
in the town of Wayne to a point (82°28'21.3"W 38°11'31.547"N) where said line
intersects the former location of the Norfolk and Western Railroad, as shown on
the USGS Wayne, WV 1909 quad map; thence southwardly along the path of the
Norfolk and Western railroad, following near State Highway 152, to County
Highway 35, to County Highway 41 to a point (82°18'21.769"W 37°56'38.074"N) on
the Wayne – Lincoln county boundary

 

 

Anderson/Fort Wayne/Lafayette/South Bend/Terre Haute Subterritory:

 

State

County

Sales Center

Description

Illinois

Clark

Terre Haute IN

All locations in Clark County

Exhibit C-2 – page 47

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Illinois

Edgar

Terre Haute IN

All locations in Edgar County south of a line starting at a point
(87°56'23.397"W 39°47'32.573"N) where US Highway 36 crosses the Edgar – Douglas
County

boundary; thence east along US Highway 36 to a point (87°31'59.532"W
39°47'46.58"N) where US 36 crosses the Edgar – Vermillion County boundary;
EXCLUDING all locations on State Highway 16 from the Edgar – Coles County
boundary to and including the town of Kansas.

Indiana

Adams

Fort Wayne IN

All locations in Adams County

Indiana

Allen

Fort Wayne IN

All locations in Allen County

Indiana

Benton

Lafayette IN

All locations in Benton County

Indiana

Blackford

Anderson IN

All locations in Blackford County located west and south of a line starting at a
point (85°17'51.38"W 40°34'2.016"N) at the intersection of W County Road 1200 S
and N County Road 400 on the Blackford – Wells County boundary; thence south on
N County Road 400 to a point (85°17'47.52"W 40°29'10.942"N) at the intersection
of N County Road 400 and E County Road 250; thence east on E County Road 250
(State Highway 22) to a point (85°12'2.41"W 40°29'12.703"N) at the intersection
of E County Road 250 and N County Road 25 E on the Blackford – Jay Country
boundary; EXCLUDING the town of Montpelier.

Indiana

Blackford

Fort Wayne IN

All locations in Blackford County located east and north of a line starting at a
point (85°17'51.38"W 40°34'2.016"N) at the intersection of W County Road 1200 S
and N County Road 400 on the Blackford – Wells County boundary; thence south on
N County Road 400 to a point (85°17'47.52"W 40°29'10.942"N) at the intersection
of N County Road 400 and E County Road 250; thence east on E County Road 250
(State Highway 22) to a point (85°12'2.41"W 40°29'12.703"N) at the intersection
of E County Road 250 and N County Road 25 E on the Blackford – Jay Country
boundary. Including the town of Montpelier.

Exhibit C-2 – page 48

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Carroll

Lafayette IN

All locations in Carroll County south and west of a line starting at a point
(86°41'41.83"W 40°29'35.639"N) on the Carroll – Tippecanoe County boundary;
thence due east through a point (86°38'19.136"W 40°29'35.083"N) that is one
quarter (1/4) mile north of a point (86°38'19.044"W 40°29'21.901"N) at the
intersection of County Road 400 S and US Highway 421 next to the town of Ockley,
Ockley included; thence continuing due east to a point (86°28'5.938"W
40°29'32.706"N) on S County Road 300 E, and the western boundary of the
Burlington township; thence southwardly along the western edge of the Burlington
township and S County Road 300 E to a point (86°28'6.511"W 40°25'51.514"N) at
the intersection of S County Road

300 E and E County Road 1000 N on the Carroll – Clinton County boundary;   AND
all locations west of a line starting at a point (86°39'31.607"W 40°44'11.721"N)
at the intersection of N County Road 700 W and W County Road 1300 N on the
Carroll – White County boundary; thence southwardly along N County Road 700 W
and the western boundary of the Adams township to a point (86°39'32.525"W
40°38'56.476"N) where the Adams township meets the Tippecanoe township; thence
eastwardly to a point (86°39'19.399"W 40°38'56.708"N) where the northeast corner
of the Tippecanoe township meets the Wabash River; thence southwardly along the
Wabash River and the eastern edge of the Tippecanoe township to a point
(86°41'51.129"W 40°33'42.828"N) on the Carroll – Tippecanoe  County
boundary.  All locations in the Jefferson and Tippecanoe townships in Carroll
County are included.

Indiana

Clay

Terre Haute IN

All locations in Clay County

Indiana

Clinton

Lafayette IN

All location in Clinton County in the southwest corner of the County south and
west of US Highway 52, including all locations in the town of Colfax; AND all
locations in Clinton County in the northwest corner of the county north and west
of a line starting at a point (86°41'42.588"W 40°18'57.305"N) at the
intersection of W County Road 200 N and S County Line Road E on the Clinton –
Tippecanoe County boundary; thence east on W County Road 200 N to a point
(86°34'49.841"W 40°18'55.205"N) at the intersection of W County Road 200 N and N
County Road 400 W; thence north on N County Road 400 W to a point
(86°34'49.387"W 40°20'39.627"N) at the intersection of N County Road 400 W and
State Road 38; thence east on State Road 38 to a point (86°33'44.754"W
40°20'38.762"N) at the intersection of State Road 38 and N County Road 300 W;
thence north on N County Road 300 W to a point (86°33'43.28"W 40°23'16.175"N) at
the intersection to N County Road 300 W and W County Road 700 N; thence east on
W County Road 700 N to a point (86°32'40.461"W 40°23'16.175"N) at the
intersection of W County Road 700 N and N County Road 200 W; thence north on N
County Road 200 W to a point (86°32'38.873"W 40°25'52.968"N) at the intersection
of  N County Road 200 W and W County Road 800 S on the Clinton – Carroll County
boundary.

Indiana

DeKalb

Fort Wayne IN

All locations in DeKalb County

Indiana

Delaware

Anderson IN

All locations in Delaware County

Exhibit C-2 – page 49

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Elkhart

South Bend IN

All locations in Elkhart County

Indiana

Fountain

Lafayette IN

All locations in Fountain County north of W County Road 650 N.

Indiana

Fountain

Terre Haute IN

All locations in Fountain County south of W County Road 650 N.

Indiana

Grant

Anderson IN

All locations in Grant County, EXCLUDING locations in Sims and Green townships,
AND EXCLUDING all locations in Liberty township within three (3) miles east of
the Green – Liberty township line, AND EXCLUDING all locations in the town of
Herbst; bounded by a line starting at a point (85°51'49.105"W 40°33'55.922"N) at
the intersection of W County Road 100 N and N County Road 1000 W on the Grant –
Howard County boundary; thence eastwardly along W County Road 100 N and the
northern boundary of Sims township to a point (85°47'16.137"W 40°33'58.995"N) at
the northeastern corner of Sims township; thence southwardly along the eastern
boundary of Sims township and S County Road 600 W to a point (85°47'14.829"W
40°31'22.791"N) at the intersection of S County Road 600 W and W County Road 200
S; thence eastwardly along W County Road 200 S to a point (85°46'4.117"W
40°31'24.235"N) at the intersection of W County Road 200 S and S County Road 500
W; thence southwardly along S County Road 500 W, passing east of the town of
Herbst, Herbst not included, to a point (85°46'2.925"W 40°30'31.728"N) at the
intersection of S County Road 500 W and W County Road 300 S; thence westwardly
along W County Road 300 S to a point (85°47'14.22"W 40°30'30.532"N) at the
intersection of W County Road 300 S and S County Road 600 W; thence southwardly
along S County Road 600 W to a point (85°47'13.356"W 40°28'46.248"N) at the
intersection of S County Road 600 W and W County Road 500 S and the northeast
corner of the Green township; thence eastwardly along W County Road 500 S and
the northern boundary of the Liberty township three (3) miles to a point
(85°43'46.349"W 40°28'48.428"N) at the intersection of W County Road 500 S and S
County Road 300 W; thence southwardly along S County Road 300 W to a point
(85°43'40.675"W 40°22'43.642"N) at the intersection of S County Road 300 W and W
County Road 1200 S on the Grant – Madison County boundary.

Exhibit C-2 – page 50

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Greene

Terre Haute IN

All locations in Greene County west of a line starting at a point (87°3'31.045"W
38°54'10.968"N) where State Highway 57 crosses the Greene – Daviess

County boundary; thence north along State Highway 57, through but NOT including
the town of Newberry, to a point (87°0'42.821"W 39°4'45.597"N) at the
intersection of State Highway 57 and State Highway 67; thence due north to a
point (87°0'42.946"W 39°10'5.126"N) on the Greene – Owen County boundary.

Indiana

Hancock

Anderson IN

All locations in Hancock County north and east of State Road 109, including the
towns of Wilkinson and Shirley.

Indiana

Henry

Anderson IN

All locations in Henry County

Indiana

Huntington

Fort Wayne IN

All locations in Huntington County

Indiana

Jay

Anderson IN

All locations in Jay County south and west of a line starting at a point
(85°12'2.41"W 40°29'12.703"N) at the intersection of (State Highway 22) E County
Road 250 and N County Road 25 E on the Jay – Blackford Country boundary; thence
east along State Highway 22 (W County Road 350 N) to a point (85°9'2.839"W
40°29'9.905"N) at the intersection of State Highway 22 and State Highway 1;
thence south on State Highway 1 to a point (85°9'1.384"W 40°22'46.82"N) at the
intersection of State Highway 1 and W County Road 400 S; thence east on W County
Road 400 S to a point (84°58'40.368"W 40°22'54.301"N) at the intersection of W
County Road 400 S and US Highway 27; thence south on US Highway 27 to a point
(84°58'35.882"W 40°18'32.604"N) at the intersection of  US Highway 27 and E
County Road 1000 N on the Jay – Randolph County boundary, including all
locations in the towns of Dunkirk and Redkey.

Exhibit C-2 – page 51

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Jay

Fort Wayne IN

All locations in Jay County north and east of a line starting at a point
(85°12'2.41"W 40°29'12.703"N) at the intersection of (State Highway 22) E County
Road 250 and N County Road 25 E on the Jay – Blackford Country boundary; thence
east along State Highway 22 (W County Road 350 N) to a point (85°9'2.839"W
40°29'9.905"N) at the intersection of State Highway 22 and State Highway 1;
thence south on State Highway 1 to a point (85°9'1.384"W 40°22'46.82"N) at the
intersection of State Highway 1 and W County Road 400 S; thence east on W County
Road 400 S to a point (84°58'40.368"W 40°22'54.301"N) at the intersection of W
County Road 400 S and US Highway 27; thence south on US Highway 27 to a point
(84°58'35.882"W 40°18'32.604"N) at the intersection of  US Highway 27 and E
County Road 1000 N on the Jay – Randolph County boundary, including all
locations in the towns of Portland,

Bryant, and Pennville.

Exhibit C-2 – page 52

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Kosciusko

Fort Wayne IN

All locations in Kosciusko County south and east of a line starting at a point
(86°3'19.66"W 41°14'44.365"N) where State Highway 10 crosses the Kosciusko –
Marshall County boundary; thence east to a point (86°3'2.207"W 41°14'44.252"N)
at the intersection of State Highway 10 and State Road 19; thence south on State
Road 19 to a point (86°2'47.69"W 41°14'31.322"N) at the intersection of State
Road 19 and W County Road 75 N; thence east on W County Road 75 N to a point
(86°1'36.213"W 41°14'32.762"N) at the intersection of W County Road 75 N and N
County Road 950 W; thence north on N County Road 950 W to a point (86°1'36.662"W
41°14'58.783"N) at the intersection of N County Road 950 W and W County Road 125
N; thence east on W County Road 125 N to a point (85°59'52.99"W 41°15'0.641"N)
at the intersection of W County Road 125 N and N County Road 800 W; thence south
on N County Road 800 W to a point (85°59'52.279"W 41°14'47.406"N) where the road
turns east and becomes W County Road 100 N; thence east on W County Road 100 N
to a point (85°58'6.359"W 41°14'51.799"N) at the intersection of W County Road
100 N and N County Road 650 W; thence north on N County Road 650 W, passing to
the east of the town of Atwood, Atwood NOT included, to a point (85°58'11.603"W
41°17'23.984"N) at the intersection of N County Road 650 W and W County Road 400
N; thence east on W County Road 400 N to a point (85°51'26.952"W 41°17'30.738"N)
at the intersection of W County Road 400 N and N State Road 15; thence north on
N State Road 15 to a point (85°51'20.659"W 41°17'45.698"N) at the intersection
of N State Road 15 and W Levi Lee Road; thence east on W Levi Lee Road to a
point (85°49'27.592"W 41°18'10.457"N) at the intersection of W Levi Lee Road and
N County Road 100 E; thence south on N County Road 100 E to a point
(85°49'27.306"W 41°17'57.973"N) at the intersection of N County Road 100 E and E
County Road 450 N; thence east on E County Road 450 N to a point (85°47'9.119"W
41°18'0.416"N) at the intersection of E County Road 450 N and N County Road 300
E; thence north on N County Road 300 E to a point (85°47'10.169"W 41°19'1.953"N)
at the intersection of N County Road 300 E and Race St; thence east on Race
Street to a point (85°47'8.868"W 41°19'2.116"N) at the intersection

of Race St, N Pound Road and N 3rd St; thence north on N 3rd Street to a point
(85°47'7.64"W 41°19'12.213"N) at the intersection of N 3rd Street and E
Armstrong Road; thence east on E Armstrong Road to a point (85°46'58.46"W
41°19'11.616"N) at the intersection of E Armstrong Road and Ems T26 Lane; thence
north on Ems T26 Lane to a point (85°46'49.598"W 41°19'42.223"N) in Tippecanoe
Lake; thence east on the southern shoreline of Tippecanoe Lake through a channel
into James Lake to a point (85°43'47.687"W 41°19'21.79"N) that is due south of a
point (85°43'47.944"W 41°19'47.762"N) at the intersection of E County Road 650 N
and N County Road 600 E; thence north on N County Road 600 E to a point
(85°43'50.425"W 41°21'0.549"N) at the intersection of N County Road 600 E and E
County Road 800 N; thence east on E County Road 800 N to a point (85°42'4.411"W
41°21'2.219"N) at the intersection of E County Road 800 N and N State Road 13;
thence north on N State Road 13 to a point (85°42'6.51"W 41°23'12.315"N) where
it turns to the west; thence due north across Lake Wawasee to a point
(85°42'5.737"W 41°25'22.63"N) at the intersection of E County Road 1300 N and N
County Road 750 E; thence north on N County Road 750 E to a point (85°42'5.982"W
41°26'11.642"N) at the intersection of N County Road 750 E and County Line Road
on the Kosciusko – Elkhart County boundary.

Exhibit C-2 – page 53

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Exhibit C-2 – page 54

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Kosciusko

South Bend IN

All locations in Kosciusko County south and east of a line starting at a point
(86°3'19.66"W 41°14'44.365"N) where State Highway 10 crosses the Kosciusko –
Marshall County boundary; thence east to a point (86°3'2.207"W 41°14'44.252"N)
at the intersection of State Highway 10 and State Road 19; thence south on State
Road 19 to a point (86°2'47.69"W 41°14'31.322"N) at the intersection of State
Road 19 and W County Road 75 N; thence east on W County Road 75 N to a point
(86°1'36.213"W 41°14'32.762"N) at the intersection of W County Road 75 N and N
County Road 950 W; thence north on N County Road 950 W to a point (86°1'36.662"W
41°14'58.783"N) at the intersection of N County Road 950 W and W County Road 125
N; thence east on W County Road 125 N to a point (85°59'52.99"W 41°15'0.641"N)
at the intersection of W County Road 125 N and N County Road 800 W; thence south
on N County Road 800 W to a point (85°59'52.279"W 41°14'47.406"N) where the road

turns east and becomes W County Road 100 N; thence east on W County Road 100 N
to a point (85°58'6.359"W 41°14'51.799"N) at the intersection of W County Road
100 N and N County Road 650 W; thence north on N County Road 650 W, passing to
the east of the town of Atwood, Atwood included, to a point (85°58'11.603"W
41°17'23.984"N) at the intersection of N County Road 650 W and W County Road 400
N; thence east on W County Road 400 N to a point (85°51'26.952"W 41°17'30.738"N)
at the intersection of W County Road 400 N and N State Road 15; thence north on
N State Road 15 to a point (85°51'20.659"W 41°17'45.698"N) at the intersection
of N State Road 15 and W Levi Lee Road; thence east on W Levi Lee Road to a
point (85°49'27.592"W 41°18'10.457"N) at the intersection of W Levi Lee Road and
N County Road 100 E; thence south on N County Road 100 E to a point
(85°49'27.306"W 41°17'57.973"N) at the intersection of N County Road 100 E and E
County Road 450 N; thence east on E County Road 450 N to a point (85°47'9.119"W
41°18'0.416"N) at the intersection of E County Road 450 N and N County Road 300
E; thence north on N County Road 300 E to a point (85°47'10.169"W 41°19'1.953"N)
at the intersection of N County Road 300 E and Race St; thence east on Race
Street to a point (85°47'8.868"W 41°19'2.116"N) at the intersection of Race St,
N Pound Road and N 3rd St; thence north on N 3rd Street to a point (85°47'7.64"W
41°19'12.213"N) at the intersection of N 3rd Street and E Armstrong Road; thence
east on E Armstrong Road to a point (85°46'58.46"W 41°19'11.616"N) at the
intersection of E Armstrong Road and Ems T26 Lane; thence north on Ems T26 Lane
to a point (85°46'49.598"W 41°19'42.223"N ) in Tippecanoe Lake; thence east on
the southern shoreline of Tippecanoe Lake through a channel into James Lake to a
point (85°43'47.687"W 41°19'21.79"N) that is due south of a point
(85°43'47.944"W 41°19'47.762"N) at the intersection of E County Road 650 N and N
County Road 600 E; thence north on N County Road 600 E to a point
(85°43'50.425"W 41°21'0.549"N) at the intersection of N County Road 600 E and E
County Road 800 N; thence east on E County Road 800 N to a point (85°42'4.411"W
41°21'2.219"N) at the intersection of E County Road 800 N and N State Road 13;
thence north on N State Road 13 to a point (85°42'6.51"W 41°23'12.315"N) where
it turns to the west; thence

due north across Lake Wawasee to a point (85°42'5.737"W 41°25'22.63"N) at the
intersection of E County Road 1300 N and N County Road 750 E; thence north on N
County Road 750 E to a point (85°42'5.982"W 41°26'11.642"N) at the intersection
of N County Road 750 E and County Line Road on the Kosciusko – Elkhart County
boundary.

Indiana

LaGrange

Fort Wayne IN

All locations in LaGrange County

Indiana

LaPorte

South Bend IN

All locations in LaPorte County east of a line that originates where North 300
East intersects (86°38'28.849"W  41°45'34.972"N) the LaPorte – Berrien County
boundary; thence southerly along North 300 East to its intersection
(86°38'29.429"W  41°41'40.146"N) with East 600 North; thence easterly on East
600 North to its intersection (86°34'59.834"W  41°41'39.44"N) with North 600
East; thence southerly along North 600 East to its intersection
(86°34'55.757"W  41°25'58.187"N) with the LaPorte – Stark County boundary.

Exhibit C-2 – page 55

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Madison

Anderson IN

All locations in Madison County located in the Stony Creek, Anderson, Union,
Green, Fall Creek, and Adams townships, AND that part of LaFayette and Richland
townships south of a due east – west line drawn across said townships beginning
at a point two (2) miles north of the southwest corner of LaFayette township;
AND all locations in Madison County south of a line starting at a point
(85°51'47.837"W 40°6'13.864"N) at the intersection of W County Road 10 N and
Atlantic Road E, and the southwest corner of the Jackson township on the
Hamilton – Madison County boundary; thence eastwardly along W County Road 10 N
and the southern boundary of the Jackson township to a point (85°48'4.561"W
40°6'15.714"N) at the intersection of W County Road 10 N and N County Road 675
W; thence continuing eastwardly along the southern boundary of the Jackson
township to a point (85°44'56.147"W 40°6'18.046"N) at the southeastern corner of
Jackson township on Layton Road; thence northwardly along Layton Road and the
eastern boundary of the Jackson township to a point (85°44'55.698"W
40°7'4.552"N) at the intersection of Layton Road and W 8th St; thence continuing
north along the eastern boundary of the Jackson township to a point
(85°44'55.486"W 40°7'38.051"N) where it meets N County Road 400 W; thence
continuing north along N County Road 400 W and the eastern boundary of the
Jackson township to a point (85°44'55.194"W 40°8'6.161"N)

at the intersection of N County Road 400 W and W County Road 200 N where the
Jackson township meets the southern boundary of the Lafayette township; thence
westwardly along W County Road 200 N and the southern boundary of the Layfayette
township to a point (85°47'10.698"W 40°8'5.414"N) at the intersection of W
County Road 200 N and N County Road 600 W, which is the southwest corner of
Layfayette township; thence north along N County Road 600 W to a point
(85°47'9.588"W 40°9'49.834"N) where a due east-west line, that is drawn two (2)
miles north of a point (85°47'10.698"W 40°8'5.414"N) at southwest corner of
Layfayette township, crosses said road; thence due east across the Layfeyette
and Richland townships to a point (85°34'33.033"W 40°9'41.162"N) on S County
Road 1000 W and the Madison – Delaware County boundary.

Indiana

Miami

Anderson IN

All locations in Miami County located in the southeast corner including Jackson
township and that part of Harrison township south of a due east - west line
across said township from a point two (2) miles south of the southwest corner of
Wabash County; AND all locations in Miami County south and east of a line
starting at a point (86°0'47.958"W 40°33'50.888"N) at the intersection of E
County Road 1400 S and S County Road 300 E, also the southeast corner of the
Clay township; thence northwardly along S County Road 300 E and the eastern
boundary of Clay township to a point (86°0'49.815"W 40°37'21.59"N) on S County
Road 300 E and the eastern boundary of Clay township; thence due east on a line,
that is two (2) miles south of a point (85°56'22.248"W 40°39'3.438"N) at the
intersection of E County Road 800 S and S County Road 700 E, and also the
southwest corner of Wabash County, to a point (85°56'20.803"W 40°37'19.209"N) on
the eastern boundary of Harrison township and S County Road 700 E; thence
northwardly along the eastern boundary of Harrison township and S County Road
700 E to a point (85°56'22.248"W 40°39'3.438"N) at the intersection of E County
Road 800 S and S County Road 700 E, and also the northeast corner of Harrison
township.

Exhibit C-2 – page 56

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Montgomery

Lafayette IN

All locations in Montgomery County north and west of a line starting at a point
(86°47'56.747"W 39°51'54.758"N) at the intersection of County Road 1400 N and
Country Road 550 E on the Montgomery – Putnam County boundary; thence north on
County

Road 550 E (Ladoga Road), through and NOT including the town of Ladoga, to a
point (86°48'31.55"W 39°58'0.709"N) at the intersection of  County Road 550 E
and County Road 500 S; thence east on County Road 500 S, through and NOT
including the town of New Ross, to a point (86°41'42.236"W 39°57'57.799"N) where
County Road 500 S crosses the Montgomery – Boone County boundary.  AND All
locations East of a line starting at a point (86°59'32.977"W 39°51'59.611"N) at
the intersection of County Road 1375 N and County Road 475 W on the Montgomery –
Putnam County boundary; thence north on County Road 475 W to a point
(86°59'48.975"W 39°55'28.683"N) at the intersection of County Road 475 W and W
State Road 234; thence east on W State Road 234 to a point (86°59'31.873"W
39°55'28.808"N) at the intersection of W State Road 234 and State Road 475 W;
thence north on State Road 475 W to a point (86°59'31.547"W 39°56'21.014"N) at
the intersection of State Road 475 W and W County Road 700 S; thence east on W
County Road 700 S to a point (86°59'14.445"W 39°56'20.789"N) at the intersection
of W County Road 700 S and S County Road 450 W; thence north on S County Road
450 W to a point (86°59'14.934"W 39°57'9.113"N) at the intersection of S County
Road 450 W and W County Road 600 S; thence west on W County Road 600 S to a
point (86°59'49.301"W 39°57'9.238"N) at the intersection of W County Road 600 S
and S County Road 500 W (Davis Bridge Road); thence north and west along S
County Road 500 W to a point (87°0'56.568"W 39°58'7.164"N) where it turns into S
County Road 600 W; thence north on S County Road 600 W to a point (87°0'57.974"W
40°1'29.824"N) at the intersection of S County Road 600 W and State Highway 32;
thence east on State Highway 32 to a point (86°58'32.172"W 40°1'30.119"N) at the
intersection of State Highway 32 and S County Road 400 W; thence north on S
County Road 400 W to a point (86°58'46.033"W 40°6'3.293"N) at the intersection
of S County Road 400 W and Old State Highway 55; thence northeast on Old State
Highway 55, through and including the town of Wingate, to a point (87°5'31.268"W
40°11'5.94"N) where State Highway 55 crosses the Montgomery – Fountain County
boundary.

Exhibit C-2 – page 57

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Montgomery

Terre Haute IN

All locations in Montgomery County west of a line starting at a point
(86°59'32.977"W 39°51'59.611"N)

at the intersection of County Road 1375 N and County Road 475 W on the
Montgomery – Putnam County boundary; thence north on County Road 475 W to a
point (86°59'48.975"W 39°55'28.683"N) at the intersection of County Road 475 W
and W State Road 234; thence east on W State Road 234 to a point (86°59'31.873"W
39°55'28.808"N) at the intersection of W State Road 234 and State Road 475 W;
thence north on State Road 475 W to a point (86°59'31.547"W 39°56'21.014"N) at
the intersection of State Road 475 W and W County Road 700 S; thence east on W
County Road 700 S to a point (86°59'14.445"W 39°56'20.789"N) at the intersection
of W County Road 700 S and S County Road 450 W; thence north on S County Road
450 W to a point (86°59'14.934"W 39°57'9.113"N) at the intersection of S County
Road 450 W and W County Road 600 S; thence west on W County Road 600 S to a
point (86°59'49.301"W 39°57'9.238"N) at the intersection of W County Road 600 S
and S County Road 500 W (Davis Bridge Road); thence north and west along S
County Road 500 W to a point (87°0'56.568"W 39°58'7.164"N) where it turns into S
County Road 600 W; thence north on S County Road 600 W to a point (87°0'57.974"W
40°1'29.824"N) at the intersection of S County Road 600 W and State Highway 32;
thence east on State Highway 32 to a point (86°58'32.172"W 40°1'30.119"N) at the
intersection of State Highway 32 and S County Road 400 W; thence north on S
County Road 400 W to a point (86°58'46.033"W 40°6'3.293"N) at the intersection
of S County Road 400 W and Old State Highway 55; thence northeast on Old State
Highway 55, through and NOT including the town of Wingate, to a point
(87°5'31.268"W 40°11'5.94"N) where State Highway 55 crosses the Montgomery –
Fountain County boundary.

Indiana

Noble

Fort Wayne IN

All locations in Noble County

Indiana

Parke

Terre Haute IN

All locations in Parke County

Exhibit C-2 – page 58

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Putnam

Terre Haute IN

All locations in Putnam County in the southwest corner of the county, south and
west of a line starting at a point (87°0'49.67"W 39°32'53.796"N) where US
Highway 40 crosses the Putnam – Clay County boundary; thence east on US Highway
40 to a point (86°57'49.135"W 39°33'1.324"N) at the intersection of US Highway
40 and S County Road 625 W; thence south on S County Road 625 W to a point
(86°57'1.133"W 39°31'25.7"N) at the intersection of S County Road 625 W and S
County

Road 550 W; thence south on S County Road 550 to a point (86°57'13.499"W
39°30'34.862"N) at the intersection of S County Road 550 and W County Road 1025
S; thence due south to a point (86°57'13.337"W 39°28'24.14"N) on the Putnam –
Clay County boundary; AND all locations in Putnam County in the northwest corner
of the county, north and west of a line starting at a point (87°0'35.513"W
39°50'41.517"N) where State Highway 236 crosses the Putnam – Parke county
boundary; thence east on State Highway 236 to a point (86°57'19.692"W
39°50'36.309"N) at the intersection of State Highway 236 and N County Road 600
W; thence north on N County Road 600 W to a point (86°57'17.923"W
39°51'58.264"N) at the intersection of N County Road 600 W and W County Road
1400 N on the Putnam – Montgomery county boundary, including all locations in
the town of Russellville.

Indiana

Randolph

Anderson IN

All locations in Randolph County

Indiana

St. Joseph

South Bend IN

All locations in St. Joseph County

Indiana

Steuben

Fort Wayne IN

All locations in Steuben County

Indiana

Sullivan

Terre Haute IN

All locations in Sullivan County

Indiana

Tippecanoe

Lafayette IN

All locations in Tippecanoe County

Indiana

Vermillion

Terre Haute IN

All locations in Vermillion County

Indiana

Vigo

Terre Haute IN

All locations in Vigo County

Indiana

Wabash

Fort Wayne IN

All locations in Wabash County EXCLUDING the area west and north of a line
starting a point (85°54'26.196"W 41°2'34.592"N) on the Wabash – Kosciusko County
boundary that is two (2) miles east of a point (85°56'44.162"W 41°2'34.172"N) at
the northwest corner of Wabash county and the intersection of W County Road 1300
S and S County Road 600 W; thence due south to a point (85°54'38.328"W
40°50'16.348"N) where it meets a due east – west line that is two (2) miles
south of a point (85°56'35.199"W 40°52'1.812"N) at the intersection of E County
Road 700 N and N County Road 700 E, that is also the intersection of the Noble –
Paw Paw townships; thence due east two (2) miles to a point (85°52'20.887"W
40°50'15.005"N); thence due south to a point (85°52'26.981"W 40°44'16.511"N) on
W County Road 600 S and the Noble – Waltz township boundary; thence westwardly
along W County Road 600 S to a point (85°56'27.894"W  40°44'14.093"N) on the
Miami – Wabash County boundary.

Indiana

Warren

Lafayette IN

All locations in Warren County

Indiana

Wayne

Anderson IN

All locations in Wayne County

Indiana

Wells

Fort Wayne IN

All locations in Wells County

Exhibit C-2 – page 59

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

White

Lafayette IN

All locations in White County

Indiana

Whitley

Fort Wayne IN

All  locations in Whitley County

Ohio

Darke

Anderson IN

Only those locations in Darke County located in Jackson township, bounded on the
north by Brock Cosmos Road, bounded on the east by Coletown-Lightsville Road,
and bounded on the south by Hillgrove Woodington Road.

Ohio

Defiance

Fort Wayne IN

All locations in Defiance County

Ohio

Paulding

Fort Wayne IN

All locations in Paulding County

Ohio

Williams

Fort Wayne IN

All locations in Williams County west of a line starting at a point
(84°28'41.096"W 41°25'37.75"N) at the intersection of County Line Road and
County Road 18 on the Williams – Defiance County boundary; thence north on
County Road 18 to a point (84°28'40.828"W 41°31'42.77"N) at the intersection of
County Road 18 and County Road H; thence west on County Road H to a point
(84°37'55.7"W 41°31'41.766"N) at the intersection of  County Road H and County
Road 10; thence north on County Road 10 to a point (84°37'52.484"W
41°42'3.072"N) where County Road 10 crosses the Williams – Hillsdale County
boundary.

 

 

Exhibit C-2 – page 60

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Indianapolis/Bloomington/Columbus/Mansfield Subterritory:

 

State

County

Sales Center

Description

Indiana

Boone

Indianapolis IN

All locations in Boone County

Indiana

Brown

Bloomington IN

All locations in Brown County, EXCLUDING an area in the northeast corner north
and east of a line starting at a point (86°6'15.654"W 39°20'37.639"N) that is
one (1) mile west of the intersection of Brown, Bartholomew, and Johnson
Counties; thence due south seven (7) miles to a point (86°6'20.111"W
39°14'34.202"N); thence due east to a point (86°4'56.338"W 39°14'33.55"N) on the
Brown – Bartholomew county boundary.

Exhibit C-2 – page 61

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Clinton

Indianapolis IN

All locations in Clinton County, EXCLUDING locations in three areas: those
locations in Clinton County located in the Forest Township located in the
northwest corner of Clinton County, bounded by a line starting at a point
(86°21'24.601"W 40°25'54.707"N) where  N County Road 800 E crosses the Clinton –
Howard County boundary; thence southwardly along N County Road 800 E and the
western boundary of Forest Township towards a point (86°21'22.776"W
40°20'14.502"N) at the southwestern corner of the Forest Township; thence
eastwardly along the southern boundary of Forest Township to a point
(86°14'34.458"W 40°20'14.97"N) on the Clinton – Tipton County boundary, AND
those locations in Clinton County in the southwest corner of the County south
and west of US Highway 52, including all locations in the town of Colfax, AND
those  locations in Clinton County in the northwest corner of the county north
and west of a line starting at a point (86°41'42.588"W 40°18'57.305"N) at the
intersection of W County Rd 200 N and S County Line Rd E on the Clinton –
Tippecanoe County boundary; thence east on W County Rd 200 N to a point
(86°34'49.841"W 40°18'55.205"N) at the intersection of W County Rd 200 N and N
County Rd 400 W; thence north on N County Rd 400 W to a point (86°34'49.387"W
40°20'39.627"N) at the intersection of N County Rd 400 W and State Rd 38; thence
east on State Rd 38 to a point (86°33'44.754"W 40°20'38.762"N) at the
intersection of State Rd 38 and N County Rd 300 W; thence north on N County Rd
300 W to a point (86°33'43.28"W 40°23'16.175"N) at the intersection to N County
Rd 300 W and W County Rd 700 N; thence east on W County Rd 700 N to a point
(86°32'40.461"W 40°23'16.175"N) at the intersection of W County Rd 700 N and N
County Rd 200 W;

thence north on N County Rd 200 W to a point (86°32'38.873"W 40°25'52.968"N) at
the intersection of  N County Rd 200 W and W County Rd 800 S on the Clinton –
Carroll County boundary.

Indiana

Crawford

Bloomington IN

All locations in Crawford County west of the eastern Hoosier National Forest
boundary.

Indiana

Daviess

Bloomington IN

All locations in Daviess County

Indiana

Decatur

Indianapolis IN

The north part of Decatur County comprised of Adams, Clinton, and Fugit
townships in their entirety, EXCLUDING locations in the town of Adams.

Indiana

Dubois

Bloomington IN

All locations in Dubois County

Indiana

Fayette

Indianapolis IN

All locations in Fayette County

Indiana

Greene

Bloomington IN

All locations in Greene County east of a line starting at a point (87°3'31.045"W
38°54'10.968"N) where State Highway 57 crosses the Greene – Daviess County
boundary; thence north along State Highway 57, through and including the town of
Newberry, to a point (87°0'42.821"W 39°4'45.597"N) at the intersection of State
Highway 57 and State Highway 67; thence due north to a point (87°0'42.946"W
39°10'5.126"N) on the Greene – Owen County boundary.

Exhibit C-2 – page 62

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Hamilton

Indianapolis IN

All locations in Hamilton County, EXCLUDING those locations in Hamilton County
located in White River and Jackson townships,  AND EXCLUDING all locations in
the Noblesville Township north of a line drawn due east – west across Hamilton
County from a point two (2) miles south of the intersection of Adams and
Washington townships, bounded by a line starting at a point (86°7'41.666"W
40°13'1.97"N) where US Highway 31 crosses the Tipton – Hamilton county boundary;
thence southwardly along US Highway 31 and the western boundary of Jackson
Township to a point (86°7'41.137"W 40°6'5.462"N) at the intersection of US
Highway 31 and E 216th St, and the southwest corner of Jackson Township; thence
eastwardly along E 216th St to a point (86°5'25.184"W 40°6'4.572"N) at the
intersection of E 216th St and Hinkle Rd, which is also the intersection of
Jackson, Washington, and Noblesville townships; thence southwardly along Hinkle
Rd, Moontown Rd, and the western boundary of Noblesville Township to a point
(86°5'25.183"W 40°4'20.133"N) where the western edge of Noblesville Township
meets a due east-west line that is two (2) miles south of a point (86°7'40.32"W
40°6'5.579"N) at the intersection of Adams and Washington townships; thence due
east to a point (85°57'27.855"W 40°4'16.122"N) on the eastern

boundary of Noblesville Township; thence northwardly along the eastern boundary
of the Noblesville Township to a point (85°57'31.263"W 40°6'8.905"N) on E 216th
St and the northeast corner of the Noblesville Township where it meets the White
River Township; thence eastwardly along E 216th St and the southern boundary of
the White River Township to a point (85°51'47.837"W 40°6'13.864"N) at the
intersection of E 216th St and Atlantic Rd E, and the southeast corner of the
White River Township on the Hamilton – Madison county boundary.

Indiana

Hancock

Indianapolis IN

All locations in Hancock County, EXCLUDING those locations north and east of
State Road 109, and excluding the towns of Wilkinson and Shirley.

Indiana

Hendricks

Indianapolis IN

All locations in Hendricks County

Indiana

Johnson

Indianapolis IN

All locations in Johnson County north of a due east – west line that is four (4)
miles North of a point (86°15'6.372"W 39°20'29.971"N) at the southwest corner of
Johnson County

Indiana

Lawrence

Bloomington IN

All locations in Lawrence County

Indiana

Marion

Indianapolis IN

All locations in Marion County

Indiana

Martin

Bloomington IN

All locations in Martin County

Indiana

Monroe

Bloomington IN

All locations in Monroe County

Indiana

Montgomery

Indianapolis IN

All locations in Montgomery County south and east of a line starting at a point
(86°47'56.747"W 39°51'54.758"N) at the intersection of County Rd 1400 N and
Country Rd 550 E on the Montgomery – Putnam County boundary; thence north on
County Rd 550 E (Ladoga Rd), through and including the town of Ladoga, to a
point (86°48'31.55"W 39°58'0.709"N) at the intersection of  County Rd 550 E and
County Rd 500 S; thence east on County Rd 500 S, through and including the town
of New Ross, to a point (86°41'42.236"W 39°57'57.799"N) where County Rd 500 S
crosses the Montgomery – Boone County boundary.  

Indiana

Morgan

Bloomington IN

All locations in Morgan County in the south half of the county comprised of the
following townships in their entirety: Ray, Baker, Jefferson, Washington, Green,
and Jackson.

Indiana

Morgan

Indianapolis IN

All locations in Morgan County in the north half of the county comprised of the
following townships in their entirety: Adams, Ashland, Greg, Monroe, Clay,
Brown, Madison, and Harrison.

Exhibit C-2 – page 63

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Orange

Bloomington IN

All locations in Orange County south and west of a line that originates at the
intersection (86°25'12.062"W  38°41'16.062"N) of N 200E and the Orange –
Lawrence County boundary; thence

southerly along N 200 E to the intersection (86°25'13.148"W  38°36'55.001"N) of
said road and East County Road 400 N; thence easterly along East County Road 400
N to the Orange – Washington County boundary (86°18'28.802"W  38°36'52.83"N).

Indiana

Owen

Bloomington IN

All locations in Owen County, EXCLUDING the area in the north half of the county
comprised of the following townships in their entirety: Jackson, Jennings,
Taylor, and Harrison.

Indiana

Owen

Indianapolis IN

All locations in Owen County in the north half of the county comprised of the
following townships in their entirety: Jackson, Jennings, Taylor, and Harrison.

Indiana

Perry

Bloomington IN

All locations in Perry County lying east of a line starting at a point
(86°40'46.143"W 38°15'46.936"N) approximately two (2) miles west of the of the
northwest corner of the Oil Township, on the Crawford – Perry county boundary,
thence due south approximately thirteen (13) miles to the southwest corner of
the Leopold Township (86°40'45.121"W 38°4'23.102"N), thence due east along said
township line three (3) miles to the Anderson-Union Township line
(86°37'24.786"W 38°4'24.793"N), thence to a point (86°37'26.128"W 38°0'3.197"N)
due south five (5) miles , thence to a point (86°35'14.209"W  38°0'2.794"N) due
east two (2) miles, thence due south to the Ohio River.

Indiana

Pike

Bloomington IN

All locations in Pike County west of a line that originates at the intersection
(87°24'26.167"W  38°26'10.704"N) of North County Road 700 W and the Pike –
Gibson County boundary; thence north along North County Road 700 W to the
intersection (87°24'26.381"W  38°28'21.872"N) of said road and W County Road 350
N/Cart Road; thence due north to a point (87°24'26.381"W  38°28'21.872"N) on the
Pike – Knox County boundary and all locations north of a line that originates at
the intersection (87°18'58.997"W  38°21'6.877"N) of West County Road 475 S and
the Pike-Gibson County boundary; then easterly along County Road 475 S to the
intersection (87°16'42.583"W  38°21'7.947"N) of said road and Line Road; thence
south along Line Road to the intersection (87°16'43.332"W  38°20'28.865"N) of
said road and State Highway 64; thence easterly along State Highway 64 to the
intersection (87°4'20.869"W  38°18'13.949"N) of said highway and the Pike –
Dubois County boundary.

Exhibit C-2 – page 64

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Putnam

Indianapolis IN

All locations in Putnam County, EXCLUDING locations in two areas: in the
southwest corner of the county south and west of a line starting at a point

(87°0'49.67"W 39°32'53.796"N) where US Highway 40 crosses the Putnam – Clay
County boundary; thence east on US Highway 40 to a point (86°57'49.135"W
39°33'1.324"N) at the intersection of US Highway 40 and S County Rd 625 W;
thence south on S County Rd 625 W to a point (86°57'1.133"W 39°31'25.7"N) at the
intersection of S County Rd 625 W and S County Rd 550 W; thence south on S
County Rd 550 to a point (86°57'13.499"W 39°30'34.862"N) at the intersection of
S County Rd 550 and W County Rd 1025 S; thence due south to a point
(86°57'13.337"W 39°28'24.14"N) on the Putnam – Clay County boundary, AND all
locations in Putnam County in the northwest corner of the county north and west
of a line starting at a point (87°0'35.513"W 39°50'41.517"N) where State Highway
236 crosses the Putnam – Parke county boundary; thence east on State Highway 236
to a point (86°57'19.692"W 39°50'36.309"N) at the intersection of State Highway
236 and N County Rd 600 W; thence north on N County Rd 600 W to a point
(86°57'17.923"W 39°51'58.264"N) at the intersection of N County Rd 600 W and W
County Rd 1400 N on the Putnam – Montgomery county boundary.

Indiana

Rush

Indianapolis IN

All locations in Rush County

Indiana

Shelby

Indianapolis IN

All locations in Shelby County

Indiana

Spencer

Bloomington IN

All locations in Spencer County north and east of a line that originates on
Spencer – Warrick County boundary due north of North County Road 400 W
(87°7'53.061"W  38°3'0.185"N); thence south along North County Road 400 W to a
point (87°7'55.305"W  38°0'10.508"N) of intersection with a line projected  west
from the intersection (87°2'15.228"W  38°0'10.774"N) of East County Road 800 N
and the Norfolk Southern Railroad; thence north on the Norfolk Southern
Railroad, through and including the town of Chrisney, to the town of Lincoln
City, Lincoln City included; thence southeastwardly along the Norfolk and
Southern Railroad, that runs from Lincoln City to Cannelton, to the Spencer –
Perry County boundary.

Exhibit C-2 – page 65

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Indiana

Warrick

Bloomington IN

All locations in Warrick County east of a line that originates
(87°7'53.061"W  38°3'0.185"N) on Spencer – Warrick County boundary due south of
the intersection of State Highway 62 and N Eames Station Road
(87°7'54.188"W  38°3'39.179"N); thence north along North Eames Station Road to
its terminus; thence projected due north to a point

(87°7'52.594"W  38°13'57.828"N) on the Pike – Warrick County boundary,
approximately seven tenths (7/10) of a mile east of North Coles Creek Road.

Ohio

Ashland

Mansfield OH

All locations in Ashland County

Ohio

Athens

Columbus OH

All locations in Athens County

Ohio

Clinton

Columbus OH

All locations in Clinton County east and north of State Route 72 starting at a
point (83°42'59.896"W 39°33'11.378"N) where State Route 72 crosses the Clinton –
Greene county boundary; thence southwardly along State Route 72 to a point
(83°35'37.895"W 39°22'37.619"N) where it crosses the Clinton – Highland county
boundary, including the town of Sabina.

Ohio

Coshocton

Columbus OH

All locations in Coshocton County

Ohio

Crawford

Mansfield OH

All locations in Crawford County

Ohio

Delaware

Columbus OH

All locations in Delaware County

Ohio

Fairfield

Columbus OH

All locations in Fairfield County

Ohio

Fayette

Columbus OH

All locations in Fayette County EXCLUDING a small portion on and along County
Highway 6 starting at a point (83°28'19.619"W 39°22'39.757"N) where it crosses
the Fayette – Highland county boundary; thence northward to a point
(83°27'34.441"W 39°24'13.393"N) at the intersection of County Highway 6 and
Greenfield Sabina Rd.

Ohio

Franklin

Columbus OH

All locations in Franklin County

Ohio

Guernsey

Columbus OH

All locations in Guernsey County

Ohio

Hardin

Mansfield OH

All locations in Hardin County east and south of a line starting at a point
(83°29'49.82"W 40°30'15.174"N) where State Route 31 crosses the Hardin – Union
county boundary; thence northwestwardly along State Route 31 through and
including the town of Mt Victory, to a point (83°33'29.491"W 40°34'48.101"N) at
the intersection of State Route 31 and County Road 190, thence northeastwardly
along County Road 190 to a point (83°25'11.693"W 40°35'37.223"N) where County
Road 190 crosses the Hardin – Marion county boundary.

Ohio

Harrison

Columbus OH

All locations in Harrison County located in the Washington, Freeport, and
Moorefield townships in the southwest corner of the county, including the towns
of Tippecanoe, Freeport, and Piedmont.

Ohio

Hocking

Columbus OH

All locations in Hocking County

Ohio

Holmes

Mansfield OH

All locations in Holmes County

Exhibit C-2 – page 66

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Ohio

Huron

Mansfield OH

All locations in Huron County south of a due east-west line running through a
point (82°33'33.325"W 41°10'34.722"N) at the intersection of US Highway

250 and Dublin Rd.

Ohio

Knox

Mansfield OH

All locations in Knox County

Ohio

Licking

Columbus OH

All locations in Licking County

Ohio

Lorain

Mansfield OH

All locations in Lorain County on or along New London Eastern Rd across the very
southern part of the County.

Ohio

Madison

Columbus OH

All locations in Madison County

Ohio

Marion

Mansfield OH

All locations in Marion County

Ohio

Medina

Mansfield OH

All locations in Medina County east, south, and west of a line starting at a
point (82°0'20.379"W 40°59'25.562"N) where Cemetery Rd crosses the Medina –
Wayne county boundary; thence north along Cemetery Rd to a point (82°0'20.395"W
41°0'1.963"N) at the intersection of Cemetery Rd and Willow Rd; thence east
along Willow Rd to a point (81°59'46.669"W 41°0'1.823"N) at the intersection of
Willow Rd and State Highway 83 (Avon Lake Rd); thence north along State Highway
83 to a point (81°59'46.382"W 41°0'18.51"N) at the intersection of State Highway
83 and White Rd; thence east along White Rd to a point (81°57'54.494"W
41°0'33.523"N) at the intersection of White Rd and Friendsville Rd; thence south
along Friendsville Rd to a point (81°57'28.662"W 40°59'23.484"N) where it
crosses the Medina – Wayne county boundary, AND all points along Wooster Pike
from the Medina – Wayne county boundary north to a point (81°53'13.003"W
41°0'5.231"N) at the intersection of Wooster Pike and Mud Lake Rd.

Ohio

Meigs

Columbus OH

Only those locations in Meigs County on and along State Highway 681 and State
Route 692 starting at a point (82°9'23.099"W 39°11'50.854"N) where State Highway
681  crosses the Meigs – Athens county boundary; thence southwardly along State
Highway 681 to a point (82°8'11.43"W 39°10'35.004"N) at the intersection of
State Highway 681 and State Route 692; thence south along State Route 692 to and
including the town of Pageville.

Ohio

Morgan

Columbus OH

All locations in Morgan County

Ohio

Morrow

Mansfield OH

All locations in Morrow County

Ohio

Muskingum

Columbus OH

All locations in Muskingum County

Ohio

Noble

Columbus OH

All locations in Noble County

Ohio

Perry

Columbus OH

All locations in Perry County

Ohio

Pickaway

Columbus OH

All locations in Pickaway County

Ohio

Richland

Mansfield OH

All locations in Richland County

Exhibit C-2 – page 67

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Ohio

Seneca

Mansfield OH

Only those locations in Seneca County located in the Venice Township in the
southeast corner bounded

on the north by E Township Rd 104 and bounded on the west by County Highway 23,
including the town of Attica.

Ohio

Tuscarawas

Columbus OH

All locations in Tuscarawas County in the following townships in the southern
part of the county: Jefferson, Salem, Oxford, Washington, and Perry, including
the towns of Newcomerstown, Port Washington, and Stone Creek.

Ohio

Tuscarawas

Mansfield OH

All locations in Tuscarawas County in the following townships in the
northwestern part of the county: Wayne, Sugarcreek, Auburn, and Bucks, including
the towns of Baltic and Sugarcreek.

Ohio

Union

Columbus OH

All locations in Union County

Ohio

Vinton

Columbus OH

All locations in Vinton County in the northern portion of the county in the
following townships: Eagle, Jackson, Swan, Elk, Brown, Madison, and Knox,
including the town of McArthur.

Ohio

Washington

Columbus OH

All locations in Washington County EXCLUDING a portion on the eastern county
boundary inside a half (1/2) mile buffer along State Highway 7 starting at a
point (81°14'16.588"W 39°23'25.281"N) where Dana’s Run Creek meets the Ohio
River; thence northeastwardly following State Highway 7 and the Ohio River to
the Washington – Monroe county boundary, including the towns of Newport and New
Matamoras.

Ohio

Wayne

Mansfield OH

All locations in Wayne County excluding a small portion in the northeast corner
bounded by a line starting at a point (81°38'52.207"W 40°53'42.248"N) where
County Road 27 (Fulton Rd) crosses the Wayne – Stark county boundary; thence
westwardly along County Road 27, through and not including the town of
Marshallville, to a point (81°48'40.181"W 40°54'6.568"N) at the intersection of
County Road 27 and County Road 200 (Blough Rd); thence north along County Road
200 to a point (81°48'43.266"W 40°56'44.561"N) at the intersection of County
Road 200 and State Highway 604; thence west along State Highway 604 (Easton Rd)
to a point (81°49'17.228"W 40°56'44.387"N) at the intersection of State Highway
604 and Shorle Rd; thence north along Shorle Rd to a point (81°49'20.154"W
40°59'18.124"N) where it crosses the Wayne – Medina county boundary.

Exhibit C-2 – page 68

 

Classified - Confidential

--------------------------------------------------------------------------------

 

State

County

Sales Center

Description

Ohio

Wyandot

Mansfield OH

All locations in Wyandot County north and east of a line starting at a point
(83°6'44.012"W 40°49'8.71"N) where County Highway 55 crosses the Wyandot –
Crawford county boundary; thence west along County Highway 55 (Center St) to a
point (83°7'50.571"W 40°49'8.483"N) at the intersection

of County Highway 55 and State Highway 231 (Main St) in the town of Nevada,
Nevada included; thence north along State Highway 231 to a point (83°7'53.212"W
40°49'34.623"N) at the intersection of State Highway 231 and State Highway 182
(Grove St); thence west along State Highway 182 to a point (83°10'11.099"W
40°49'33.933"N) at the intersection of State Highway 182 and County Road 134;
thence north along County Road 134 to a point (83°10'12.039"W 40°56'59.054"N) at
the intersection of County Road 134 (Sycamore Ave), State Highway 103, and State
Highway 231 in the town of Sycamore, Sycamore included; thence continuing north
along State Highway 231 (Sycamore Ave) to a point (83°10'12.513"W
40°57'51.027"N) at the intersection of State Highway 231 and County Highway 16;
thence west along County Highway 16 to a point (83°10'41.114"W 40°57'50.853"N)
at the intersection of County Highway 16 and Township Highway 12; thence north
along Township Highway 12 to a point (83°11'48.525"W 40°58'54.924"N) at the
intersection of Township Highway 12 and County Highway 37; thence northwardly
along County Highway 37 to a point (83°11'29.497"W 40°59'10.086"N) at the
intersection of County Highway 37 and County Highway 9; thence northwestwardly
along County Highway 9 to a point (83°12'18.114"W 40°59'34.734"N) where it meets
the Wyandot – Seneca County boundary.

 

 

 

Exhibit C-2 – page 69

 

Classified - Confidential

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Preexisting Contracts

 

Contract / Product

Bottler

Territory

Date

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

May 1, 2002

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

January 27, 1989

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

January 27, 1989

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

January 27, 1989

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

January 27, 1989

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

January 18, 1982

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

May 27, 2004

Distribution Agreement for glaceau with Energy Brands, Inc.

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte
[all legacy territories]

November 1, 2007

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

January 27, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

December 15, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

January 27, 1989

Seagram Soft Drink Trademark License and Bottling Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte
[and all legacy territories]

September 1, 1988

Seagram Soft Drink Production Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

July 17, 1992

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte [and other legacy territories]

August 1, 2010

Exhibit D – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Term Processing Appointment

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

April 1, 1986

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

January 21, 1998

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

January 21, 1998

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

January 21, 1998

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

January 21, 1998

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

January 21, 1998

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

May 27, 2004

Side Letter to Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte
[all legacy territories]

May 18, 2004

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

January 21, 1998

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

October 1, 2000

Side Letter to Dasani MDA

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte
[all legacy territories]

December 10, 2001

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

September 11, 2001

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

January 21, 1998

Side Letter to PowerAde MDA

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte
[and all legacy territories]

December 14, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

January 21, 1998

Side Letter to Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte
[and all legacy territories]

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Alabama, Florence

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

January 27, 1989

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

January 27, 1989

Exhibit D – page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

January 27, 1989

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

June 2, 1978

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

May 27, 2004

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

January 27, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

December 1, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

August 1, 2010

Term Processing Appointment

Coca-Cola Bottling Co. Consolidated

Alabama, Mobile

April 1, 1986

1983 TAB Amendment

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

October 12, 1983

Amendment [to Sub-Bottler’s Bottle Contract]

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

December 20, 1982

1978 Amendment to Sub-Bottler's Contract

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

June 6, 1979

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

May 27, 2004

Contract for TAB

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

December 31, 1966

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

December 1, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

November 30, 1994

Sub-Bottler's 1983 Amendment

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

December 15, 1983

Exhibit D – page 3

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Sub-Bottler's Temporary Processing Agreement - Coca-Cola

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

March 1, 2002

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

August 1, 2010

Term Sub-Bottler's Bottle Contract

Coca-Cola Bottling Co. Consolidated

Florida, Panama City

December 31, 1976

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

January 27, 1989

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

January 27, 1989

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

January 27, 1989

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

January 27, 1989

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

January 27, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

December 1, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Georgia, Albany

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

January 27, 1989

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

January 27, 1989

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

January 27, 1989

Exhibit D – page 4

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

January 27, 1989

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

December 12, 1982

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

January 27, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

December 1, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Georgia, Columbus

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

May 1, 2002

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

November 17, 1989

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

November 17, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

November 17, 1989

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

November 17, 1989

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

December 26, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

December 1, 1997

Exhibit D – page 5

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

November 17, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Mississippi, Laurel

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

January 11, 1990

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

January 11, 1990

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

January 11, 1990

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

January 11, 1990

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

January 11, 1990

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

May 27, 2004

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

January 31, 1990

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

December 15, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

January 11, 1990

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Asheville

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

January 2, 1990

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

January 2, 1990

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

January 2, 1990

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

January 2, 1990

Exhibit D – page 6

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

March 2, 1990

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

December 15, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

January 2, 1990

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Biscoe

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

August 28, 1987

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

August 28, 1987

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

August 28, 1987

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

August 28, 1987

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

August 28, 1987

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

November 1, 1983

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

August 28, 1987

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

December 1, 1997

Exhibit D – page 7

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

August 28, 1987

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Fayetteville

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

January 11, 1990

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

January 11, 1990

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

January 11, 1990

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

January 11, 1990

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

January 11, 1990

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

January 11, 1990

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

January 31, 1990

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

December 15, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

January 11, 1990

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, N. Wilkesboro

August 1, 2010

1983 TAB Amendment (83TAB)

Coca-Cola Bottling Co. Consolidated

North Carolina, Reidsville

December 30, 1983

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

North Carolina, Reidsville

May 27, 2004

Contract for TAB

Coca-Cola Bottling Co. Consolidated

North Carolina, Reidsville

August 23, 1963

Exhibit D – page 8

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

North Carolina, Reidsville

September 27, 1994

Sub-Bottler's Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Reidsville

June 30, 1949

Sub-Bottler's [1978] Amendment

Coca-Cola Bottling Co. Consolidated

North Carolina, Reidsville

January 16, 1979

Sub-Bottler's 1983 Amendment

Coca-Cola Bottling Co. Consolidated

North Carolina, Reidsville

December 22, 1983

Sub-Bottler's Temporary Processing Agreement--Coca-Cola

Coca-Cola Bottling Co. Consolidated

North Carolina, Reidsville

August 1, 1998

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Reidsville

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

May 1, 2002

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

January 29, 1997

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

January 29, 1997

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

January 29, 1997

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

January 29, 1997

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

January 29, 1997

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

May 27, 2004

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

January 29, 1997

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

December 15, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

January 29, 1997

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

January 29, 1997

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

North Carolina, Thomasville

August 1, 2010

1983 TAB Amendment (83TAB)

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

September 27, 1985

Exhibit D – page 9

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Amendment to Bottler's Contract

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

August 18, 1921

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

May 27, 2004

Contract for TAB

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

June 6, 1963

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

October 1, 2000

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

November 14, 1994

Sub-Bottler's 1983 Amendment

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

September 27, 1985

Sub-Bottler's 1988 Amendment

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

April 18, 1988

Sub-Bottler's [1978] Amendment

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

October 1, 1980

Sub-Bottler's Contract

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

September 20, 1916

Sub-Bottler's Temporary Processing Agreement - Coca-Cola

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

October 1, 2001

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

South Carolina, Georgetown

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

January 27, 1989

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

January 27, 1989

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

January 27, 1989

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

January 27, 1989

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

January 27, 1989

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

January 27, 1989

Exhibit D – page 10

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

December 15, 1997

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

South Carolina, Pageland

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 1, 2002

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 27, 2004

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

May 28, 1999

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

South Carolina, Sumter

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

May 1, 2002

Exhibit D – page 11

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

October 25, 1990

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

October 25, 1990

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

October 25, 1990

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

February 5, 1991

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

January 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

October 25, 1990

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Tennessee, Columbia

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

May 1, 2002

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

November 13, 1989

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

November 13, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

November 13, 1989

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

November 13, 1989

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

February 2, 1990

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

October 1, 2000

Exhibit D – page 12

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

January 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

November 13, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Tennessee, Dickson

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

November 1, 1991

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

November 1, 1991

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

November 1, 1991

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

November 1, 1991

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

November 1, 1991

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

November 1, 1991

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

May 27, 2004

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

January 8, 1992

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

January 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

November 1, 1991

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Tennessee, Fayetteville

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

April 24, 1989

March 22, 1994

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

April 24, 1989

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

April 24, 1989

Exhibit D – page 13

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

April 24, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

April 24, 1989

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

June 3, 1986

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

April 24, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

January 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

April 24, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Tennessee, Murfreesboro

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

January 27, 1989

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

October 28, 1991

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

January 27, 1989

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

January 27, 1989

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

April 14, 1983

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

May 27, 2004

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

January 27, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

October 1, 2000

Exhibit D – page 14

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

January 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Tennessee, Nashville

August 1, 2010

Term Processing Appointment--Non-Licensee

Tennessee Soft Drink Production Company (a subsidiary of CCBCC Operations LLC)

Tennessee, Nashville (NL Processor)

March 9, 1989

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

May 1, 2002

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

January 27, 1989

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

January 27, 1989

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

January 27, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

January 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Virginia, Bristol

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Exhibit D – page 15

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Allied Bottle Contract for TAB

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

May 27, 2004

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

October 29, 1999

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

August 1, 2010

(Temporary) Processing Agreement

Coca-Cola Bottling Co. Consolidated

Virginia, Lynchburg

February 7, 1992

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

May 1, 2002

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

January 27, 1989

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

January 27, 1989

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

October 14, 1986

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

December 6, 1990

Exhibit D – page 16

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

January 27, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

January 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Virginia, Norton

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

January 27, 1989

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

January 27, 1989

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

January 27, 1989

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

May 27, 2004

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

January 27, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

January 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

August 1, 2010

Term Processing Appointment

Coca-Cola Bottling Co. Consolidated

Virginia, Roanoke

April 1, 1986

Contract for TAB

Coca-Cola Bottling Co. Consolidated

Virginia, St. Paul

March 12, 1964

Exhibit D – page 17

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

Virginia, St. Paul

October 1, 2000

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

Virginia, St. Paul

October 28, 1994

Sub-Bottler's 1983 Amendment

Coca-Cola Bottling Co. Consolidated

Virginia, St. Paul

April 15, 1986

Sub-Bottler's 1978 Amendment

Coca-Cola Bottling Co. Consolidated

Virginia, St. Paul

April 23, 1986

Sub-Bottler's Contract

Coca-Cola Bottling Co. Consolidated

Virginia, St. Paul

April 30, 1942

Sub-Bottler's Temporary Processing Agreement--Coca Cola

Coca-Cola Bottling Co. Consolidated

Virginia, St. Paul

December 1, 1999

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

Virginia, St. Paul

December 1, 1999

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

January 27, 1989

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

January 27, 1989

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

January 27, 1989

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

January 27, 1989

Barq's Bottler's Agreement

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

April 14, 1983

March 22, 1994

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

January 27, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

February 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

January 27, 1989

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

West Virginia, Beckley

August 1, 2010

Exhibit D – page 18

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

May 1, 2002

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

February 1, 1988

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

February 1, 1988

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

January 25, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

February 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

February 1, 1988

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

West Virginia, Bluefield

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

May 1, 2002

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

January 1, 2001

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

December 31, 1986

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

December 31, 1986

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

December 31, 1986

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

January 25, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

October 1, 2000

Exhibit D – page 19

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

February 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

December 31, 1986

Service Agreement (Automatic Vendors) with Coca-Cola Enterprises Inc. –
Portsmouth OH

Coca-Cola Bottling Co. Consolidated

 

West Virginia, Charleston

March 26, 2001

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

West Virginia, Charleston

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

December 31, 1986

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

January 1, 2001

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

December 31, 1986

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

December 31, 1986

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

January 25, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

February 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

December 31, 1986

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

West Virginia, Clarksburg

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

May 1, 2002

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

September 14, 1990

Exhibit D – page 20

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

September 14, 1990

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

December 17, 1993

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

November 6, 1990

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

February 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

September 14, 1990

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

West Virginia, Elkins

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

December 31, 1986

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

December 31, 1986

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

December 31, 1986

Allied Bottle Contract for Mr. PiBB

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

December 31, 1986

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

December 31, 1986

Amendment to Bottle Contract(s) (AMD/INDEMITY)

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

April 15, 1988

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

January 25, 1989

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

October 1, 2000

Exhibit D – page 21

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

February 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

December 31, 1986

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

West Virginia, Huntington

August 1, 2010

Allied Bottle Contract for Fanta

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

May 1, 2002

Allied Bottle Contract for Fresca

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

September 14, 1990

Allied Bottle Contract for Mello Yello

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

September 14, 1990

Allied Bottle Contract for Sprite

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

December 17, 1993

Bottler Contract for Minute Maid Cold Fill Products

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

May 27, 2004

Cessation of Production Acknowledgement

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

December 6, 1990

Home Market Amendment - Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

November 6, 1990

Marketing and Distribution Agreement for DASANI

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

October 1, 2000

Marketing and Distribution Agreement for Minute Maid (MMJTG)

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

February 1, 1998

Marketing and Distribution Agreement for POWERADE

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

November 30, 1994

Master Bottle Contract

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

September 14, 1990

Temporary Processing Agreement

Coca-Cola Bottling Co. Consolidated

West Virginia, Marlinton

August 1, 2010

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Johnson City/Morristown

May 23, 2014

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Knoxville

October 24, 2014

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Cleveland/Cookeville

January 30, 2015

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Louisville/Evansville

February 27, 2015

Exhibit D – page 22

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Contract / Product

Bottler

Territory

Date

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Paducah/Pikeville

May 1, 2015

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Norfolk/Fredericksburg/ Staunton

October 30, 2015

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Richmond/Yorktown/Easton/ Salisbury

January 29, 2016

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Alexandria/Capitol Heights/

La Plata

April 1, 2016

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Baltimore/Cumberland/ Hagerstown

April 29,2 016

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Cincinnati/Dayton/Lima/ Portsmouth/Louisa

October 28, 2016

Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Anderson/Fort Wayne/ Lafayette/South Bend/Terre Haute

January 27, 2017

Letter Agreement regarding CCNA Exchange

Coca-Cola Bottling Co. Consolidated

Territory

April 29, 2016

 

 

 

 

 

 

 

 

Exhibit D – page 23

 

Classified - Confidential

--------------------------------------------------------------------------------

 

EXHIBIT E

 

Finished Goods Supply Agreement

 

See attached.

 

 

 

 

--------------------------------------------------------------------------------

 

NATIONAL PRODUCT SUPPLY GROUP FINISHED GOODS SUPPLY AGREEMENT

[For Use Between Two RPBs]

This National Product Supply Group (NPSG) Finished Goods Supply Agreement
(“Agreement”) is made and executed this ___ day of _______, 20__ by and between
____________________________ (“Supplier”) and ______________________________
(“Purchaser”).

Background

 

A.

The Coca-Cola Company (“Company”) and Supplier (or one or more of its affiliates
of Supplier) have entered into one or more Regional Manufacturing Agreements
(collectively, and as may be amended, restated or modified from time to time,
“Supplier’s RMA”).  

 

B.

Among other things, pursuant to Supplier’s RMA, Company has appointed Supplier
as an authorized purchaser of certain concentrates and/or beverage bases for the
purpose of manufacturing, producing and packaging Authorized Covered Beverages
in authorized containers at its Regional Manufacturing Facilities for sale by
Supplier and its affiliates to certain other U.S. Coca-Cola bottlers in
accordance with Supplier’s RMA, the National Product Supply Group Governance
Agreement, and this Agreement.

In exchange for the mutual promises set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1.

Term

The term of this Agreement (the “Term”) will begin as of January 1, 2017 and
will continue until terminated in accordance with Section 24 hereof.

2.

Definitions

In addition, the following terms have the meanings specified below:

a.

“Annual Sourcing Plan” means the annual plan for Regional Manufacturing Facility
to Distribution Center sourcing and Regional Manufacturing Facility to Regional
Manufacturing Facility sourcing approved by the NPSG Board.

b.

“Authorized Covered Beverages” means shelf-stable ready-to-drink beverages sold
under trademarks owned or licensed by Company and produced by Supplier under
authorization from Company in Supplier’s RMA.

c.

“Comprehensive Beverage Agreement” or “CBA” means a comprehensive beverage
agreement under which Company has authorized Purchaser to market, promote,
distribute and sell Authorized Covered Beverages and certain other shelf-stable,
ready to drink beverages and beverage products sold under trademarks owned or
licensed by Company within specific geographic territories.

 

 

--------------------------------------------------------------------------------

d.

“CCNA Exchange” means a process unilaterally established and operated by
Company, acting by and through its Coca-Cola North America division (“CCNA”), to
conduct certain financial activities in support of the National Product Supply
System, including, but not limited to, reconciling the [***] with standardized
cost differences, providing input into the development of [***] by Company,
providing each RPB with [***] for each SKU of Authorized Covered Beverages sold
by each such RPB as provided under the RMA, and facilitating sales to Coca-Cola
bottlers that have not entered into a form of comprehensive beverage agreement
or form of regional manufacturing agreement with Company.

e.

“Current Year Sourcing” means sourcing changes or additions during a particular
calendar year approved by the NPSG Board.

f.

“Distribution Center” means a facility operated by Purchaser or other Coca-Cola
bottlers at which Products are received, and from which Products are distributed
to customers and consumers in their authorized distribution territories pursuant
to a comprehensive beverage agreement or other authorization agreement with
Company.

g.

“Effective Date” means January 1, 2017.

h.

“Innovation SKU” means a new SKU that has been introduced by Company that
Purchaser distributes or intends to distribute in Purchaser’s
Territory.  Innovation SKU does not include any SKU that has been distributed in
the Territory for greater than thirteen weeks.

i.

“Limited Source SKU” means a SKU that is produced in a limited number of
Regional Manufacturing Facilities based on criteria determined by NPSG.

j.

[***]

k.

“National Product Supply Group” or “NPSG” means the Coca-Cola national product
supply group established by the NPSG Agreement.

l.

“National Product Supply System” or “NPSS” means the national product supply
system for Authorized Covered Beverages produced using concentrate based,
cold-fill manufacturing processes.

m.

“NPSG Agreement” means the National Product Supply System Governance Agreement
among Supplier, certain other Regional Producing Bottlers and Company, as may be
amended, restated or modified from time to time.


[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

n.

“NPSG Board” means The Coca-Cola System National Product Supply Group Governance
Board, the governing body for the Coca-Cola National Product Supply Group
consisting of representatives of Company and all Regional Producing Bottlers, as
described more fully in the NPSG Agreement.

o.

“Party” means either Supplier or Purchaser, or their permitted successors or
assigns hereunder.

p.

“Primary Packaging” means the container for a Product SKU in any form or
material (together with the graphics), including, by way of example and not
limitation, 8 oz. glass bottles with graphics imprinted, 12 oz. aluminum cans
with graphics imprinted or plastic 2 two liter containers with labels.

q.

“Products” has the meaning ascribed thereto in Section 3 below.

r.

“Regional Manufacturing Facility” means a manufacturing facility operated by
Supplier, an affiliate of Company, or other RPBs from time to time during the
Term, that manufactures, produces, and/or assembles Authorized Covered
Beverages, and from which Supplier or such other supplier transports Authorized
Covered Beverages to Purchaser. “Regional Manufacturing Facility” includes,
without limitation, any manufacturing facility acquired or built by Supplier or
other RPBs after the Effective Date with the approval of the NPSG Board.

s.

“Regional Producing Bottler” or “RPB” means Supplier and other Coca-Cola
bottlers who manufacture and produce Authorized Covered Beverages and are
considered Regional Producing Bottlers under regional manufacturing agreements
with Company.

t.

“Rolling Forecast” means a weekly-generated written estimate, by individual SKU,
by week, by Distribution Center and in the aggregate for all of Purchaser’s
Distribution Centers, of the volume of Products that Purchaser expects to
purchase from Supplier for the next thirteen (13) calendar weeks.  

u.

[***]

v.

“Service Level Agreement” or “SLA” means the Service Level Agreement agreed to
between Parties, attached to this Agreement as Exhibit C, and as hereafter
amended by the Parties.

w.

“Secondary Packaging” means packaging that contains Primary Packaging.

x.

“SKU” means a stock-keeping unit or other uniquely identifiable type of beverage
or other product configuration, distinguished by the use of a different primary
or secondary packaging and/or different flavoring or other characteristics from
other beverage or product configurations, such that such configuration requires
the use of a separate UPC code to distinguish it from other forms of beverage or
product configurations.


[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

y.

[***].

z.

“Territory” means the geographic territory in which Company has authorized
Purchaser to market, promote, distribute and sell certain shelf-stable, ready to
drink beverages and beverage products sold under trademarks owned or licensed by
Company.

aa.

“Tertiary Packaging” means packaging that contains Secondary Packaging.

bb.

“Value Added Facility” or “VAF” means a facility owned by Supplier and
designated by CCNA as a VAF, which consolidates certain Product SKUs determined
by CCNA (“VAF Products”) for shipment to Supplier’s Distribution Centers and
Regional Manufacturing Facilities and Purchaser’s Distribution Centers and
Regional Manufacturing Facilities.

cc.

“Version” means the Primary Packaging, Secondary Packaging, Tertiary Packaging,
and the pallet configuration, in which a Product SKU is to be provided by
Supplier hereunder.

3.

Products

This Agreement covers the supply by Supplier to Purchaser of the Authorized
Covered Beverages produced by or on behalf of Supplier in bottles, cans or other
factory sealed containers (“Products”) for Purchaser.  

Supplier will supply all SKUs of the Products required by Purchaser as provided
in the Annual Sourcing Plan and Current Year Sourcing.  Supplier agrees to add
SKUs for Purchaser as directed by NPSG.  

Supplier may delete and not produce a SKU by providing Purchaser and NPSG with
written notice at least sixty (60) days prior to the end of a calendar year
provided, however, that Supplier may not delete a SKU that has been determined
to be a “Core” or “Mandated” Beverage, or required SKU, by the System Leadership
Governance Board or its designated committee.  

The methodology of determining Product SKU prices to Purchaser is provided in
Exhibit A.  

4.

Parties’ Purchase and Supply Commitments and Sourcing

 

a.

Except as specifically permitted in this Section 4, the Parties agree to abide
by the NPSG Annual Sourcing Plans and Current Year Sourcing between Supplier
Regional Manufacturing Facilities and Purchaser Distribution Centers and

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 



Regional Manufacturing Facilities.  The NPSG Annual Sourcing Plan is intended to
be available by the end of November of each calendar year.

 

b.

Subject to the Purchaser’s right to purchase from: (i) a finished goods
co-operative if Purchaser is a member of such co-operative and has purchase
obligations, or (ii) any other Company Authorized Supplier described in Section
2.9(b) of the CBA, subject to the terms of any applicable supply agreement
between Purchaser and such Company Authorized Supplier (but expressly restricted
to the purchase volumes consistent with Purchaser’s transactions with such
Company Authorized Supplier prior to the Effective Date), Purchaser will
purchase from Supplier Products as provided in the NPSG Annual Sourcing Plan and
Current Year Sourcing requirements.  Supplier will supply Purchaser with such
Products in accordance with, and subject to, the terms and conditions contained
in this Agreement. Supplier will use commercially reasonable efforts to promptly
advise Purchaser of any actual or anticipated delay in delivery of
Products.  See Exhibit B for Demand and Supply Variance Management between
Supplier Regional Manufacturing Facilities and Purchaser Distribution Centers
and Regional Manufacturing Facilities.

 

c.

The Parties understand that intermittent demand- or supply-related sourcing
issues routinely occur.  No financial remedy of any kind is available between
Supplier and Purchaser for any such sourcing issues. The Parties agree to work
diligently to minimize demand- or supply-related sourcing issues with specific
requirements to mitigate them as part of the Service Level Agreement in Exhibit
C.  Purchaser is permitted to seek sourcing from alternative sources to the
extent provided in Exhibit B.

 

d.

The Parties understand that NPSG Annual Sourcing Plan and Current Year Sourcing
requirements may change sourcing of Products supplied by Supplier or to
Purchaser.  The Parties acknowledge and agree that in the event that such NPSG
requirements impact Supplier’s Regional Manufacturing Facility absorption costs,
the Parties’ remedies are solely as set forth in Exhibit A.

 

e.

If, from time to time, Supplier cannot source product from its NPSG-designated
Regional Manufacturing Facilities, then the Parties agree to follow the NPSG
secondary sourcing requirements except as permitted by Exhibit B.  In all
situations, Supplier will promptly notify Purchaser of a change in sourcing to a
secondary Regional Manufacturing Facility.  Product sourcing from secondary
Regional Manufacturing Facilities to Purchaser’s facilities will be managed as
follows:

 

i.

If Supplier’s Regional Manufacturing Facility is the secondary source, then
Supplier agrees to instruct the secondary Supplier Regional Manufacturing
Facility to source the affected Purchaser Distribution Center or Regional
Manufacturing Facility.

 

ii.

If another RPB Regional Manufacturing Facility is the secondary source, then
Purchaser agrees to notify the secondary RPB Regional Manufacturing Facility to
source the affected Purchaser Distribution Center or Regional Manufacturing
Facility.

 

iii.

The secondary sourcing Regional Manufacturing Facility will manage the freight
to Purchaser Distribution Center or Regional Manufacturing Facility.

 

--------------------------------------------------------------------------------

f.

Funding for VAF services may be provided by CCNA at its discretion. If and to
the extent funded by CCNA sufficient to meet the verifiable costs incurred by
Supplier in providing VAF services, Supplier will operate VAFs and handle VAF
Products, both of which are designated by CCNA, for supply to Supplier’s
Distribution Centers and Regional Manufacturing Facilities and to Purchaser’s
Distribution Centers.  With the assistance of NPSG, CCNA shall determine the
location of VAFs, the VAF SKUs for each VAF, and the VAF SKU flow (i.e., in full
pallet or less than full pallet quantities).  If Purchaser orders VAF SKUs not
in the CCNA-determined flows, then Purchaser shall pay a VAF-specific handling
fee set by Supplier.

5.

Regional Manufacturing Facilities and Package Versions

a.

Supplier will supply Products in Versions for each Purchaser Distribution Center
and Purchaser Regional Manufacturing Facility as reasonably determined by
Supplier.

b.

Supplier will supply the specified Versions as determined pursuant to Section
5(a) from its primary and secondary Regional Manufacturing Facilities as
required by the NPSG Annual Sourcing Plan and the Current Year Sourcing.

c.

Supplier and Purchaser will meet as specified in their SLA (Exhibit C) as part
of the normal management process.  

6.

Forecasts, Purchaser’s Purchase Obligation, and Allocation of Constrained SKUs

a.

The Parties will determine if a Rolling Forecast for an existing Product SKU is
required.  If an existing Product SKU Rolling Forecast is required, then
Purchaser will provide the Rolling Forecast as described in the SLA (Exhibit
C).  

b.

A Rolling Forecast is required from Purchaser for all Innovation SKUs.  The
requirements of the Innovation SKU Rolling Forecast are set forth in the SLA
(Exhibit C).

c.

Supplier will use commercially reasonable efforts to avoid shortages and will
provide timely updates on constrained SKUs.  In the event of capacity
constraints or short supply of Supplier, Supplier will allocate available supply
based on the following:

 

i.

For an existing Product SKU:  In the event of a shortage of an existing Product
SKU (based on Supplier’s total capacity), Supplier will manage a fair and
equitable process based on the annual historical total case volume percentage of
all bottlers supplied by Supplier for the constrained SKU for the previous
calendar year applied to the available supply of the constrained SKU supplied by
Supplier, considering only the bottlers requiring the SKU that is in short
supply.

 

ii.

For an Innovation SKU new to the system:  In the event of a shortage of an
Innovation SKU new to the system, the available supply would be allocated by
Supplier on a pro rata basis among the bottlers ordering such Innovation SKU
from Supplier (based upon the forecasts of each bottler for such Innovation
SKU).  

 

iii.

For an Innovation SKU new to Purchaser but not new to the system, where the SKU
is replacing an existing SKU (a “Replacement Innovation SKU”):  In the event of
shortage of a Replacement Innovation SKU, the available supply would be
allocated by Supplier on a pro rata basis among the bottlers ordering the

 

--------------------------------------------------------------------------------

 

Replacement Innovation SKU from Supplier (based on (x) Purchaser’s prior year
sales of the SKU being replaced, (y) the prior year sales of the SKU being
replaced for any other bottlers that are ordering the Replacement SKU for the
first time, and (z) the prior year sales of the Replacement Innovation SKU and
of the SKU being replaced for the bottlers that are not ordering the Replacement
Innovation SKU for the first time).

 

iv.

For an Innovation SKU new to Purchaser but not new to the system, where the SKU
is not replacing an existing SKU (a “Non-Replacement Innovation SKU”):  In the
event of shortage of a Non-Replacement Innovation SKU, the available supply
would be allocated by Supplier on a pro rata basis among the bottlers ordering
the Non-Replacement Innovation SKU from Supplier (based on (x) Purchaser’s
forecast for the Non-Replacement SKU, (y) the forecast for the Non-Replacement
Innovation SKU for any other bottlers that are ordering the Non-Replacement SKU
for the first time, and (z) the prior year sales of the Non-Replacement
Innovation SKU for the bottlers that are not ordering the Non-Replacement
Innovation SKU for the first time).

d.

Purchaser may, in its sole discretion, direct such constrained Products in
disproportionate amounts to any of its Distribution Centers or Regional
Manufacturing Facilities that are sourced by Supplier.

e.

Supplier will use commercially reasonable efforts to provide Purchaser with
written notice (by email to Purchaser’s defined representative) of the proposed
launch of an Innovation SKU as soon as practicable prior to the proposed launch
date.    

 

i.

Purchaser shall: (A) within ninety (90) days of the Innovation SKU launch date;
or (B) within fifteen (15) days following its receipt of such notice, whichever
is later, provide to Supplier a written Innovation SKU forecast as determined in
the SLA between Parties but at least for the first thirteen (13) weeks (unless a
different period of time is mutually agreed by the Parties) after launch of such
Innovation SKU (“Innovation SKU Forecast”).  Purchaser may revise any Innovation
SKU Forecast at any time prior to sixty (60) days before the launch date.  

 

ii.

The Innovation SKU Forecast will bind Purchaser to reimburse Supplier for all
raw materials purchased by Supplier to meet this Innovation SKU
Forecast.    Additionally, Purchaser may revise any part of the last nine (9)
weeks of the Innovation SKU Forecast (but not the first four (4) weeks of the
Innovation SKU Forecast, as the first four (4) weeks of such forecast is a firm
order) between sixty (60) days and thirty (30) days prior to the launch
date.  Prior to any Supplier production run of the Innovation SKU, Purchaser may
request changes in timing of receiving the first four (4) week order and
Supplier will accommodate Purchaser's request if commercially reasonable,  but
Supplier is not obligated to do so.  Supplier will communicate the potential
liability (i.e., required purchases by Purchaser) of Innovation SKU finished
goods to Purchaser at the end of the first four (4) weeks.  

 

iii.

Once the Innovation SKU is launched, Purchaser shall update all final weeks of
the Innovation SKU forecast (but not the first four (4) weeks of each updated
Innovation SKU Forecast).  The first four (4) weeks of the Innovation SKU
Forecast (as modified by any permitted revisions, as permitted by this
paragraph) will be a firm purchase obligation on behalf of Purchaser, and
Purchaser must

 

--------------------------------------------------------------------------------

 

purchase all Product if Supplier has completed the production of the Innovation
SKU for the four (4) week Innovation SKU Forecast.  Supplier will use
commercially reasonable efforts to provide Purchaser with additional Innovation
SKU volume during the first thirteen (13) weeks if product sales are greater
than the forecast.  

 

iv.

For orders of Innovation SKUs once launched, the SLA between Supplier and
Purchaser will determine the order lead time due to differences in production
cycles.  Once Innovation SKU orders are placed within the SLA-agreed order lead
time, these Innovation SKU orders shall be firm purchase orders, and Purchaser
shall purchase and pay in full for the Innovation SKUs contained in such
purchase orders.  Supplier will accommodate Purchaser’s order that does not meet
the order lead time if commercially reasonable, but Supplier is not obligated to
do so.

 

v.

After the Innovation SKU has been distributed for thirteen (13) weeks, Purchaser
will comply with the requirements of Section 6(a) above for any Rolling
Forecasts required, which will provide subsequent Rolling Forecasts that include
the Innovation SKU.

7.

Local Innovation and Product Requests by Purchaser

a.

Primary packaging local innovation requests will go through Company’s
commercialization process as updated from time to time by Company in its sole
discretion.  

b.

If a local innovation request involves Secondary and Tertiary Packaging changes
and the request calls for graphics changes, the local innovation execution
process for the graphics changes will be guided by the Company’s
commercialization processes as described above.

In all other respects, the approval process for a local innovation request
relating to Secondary or Tertiary Packaging will be as set forth below:

 

i.

Within three business days of a written request from Purchaser, Supplier will
inform Purchaser whether Supplier has the capability to provide the requested
local innovation; provided, however, that this response will not constitute a
commitment by Supplier to proceed with the local innovation request.

 

ii.

If Supplier indicates that it does have the capability and capacity to supply
the requested local innovation, then within ten (10) business days of a written
request from Purchaser, Supplier will inform Purchaser of the costs of such
requested local innovation within an expected range of +/- 40% accuracy.

 

iii.

Within twenty (20) business days of a written request from Purchaser, Supplier
will inform Purchaser in writing of the actual costs, delivery dates and
projected production quantities for the requested local innovation.  If within
twenty (20) business days following such written notice, Purchaser accepts such
additional costs and delivery dates set forth in the notice and agrees to
purchase all or a portion of such quantities set forth in such notice, Supplier
shall be obligated to produce and deliver such quantities at the price and dates
set forth in the notice.

c.

If Purchaser desires to purchase a SKU for its Territory that is not included in
the Annual Sourcing Plan or Current Year Sourcing determined by NPSG for
Purchaser’s

 

--------------------------------------------------------------------------------

Distribution Centers or Regional Manufacturing Facilities, Supplier shall not be
required to provide such SKU.  However, NPSG may update the Annual Sourcing Plan
or Current Year Sourcing to determine the appropriate RPB and Regional
Manufacturing Facility to source such SKU to Purchaser.

8.

Price

Purchaser will purchase, and Supplier will sell, the Products at the applicable
price determined in accordance with the pricing methodology set forth in Exhibit
A determined by CCNA, except as specifically provided in Section 7(b)(iii)
above.  

9.

Payment Terms and Invoicing

a.

Payment for Products is due in full within twenty-one (21) days from date of
invoice.

b.

Supplier shall submit invoices for Products in accordance with Exhibit A hereto,
and such invoices shall be submitted by Supplier to Purchaser within forty-five
(45) days of shipment.

c.

Invoices will identify any applicable sales, use, or excise taxes.  

d.

Purchaser will reimburse Supplier for all sales, use or excise taxes (if any),
but Purchaser will not be responsible for remittance of such taxes to applicable
tax authorities. Supplier will remit such taxes to the applicable tax
authorities.  In the event Supplier fails to timely remit such taxes to the
applicable tax authorities and Purchaser receives an audit assessment for such
taxes, Supplier will reimburse Purchaser for such tax assessment including
penalties and interest. To the extent applicable, Supplier shall reasonably
cooperate with Purchaser in its efforts to obtain or maintain any reseller tax
exemption certificates

10.

Service Level Agreement (SLA)

Supplier and Purchaser agree to comply with the terms of the Service Level
Agreement determined by the Parties as set forth in Exhibit C.  The Parties
agree that Exhibit C may contain more specific provisions, metrics and standards
than are stated elsewhere in this Agreement.  However, no provisions of the
Service Level Agreement may act to limit, reduce or render unenforceable any of
the terms of this Agreement and any such provisions of the SLA shall have no
force and effect.

11.

Supplier Customer Service Metrics

 

a.

Supplier agrees to implement a customer service metric or metrics to assess
service performance to Purchaser Distribution Centers and Regional Manufacturing
Facilities.  Supplier will define the metric(s) with targets developed with
Purchaser as part of the SLA.

 

b.

Supplier will use commercially reasonable efforts to (a) meet the customer
service metric performance targets as set forth in the SLA and (b) measure,
track, and report to Purchaser the customer service metric by time period for
each Purchaser Distribution Center and Regional Manufacturing Facility sourced
by Supplier as set forth in the SLA.

 

--------------------------------------------------------------------------------

12.

Purchaser Performance Metrics

a.

If the Parties agree to a Rolling Forecast as part of Section 6(a), then
Forecast Accuracy will be measured.

 

i.

“Forecast Accuracy” means the accuracy of the “Lag 2 Week” included in
Purchaser’s Rolling Forecast for each Purchaser Distribution Center or Regional
Manufacturing Facility, which is the forecasted volume to be purchased from
Supplier for the second week of each such Rolling Forecast, and is measured as 1
minus the Mean Absolute Percent Error (MAPE) over the 1 week period
measured.  “MAPE” is defined as the sum across all SKUs of the absolute value of
the difference between the SKU-level Lag-2 Week of the Rolling Forecast provided
to Supplier and the actual SKU-level trade sales of Product sold by Purchaser in
the Territory for such Lag-2 Week, divided by the actual SKU-level trade sales
of Product sold by Purchaser in the Territory for such Lag-2 Week.  Purchaser
will not be responsible for forecast errors to the extent attributable to
Product not delivered by Supplier (i.e., the calculation will be adjusted to
take into account Product not delivered by Supplier to a particular Distribution
Center or Regional Manufacturing Facility for the Lag-2 Week period in
question).

 

ii.

Purchaser will use commercially reasonable efforts to (a) meet the “Forecast
Accuracy Performance Target” set forth in the Service Level Agreement and (b)
track, measure, and report to Supplier Forecast Accuracy weekly by Lag 2 Week.

 

iii.

NPSG maintains the listing of Limited Source SKUs.  Because of sourcing
difficulties related to Limited Source SKUs, forecasts for all Limited Source
Core SKUs are considered firm purchase orders for the “Lag 2 Week.”

b.

Purchaser will measure order lead time adherence as defined by the Parties in
the SLA ensuring that the requirements in Subsection 12(a) of this Agreement are
met.

13.

Product Quality

a.

Products must be delivered to Purchaser in saleable condition, meeting all
product and package quality standards established by Company.

b.

Supplier will deliver all Products to Purchaser’s Distribution Center or
Regional Manufacturing Facility with at least 45 days of shelf life remaining,
except that, in the case of SKUs requiring more than 45 days of shelf life
remaining because of customer requirements (e.g., Club Stores, ARTM, etc.),
Supplier will deliver such SKUs to Purchaser’s Distribution Center or Regional
Manufacturing Facility with at least 12 days more than the customer-specific
requirements.

c.

Purchaser may accept or reject any Product with less than 45 days of available
shelf life remaining, in Purchaser’s sole discretion, after discussion with
Supplier.

d.

Products must have no material defects in material or workmanship when delivered
to Purchaser’s Distribution Center or Regional Manufacturing Facility.

e.

Supplier will not deliver to Purchaser’s Distribution Center(s) or Regional
Manufacturing Facility any Products that Supplier knows to be subject to recall.

 

--------------------------------------------------------------------------------

f.

Product SKUs must be standing and undamaged when delivered by Supplier to
Purchaser’s Distribution Center or Regional Manufacturing Facility.

g.

Product loads must be braced and dunnaged or wrapped when delivered to
Purchaser’s Distribution Center or Regional Manufacturing Facility.

h.

Delivery trailers containing Products must be sealed, with Product
documentation, and must not have off odors, leaks, or contaminants.

14.

Product Orders and Risk of Loss

 

a.

Ordering will be as set forth in the SLA (Exhibit C), whether Purchaser places
orders for Products via the Coke One North America (CONA) system or places
orders for Products via manual or other type of order generation.  Supplier will
implement order lead time requirements and define order lead time targets in the
SLA.  Order lead time will not exceed fourteen (14) calendar days from Purchaser
order submittal to Purchaser order delivery, except as described in Section
14(c) below.  

 

b.

For those Purchasers that place orders manually or by any other non-CONA system
methodology, Purchaser agrees to cooperate with Supplier’s order management
personnel to comply with an efficient, level ordering plan for the purchase of
Products by Purchaser.

 

c.

NPSG maintains a listing of Limited Source SKUs.  Because of sourcing
difficulties related to Limited Source SKUs, orders for all Limited Source Core
SKUs are considered firm purchase orders within seven (7) calendar days of their
requested delivery to Purchaser, and Purchaser shall purchase and pay in full
for the Limited Source Core SKUs contained in such purchase orders.  For orders
of Limited Source Non-Core SKUs, the SLA between Supplier and Purchaser will
determine the order lead time due to differences in production cycles.  Once
Limited Source Non-Core SKU orders are placed within the SLA-agreed order lead
time, these Limited Source Non-Core SKU orders shall be firm purchase orders,
and Purchaser shall purchase and pay in full for the Limited Source Non-Core
SKUs contained in such purchase orders.

 

d.

Except as provided in the SLA (Exhibit C), (i) all orders for Product from
Supplier must be in full truck load quantities only and (ii) the minimum order
quantity per SKU will be a full pallet.  

 

e.

Supplier will ship Product orders from the Regional Manufacturing Facility
designated by the NPSG to Purchaser’s Distribution Centers or Regional
Manufacturing Facilities, except as provided in Subsection 14(f).  Title and
risk of loss will pass to Purchaser upon initial receipt of the Products at
Purchaser’s Distribution Center or Regional Manufacturing Facility.

 

f.

At Supplier’s sole discretion, Purchaser may be permitted to pick up Product
orders at Supplier’s Regional Manufacturing Facility designated by the
NPSG.  Title and risk of loss will pass to Purchaser upon completion of the
loading of such Products on Purchaser’s vehicles or common carriers at
Supplier’s Regional Manufacturing Facility.

 

g.

Additional provisions regarding placement and execution of orders are set forth
in the SLA (Exhibit C).

 

--------------------------------------------------------------------------------

 

i.

Neither Purchaser nor Supplier will make any changes in the Product order
fulfillment process that could have an operational or financial impact on the
other Party without the prior review and approval of the other Party (such
approval not to be unreasonably withheld, conditioned or delayed and which will
be documented in the SLA).

15.

Escalation

 

a.

The Parties acknowledge and agree that they anticipate that demand and supply
issues will occur during the Term, and that, pursuant to Section 4 above,
financial remedies are not available for such variances.  However if demand- or
supply-related issues (a) are substantial or excessive in the reasonable opinion
of Purchaser because of their impact to service and costs; and (b) these issues
have not been mitigated to Purchaser’s reasonable requirements identified in the
SLA, then the Parties shall attempt to resolve any disputes amicably, with
ultimate referral of the issues to their senior Supply Chain and Financial
officers. If these officers are unable to resolve the dispute, Purchaser may, at
its option, refer the matter to NPSG staff for possible resolution through
potential modifications to the Annual Sourcing Plan or Current Year Sourcing.

 

b.

While financial remedies for demand or supply-related sourcing issues are not
prescribed in this Agreement, the Parties acknowledge that future circumstances
may require that financial remedies be considered.  The Parties may, at their
option, refer such matters to CCNA and CCNA will work collaboratively with all
RPBs to consider appropriate remedies.  No such remedies would be effective
unless first agreed upon in writing by the Parties.

 

c.

The Parties acknowledge that this Agreement has been prepared based on a form
determined by the Company, in order to support the goals of the Coca-Cola
bottling system in the United States, including: (i) the sustainable
effectiveness and efficiency of such system and its members; (ii) increasing the
competitiveness of such system and its members; and (iii) the profitable growth
of such system and its members.  The Parties, along with Company, shall meet
periodically in order to discuss proposed amendments to this Agreement to
support the goals stated above.  The Parties shall negotiate in good faith with
one another and with Company with respect to such proposed amendments, which
amendments will require mutual written agreement to be effective.  It is
provided, however, that:  (i) no amendment shall conflict with the reserved
rights of Supplier set forth in Attachment 1-A of the NPSG Governance Agreement;
and (ii) no amendment shall be effective with respect to a Party if it conflicts
with the Party’s existing contractual obligations, whether with Company or
otherwise.  It is further provided that the Parties shall not modify or amend
this Agreement (except for amendments to Exhibit C and for amendments to the
notice addresses provided in section 32) without the express written consent of
Company.

 

d.

The Parties acknowledge and agree that for the purposes of section 15(c) above,
and of Exhibit A to this Agreement, Company is an intended third party
beneficiary and shall have rights to enforce same as if it were a party to this
Agreement.

16.

Warranties

a.

Each Party represents and warrants the following: (i) the Party’s execution,
delivery and performance of this Agreement: (A) have been authorized by all
necessary company action, (B) do not violate the terms of any law, regulation,
or court order to which such Party is subject or the terms of any material
agreement to which the Party or any of its assets may be subject and (C) are not
subject to the consent or approval of any third party; (ii) this

 

--------------------------------------------------------------------------------

Agreement is the valid and binding obligation of the representing Party,
enforceable against such Party in accordance with its terms; and (iii) such
Party is not subject to any pending or threatened litigation or governmental
action which could interfere with such Party’s performance of its obligations
under this Agreement in any material respect.

b.

In rendering its obligations under this Agreement, without limiting other
applicable performance warranties, Supplier represents and warrants to Purchaser
as follows: (i) Supplier is in good standing in the state of its incorporation
or formation and is qualified to do business in each of the other states in
which it conducts business; and (ii) Supplier shall secure or has secured all
permits, licenses, regulatory approvals and registrations required to deliver
and sell the Products, including registration with the appropriate taxing
authorities for remittance of taxes.

c.

In performing its obligations under this Agreement, Purchaser represents and
warrants to Supplier as follows: (i) Purchaser is in good standing in the state
of its incorporation or formation and is qualified to do business in each of the
other states in which it is doing business; and (ii) Purchaser shall secure or
has secured all permits, licenses, regulatory approvals and registrations
required to perform its obligations under this Agreement.

17.

Product Warranty

a.

Based on and subject to the warranties provided to Supplier by Company in
Supplier’s RMA, Supplier warrants to Purchaser that (i) the Products sold to
Purchaser under this Agreement comply at the time of shipment to Purchaser in
all respects with the Federal Food, Drug and Cosmetic Act, as amended (the
“Act”), and all federal, state and local laws, rules, regulations and guidelines
applicable in the Territory, and (ii) all Products shipped to Purchaser under
this Agreement, and all packaging and other materials which come in contact with
such Products, will not at the time of shipment to Purchaser be adulterated,
contaminated, or misbranded within the meaning of the Act or any other federal,
state or local law, rule or regulation applicable in Purchaser’s Territory.
Supplier warrants to Purchaser that the Products sold to Purchaser under this
Agreement will be handled, stored and transported properly by Supplier, up to
the time of delivery to Purchaser.  

b.

Supplier makes no covenant, representation or warranty concerning the Products
of any kind whatsoever, express or implied, except as expressly set forth in
this Agreement.  THE EXPRESS WARRANTIES SET FORTH IN THIS AGREEMENT ARE IN LIEU
OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, AND INCLUDING BUT NOT LIMITED TO
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS, AND CONSTITUTE THE ONLY
WARRANTIES OF SUPPLIER WITH RESPECT TO SUPPLIER’S PRODUCTS.

18.

Returns of Rejected Products

 

a.

Product Returns Classification.  Supplier or Purchaser may discover or become
aware of the existence of Product related problems, quality or other technical
problems relating to Products at the time of receipt by Purchaser, after
acceptance by Purchaser, or after delivery by Purchaser to customers.  If such
problems or quality issues are discovered, and such quality issues were due to
quality or technical defects prior to delivery to Purchaser’s Distribution
Center or Regional Manufacturing Facility, then the affected Products will be
returned to Supplier following the procedures in this Section based on the
timing or circumstances of the discovery of quality or technical problems.

 

--------------------------------------------------------------------------------

 

b.

Product Return – At Receipt.  If Purchaser discovers any of the following issues
associated with Products within 24 hours following delivery of such Products to
the Purchaser’s Distribution Center or Regional Manufacturing Facility (or of
pickup by Purchaser at a Supplier Regional Manufacturing Facility, if
applicable):

 

i.

any Product that has either not been ordered and scheduled for delivery on a
particular date, or

 

ii.

any Product that does not match the shipping documents presented at delivery, or

 

iii.

any defect or deficiency in such Product (e.g., loose caps or leaking seams), or

 

iv.

any non-conformance of such Product with any applicable warranties or quality
standards,

then Purchaser will, within 24 hours following delivery of such Products to
Purchaser’s Distribution Center or Regional Manufacturing Facility (or of pickup
by Purchaser at a Supplier Regional Manufacturing Facility, if applicable),
notify Supplier of such defect, deficiency or non-conformance.  Purchaser will
be entitled to credit equal to the price paid by Purchaser for the defective,
deficient or non-conforming Product (or cancellation of any unpaid charges
associated with the defective, deficient or non-conforming Product), plus
freight costs, if any, incurred by Purchaser in connection with the delivery and
return of such defective, deficient or non-conforming product.  Any such credits
will be applied within twenty-one (21) days against amounts otherwise due from
Purchaser and will be reflected in reasonable detail on appropriate invoices
sent to Purchaser.  All credit requests must be submitted by Purchaser to
Supplier within thirty (30) days of shipment acceptance for credit requests to
be considered.

 

c.

Product Return – Quality Issues Post-Acceptance.  If after acceptance of any
Product and more than 24 hours following delivery to Purchaser’s Distribution
Center or Regional Manufacturing Facility (or of pickup by Purchaser at a
Supplier Regional Manufacturing Facility, if applicable), Purchaser discovers:

 

i.

any defect or deficiency in such Products caused by Supplier, or

 

ii.

any non-conformance of such Products with any applicable warranties or quality
standards that existed as of the time of delivery by Supplier,

then Purchaser will notify Supplier within 24 hours of Purchaser’s
identification of such defect, deficiency or non-conformance.  If the Product
issue was discovered while in Purchaser’s possession, Purchaser will be entitled
to a credit equal to price paid by Purchaser for the defective, deficient or
non-conforming Product (or cancellation of any unpaid charges associated with
the defective, deficient or non-conforming Product) as identified by Purchaser,
plus freight costs, if any, incurred by Purchaser in connection with the
delivery and return of such defective, deficient or non-conforming product.  If
the Product issue was discovered while in possession of Purchaser’s customer or
another third party, Purchaser will be entitled to reimbursement of any
reasonable expenses it incurred in connection with removing, returning and/or
replacing such defective, deficient or non-conforming Product.  Any such credits
awarded hereunder will be applied against amounts otherwise due from Purchaser
and will be reflected in reasonable detail on appropriate invoices sent to
Purchaser.

 

--------------------------------------------------------------------------------

19.

Product Recalls

Supplier’s duties as a supplier regarding Product Recalls are as provided in
Supplier’s RMA. Purchaser’s duties as a distributor regarding Product Recalls
are as provided in its Comprehensive Beverage Agreement.

20.

Return of Deposit Materials, Recyclable Materials, and Tertiary Packaging

a.

Supplier will work with Purchaser to coordinate return of deposit SKUs, Tertiary
Packaging, non-hazardous recyclables, and CO2 cylinders from Distribution
Centers at commercially reasonable times.  Purchaser will be responsible for
shipping such items to Supplier at Purchaser’s expense, utilizing Supplier back
hauling to the extent available.  Additional provisions regarding these matters
may be found on Exhibit C attached hereto.

b.

Supplier will credit Purchaser at Supplier’s invoice rates any deposit amounts
due to Purchaser for items that are timely returned in useable condition.  Any
such credits will be applied within twenty-one (21) days against amounts
otherwise due from Purchaser.

c.

Supplier will accept the return of non-hazardous recyclables based on the
recyclables list approved by Supplier.  

21.

Recycling Programs

Supplier and Purchaser will develop recycling programs as set forth in the SLA
for the disposal of defective, damaged or expired Products held by Purchaser or
Purchaser’s customers that have been paid for by Purchaser and for which
Purchaser has not received credit.  

22.

Compliance with Laws

a.

Supplier will, and will cause its affiliates and subcontractors to, comply with
all applicable federal, state and local laws and regulations applicable to each
of them relating to: (i) the production, packaging, labeling, transport and
delivery to Purchaser of the Products; and (ii) the performance of Supplier’s
obligations set forth herein.  

b.

Purchaser will comply with all applicable federal, state and local laws and
regulations applicable to it and relating to: (i) the storage, marketing,
promotion, distribution and sale of the Products; and (ii) and the performance
of Purchaser’s obligations set forth herein.

23.

Indemnity

Supplier will indemnify, defend, and hold harmless Purchaser against any and all
damages, loss, costs, or other liability (including reasonable attorneys’ fees)
arising out of a third party claim that (i) results from Supplier’s breach of
this Agreement or any representation or warranty made by Supplier in this
Agreement, or any negligent act or omission of Supplier, or (ii) alleges damage
for loss to property, death, illness or injuries, resulting from the use or
consumption of any Products, except as set forth below. Supplier will assume
responsibility and expense of investigation, litigation, judgment and/or
settlement of any such claim on the condition that Supplier is notified promptly
(in no event later than thirty (30) days after the first receipt of written
notice thereof by Purchaser) in writing of any such claim and is permitted to
deal therewith at its own discretion and through its own representatives; except
that Purchaser’s failure to provide notice of a claim will not affect Supplier’s
obligation to indemnify the claim under this Section 23 unless such failure
prejudices the defense of such claim.  The Parties will cooperate reasonably in
the investigation

 

--------------------------------------------------------------------------------

and defense of any such claim, and Supplier will not settle any such claim that
imposes on Purchaser a non-monetary obligation or a liability that is not
indemnified without Purchaser’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed.  Supplier will have no
obligation to indemnify Purchaser for any claim to the extent that such claim
arises out of the negligence or recklessness of Purchaser.  This Section 23 sets
forth the sole and exclusive remedy for Purchaser against Supplier with respect
to third party claims relating to the Products purchased by Purchaser from
Supplier under this Agreement.  SUPPLIER WILL NOT BE LIABLE TO PURCHASER WHETHER
IN CONTRACT OR IN TORT OR ON ANY OTHER LEGAL THEORY FOR ANY INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, ANY LOST REVENUES, PROFITS OR
BUSINESS OPPORTUNITIES, OR FOR ANY OTHER LOSS OR COST OF A SIMILAR TYPE
(COLLECTIVELY, “CONSEQUENTIAL DAMAGES”) OF PURCHASER OR ANY CUSTOMER OF
PURCHASER OR OF ANY PERSON WHO MAY HAVE BECOME INJURED BY SUPPLIER’S PRODUCTS
PURCHASED FROM PURCHASER (EXCEPT TO THE EXTENT THAT AN INDEMNIFIED THIRD PARTY
CLAIM INCLUDES CONSEQUENTIAL DAMAGES).

24.

Termination

This Agreement will terminate automatically upon termination of either
Supplier’s RMA or Purchaser’s CBA.  

25.

Confidentiality

The terms and conditions of this Agreement are strictly confidential.  Purchaser
agrees that the terms and conditions of this Agreement are subject to the
confidentiality requirements set forth in the Comprehensive Beverage
Agreement.  Supplier agrees that the terms and conditions of this Agreement are
subject to the confidentiality requirements set forth in Supplier’s RMA.  

26.

Modification/Waivers

No modification, waiver or amendment to this Agreement will be binding upon
either Party unless first agreed to in writing by both Parties.   The Parties
shall not modify or amend this Agreement (except for amendments to Exhibit C and
for amendments to the notice addresses provided in section 32) without the
express written consent of Company.  A waiver by either Party of any default or
breach by the other Party will not be considered as a waiver of any subsequent
default or breach of the same or other provisions of this Agreement.

27.

Assignment

Except in connection with any permitted assignment by Purchaser of its rights
under the Comprehensive Beverage Agreement, Purchaser may not assign this
Agreement or any of the rights hereunder or delegate any of its obligations
hereunder, without the prior written consent of Supplier, and any such attempted
assignment will be void.

28.

Relationship of Parties

The Parties are acting under this Agreement as independent contractors.  Nothing
in this Agreement will create or be construed as creating a partnership, joint
venture or agency relationship between the Parties, and no Party will have the
authority to bind the other in any respect.

 

--------------------------------------------------------------------------------

29.

Authority

Each Party represents and warrants that it has the full right and authority
necessary to enter into this Agreement.  Each Party further represents and
warrants that all necessary approvals for this Agreement have been obtained, and
the person whose signature appears below has the power and authority necessary
to execute this Agreement on behalf of the Party indicated.

30.

Force Majeure

Neither Party will be liable to the other for any delay or failure to perform
fully where such delay or failure is caused by terrorism, acts of public enemy,
acts of a sovereign nation or any state or political subdivision, fires, floods
or explosions, where such cause is beyond the reasonable control of the affected
Party and renders performance commercially impracticable as defined under the
Uniform Commercial Code (a “Force Majeure Event”).  

31.

Business Continuity

Supplier will develop and maintain a commercially reasonable business continuity
plan.

32.

Notices

All notices under this Agreement or the Service Level Agreement by either Party
to the other Party must be in writing, delivered by electronic mail and
confirmed by overnight delivery, certified or registered mail, return receipt
requested, and will be deemed to have been duly given when received or when
deposited in either the United States mail, postage prepaid, or with the
applicable overnight carrier, addressed as follows:

 

 

If to Purchaser:

The then current address of Purchaser as contained in Supplier’s contractual
files

With a copy to:  Purchaser’s Chief Financial Officer or other designated
representative, at the above address

 

If to Supplier:

[Add Supplier’s address

Add Supplier’s address

Direct: (xxx) xxx-xxxx

Fax: (xxx) xxx-xxxx

Attention:  Add Name & Title

With a copy to:  Add Name & Title]

 

--------------------------------------------------------------------------------

33.

Governing Law

This Agreement and any dispute arising out of or relating to this Agreement will
be governed by and construed in accordance with the laws of the State of
Georgia, without reference to its conflict of law rules.

34.

Entire Agreement

a.

This Agreement and the NPSG Governance Agreement constitute the final, complete
and exclusive written expression of the intentions of the Parties with respect
to the subject matter herein and supersede all previous communications,
representations, agreements, promises or statements, either oral or written, by
or between either Party concerning the activities described herein.  

b.

Supplier will not be bound by any provisions in Purchaser’s purchase order(s) or
other documents, electronic or otherwise (including counter offers) which
propose any terms or conditions in addition to or differing with the terms and
conditions set forth in this Agreement, and any such terms and conditions of
Purchaser and any other modification to this Agreement will have no force or
effect and will not constitute any part of the terms and conditions of purchase,
except to the extent separately and specifically agreed to in writing by
Supplier.  Supplier’s failure to object to provisions contained in Purchaser’s
documents will not be deemed a waiver of the terms and conditions set forth in
this Agreement, which will constitute the entire agreement between the
Parties.  

c.

Purchaser will not be bound by any provisions in Supplier’s confirmation of
acceptance or other documents, electronic or otherwise (including counter
offers) which propose any terms or conditions in addition to or differing with
the terms and conditions set forth in this Agreement, and any such terms and
conditions of Supplier and any other modification to this Agreement will have no
force or effect and will not constitute any part of the terms and conditions of
purchase, except to the extent separately and specifically agreed to in writing
by Purchaser.  Purchaser’s failure to object to provisions contained in
Supplier’s documents will not be deemed a waiver of the terms and conditions set
forth herein, which constitute the entire agreement between the Parties.

d.

This Agreement will inure to the benefit of and be binding upon each of the
Parties and their successors and permitted assigns.

[Signature Page Follows]




 

--------------------------------------------------------------------------------

Agreed to and accepted as of the date indicated below.

 

Supplier

 

 

Purchaser

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Transfer Price Methodology from Supplier to Purchaser

 

1.

The Transfer Price for sales of Authorized Covered Beverages by Supplier to
Purchaser is calculated in accordance with  the following formula established by
the Company (by its Coca‑Cola North America division (“CCNA”)) and required
under Supplier’s RMA:

 

Transfer Price = [***]

 

 

2.

CCNA will unilaterally determine [***] as provided in Supplier’s RMA, if and to
the extent applicable.  CCNA Exchange will maintain records of [***] for each of
Supplier’s Regional Manufacturing Facilities.  [***] will be added to [***] for
all Authorized Covered Beverages sold by Supplier to Purchaser.

 

 

3.

Supplier intends to provide initial estimates of [***] by Supplier Regional
Manufacturing Facility and by freight lane annually by November 1 for each
following calendar year.  As the Supplier’s internal cost standard calculations
may not be finalized until early in the calendar year, Supplier may update
Transfer Prices on or by May 1 which changes will apply for the remainder of the
calendar year, subject to other Transfer Price changes that may occur in
accordance with Paragraph 7 below.  Once each calendar year begins, Supplier may
use [***] for invoicing purposes.

 

 

4.

For each calendar year, Supplier and Purchaser will reconcile variances between
the estimated Transfer Price and the actual Transfer Price in the manner
described in this Paragraph 4.  As used in this Exhibit, “Transfer Price
Variances” mean variances between: (i) the estimated Transfer Price established
on January 1 of the applicable calendar year (or updated on May 1 or September 1
of such year, if applicable), and (ii) the actual Transfer Price, calculated as
the sum of [***] and [***].  Supplier will provide Purchaser with an interim
report on Transfer Price Variances on a quarterly basis, for informational
purposes only and a reconciliation will occur within 120 days following calendar
year end.  If the actual Transfer price is greater than, or less than, the
estimated Transfer Price established on January 1 or updated on May 1 or
September 1, if applicable, then Supplier and Purchaser will settle the
differences between themselves within 120 days following year end.

 

 

5.

NPSG may direct that sourcing of certain SKUs from Supplier’s Regional
Manufacturing Facilities shift to Purchaser’s Regional Manufacturing Facilities
as part of its Annual Sourcing or Current Year Sourcing processes.  The volume
of physical cases of Authorized Covered Beverages that shift to Purchaser’s
Regional Manufacturing Facilities are referred to below as “Shifted Physical
Cases.”   

 

 

a.

Separately, Supplier and Purchaser may agree that the Purchaser will reimburse
the Supplier up to the total costs of lost absorption (i.e., the increase in
costs per case due to lower volume handled by a Production Facility) on Shifted
Physical


A-1

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Cases resulting from NPSG-designated sourcing changes, and reimbursement will be
based on the last fully completed twelve calendar months of volume at the time
of sourcing change.  Supplier and Purchaser will solely determine between
themselves whether reimbursement is made, and will directly manage this process
without CCNA’s involvement. If Supplier and Purchaser agree that reimbursements
are made for lost absorption, then the reimbursement up to the total costs of
lost absorption on Shifted Physical Cases will be a one-time adjustment.

 

 

b.

Any payments to be made by Purchaser as described above for lost absorption (if
any, to the extent mutually agreed by Purchaser and Supplier) will be made at
the same time as any required payment for Transfer Price Variances is made
within 120 days after calendar year end.

 

 

6.

In addition to changes in the Transfer Price as described in Paragraph 3 above,
the estimated Transfer Price may be adjusted by Supplier (a “September
Adjustment”) during the year as of September 1 (“September Adjustment Date”) to
account for changes in Supplier’s [***], as provided in subparagraphs a and b of
this Paragraph 6:

 

 

a.

If Supplier’s actual year to date costs per physical case for any of the
components shown in the table below as compared to the estimated costs per
physical case for such component as included in the estimated Transfer Price
established on January 1 of the applicable calendar year (or updated May 1 of
such year, if applicable), change by more than the percentage indicated in the
table below as of a September Adjustment Date, then a September Adjustment will
be made to [***]:

 

Component

September 1

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

b.

No September Adjustment will be made for any pricing components other than
[***].  The Parties agree to consider adjusting the cost ranges as part of the
escalation process of Section 15 of this Agreement.

 

 

7.

[***] will be taken into account by Supplier in establishing the Transfer Price
annually, subject to annual reconciliation as part of the Transfer Price
Variance process provided for in Paragraph 4 above.

 

 

8.

Purchaser will be entitled to a freight credit from Supplier for Authorized
Covered Beverages picked up by Purchaser at the Supplier’s Regional
Manufacturing Facility only


A-2

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

if Supplier has agreed to allow for Purchaser pick up of Products as specified
in Section 14(f) of this Agreement.  The amount of the freight credit will be
based on Supplier’s actual freight cost.

 

 

9.

Purchaser will pay Supplier a deposit equal to Supplier’s standard rate, as
stated in the Service Level Agreement (Exhibit C), for shells, pallets, CO2
containers, etc., which will be refunded to Purchaser when such items are timely
returned in useable condition as set forth in Section 20 of this Agreement.

 

 

10.

To the extent funded by NPSG, CCNA Exchange will engage a certified public
accounting firm (“Firm”) to annually review and perform tests of:

 

 

a.

[***] calculated and provided by Supplier to ensure it is consistent with the
[***] methodology approved by NPSG;

 

 

b.

Transfer Price Variances for the settlement of RPB to RPB transactions. 

 

The costs of the Firm will be funded by NPSG members in proportion to the
funding shares set out in the NPSG Governance Agreement.  NPSG, the CCNA
Exchange and the RPBs will provide the Firm with the books, records and access
that is reasonably required to conduct the review and testing described
above.  To the extent permitted by law, CCNA Exchange will share the Firm’s
report with each member of the NPSG.  

 

 

A-3

 

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

EXHIBIT B

Demand and Supply Variance Management between Supplier and Purchaser
Distribution Centers & Regional Manufacturing Facilities

a.

When used in this Exhibit B, “Variance(s)” shall mean variances from the Annual
Sourcing Plan or Current Year Sourcing determined by NPSG.

b.

Any Variances within a calendar year (whether or not required by NPSG sourcing
requirements) that solely impact Supplier and Purchaser shall be managed
directly between Supplier and Purchaser without CCNA’s involvement as per
Section 4 of this Agreement.  No financial remedy of any kind is available
between Supplier and Purchaser for any such Variances.

c.

In the case of Authorized Covered Beverages, Purchaser may purchase or acquire
one or more SKUs from alternate Regional Manufacturing Facilities based on the
NPSG Annual Sourcing or Current Year Sourcing matrix (i.e., primary and
secondary sources including, if applicable, from any such authorized production
facilities operated by Purchaser), or from a finished goods co-operative if
Purchaser is a member of such co-operative and has purchase obligations, if and
to the extent that (i) Supplier has notified Purchaser that Supplier cannot or
will not provide such SKU (such notice to be provided by telephone call and
email); (ii) Purchaser has reasonably determined that delivery by Supplier of
any such SKU (including any SKU requested by Purchaser’s customers) to the
applicable Distribution Center will either (A) be 48 hours or more overdue, or
(B) result in a Distribution Center out-of-stock situation; or (iii) Supplier’s
delivery of any Products is delayed or impaired as a result of a Force Majeure
Event.  No financial remedy of any kind is available between Supplier and
Purchaser for any such Variances.

d.

Purchaser will have the right to source from alternate Regional Manufacturing
Facilities based on the NPSG Annual Sourcing Plan or Current Year Sourcing
matrix (i.e., primary and secondary sources including, if applicable, any such
authorized production facilities operated by Purchaser) or from a finished goods
co-operative if Purchaser is a member of such a co-operative and has purchase
obligations, if and to the extent the order is for:  (i) slow moving products
(less than full pallet quantities), (ii) customer special requests, and (iii)
“Hot Shot” Orders (i.e., time-sensitive orders that require faster delivery
times than are required in the normal order process) that Supplier cannot
fulfill or elects not to fulfill, in each case, so long as Purchaser has first
provided Supplier with the opportunity to supply the requested Products and
Supplier has declined to provide them.  Supplier will respond in a reasonably
prompt manner to any such requests from Purchaser. No financial remedy of any
kind is available between Supplier and Purchaser for any such Variances.

 

 

B-1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

EXHIBIT C

Service Level Agreement (“SLA”)

The SLA is developed between the Parties to ensure that the detailed operating
requirements in this FGSA are documented.  The SLA may contain appropriate
operating requirements agreed upon by the Parties but must, at least, address
the following items:

 

•

Management Operating Reviews between Parties (e.g., meeting frequency, topics,
attendees, etc.)

 

•

Metrics

 

o

Supplier – Customer Service Metric, Definition, & Targets

 

o

Purchaser – Order Lead Time Adherence Definition & Target

 

•

Innovation SKUs

 

o

Rolling Forecast requirements for all Innovation SKUs

 

o

Communication requirements.

 

•

Returns (Finished Goods & Dunnage)

 

•

Deposit Item Pricing

 

•

Escalation Process to Resolve Sourcing Issues

 

 

C-1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

EXHIBIT F

 

Related Products

 

All SKUs, packages, flavors, calorie or other variations offered by Company of:

POWERade powder

POWERade ZERO Drops

DASANI Drops

Minute Maid Drops

Glacéau Vitaminwater Zero Drops

Fuze Drops

 

 

Exhibit F– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 2.17.2

Participating Bottlers

As of the Effective Date:

 

1.

Bink's Coca-Cola Bottling Company

 

2.

Big Springs, Inc. d/b/a Huntsville Coca-Cola Bottling Company

 

3.

Coca-Cola Bottling Company of Minden, Incorporated

 

4.

Trenton Coca-Cola Bottling Company, L.L.C.

 

5.

Coca-Cola Bottling Co. [Williston, ND]

 

6.

Coca-Cola Bottling Works of Pulaski, Tennessee, Incorporated

 

7.

Coca-Cola Bottling Company of Washington, N.C., Inc.

 

8.

Hancock Bottling Co., Inc.

 

9.

Union City Coca-Cola Bottling Company, LLC

 

10.

Decatur Coca-Cola Bottling Company

 

11.

Orangeburg Coca-Cola Bottling Co.

 

12.

Coca-Cola Bottling Co., Columbus-Indiana-Inc.

 

13.

Coca-Cola Bottling Company of International Falls

 

14.

Gardner Enterprises, Inc. d/b/a Coca-Cola Bottling Co. of Canyon City

 

15.

Lufkin Coca-Cola Bottling Company, Ltd.

Added After the Effective Date:

 

 

 

SCHEDULE 2.17.2– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 2.31

Permitted Ancillary Businesses

Subject to the limitations set forth in this Schedule 2.31, Company consents
pursuant to Section 13.1.4 of this Agreement to Bottler’s (and its Affiliates’)
distributing, selling, dealing in or otherwise using or handling, and, solely in
the case of the businesses described in subparts B and C hereof, producing,
preparing, packaging, as applicable, Beverages, Beverage Components and other
beverage products during the Term of this Agreement inside or outside of the
Territory in connection with operation of the ancillary businesses identified in
this Schedule 2.31, in reliance on Bottler’s representation that, except as
described herein, none of such ancillary businesses produces, manufactures,
prepares, packages, distributes, sells, deals in or otherwise uses or handles
Beverages, Beverage Components or other beverage products other than the (i)
Covered Beverages, (ii) Related Products, or (iii) the Permitted Beverage
Products.

 

 

A.

Bottler owns and operates an over-the-road transportation and freight brokerage
business that is operated separately from Bottler’s beverage business, with its
own separate management team and employees (the “RCS Transportation
Business”).  The RCS Transportation Business operates as a for-hire commodity
carrier that transports goods from point A to point B, which points may include
warehouses, non-retail outlets and loading docks of retail outlets.  The RCS
Transportation Business does not use conventional beverage route trucks or
perform merchandising services or other services traditionally associated with
Direct Store Delivery, the parties acknowledging and agreeing that commodity
transport of goods to loading docks of retail outlets does not constitute Direct
Store Delivery. The RCS Transportation Business does not transport Covered
Beverages, Related Products and Permitted Beverage Products in the same truck
load as other beverage products. The RCS Transportation Business does not
transport beverage products other than Covered Beverages, Related Products and
Permitted Beverage Products to convenience stores, or restaurants. RCS
Transportation Business drivers generally do not load or unload beverage
products other than Covered Beverages, Related Products and Permitted Beverage
Products at any location.

 

The RCS Transportation Business is currently conducted through Bottler’s
wholly-owned subsidiary Red Classic Services LLC and the following direct and
indirect wholly-owned subsidiaries: Red Classic Equipment, LLC, Red Classic
Transportation Services, LLC, Red Classic Transit, LLC, Red Classic Contractor,
LLC. In the future as a result of ordinary course corporate reorganizations the
RCS Transportation Business may be conducted through certain other Affiliates
wholly owned or Controlled by Bottler or RCS. Bottler will inform Company of the
identity of any such Affiliates.

 

Subject to the limitations set forth below, Company consents to transport by RCS
and the above mentioned Affiliates of Beverages, Beverage Components and other
beverage products during the Term in the operation of the RCS Transportation
Business.

 

 

i.

No Pepsi Beverages:  Bottler will cause the RCS Transportation Business not to
transport any beverage products distinguished by trademarks owned by PepsiCo,
Inc. or its Affiliates, other than over-the-road transport in response to the
request of a third party freight broker, wholesaler or retailer.

 

SCHEDULE 2.31– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

ii.

No Direct Store Delivery or Merchandising Services:  Bottler will cause the RCS
Transportation Business not to provide Direct Store Delivery or merchandising
services;

 

 

iii.

No Use of Vehicles Bearing Company Trademarks:  On or prior to December 31,
2015, Bottler has caused the RCS Transportation Business not to use trucks,
trailers, delivery vehicles, cases, cartons, coolers, vending machines or other
equipment bearing Company’s Trademarks to transport beverage products, other
than Covered Beverages, Related Products and Permitted Beverage Products.

 

 

B.

Bottler and/or one or more of its Affiliates are engaged in the business of
providing contract manufacturing services outside of the Territory for
Beverages, Beverage Components and other beverage products that may be
distributed, sold, marketed, dealt in or otherwise used or handled by third
parties in the Territory. Subject to and without waiving its rights under this
Agreement, Company consents to Bottler and/or one or more of its Affiliates
continuing after the Effective Date to be engaged outside of the Territory in
the business of producing, manufacturing, preparing, packaging, distributing,
selling, dealing in and otherwise using or handling Beverages, Beverage
Components or beverage related products that may be distributed, sold, marketed,
dealt in or otherwise used or handled by third parties in the Territory, to the
extent that such activity is not prohibited under such preexisting contracts.

 

 

C.

Bottler and/or one or more of its Affiliates are engaged in the business of
producing, manufacturing, preparing, and packaging Beverages, Beverage
Components and beverage related products.  Company consents to Bottler and/or
one or more of its Affiliates continuing after the Effective Date to be engaged
in the business of producing, manufacturing, preparing, and packaging Beverages,
Beverage Components and beverage related products that may be distributed, sold,
marketed, dealt in or otherwise used or handled by U.S. Coca-Cola Bottlers and
other third parties, to the extent that such activity is permitted under
Bottler’s (or its Affiliate’s) Regional Manufacturing Agreement.

 

 

D.

Bottler and/or one or more of its subsidiaries own an interest in, and provide
management services and shared services to, South Atlantic Canners, Inc.
(“SAC”), a manufacturing cooperative located in Bishopville, South Carolina and
whose eight (8) members are all U.S. Coca‑Cola Bottlers. Subject to and without
waiving its rights under this Agreement, Company consents to Bottler and/or one
or more of its Affiliates continuing after the Effective Date to own an interest
in, and provide management services and shared services to, SAC which will be
engaged in the business of producing, manufacturing, preparing, packaging,
selling, dealing in and otherwise using or handling Beverages, Beverage
Components or beverage related products that may be distributed, sold, marketed,
dealt in or otherwise used or handled by U.S. Coca‑Cola Bottlers, to the extent
that such activity is not prohibited under SAC’s then applicable contracts with
Company (or its Affiliate) or the Comprehensive Beverage Agreement or other
bottling and distribution agreements, as the case may be,  between Company and
such U.S. Coca-Cola Bottlers.

 

 

SCHEDULE 2.31– page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 2.32

Permitted Beverage Products

Bottler may distribute, sell, deal in and otherwise use or handle in the
Territory the following Permitted Beverage Products and any Line Extensions
thereof:

 

A.

Dr Pepper, Dr Pepper cherry, Dr Pepper Ten, Caffeine free Dr Pepper, Diet Dr
Pepper, Diet Dr Pepper cherry, Caffeine free diet Dr Pepper, Cherry Vanilla Dr
Pepper, Diet Cherry Vanilla Dr Pepper, Dr Pepper Vanilla Float, and all other Dr
Pepper trademark Beverages introduced by Dr Pepper/Seven Up, Inc. or one of its
Affiliates, or any of their successors and assigns, (“DPSU”) on a nationwide
basis other than (i) any cola Beverages, and (ii) except as provided in Items B
and C of this Schedule 2.32, any other Beverages not containing the principal
flavor characteristic of Dr Pepper.  For purposes of clarity, a Beverage
containing the principal flavor characteristic of Dr Pepper includes Dr Pepper
Cherry, Dr Pepper Cherry Vanilla and any other line extension or innovation of
Dr Pepper whose principal flavor characteristic is substantially similar to
brand Dr Pepper, and such Beverage will be deemed a Permitted Beverage Product
hereunder.

 

B.

In the case of any geographic area located within the Sub-Bottling Territory for
which Bottler acquired from CCR the right to distribute (“Acquired DPSU
Territory”) the following other Beverage(s) (as defined within the Master
License Agreement dated October 2, 2010 by and between DPSU and CCR) that are
not cola Beverages or Dr Pepper Trademark beverages that contain the principal
flavor characteristic of Dr Pepper that were distributed by CCR under license
from DPSU in such Acquired DPSU Territory immediately prior to the closing date
of Bottler’s acquisition of rights from CCR for such Acquired DPSU Territory:

 

 

1.

Solely with respect to the Norfolk/Fredericksburg/Staunton,
Richmond/Yorktown/Easton/Salisbury, Alexandria/Capitol Heights/La Plata,
Columbus and Baltimore/Cumberland/Hagerstown Subterritories, Yoo-Hoo.

 

 

C.

In the case of any geographic area located within the First-Line Territory in
which Bottler distributed other Beverages that are not cola Beverages (as
defined in this Agreement) or Dr Pepper Trademark beverages that contain the
principal flavor characteristic of Dr Pepper under license from DPSU immediately
prior to the date that Bottler’s rights to distribute Covered Beverages and
Related Products in such First-Line Territory became subject to the terms and
conditions of this Agreement (“Legacy DPSU Territory”) the following such
Beverages:

 

 

1.

Sun-Drop, but solely with respect to such geographic areas supplied as of such
date by Bottler’s (or any of its Affiliate’s) sales centers in the following
cities located in the First-Line Territory: Charlotte, Clayton, Mt. Airy,
Fayetteville, Skyland, Bryson City, Hickory, Boone, Conway, Leland, New Bern,
Halifax, and Greenville (NC).

SCHEDULE 2.32– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

D.

[***]

 

 

E.

(a)All “Energy Drinks” as defined under the AMENDED AND RESTATED DISTRIBUTION
AGREEMENT entered into as of March 26, 2015 between MONSTER ENERGY COMPANY, a
Delaware corporation (formerly known as Hansen Beverage Company) (“MEC”) and
CCBCC Operations, LLC (an Affiliate of Bottler), including the following Energy
Drinks identified on the Initial Product List attached as Exhibit A to such
AMENDED AND RESTATED DISTRIBUTION AGREEMENT:

 

Monster Energy: Monster Energy, Lo-Carb Monster Energy, Monster Energy Assault,
Juice Monster Khaos Energy + Juice, Juice Monster Ripper Energy + Juice, Monster
Energy Absolutely Zero, Punch Monster Baller’s Blend, Punch Monster Mad Dog,
Monster Energy Unleaded

Monster Energy Ultra: Monster Energy Zero Ultra, Monster Energy Ultra Blue,
Monster Energy Ultra Red, Monster Energy Ultra Sunrise, Monster Energy Ultra
Citron

Monster Energy Extra Strength with Nitrous Technology: Monster Energy Extra
Strength Nitrous Technology Anti Gravity, Monster Energy Extra Strength Nitrous
Technology Super Dry, Monster Energy Extra Strength Nitrous Technology Black Ice

Monster Rehab: Monster Rehab Tea + Lemonade + Energy, Monster Rehab Green Tea +
Energy, Monster Rehab Rojo Tea + Energy, Monster Rehab Tea + Orangeade + Energy,
Monster Rehab Tea + Pink Lemonade + Energy, Monster Rehab + Peach Tea + Energy

Monster Import: Monster Energy Import

Muscle Monster Energy Shake: Muscle Monster Energy Shake Chocolate, Muscle
Monster Energy Shake Vanilla, Muscle Monster Energy Shake Coffee, Muscle

SCHEDULE 2.32– page 2

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

Monster Energy Shake Strawberry, Muscle Monster Energy Shake Peanut Butter Cup

Java Monster: Java Monster Kona Blend, Java Monster Loca Moca, Java Monster Mean
Bean, Java Monster Vanilla Light, Java Monster Irish Blend, Java Monster
Cappuccino

Monster M3 Super Concentrate: Monster Energy M3 Super Concentrate

Ubermonster: Ubermonster

Plus (b) all other “Products”, as defined in clause (y) of Section 1(b) of such
AMENDED AND RESTATED DISTRIBUTION AGREEMENT, which may be added to Exhibit A
attached thereto by agreement of MEC and CCBCC Operations, LLC (an Affiliate of
Bottler) after the date hereof in accordance with Section 2(e) of such AMENDED
AND RESTATED DISTRIBUTION AGREEMENT (subject to and after compliance by MEC with
its obligations to Company under the “Distribution Coordination Agreement”
referred to in such AMENDED AND RESTATED DISTRIBUTION AGREEMENT, including,
without limitation, MEC’s obligation to obtain Company’s written consent to such
addition), including the following:

Mutant:  Mutant with red berry, citrus flavor profiles and Mutant White
Lightning  in 20 ounce PET bottles.

 

F.

NOS, NOS ACTIVE and NOS ZERO.

 

G.

Core Power and Yup!.

 

H.

Worx.

 

I.

Full Throttle.

 

J.

Solely with respect to the Louisville/Evansville, Paducah/Pikeville,
Lexington/Somerset, Cincinnati/Dayton/Lima/ Portsmouth/Louisa, Anderson/Fort
Wayne/Lafayette/South Bend/Terre Haute and
Indianapolis/Bloomington/Columbus/Mansfield Subterritories, Ale-8-One.

 

K.

Post-mix, syrups and concentrates, whether packaged in bag in the box (BIB) or
in cartridge format, that are identified by the primary Trademark that also
identifies a Permitted Beverage Product.

 

 

SCHEDULE 2.32– page 3

 

Classified – Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 2.33

Permitted Lines of Business

Company consents under this Agreement to Bottler’s (and any of Bottler’s
Affiliates’) operation inside or outside the Territory during the term of this
Agreement of the Permitted Lines of Business identified in this Schedule 2.33 in
reliance on Bottler’s representation that, except as described in this Schedule
2.33, none of such lines of business uses in the Territory any delivery
vehicles, cases, cartons, coolers, vending machines or other equipment bearing
Company’s Trademarks other than in connection with the distribution and sale of
Covered Beverages, Related Products and Permitted Beverage Products, or assigns
personnel or management whose primary duties relate to delivery or sales of
Covered Beverages or Related Products in the Territory (other than executive
officers of Bottler).

None.

 

 

SCHEDULE 2.33– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 2.37

Related Agreements

1.Finished Goods Supply Agreement

2.Expanding Participating Bottler Revenue Incidence Agreement

3.Regional Manufacturing Agreement

 

 

SCHEDULE 2.37– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 3.2

Sub-Bottling Payments

Bottler will pay to CCR on a quarterly basis a “Sub-Bottling Payment,” based
upon sales in the Sub-Bottling Territory by Bottler of (i) Covered Beverages and
post-mix, syrups and concentrates packaged in bag in the box (BIB) that are
identified by the primary Trademark that also identifies a Covered Beverage,
(ii) Related Products, and as applicable, (iii) products identified by
trademarks owned by or licensed to [***], its successors or assigns [***] that
are Permitted Beverage Products under this Agreement, (iv) products identified
by trademarks owned by or licensed to [***], its successors or assigns, that are
Permitted Beverage Products under this Agreement; and (v) post-mix, syrups and
concentrates, whether packaged in bag in the box (BIB) or in cartridge format,
that are identified by the primary Trademark that also identifies a Permitted
Beverage Product if such products are sold in that portion of the Sub-Bottling
Territory where Bottler distributes such Permitted Beverage Product in Beverage
form as of the Effective Date (the “Sub-Bottling Payment Products”); provided
that for any portion of the Sub-Bottling Territory in which Bottler had, prior
to [***], acquired the right to distribute [***] under its [***] Agreement dated
as of [***], Bottler’s sales of [***] in such portion of the Sub-Bottling
Territory will not be counted in calculating the Sub-Bottling
Payment.  Bottler’s sales of Transferred Covered Beverages will not be counted
in calculating the Sub-Bottling Payment.

Until such time as Company and Bottler may amend this Schedule 3.2 in accordance
with the final paragraph hereof, (a) the amount of the Sub-Bottling Payment for
any New Sub-Bottling Territory (as hereinafter defined) will be calculated for
each Bottler fiscal quarter by (i) multiplying Bottler’s Sub-Bottling Gross
Profit in such New Sub-Bottling Territory for such fiscal quarter by the [***]
set forth in Schedule 3.2.1 corresponding to the [***], and (b) the amount of
the Sub-Bottling Payment for each portion of the Existing Sub-Bottling Territory
(as hereinafter defined) shall continue to be calculated in the same manner in
which such Sub-Bottling Payment was calculated immediately prior to the
execution and delivery of this Agreement.  [Note: The fixed quarterly deduction
for the New Sub-Bottling Territory included on the Effective Date is a
provisional amount (“Provisional Quarterly Deduction”) based on CCR’s most
recently available financial information at the time of entering into this
Agreement. CCR will provide within 120 days of the Effective Date an updated
amount based on certain financial information as of the Effective Date and as of
the most recent quarter ending prior to the Effective Date (“Updated Quarterly
Deduction”). Bottler will have 120 days to review and respond to the Updated
Quarterly Deduction and the parties will have 30 days after Bottler responds to
agree on the Updated Quarterly Deduction. Any Sub-Bottling Payments due for the
New Sub-Bottling Territory before the parties agree on the Updated Quarterly
Deduction will be calculated in accordance with the Provisional Quarterly
Deduction.]

Bottler will provide to CCR, within fifteen (15) business days after the end of
CCR’s fiscal quarter, such information in the form of Schedule 3.2.2. After
delivery of such information, Bottler will cooperate with CCR to provide any
supplemental information reasonably requested by CCR to enable CCR to estimate
its Sub-Bottling Payment receivables for each CCR fiscal quarter. CCR will treat
such information in accordance with the confidentiality provisions of Section 42
of this Agreement.




SCHEDULE 3.2– page 1

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

CCR will calculate and invoice Bottler for the Sub-Bottling Payment within
twenty (20) days after the end of each fiscal quarter. The Sub-Bottling Payment
will be due and payable by Bottler to CCR within ten (10) days after Bottler’s
receipt of such invoice.  Payment of the invoice will be made in cash by wire
transfer or through such other payment method as agreed in writing by the
parties.

“Bottler’s Sub-Bottling Gross Profit” means, for all Sub-Bottling Payment
Products sold in the Sub-Bottling Territory by Bottler, [***]

To avoid confusion the equation expressed in the immediately preceding paragraph
is:

Bottler’s Sub-Bottling Gross Profit = [***]

[***]

[***]

[***]

[***]

“New Sub-Bottling Territory” means any portion of the Sub-Bottling Territory in
which rights to distribute, promote, market and sell shelf-stable,
ready-to-drink beverages and related products are first being granted to Bottler
by CCR pursuant to this Agreement.

 

 

SCHEDULE 3.2– page 2

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

“Existing Sub-Bottling Territory” means any portion of the Sub-Bottling
Territory in which Bottler had, prior to the execution and delivery of this
Agreement, previously acquired rights from CCR to distribute, promote, market
and sell shelf-stable, ready-to-drink beverages and related products pursuant to
a Comprehensive Beverage Agreement.

If, following the date hereof, Company and Bottler mutually agree on a method
for consolidating Sub-Bottling Payment calculations for Sub-Bottling Territories
and/or Subterritories granted at different points in time and for Sub-Bottling
Territories acquired from other bottlers, Company and Bottler will amend this
Schedule 3.2 to provide for such consolidation.

[Note: Schedule 3.2.1 included on the Effective Date is a provisional table
(“Provisional Table”) based on CCR’s most recently available financial
information at the time of entering into this Agreement.  CCR will provide
within 120 days of the Effective Date an updated table based on certain
financial information as of the Effective Date and as of the most recent quarter
ending prior to the Effective Date (“Updated Table”). Bottler will have 120 days
to review and respond to the Updated Table and the parties will have 30 days
after Bottler responds to agree on the Updated Table.   Any Sub-Bottling
Payments due before the parties agree on the Updated Table will be calculated in
accordance with the Provisional Table.]

 

 

SCHEDULE 3.2– page 3

 

Classified – Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 3.2.1

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

SCHEDULE 3.2.1– page 1

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

SCHEDULE 3.2.1– page 2

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

SCHEDULE 3.2.1– page 3

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

SCHEDULE 3.2.1– page 4

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

SCHEDULE 3.2.1– page 5

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

SCHEDULE 3.2.1– page 6

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

SCHEDULE 3.2.1– page 7

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

SCHEDULE 3.2.2

Form of Sub-Bottling Payment information to be provided by Bottler to CCR

[***]:

 

Description

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]:

[***]

[***]

[***]

 

[***]

[***]

[***]






SCHEDULE 3.2.2– page 1

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

[***]

 

[***]

 

 

 

 

SCHEDULE 3.2.2– page 2

 

Classified – Confidential

 

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

SCHEDULE 3.4.2

Existing Alternate Route to Market Agreements

None.

 

 

SCHEDULE 3.4.2– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 5.5

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

 

 

A.

Below is a list of certain corporate names, trading names, titles of
establishments or other commercial designations or logos that Bottler (or one or
more of its Affiliates) use that include the words “Coca‑Cola”, “Coca”, “Cola”,
or “Coke”:

 

Names Used In Operations

1

Coca-Cola Bottling Co. Consolidated

2

Coke Consolidated and Coca-Cola Consolidated

3

Piedmont Coca-Cola Bottling Partnership

4

Coca-Cola Ventures, Inc.

5

Coca-Cola Bottlers' Sales & Services Company LLC

6

Coca-Cola Consolidated Employees For Good Government

7

Coca-Cola Bottling Co. Consolidated Employee Benefit Plan

8

Coca-Cola Bottling Co. Consolidated Employees Pension Plan

9

Coca-Cola Bottling Co. Consolidated Retirement Savings Plan

10

Coca-Cola Bottling Co. Consolidated Bargaining Employees Pension Plan

11

Coca-Cola Bottling Co. Consolidated Bargaining Employees 401(k) Plan

 

 

B.

Over the years, Bottler has made many acquisitions of other Coca-Cola bottlers
that used names which included the words “Coca-Cola”, “Coca”, “Cola”, and/or
“Coke”, including without limitation Wometco Coca-Cola Bottling Company,
Pageland Coca-Cola Bottling Company, Federal Coca-Cola Bottling Company,
Lonesome Pine Coca Cola Bottling Company, New Bern Coca-Cola Bottling Works,
Inc., Waycross-Douglas Coca-Cola Bottling, Coca-Cola Bottling Company of West
Virginia, Sunbelt Coca-Cola Bottling Company, Inc., etc.   Following the
acquisitions, these names may still be used on historical real estate deeds,
property tax bills, business licenses, vehicle titles, bottle contracts and
similar documents.  Bottler will not be required to update these records to
reflect the current name.  Third parties may still refer to these prior names,
and Bottler may use these names in this manner.

 

C.

From time to time, Bottler may use the name “Coca-Cola Bottling of [insert name
of applicable City or State within Bottler’s territory]”, “Coca-Cola of [insert
name of applicable City or State within Bottler’s territory]” or “Coca-Cola
Consolidated of [insert name of applicable City or State

SCHEDULE 5.5– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

within Bottler’s territory]” or “Coke Consolidated of [insert name of applicable
City or State within Bottler’s territory]”.  

 

D.

Bottler uses “COKE” as its ticker symbol.

 

E.

From time to time property tax bills, business licenses, vehicle titles and
similar documents may use a truncated version or misspelled version of the names
described above. Company agrees and acknowledges that it is not a breach under
the Agreement for Bottler not to request that the name be corrected.  

 




SCHEDULE 5.5– page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 5.5 (cont.)

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

[g201705111405145591170.jpg]

 




SCHEDULE 5.5– page 3

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 5.5 (cont.)

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

[g201705111405145791171.jpg]

 




SCHEDULE 5.5– page 4

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 5.5 (cont.)

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

[g201705111405145941172.jpg]

 




SCHEDULE 5.5– page 5

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 5.5 (cont.)

Approved names, corporate names, trading name, title of establishment or other
commercial designation or logo that includes the words “Coca-Cola”, “Coca”,
“Cola”, and “Coke”

[g201705111405146081173.jpg]

 

 

 

SCHEDULE 5.5– page 6

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 6

Covered Beverages or Related Products – Preexisting Contractual Commitments

Pre-existing Contractual Commitments of Company

None.

Pre-existing Contractual Commitments of Bottler

None.  

 

 



SCHEDULE 6– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

[g201705111405146581174.jpg]

 

 

 

SCHEDULE 14.2 – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 24.1

Included/Excluded Businesses

Included Businesses:

1.

Permitted Beverage Products.  Bottler’s (and any of its subsidiaries’) aggregate
business directly and primarily related to the marketing, promotion,
distribution, and sale of Permitted Beverage Products.

2.

Other Company Beverages.   Bottler’s (and any of its subsidiaries’) aggregate
business directly and primarily related to the marketing, promotion,
distribution, and sale of Beverages (including Incubation Beverages), Beverage
Components or beverage products distinguished by Trademarks owned by or licensed
to Company other than Covered Beverages and Related Products authorized under
any separate written agreement with Company or any of Company’s Affiliates,
including any agreement contemplated by Section 3.6 of this Agreement.

3.

Beverage Production Business.  Bottler’s (and any of its subsidiaries’)
aggregate business directly and primarily related to the manufacture of
Authorized Covered Beverages (as defined in the Regional Manufacturing
Agreement), Permitted Beverage Products and any other Beverages (including
Incubation Beverages), Beverage Components or beverage products distinguished by
Trademarks owned by or licensed to Company authorized under any separate written
agreement with Company or any of Company’s Affiliates.

4.

Management Services.  Bottler’s (and any of its subsidiaries’) aggregate
business of providing management services and shared services (i) to South
Atlantic Canners, Inc., a manufacturing cooperative located in Bishopville,
South Carolina and whose eight (8) members are all U.S. Coca‑Cola Bottlers and
(ii) to Piedmont Coca-Cola Bottling Partnership, a general partnership formed by
Bottler and Company to distribute and market nonalcoholic beverages primarily in
portions of North Carolina and South Carolina.

5.

The “Business” as defined in the Comprehensive Beverage Agreement Form EPB
First-Line, effective as of the Effective Date, by and between Company and
Piedmont Coca-Cola Bottling Partnership.

6.

The “Business” as defined in the Comprehensive Beverage Agreement Form EPB
First-Line, effective as of the Effective Date, by and between Company and
Piedmont Coca-Cola Bottling Partnership (Marion, SC First-Line Territory).

7.

The “Business” as defined in the Comprehensive Beverage Agreement Form EPB
First-Line, effective as of the Effective Date, by and between Company and CCBC
of Wilmington, Inc.

Excluded Business:

1.

RCS Transpiration Business. Bottler’s “RCS Transportation Business” businesses
described on Schedule 2.31.

2.

Data Ventures Inc.   Data Ventures develops and provides analytics product
suites, analytics services and consulting services for a wide variety of
industries.  These product suites and services include data warehousing and
access solutions, shopper segmentation/clustering analytics, out of

SCHEDULE 24.1 – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

stock/shelf analytics, shopper behavior analytics, pricing and promotion
analytics and product assortment analytics.

3.

Equipment Reutilization Solutions LLC.  Equipment Reutilization Solutions
provides manufacturing and maintenance services for heating, ventilation and air
conditioning systems, including equipment employing refrigeration
systems.  These services include manufacturing, installation, periodic
maintenance service, and repair of mechanical and fluid systems employed in the
beverage business, such as fountain dispenser equipment, vending equipment, and
fast lane/cold carton merchandizing equipment used in the beverage and other
businesses.  

4.

Third-party logistics services (“3PL Services”) and fourth-party logistics
services (“4PL Services”).  Bottler and its subsidiaries are involved in
providing 3PL Services and 4PL Services.  3PL Services include the performance
of outsourced logistics activities, such as warehousing, inventory management,
pick and pack services, and other value added services including those that have
been performed traditionally within an organization itself.  4PL Services
include acting as an integrator that assembles the resources, capabilities and
technology to design and build, execute and manage comprehensive supply chain
solutions.

 

 

 

SCHEDULE 24.1 – page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 24.4.1

Terms and Conditions of Sale

The parties will enter into an acquisition and sale agreement (however
structured, the “Acquisition Agreement”) with respect to the sale of the
Business from Bottler (and/or its Affiliates) to Company or Company’s designee
that includes terms and conditions (other than purchase price) that are
substantially the same as the lead market asset purchase agreement(s) entered
into by one or more Affiliates of Company and Bottler, an example of which is
attached as an Exhibit to Bottler’s Current Report on Form 8-K filed February
17, 2015 with the Securities and Exchange Commission, except as otherwise
specified in this Schedule 24.4.1.

 

1.

The seller(s) indemnification obligations under the Acquisition Agreement will
survive for a period of eighteen (18) months after the closing of the
transactions contemplated by the Acquisition Agreement (except in the case of
Fundamental Matters), provided that any indemnification obligations arising out
of or otherwise relating to matters regarding (1) any breach or failure by the
seller(s) or Bottler (or its Affiliates or stockholders) to perform any
covenants or obligations in the Acquisition Agreement, (2) any breach or
inaccuracy of any representation or warranty of the seller(s) or Bottler (or its
Affiliates or stockholders) regarding incorporation, qualification, authority,
ownership/title, conflicts (but only as to Bottler’s organizational documents)
or brokers, or (3) pre‑closing liabilities to the extent not disclosed in the
Disclosure Schedule to the Acquisition Agreement or expressly included as a
liability in either the Valuation Process or in the net working capital
adjustment described below (collectively, the “Fundamental Matters”) will
survive for a period of three (3) years after the closing of the transactions
contemplated by the Acquisition Agreement.  The Acquisition Agreement will
provide for a deductible amount equal to one percent (1%) of the purchase
price.  Indemnification claims will be satisfied by escrow of a portion of the
purchase price, by the use of then available insurance products providing
equivalent protection (the premium costs of which will be borne by the
seller(s)), or through such other equivalent means as may be customary, as of
the effective date of the Acquisition Agreement, in transactions of that kind
and nature (the costs of which will be borne by the seller(s)); provided that,
except in the case of fraud or intentional misrepresentation, (x) in no event
will the seller(s) be at risk with respect to matters in amounts in excess of
the escrowed funds or insurance proceeds, as the case may be, and (y) any escrow
used to provide the post-closing indemnity described herein will expire on the
three (3) year anniversary of the closing of the transactions contemplated in
the Acquisition Agreement (the “Indemnification Escrow Period”).  The amount
escrowed (the “Indemnification Escrow Amount”) will be equal to the lesser of
(a) 15% of the purchase price, or (b) $200 million (which amount will be
adjusted for changes in the Consumer Price Index from and after September 1,
2015).  The Indemnification Escrow Amount will be distributed as follows: (a)
50% will be distributed to seller(s) after 18 months (subject to pending claims
for indemnification), and (b) the balance will be distributed to seller(s) after
36 months (subject to pending claims for indemnification).  Notwithstanding the
foregoing, if, at the time of the acquisition, either or both of the
Indemnification Escrow Amount or Indemnification Escrow Period, when considered
in context with the other terms and conditions described herein, are not
customary in transactions of that size and nature, then the Indemnification
Escrow Amount and/or the Indemnification Escrow Period, as the case may be, will
be in such amount or will extend for such period as may then be customary in
transactions of that size and nature.

SCHEDULE 24.4.1 – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

2.

Company or Company’s designee (in either case, the “Buyer”) will be the acquiror
of the Business, and Bottler and/or its Affiliates or stockholders, as
applicable, will be the seller of the Business.

 

3.

The Acquisition Agreement will be structured as a stock or unit purchase
agreement, asset purchase agreement, or a merger agreement depending upon the
nature of the stockholder base, the tax impact to Bottler’s stockholders of
different sale structures, the existence of Excluded Businesses within Bottler’s
corporate structure and such other pertinent considerations as the parties may
otherwise mutually agree.

 

4.

The Acquisition Agreement will include a purchase price adjustment that (i)
increases the amount payable for the Business by the amount of cash and cash
equivalents as of Closing that are acquired by Company (either directly or
indirectly as a result of such cash and cash equivalents being on the balance
sheet of the Business in a stock purchase or merger), and (ii) reduces the
amount payable for the Business by the amount of Bottler’s Indebtedness (as
defined below) as of Closing that is assumed by Company or paid on behalf of
Bottler by Company (or its designee) to the holder of such Indebtedness.
“Indebtedness” means, without duplication, the outstanding principal amount of,
accrued and unpaid interest on and other payment obligations (including any
prepayment obligations payable as a result of the consummation of the
acquisition of Bottler) of Bottler and its Affiliates related to (a) all
indebtedness for borrowed money, whether direct or indirect; (b) all liabilities
secured by any mortgage, pledge, security interest, lien, charge or other
encumbrance existing on property owned or acquired and subject thereto; (c) any
guarantee, endorsement or other contingent obligations in respect of
Indebtedness of others, on which a claim for payment has been made or that is
reasonably expected to be made and that would be required to be reflected as a
liability on the balance sheet of Bottler under Generally Accepted Accounting
Principles in the United States (or any successor set of accounting principles
that may then be in effect) (“GAAP”); (d) the deferred portion or installments
of purchase price, and any amounts reserved for the payment of a contingent
purchase price, in each case in connection with the acquisition of any business
(not including any sub-bottling payments owed under any CBA); (e) obligations to
reimburse issuers of any letters of credit (but only to the extent drawn without
duplication of other indebtedness supported or guaranteed thereby); (f) any
obligation evidenced by bonds, debentures, notes or similar instruments;
(g) capital lease obligations, with such lease obligations to be determined in
accordance with GAAP; and (h) any net liability under interest rate swap
contracts, swap contracts, foreign currency exchange contracts or other hedging
or similar contracts (including any breakage or associated fees); provided that
Indebtedness shall not include (x) intercompany obligations, (y) operating
leases, or (z) accounts payable, accrued expenses, accrued income taxes or
deferred income tax liability, in each case, incurred in the ordinary course of
business or otherwise included in any working capital adjustment.

 

5.

The Acquisition Agreement will include a net working capital purchase price
adjustment (and for this purpose, working capital will exclude cash and cash
equivalents). The Acquisition Agreement will also include a provision regarding
the escrow of an appropriate portion of the purchase price (such amount not to
exceed 10% of the target net working capital amount used in the Acquisition
Agreement), in addition to the Indemnification Escrow Amount, to serve as
security for negative purchase price adjustments based on working capital (the
“Adjustment Escrow Amount”), until such time as such working capital adjustments
are completed, at which

SCHEDULE 24.4.1 – page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

time the then-remaining balance of the Adjustment Escrow Amount will be
distributed to the seller(s).

 

6.

If the Acquisition Agreement is structured as a merger agreement or stock
purchase agreement and Bottler has more than one (1) stockholder, such
Acquisition Agreement will set forth a “stockholder representative” to act for
and on behalf of Bottler’s stockholders in post‑closing matters.

 

7.

If the Acquisition Agreement is structured as a stock purchase agreement or
merger agreement, it will include representations and warranties regarding the
capitalization of the entity being sold and its direct and indirect
subsidiaries.

 

8.

Unless the Parties otherwise mutually agree in good faith based upon
then-current customary terms or other facts and circumstances existing at the
time of the transaction, the representations and warranties regarding financial
statements, intellectual property and taxes will be modified as set forth below
(and such representations and warranties will be subject to any exceptions
thereto as are set forth on the relevant Disclosure Schedules to the Acquisition
Agreement):

 

a.

Financial Statements.

 

i.

Attached to Section [•] of the Disclosure Schedule are true, correct and
complete copies of (i) the audited consolidated balance sheet of Bottler and its
Subsidiaries as of [•], [•] and [•], and the related audited consolidated
statements of income, retained earnings, stockholders’ equity and changes in
financial position of Bottler and its Subsidiaries, together with all related
notes and schedules thereto, accompanied by the reports thereon of Bottler's
independent auditors (collectively referred to as the “Financial Statements”),
and the unaudited consolidated balance sheet of Bottler and its Subsidiaries as
at __________, and the related consolidated statements of income, retained
earnings, stockholders' equity and changes in financial position of Bottler and
its Subsidiaries, together with all related notes and schedules thereto, other
than such notes and schedules that are customarily only included in year-end
audited financial statements (collectively referred to as the "Interim Financial
Statements"). Each of the Financial Statements and the Interim Financial
Statements (1) are correct and complete in all material respects and have been
prepared in accordance with the books and records of Bottler and its
Subsidiaries, (2) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto) and (3) fairly present, in all material respects, the
consolidated financial position, results of operations and cash flows of Bottler
and its Subsidiaries as at the respective dates thereof and for the respective
periods indicated therein, except as otherwise noted therein and subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments that will not, individually or in the aggregate, be material and to
the absence of notes (that if presented, would not differ materially from those
included in the most recently audited balance sheet included in the Financial
Statements).

SCHEDULE 24.4.1 – page 3

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

ii.

Section [•] of the Acquisition Agreement contemplates the delivery of the
Interim Monthly Data.  The Interim Monthly Data will be prepared in good
faith  in a manner consistent with the preparation of the Financial Statements
and will be derived from the books and records of Bottler. Sections [•] and [•]
contemplate the delivery of the Interim Quarterly Data and the Interim Annual
Data. The Interim Quarterly Data and the Interim Annual Data: (1) will be
prepared from the books and records of Bottler and its Affiliates and will be
prepared in accordance with GAAP consistently applied throughout the periods
indicated and will have been maintained on a basis consistent with the past
practice of Bottler, and (2) will accurately reflect in all material respects,
as of the dates therein specified and for the periods indicated therein, and
subject to the assumptions set forth therein, the assets and liabilities of
Bottler and will fairly and accurately present, in all material respects, as of
the dates therein specified and for the periods therein indicated, and subject
to the assumptions set forth therein, the financial condition and results of the
operations of Bottler, subject to normal and recurring year-end adjustments that
will not, individually or in the aggregate, be material and to the absence of
notes (that if presented, would not differ materially from those included in the
most recently audited balance sheet included in the Financial Statements).

 

iii.

Bottler and its Subsidiaries maintain accurate books and records reflecting each
of their assets and liabilities and maintain proper and adequate internal
accounting controls sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of annual financial
statements for external purposes in accordance with GAAP.

 

iv.

All Receivables that have not been collected as of the date of the closing of
the acquisition will represent valid obligations of the customers of Bottler or
its Subsidiaries arising from bona fide transactions entered into in the
ordinary course of business consistent with past practice, will be current and,
to Bottler’s knowledge, will be collectible (net of any reserves set forth in
the books and records of Bottler) without resort to legal proceedings or
collections agencies.  Bottler has not factored any of its Receivables.  

 

b.

Intellectual Property.  

 

i.

Section [•] of the Disclosure Schedule contains (1) a complete and accurate list
of all Bottler Registered Intellectual Property (including the jurisdictions
where such Bottler Registered Intellectual Property is registered or where
applications have been filed, all registration or application numbers, as
appropriate, and the title of the invention or work of authorship or
identification of the mark), (2) all material unregistered trademarks of Bottler
and its Subsidiaries, and (3) all domain names and social media identifiers of
Bottler and its Subsidiaries.

 

ii.

No Bottler Intellectual Property owned by Bottler or its Subsidiaries or, to the
Knowledge of Bottler, owned by any other Person (other than Buyer or its

SCHEDULE 24.4.1 – page 4

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

Affiliates), is subject to any Action or outstanding Governmental Order (1)
restricting in any manner the use, transfer or licensing thereof by Bottler or
its Subsidiaries, or (2) that may affect the validity, use or enforceability of
the Bottler Intellectual Property or the use or commercial exploitation of any
such product or service.  Each item of Bottler Registered Intellectual Property
is valid, subsisting and enforceable.  All necessary registration, maintenance
and renewal fees currently due in connection with Bottler Registered
Intellectual Property have been made, and all necessary documents, recordations
and certifications in connection with the Bottler Registered Intellectual
Property have been filed with the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining the Bottler Registered Intellectual Property and
formally recording the name of the proper owner of such Bottler Registered
Intellectual Property except where the failure to have taken any of such actions
would not have a material negative effect on the Business.

 

iii.

Bottler and its Subsidiaries own, or have the right to use pursuant to a valid
and enforceable license, all Intellectual Property necessary and sufficient for
the operation of the Business as currently conducted. Bottler or its
Subsidiaries are the exclusive owner of, or have licenses to, each item of
Bottler Intellectual Property, free and clear of any Liens (other than Permitted
Liens), and Bottler or its Subsidiaries are the exclusive owner or valid
licensee of all trademarks and service marks, trade names and domain names
(collectively, the “Marks”) used by Bottler and its Subsidiaries, including the
Marks used in the marketing and sale of any products or the provision of any
services of Bottler and its Subsidiaries, free and clear of all Liens (other
than Permitted Liens). Except as set forth on Section [•] of the Disclosure
Schedule, neither Bottler nor any of its Subsidiaries have granted any rights or
interest in the Bottler Intellectual Property to any Person.

 

iv.

To the Knowledge of Bottler, no Person has or is infringing, diluting, violating
or misappropriating any Bottler Intellectual Property. Neither Bottler nor any
of its Subsidiaries has made a claim of or threat in writing alleging an
infringement, misappropriation, dilution or violation by any Person, of
Bottler’s or its Subsidiaries’ rights to, or in connection with, the Bottler
Intellectual Property.

 

v.

(1) No individual identified in the definition of “Knowledge of the Bottler” has
received written notice that any Third Party Intellectual Property, or the use
of such Third Party Intellectual Property by Bottler or its Subsidiaries,
infringes, dilutes violates or misappropriates the Intellectual Property of any
other Person; and (2) to the Knowledge of the Bottler, excluding the Third Party
Intellectual Property, the other assets and properties of Bottler and its
Subsidiaries (including the Bottler Intellectual Property and the products and
the services of Bottler and its Subsidiaries) do not, and their use in the
Business does not, otherwise infringe, dilute, violate or misappropriate the
Intellectual Property of any other Person.

SCHEDULE 24.4.1 – page 5

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

vi.

Each of Bottler and its Subsidiaries have taken reasonable steps to protect the
rights of Bottler and its Subsidiaries in their respective confidential
information and trade secrets and in any trade secret or confidential
information of third parties used by Bottler and its Subsidiaries, and, except
under confidentiality obligations, there has not been any disclosure by Bottler
or its Subsidiaries of any confidential information or trade secret of Bottler
or its Subsidiaries or any such trade secret or confidential information of
third parties.

 

vii.

The Bottler Intellectual Property owned or purportedly owned by Bottler or its
Subsidiaries was: (1) developed by employees of Bottler or its Subsidiaries
working within the scope of their employment at the time of such development;
(2) developed by agents, consultants, contractors or other Persons who have
executed appropriate instruments of assignment in favor of Bottler or its
Subsidiaries as assignee that have conveyed to Bottler or its Subsidiaries
ownership of all of his, her or its Intellectual Property rights in the Bottler
Intellectual Property; or (3) acquired by Bottler or its Subsidiaries in
connection with acquisitions in which Bottler or its Subsidiaries obtained
customary and commercially reasonable representations and warranties from the
transferring party relating to the title to the Bottler Intellectual Property.

 

viii.

Except as set forth on Section [•] of the Disclosure Schedule, the transactions
contemplated by this Acquisition Agreement shall not impair the right, title or
interest of Bottler or its Subsidiaries in or to any Intellectual Property owned
by or licensed to Bottler or its Subsidiaries, and all of such Intellectual
Property shall be owned, licensed or otherwise available for use by Bottler or
its Subsidiaries immediately after the Closing on terms and conditions identical
to those under which Bottler or its Subsidiaries owned or licensed such
Intellectual Property in the Business immediately prior to the Closing.

 

c.

Taxes.

 

i.

Each of Bottler and its Subsidiaries has timely filed or caused to be filed all
Tax Returns required by applicable Law to be filed by, on behalf of, or with
respect to it (taking into account applicable extensions) and all such Tax
Returns were true, correct and complete in all material respects.

 

ii.

Each of Bottler and its Subsidiaries has paid or caused to be paid when due all
Taxes required to be paid by or with respect to it.

 

iii.

Each of Bottler and its Subsidiaries has made or will have made or caused to
have been made provision for all Taxes payable by, on behalf of, or with respect
to it related to each Pre-Closing Tax Period and each Pre-Closing Straddle
Period which have not been paid prior to the Closing Date. The provisions for
Taxes with respect to each of Bottler and its Subsidiaries for each Pre-Closing
Tax Period and each Pre-Closing Straddle Period are adequate to cover all Taxes
with respect to such period.

SCHEDULE 24.4.1 – page 6

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

iv.

Neither Bottler nor any of its Subsidiaries is currently or has ever been a
party to any Tax allocation, Tax sharing, Tax indemnity, Tax reimbursement, cost
sharing, or joint obligor agreement or arrangement under which it has any
obligation or liability for Taxes other than agreements the primary subject
matter of which is not Taxes.

 

v.

Neither Bottler nor any of its Subsidiaries is currently the subject of any Tax
Contest nor has any such Tax Contest been threatened against or with respect to
Bottler or any of its Subsidiaries by any Governmental Entity.

 

vi.

There are no assessments or deficiencies in respect of any Taxes of or with
respect to Bottler or any of its Subsidiaries for which the period of assessment
or collection has not lapsed that have been claimed in writing by any
Governmental Entity.

 

vii.

Neither Bottler nor any of its Subsidiaries has executed or filed with any
Governmental Entity, nor has any Person executed or filed with any Governmental
Entity, any agreement or other document extending, or having the effect of
extending, the period of assessment or collection of any Taxes of Bottler or any
of its Subsidiaries for which the period of assessment or collection has not
lapsed.

 

viii.

No claim has been asserted by any Governmental Entity that Bottler or any of its
Subsidiaries is liable for Taxes under, or as a result of any Law comparable to,
Section 482 of the Code.

 

ix.

There are no Liens for Taxes (other than Permitted Liens) upon any of the assets
of Bottler or any of its Subsidiaries.

 

x.

Each of Bottler and its Subsidiaries has withheld and paid, or caused to be
withheld and paid, all Taxes required to be withheld and paid in connection with
amounts paid and owing to any employee, independent contractor, creditor,
shareholder or other third party and/or has obtained or caused to be obtained
from any such employee, independent contractor, creditor, shareholder, other
third party or other Person any certificate or other document that it is
required to obtain or that would mitigate, reduce or eliminate any such Taxes or
any withholding or deduction with respect thereto for payments made on or prior
to the Closing and has complied with all applicable Laws relating to information
or other similar reporting relating to any such payments.

 

xi.

Neither Bottler nor any of its Subsidiaries has been, nor is, required to file
or cause to be filed Tax Returns in a jurisdiction in which it has not filed
such Tax Returns, and no Governmental Entity has made a written claim that it is
or may be required to file Tax Returns with respect to such periods in, or is or
may be subject to Tax by, such a jurisdiction.

 

xii.

Neither Bottler nor any of its Subsidiaries (1) is or has ever been a member of
an affiliated, combined, unitary, or other similar group filing consolidated,

SCHEDULE 24.4.1 – page 7

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

combined, unitary, or other similar Tax Returns other than such a group the
parent of which is Bottler, and (2) has any liability for the Taxes of any
Person under Treasury Regulation § 1.1502-6 or any similar provision of any
state, local or foreign Law, as a transferee or successor, by contract, or
otherwise other than as a result of having been a member of a group described in
clause (1) hereof.

 

xiii.

No closing agreement pursuant to Section 7121 of the Code (or any similar
provision of state, local or foreign applicable Tax Laws) has been entered into
by or with respect to Bottler or any of its Subsidiaries that has continuing
effect after the Closing Date.

 

xiv.

Neither Bottler nor any of its Subsidiaries has requested, obtained, or granted
a power of attorney that is currently in force with respect to Taxes of it.

 

xv.

Neither Bottler nor any of its Subsidiaries has received any letter ruling,
determination or similar document, issued by any Governmental Entity in respect
of the treatment of any Tax position taken by Bottler.

 

xvi.

During the five (5)-year period ending on the Closing Date, neither Bottler nor
any of its Subsidiaries was a distributing corporation or a controlled
corporation in a transaction intended to be governed by Section 355 of the Code.

 

xvii.

Neither Bottler nor any of its Subsidiaries has within the preceding twelve (12)
months made any change to a depreciation, amortization or similar item that has
the effect of accelerating deductions from a Post-Closing Tax Period or
Post-Closing Straddle Period to a Pre-Closing Tax Period or a Pre-Closing
Straddle Period of Bottler. Neither Bottler nor any of its Subsidiaries is or
will be required to include in income any adjustment pursuant to Section 481(a)
of the Code (or similar provision of state, local or foreign Law) by reason of a
change in accounting method prior to the Closing or as a result of the
transactions contemplated hereby. Neither Bottler nor any of its Subsidiaries
will be required to include any item of income in, or exclude an item of
deduction from, taxable income for any Post-Closing Tax Period or Post‑Closing
Straddle Period as a result of any (1) installment sale or open transaction
disposition made on or prior to the Closing Date, (2) prepaid amount received,
or paid, prior to the Closing Date, (3) election under Section 108(i) of the
Code or any corresponding or similar provision of state, local or foreign law.  

 

xviii.

Neither Bottler nor any of its Subsidiaries has been engaged in any “listed
transaction” under Section 6011 of the Code and the Treasury Regulations
thereunder.

Notwithstanding the foregoing, if, at the time of the acquisition, the
representations and warranties described above are not customary in transactions
of that size and nature, then they will be modified to be consistent with
then-existing customary practice.

SCHEDULE 24.4.1 – page 8

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

9.

The “conduct of business” covenants will be modified by adding the following
restrictions on the actions of Bottler and its Subsidiaries; provided, that, if
at the time of the acquisition, the covenants described below are not customary
in transactions of that size and nature, then they will be modified to be
consistent with then-existing customary practice:

 

(a)

neither Bottler nor any of its Subsidiaries will authorize for issuance or issue
and deliver any additional shares of its capital stock or securities convertible
into or exchangeable for shares of its capital stock, or issue or grant any
right, option or other commitment for the issuance of shares of its capital
stock or of such securities, except in the ordinary course of business
consistent with past practices, or split, combine or reclassify any shares of
its capital stock;

 

(b)

neither Bottler nor any of its Subsidiaries will declare any dividend, pay or
set aside for payment any dividend or other distribution or make any payment to
any Affiliates other than (i) the payment of salaries, bonuses, benefits and
other compensation in the ordinary course of business consistent with past
practice and reimbursement of expenses in accordance with Bottler’s policies and
practices, (ii) the payment of cash dividends or cash distributions prior to the
Closing, (iii) cash payments prior to closing to satisfy any Indebtedness with
Affiliates, and (iv) as otherwise contemplated in Item 14 below;

 

(c)

neither Bottler nor any of its Subsidiaries will reclassify, combine, split,
subdivide or redeem, or purchase or otherwise acquire, directly or indirectly,
any of its capital stock or make any other change with respect to its capital
structure, other than the repurchase of shares of capital stock from
employees  and other shareholders in the ordinary course of business consistent
with past practice;

 

(d)

neither Bottler nor any of its Subsidiaries will adopt a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization, or otherwise alter its corporate
structure;

 

(e)

neither Bottler nor any of its Subsidiaries will incur any indebtedness for
borrowed money or issue any debt securities or assume, guarantee or endorse, or
otherwise become responsible for, the obligations of any Person, or make any
loans or advances, other than (i) borrowings under Bottler’s existing lines of
credit in the ordinary course of business and consistent with past practice,
(ii) such other indebtedness incurred in connection with ordinary course
purchases of Bottler or its Subsidiaries in each case in the ordinary course of
business and consistent with past practice, and (iii) any other indebtedness
that will be satisfied in full at or prior to closing;

 

(f)

neither Bottler nor any of its Subsidiaries will make or change any election
related to Taxes (unless required by Law), adopt or change any accounting method
with respect to Taxes, file any amended Tax Return, enter into any closing
agreement, or consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to it;

 

(g)

neither Bottler nor any of its Subsidiaries make any change in any method of
accounting or accounting practice or policy, except as required by GAAP;

SCHEDULE 24.4.1 – page 9

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

(h)

neither Bottler nor any of its Subsidiaries will settle or compromise any Tax
liability;

 

(i)

neither Bottler nor any of its Subsidiaries will amend or modify its charter
documents; and

 

(j)

neither Bottler nor any of its Subsidiaries will create any Subsidiary, acquire
any capital stock or other equity securities of any corporation or acquire any
equity or ownership interest in any business or entity.

 

10.

The covenant regarding the provision of financial information to Company between
signing and closing of the Acquisition Agreement will include the provision of
the following to Company:

 

(a)

at the end of each month, unaudited monthly financial statements for each such
month, consisting of data with respect to volume (on a brand basis, to the
extent permitted by applicable law and, where required, consented to by
third-party brand owners), revenue, and cost of goods sold at standard and gross
margin (“Interim Monthly Data”);

 

(b)

at the end of each quarter, all of the Interim Monthly Data, together with the
unaudited balance sheet of Bottler as of the end of such fiscal quarter and the
unaudited statement of income of Bottler for such fiscal quarter (“Interim
Quarterly Data”); and

 

(c)

at the end of each fiscal year, (A) the unaudited balance sheet of Bottler as of
the end of such year and the unaudited statement of income for Bottler for such
year (“Interim Annual Data”), and (B) to the extent permitted by applicable law
and, where required, consented to by third-party brand owners, volume
information by brand and package for each fiscal year ended after the date of
the Acquisition Agreement and prior to the closing of the Acquisition Agreement.

 

11.

If the Acquisition Agreement is structured as a merger agreement (or as an asset
purchase agreement involving the sale of all or substantially all of Bottler’s
assets), it will include appropriate provisions, as required by applicable law
and as are then customary in U.S. transactions of that size and nature,
regarding stockholder approval and the transmittal of an information statement.

 

12.

The Acquisition Agreement will include covenants regarding the payoff of
Affiliate loans (other than loans between Affiliates that are being acquired by
Buyer) and indemnification of Bottler’s pre-closing directors and officers, as
and to the extent may be customary at that time in U.S. transactions of that
size and nature.

 

13.

The Acquisition Agreement will include a non-compete and non-solicitation
covenant from Bottler (if Bottler is the seller); provided, however, that such
covenant shall not restrict Bottler or any Bottler Affiliate or stockholder from
engaging in any Permitted Ancillary Business described in Schedule 2.31 or which
is otherwise permitted by any other written agreement then in effect between
Bottler and Company (or any of their respective Affiliates) following the
closing of the transactions contemplated by such Acquisition Agreement.

 

14.

The Acquisition Agreement will provide that, at Company’s request, Bottler and
Company will use commercially reasonable efforts and work together in good faith
prior to the closing of the transactions contemplated thereby to develop and
implement mutually agreeable stay bonuses,

SCHEDULE 24.4.1 – page 10

 

Classified - Confidential

--------------------------------------------------------------------------------

 

 

employee retention agreements, severance agreements, restrictive covenants
and/or other similar arrangements with (a) any stockholder who, individually or
together with such stockholder’s spouse and lineal descendants (including trusts
for the benefit of such spouse and/or lineal descendants), owns and controls 5%
or more of the stock of Bottler (other than a holder of 5% or more of any shares
of a class of securities registered under the Securities Act of 1933, as
amended), and is actively employed (other than solely as a member of Bottler’s
board of directors or managing board) in the Business as a senior executive (a
“Major Stockholder”), and (b) Bottler’s top five (5) most highly compensated
executives that are not Major Stockholders.

 

15.

If the Acquisition Agreement is structured as a merger agreement, or if
stockholder approval of the transaction is otherwise required by applicable law,
it will include a dissenters rights threshold of 5% or such other threshold as
then may be mutually agreed by Bottler and Company, which “closing condition”
shall be for the benefit of Company only, and a mutual “closing condition”
regarding receipt of stockholder approval.

 

16.

The Acquisition Agreement will include mutual releases of claims (other than
claims arising under the Acquisition Agreement and ordinary course payables and
other amounts then owed by Company (or its Affiliates) to Bottler or by Bottler
(or its Affiliates) to Company, which amounts will be paid or credited, as the
case may be, at the closing to the extent then feasible).

 

17.

The Acquisition Agreement may be terminated by Bottler at any time prior to the
closing of the transactions contemplated thereby if and only if Bottler
reimburses Company for all third party out of pocket expenses incurred by
Company (or its Affiliates) in connection with the exercise by Bottler of such
termination right; provided such reimbursement shall not be required (i) if
Bottler terminates the Acquisition Agreement due to a breach by Company (or its
designee) of any of its covenants therein or due to any representation or
warranty made by Company (or its designee) therein having been or having become
untrue or inaccurate, or (ii) if Bottler terminates the Agreement due to
conditions to closing relating to the receipt of required governmental consents
and approvals having not been satisfied by an agreed upon “drop dead” date (as
long as Bottler’s failure to take any action required to fulfill such a closing
condition was not the cause of the failure to satisfy such closing condition).

 

18.

If the shares of Bottler are publicly traded at the time of the acquisition,
then, in lieu of the foregoing terms and conditions, the parties will enter into
a merger agreement for the acquisition of Bottler that will include such terms
and conditions as are customary for the acquisition of a publicly traded company
at the time of the acquisition (and Company and Bottler acknowledge that, as of
the date of this Agreement, customary terms and conditions would not include any
indemnities, escrow or survival of representations, warranties or covenants),
except that, in all events, the provisions of Paragraphs 11 through 14, and
Paragraph 17 of this Schedule 24.4.1 will be included in the Acquisition
Agreement.  

 

19.

The Acquisition Agreement will include such other additional terms and
conditions as warranted by the particular transaction and as negotiated and
agreed between the parties in good faith.

 

SCHEDULE 24.4.1 – page 11

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 24.4.2

Amendments to Agreement

1.Section 2.9 will be deleted and the following new Section 2.9 will apply:

“Company Authorized Supplier” means any Person expressly authorized by Company
to supply Expanding Participating Bottlers with Covered Beverages and Related
Products. If Bottler was a Company Authorized Supplier as of the date this
Agreement was deemed to be automatically amended to include this new Section
2.9, Company will not unreasonably withdraw authorization for Bottler to supply
Expanding Participating Bottlers or other Company authorized bottlers with
Covered Beverages and Related Products.

2.The existing definition of Permitted Ancillary Business (Section 2.31) will be
deleted and the following new definition will apply:

“Permitted Ancillary Business” means a business operated by Bottler or an
Affiliate of Bottler to which Company has provided its consent on Schedule 2.31
(subject to the conditions specified on Schedule 2.31), and is therefore
permitted under this Agreement to produce, manufacture, prepare, package,
distribute, sell, deal in, or otherwise use or handle, as the case may be,
Beverages, Beverage Components or other beverage products that are not Covered
Beverages, Related Products, or Permitted Beverage Products.  “Permitted
Ancillary Business” will include (a) any ancillary businesses to which Company
may hereafter provide prior written consent, which consent will result in the
automatic amendment of Schedule 2.31 to include such permitted ancillary
business, and (b) any business that (i) is not directly and primarily involved
in the manufacture, marketing, promotion, distribution or sale of Beverages,
Beverage Components and other beverage products (e.g., sale, lease or servicing
of equipment used in the distribution of beverages to third parties), or (ii)
provides office coffee service to offices or facilities.

3.The existing definition of Permitted Beverage Product (Section 2.32) will be
deleted and the following new definition will apply:

“Permitted Beverage Product” means a Beverage, Beverage Component, or other
beverage product that either is not prohibited under Section 13.1, or to which
Company has provided its consent on Schedule 2.32 (subject to the conditions
specified on Schedule 2.32) and is therefore permitted under this Agreement.
“Permitted Beverage Product” will include any beverage product to which Company
hereafter provides prior written consent, which consent will result in the
automatic amendment of Schedule 2.32 to include such permitted beverage product,
and any Line Extension of a Permitted Beverage Product or new SKU or package of
an existing Permitted Beverage Product.

4.The existing definition of Permitted Line of Business (Section 2.33) will be
deleted and the following new definition will apply:

“Permitted Line of Business” means a line of business operated by Bottler or an
Affiliate of Bottler to which Company has provided its consent on Schedule 2.33
(subject to the conditions specified on Schedule 2.33), and is therefore
permitted under this Agreement to use delivery vehicles, cases, cartons,
coolers, vending machines or other equipment bearing Company’s

SCHEDULE 24.4.2 – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

Trademarks and/or to assign duties relating to such line of business to
personnel or management whose primary duties relate to delivery or sales of
Covered Beverages or Related Products.  “Permitted Line of Business” will
include (a) [if applicable, any Permitted Ancillary Business], and (b) any line
of business as to which Company hereafter provides prior written consent, which
consent will not be unreasonably withheld by Company and will result in the
automatic amendment of Schedule 2.33 to include such Permitted Line of Business.

5.Existing Section 3.6.2 will be deleted and replaced with the following:

3.6.2in the case of or to the extent distributed through means other than Direct
Store Delivery, a Multiple Route to Market Beverage or Multiple Route to Market
Related Product, under one or more agreements addressing Bottler’s economic
participation in the sale of such products in the Territory.

6.Existing Section 7.5 will be deleted.

7.Existing Section 12.2 will be deleted and replaced with the following:

The obligation under Section 12.1 shall not apply to (i) any consent, waiver or
approval provided under this Agreement or under any agreement held by another
Expanding Participating Bottler or (ii) provisions in any authorization
agreement relating to the opportunity of Expanding Participating Bottlers other
than Bottler to participate economically in sales of beverages and other
products by Company or its Affiliates through means other than Direct Store
Delivery.  

8.Existing Section 13 will be deleted and replaced with the following new
Section 13:

13.  OBLIGATIONS OF BOTTLER AS TO OTHER BEVERAGE PRODUCTS AND OTHER BUSINESS
ACTIVITIES

13.1Bottler agrees during the term of this Agreement and in accordance with any
requirements imposed upon Bottler under applicable laws:

13.1.1.Except for Permitted Beverage Products and Beverages, Beverage
Components, or other beverage products produced, manufactured, packaged,
distributed, sold, dealt in or otherwise used or handled by Bottler under
authority of Company, not to produce, manufacture, package, sell, deal in or
otherwise use or handle any Beverage, Beverage Component or other beverage
product that is:

13.1.1.1.a “Cola Product” (herein defined to mean any Beverage, Beverage
Component or other beverage product which is generally marketed as a cola
product or which is generally perceived as being a cola product);

13.1.1.2.a bottled water (so long as DASANI brand Beverages or another bottled
water remain Covered Beverages);

13.1.1.3.a hypertonic, hypotonic or isotonic energy and fluid replacement drink
(sometimes referred to as "sports drink"), (so long as POWERADE brand Beverages
or another sports drink remain Covered Beverages);

SCHEDULE 24.4.2 – page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

 

13.1.1.4.a nutrient-enhanced and electrolyte-enhanced water beverage product (so
long as Glaceau Vitaminwater brand Beverages or another nutrient-enhanced and
electrolyte-enhanced water beverage product remain Covered Beverages); or

13.1.1.5.called root beer, or with a similar flavor to root beer (so long as
Barq’s root beer Beverages or another root beer remain Covered Beverages).

13.1.2.Not to manufacture, package, sell, deal in or otherwise use or handle any
concentrate, beverage base, syrup, beverage or any other product which is likely
to be confused with, or passed off for, any of the Covered Beverages or Related
Products;

13.1.3.Not to manufacture, package, sell, deal in or otherwise use or handle any
product under any trade dress or in any container that is an imitation of a
trade dress or container in which Company claims a proprietary interest or which
is likely to be confused or cause confusion or be confusingly similar to or be
passed off as such trade dress or container; and

13.1.4.Not to manufacture, package, sell, deal in or otherwise use or handle any
product under any trademark or other designation that is an imitation,
counterfeit, copy or infringement of, or confusingly similar to, any of the
Trademarks.

13.2.Bottler covenants and agrees not to acquire or hold directly or indirectly
through any Affiliate, whether located within or outside of the Territory, any
ownership interest in any Person that engages in any of the activities
prohibited under Section 13.1 or; enter into any contract or arrangement with
respect to the management or control of any Person, within or outside of the
Territory, that would enable Bottler or any Affiliate of Bottler acting
collectively with such Person to engage indirectly in any of the activities
prohibited under Section 13.1.

13.2.1.Bottler and its Affiliates will, however,  be permitted to acquire and
own securities registered pursuant to the Securities Exchange Act of 1934, as
amended, or registered for public sale under similar laws of a foreign country,
of a company that engages in any of the activities prohibited under Section 13.1
or Section 13.2, in pension, retirement, annuity, life insurance, and estate
planning accounts, plans and funds administered by Bottler or any of its
Affiliates for the benefit of employees, officers, shareholders or directors of
Bottler or any of its Affiliates where investment decisions involving such
securities are made by independent outside investment or fund managers that are
not Affiliates of Bottler; provided that such ownership represents a passive
investment and that neither Bottler nor any Affiliate of Bottler in any way,
either directly or indirectly, manages or exercises control of such company,
guarantees any of its financial obligations, consults with, advises, or
otherwise takes any part in its business (other than exercising rights as a
shareholder), or seeks to do any of the foregoing.

13.3.Bottler covenants and agrees that neither Bottler nor its Affiliates will
use delivery vehicles, cases, cartons, coolers, vending machines or other
equipment bearing Company’s Trademarks in connection with, or assign personnel
or management whose primary duties relate to delivery or sales of Covered
Beverages or Related Products (other than executive officers of Bottler) to, any
line of business other than the marketing, promotion, distribution, and sale of
Covered Beverages, Related Products and Permitted Beverage Products; provided,
however, that:

SCHEDULE 24.4.2 – page 3

 

Classified - Confidential

--------------------------------------------------------------------------------

 

13.3.1.any of Bottler’s assets and personnel or management whose primary duties
relate to delivery or sales of Covered Beverages or Related Products may be used
in a Permitted Ancillary Business, subject to any limitations specified in
Schedule 2.31, or a Permitted Line of Business, subject to any limitations
specified in Schedule 2.33, anywhere within (or, as applicable, outside of)
Bottler’s Territory without further approvals from Company.

10.Existing Section 14.3 will be deleted and replaced with the following:

Bottler will participate fully in, and comply fully with, operating, customer,
commercial, pricing, sales, merchandizing, planning, information technology,
product supply and other requirements and programs established from time to time
by the Governance Board.

11.Existing Section 17.3.1 will be deleted (without replacement).

12.Existing Section 22.1.6 will be deleted (without replacement).

13.Existing Section 22.1.7 will be deleted (without replacement).

14.Existing Section 24 (but not Schedule 24.4.1 which shall remain applicable)
will be deleted and replaced with the following:

24BOTTLER’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SALE OF ITS BUSINESS

24.1“Business” means Bottler’s aggregate business in all Territories under this
Agreement and any other agreement directly and primarily related to the
marketing, promotion, distribution, and sale of Covered Beverages and Related
Products in such territories.

24.1.1“Business” will also include any business conducted by Bottler and
identified on Schedule 24.1 as an “Included Business.”  

24.1.2“Business” will expressly exclude any business identified on Schedule 24.1
as an “Excluded Business.”

24.1.3“Business” will also expressly exclude any business that is not directly
and primarily related to the marketing, promotion, distribution and sale of
Covered Beverages and Related Products in such territories that is not
identified on Schedule 24.1 as an “Included Business”, whether or not such
business is identified on Schedule 24.1 as an “Excluded Business.”

24.1.4“Sale Transaction” means either (i) the sale, lease, transfer, conveyance
or other disposition, in one transaction or a series of related transactions
(including by way of merger, consolidation, recapitalization, reorganization or
sale of securities of one or more of Bottler’s Subsidiaries), to any Person for
value, of all or substantially all of the assets of the Business on a
consolidated basis, or (ii) a transaction or series of transactions (including
by way of merger, consolidation, recapitalization, reorganization or sale of
securities by the holders of securities of Bottler) with any Person the result
of which is that the

SCHEDULE 24.4.2 – page 4

 

Classified - Confidential

--------------------------------------------------------------------------------

 

shareholders of Bottler immediately prior to such transaction are (after giving
effect to such transaction) no longer, in the aggregate, the “beneficial owners”
(as such term is defined in Rule 13d-3 and Rule 13d-5 promulgated under the
Securities Exchange Act), directly or indirectly through one or more
intermediaries, of more than 50% of the voting shares of Bottler on an
as-converted, fully-diluted basis.

24.2Discussions with Company or Third Parties and Sale of Business to Third
Parties

24.2.1If Bottler decides to sell, directly or indirectly, all or a majority
interest in the Business, including as a result of a change in control or an
unsolicited third party offer, Bottler will notify Company of the possible Sale
Transaction promptly after identifying its proposed Buyer (a “Potential
Buyer”).  Any and all discussions between Company and Bottler regarding such
possible Sale Transaction shall be kept confidential, shall not be binding on
either party, and shall not be deemed to have triggered the commencement of the
procedures for possible sale of the Business to Company described in Section
24.3.

24.2.2Notwithstanding any provisions in this Agreement or any Related Agreement
to the contrary, Bottler may enter into a binding agreement for a Sale
Transaction with any Potential Buyer at any time following such notice and, upon
consummation of such sale, of all Bottler’s rights and obligations under this
Agreement and all Related Agreements may be assigned to and assumed by such
Potential Buyer.

24.3Offer of Sale of Business to Company

24.3.1At any time after the Effective Date, Bottler may provide Company with
Notice that Bottler wishes to sell the Business in a Sale Transaction to Company
or Company’s designee or to a Jointly Selected Potential Buyer identified under
Section 24.3.5 hereof, under the terms of this Section 24.3 (an “Offer Notice”).

24.3.2The Offer Notice will include the material terms and conditions (including
price and form of consideration) of the proposal by Bottler and/or any third
party offer(s) that may have been received by Bottler.

24.3.3Bottler may withdraw such Offer Notice at any time prior to closing of
such transaction, if and only if Bottler (a) reimburses Company for all third
party out of pocket expenses incurred by Company in connection with the exercise
by Bottler of its rights under this Section 24.3; and (b) exercises such right
to withdraw an offer made in an Offer Notice no more than once every three (3)
years.  

24.3.4The Offer Notice must be delivered in writing to Company’s Chief Financial
Officer, with a copy to Company’s General Counsel.

24.3.5If Bottler delivers an Offer Notice to Company, Bottler and Company will
cooperate with each other, on a confidential basis, to identify potential third

SCHEDULE 24.4.2 – page 5

 

Classified - Confidential

--------------------------------------------------------------------------------

 

parties who may be interested in and financially capable of acquiring the
Business.  

24.3.5.1If one or more potential third party buyers are identified in this
manner that are approved both by Bottler (in its sole discretion) and Company
(in its sole discretion) (a “Jointly Selected Potential Buyer”) within 30 days
after the date of the Offer Notice, then Bottler may enter into a binding
agreement for the sale of the Business with any Jointly Selected Potential
Buyer, on such terms and conditions as Bottler may determine in its sole
discretion, within 180 days following the end of such 30 day period (the “Third
Party Negotiation Period”) and, upon consummation of such sale, all of Bottler’s
rights and obligations under this Agreement and all Related Agreements may be
assigned to and assumed by such Jointly Selected Potential Buyer.

24.3.5.2If, despite the identification of one or more Jointly Selected Potential
Buyers in the process outlined above, Bottler is unable to enter into a binding
agreement for the sale of the Business with such Jointly Selected Potential
Buyer prior to the end of the Third Party Negotiation Period (as such period may
be extended by mutual written agreement of Bottler and Company), or having
entered into such a binding agreement, the transactions contemplated therein are
not consummated, for any reason, and the binding agreement is terminated in
accordance with its terms, then Bottler may elect for Bottler and Company to
proceed in accordance with Section 24.3.7.

24.3.5.3If no Jointly Selected Potential Buyer is identified within the 30 day
period specified in Section 24.3.5.1, or if following delivery of the Offer
Notice, Bottler and Company mutually agree to dispense with an attempt to
identify one or more Jointly Selected Potential Buyers as described above, and
mutually agree to negotiate terms of a sale of the Business to Company, then
Bottler and Company will proceed in accordance with Section 24.3.7.

24.3.6Within five (5) Business Days following delivery of the Offer Notice to
Company, Bottler will deliver to Company the following unaudited written
management information in Bottler’s possession or control and that is ordinarily
and customarily produced and used by Bottler for each of the three (3) year
periods ending on the last day of the quarter preceding the date of the delivery
of the Offer Notice: (a) revenues with respect to the Business for the relevant
period then ended in both dollars and cases; (b) statements of income down to
the contribution margin level for the Covered Beverages and Related Products for
the relevant period then ended; (c) most current management bills of cost for
each of the Covered Beverages and Related Products; (d) a copy of each of the
then currently effective and enforceable distribution agreements for
distribution of the Covered Beverages and Related Products; (e) business plan
volumes and strategic plans for the Business; and (f) material claims relating
to the Business of which Bottler has knowledge.  All of the foregoing
information is collectively referred to as the “Base Information”. Bottler will
also provide such additional information to Company (the “Additional
Information”) as Bottler and Company may agree is desirable to facilitate the
valuation of the Business and, if

SCHEDULE 24.4.2 – page 6

 

Classified - Confidential

--------------------------------------------------------------------------------

 

applicable, to identify one or more Jointly Selected Potential Buyers as
contemplated in Section 24.3.5.

24.3.7If either of the circumstances described in Section 24.3.5.2 or Section
24.3.5.3 occurs, then Bottler and Company will meet promptly to discuss the
acquisition of the Business by Company (directly or through a Company Affiliate)
or Company’s designee and to enter into discussions regarding the purchase price
and the other terms and conditions of the acquisition.

24.3.8If Company and Bottler mutually agree upon the purchase price and other
terms and conditions of the acquisition, then Company (directly or through a
Company Affiliate) or Company’s designee will purchase the Business for cash
(unless otherwise agreed) at the purchase price and other terms and conditions
so agreed upon.

24.3.9If Company and Bottler mutually agree that Company or its designee will
acquire the Business, but Company and Bottler cannot agree on purchase price
within 120 days following Company’s receipt of Bottler’s Notice to schedule the
meeting described in Section 24.3.7 (the “Negotiation Period”), then Company and
Bottler will determine the value of the Business in accordance with the
valuation process specified in Section 26 (the “Valuation Process”).

24.3.10If the Business Value, as defined in Section 26.2.2, is determined
pursuant to the Valuation Process (rather than by mutual agreement), then
Bottler will have the right, in its sole discretion, to deliver Notice to
Company that Bottler wishes to sell the Business to Company (or Company’s
designee) at the purchase price established through the Valuation Process (a
“Company Sale Notice”).  The Company Sale Notice must be delivered by Bottler to
Company, if at all, within sixty (60) days following the determination of the
purchase price for the Business through the Valuation Process.  The Company Sale
Notice will constitute a binding offer by Bottler to sell the Business to
Company or Company’s designee in accordance with the terms of this Section 24.4;
provided that Bottler may withdraw such offer at any time prior to closing of
such transaction, if and only if Bottler (a) reimburses Company for all third
party out of pocket expenses incurred by Company in connection with the exercise
by Bottler of its rights under this Section 24.3; and (b) exercises such right
to withdraw an offer no more than once every three (3) years.  Any withdrawal of
an offer by Bottler shall not limit Bottler’s rights to enter into a Sale
Transaction under Section 24.2 at any time.  Following receipt of a Company Sale
Notice, Company (or its designee) will have the option, in its sole discretion,
to acquire the Business for cash (unless otherwise agreed) at the Business Value
determined in accordance with the Valuation Process, subject to the following:  

24.3.10.1Company shall give Notice to Bottler of its election either to acquire
the Business, or to forego its option, within 5 Business Days after the Business
Value is determined under Section 26.

24.3.10.2If Company elects to acquire the Business as contemplated in Section
24.3.10, then Bottler and Company will proceed

SCHEDULE 24.4.2 – page 7

 

Classified - Confidential

--------------------------------------------------------------------------------

 

in accordance with Sections 24.3.11 and 24.3.12; provided, that Bottler may
withdraw the Offer Notice at any time, subject to the provisions of Section
24.3.3.

24.3.10.3If Company elects not to acquire the Business as contemplated in
Section 24.3.10, Company shall reimburse Bottler for all third party out of
pocket expenses incurred by Bottler in connection with the exercise by Bottler
of its rights under this Section 24.

24.3.11If Company elects to acquire the Business as contemplated in Section
24.3.10, but the parties are unable to agree on terms and conditions of sale
(other than purchase price), then Company (directly or through a Company
Affiliate) or Company’s designee will acquire the Business on the terms and
conditions specified in Schedule 24.4.1.

24.3.12Closing of the acquisition of the Business by Company (directly or
through a Company Affiliate) or Company’s designee will occur within ten (10)
Business Days timing subject to discussion following the receipt of all required
consents and regulatory approvals (including expiration of applicable waiting
periods under the Hart-Scott-Rodino Antitrust Improvements Act) and after
determination of the Business Value in accordance with the Valuation Process (if
applicable).

24.3.13Nothing contained in this Section 24 shall, or shall be deemed to,
prevent Company from making an offer to acquire the Business at any time, even
if Company has previously elected not to acquire the Business under Section
24.3.10.  If any such offer is made, Bottler shall have no obligation to accept
it.

15. Existing Section 26 will be deleted and replaced with the following:

26.VALUATION

26.1If (a) Bottler decides to sell the Business as contemplated under Section
24, and (b) a sale to a Jointly Selected Potential Buyer does not occur (or
Bottler and Company mutually elect to forego an attempt to identify a Jointly
Selected Potential Buyer), and the parties are unable to mutually agree upon a
purchase price within the 120 day Negotiation Period specified in Section
24.3.9, or if Company is to acquire the Business as contemplated under Section
25, then the purchase price for the Business will be established in accordance
with this Section 26.

26.2Bottler and Company will each appoint a Valuation Expert within five (5)
Business Days after the expiration of the Negotiation Period under Section
24.3.9 (or receipt by Bottler of a Purchase Notice from Company under Section
25.1 if applicable), and will instruct each Valuation Expert to provide its
final valuation no later than sixty (60) days after such appointment.

26.2.1“Valuation Expert” means an independent and reputable valuation firm or
investment banking firm of national standing, that (i) has had no business
relationship of any nature (whether directly or through any of its Affiliates)
with either Company or Bottler or their respective Affiliates in the twelve
months prior to its selection, (ii) is not, directly or through any of its
Affiliates, in then-current discussions with either Company or Bottler or any of
their respective Affiliates regarding a proposed future engagement,

SCHEDULE 24.4.2 – page 8

 

Classified - Confidential

--------------------------------------------------------------------------------

 

and (iii) has no other conflict of interest or financial interest in the
proposed transaction (other than receipt of its fee as discussed below).  No
Valuation Expert will be permitted to receive a fee other than a fixed fee,
which fee shall not be contingent on the closing of the transaction or
calculated based on the Business Value.

26.2.2“Business Value” means the value of the Business as finally determined
under the Valuation Process.

26.3Each Valuation Expert will perform a valuation of the Business.  

26.4If the valuations differ by less than 10% of the higher valuation, the
average of the two valuations will be the value of the Business.  

26.5If the valuations differ by 10% of the higher valuation or more, the
Valuation Experts will appoint a third Valuation Expert who will value the
Business and provide its final valuation no later than sixty (60) days after its
appointment.  

26.5.1In this event, the value of the Business will be the average of the two
valuations with the smallest difference in the reported value, unless one
valuation is the average of the other two valuations, in which case such
valuation will be the value of the Business (measured on an absolute basis).

26.6The Valuation Experts will be instructed to determine the fair value of the
Business by determining the fair market value of the Business as if sold as a
going concern, as between a willing buyer and a willing seller not under a
compulsion to buy or sell in an arm’s-length transaction, taking into account
all relevant factors, and using such methods as the Valuation Experts deem
appropriate, subject to the specific instructions set forth in Schedule 26.

26.7Each party will have the right to review all information and materials
furnished by the other party to the Valuation Experts, and each party will
cooperate in good faith to correct any errors in the information and materials
provided by that party prior to submission to the Valuation Experts.

26.8If a third Valuation Expert is used, as contemplated above, the third
Valuation Expert will not be provided access to the valuations performed by the
first two Valuation Experts.

26.9The fees and expenses incurred in connection with the Valuation Process will
be borne equally by Bottler and Company; provided, however, that if a third
Valuation Expert is required under the foregoing provisions, then the party who
appointed the Valuation Expert whose valuation differs more from the Business
Value as finally determined (measured on an absolute basis) will be responsible
for the fees and expenses of the third Valuation Expert.

26.10If the Business Value is determined by a third Valuation Expert as
contemplated in Section 26.5 (i.e., the valuations produced by the first two
Valuation Experts differ by 10% of the higher valuation or more), then, within
thirty (30) days following receipt of the third Valuation Expert’s report of the
Business Value, Bottler may (at Bottler’s sole option) elect to pursue a sale of
the Business to a Potential Buyer or a Jointly Selected Potential Buyer in
accordance with Section 24.

 

 

SCHEDULE 24.4.2 – page 9

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 26

Guidance to Valuation Experts

Any Valuation Expert appointed under the terms of this Agreement to determine
the value of Bottler’s Business in connection with a Valuation Process will be
instructed as follows:

1.

The Valuation Expert must ignore any prior guidance or valuation work provided
by or performed by the party appointing the Valuation Expert and must ignore any
offers that may have been made with respect to Bottler’s Business by third
parties other than bona fide offers from approved Potential Buyers.

2.

The Valuation Expert will determine the fair market value of Bottler’s Business
as a going concern under current ownership, assuming an arm’s-length transaction
between a willing buyer and willing seller, neither being under any compulsion
to buy or sell and both having reasonable knowledge of the relevant facts.  The
Valuation Expert must rely primarily upon a Discounted Cash Flow approach for
the valuation of the Business (“DCF”), but may also consider other relevant and
commonly accepted valuation methodologies, including market and asset based
approaches, to determine the fair market value of Bottler’s Business.  The DCF
would utilize a defined forecast period of ten (10) years, based on forecasts
provided by Bottler and Company, and the methodology would also contemplate a
perpetuity approach in addition to the explicit forecast.  Further, the DCF must
be prepared using the information and guidance contained  in this Schedule 26
(i.e., consideration of the Business as a going concern under current ownership,
demonstrated historical performance, investment requirements, balance sheet
position, cost of capital of the entity, the financial projections provided by
Bottler and Company, as well as such other information acquired from the parties
that may be necessary or helpful in preparing the underlying economic forecast
of the DCF).   

3.

Each party will provide such information in its possession that the Valuation
Expert reasonably requests to prepare its valuation.  Each of Bottler and
Company agrees to provide the Valuation Expert with reasonable access to its
(and its applicable Affiliates’) management team members for the Valuation
Expert to conduct interviews to discuss Bottler’s historical financial
performance, forecasts, the Business, the beverage industry and other matters it
determines in its reasonable discretion are necessary or helpful to prepare its
valuation.  Bottler shall also permit the Valuation Expert to conduct site
visits of the Business upon advance notice and during regular business hours if
the Valuation Expert determines such site visits are reasonably necessary to
prepare its valuation.

4.

Each party will have the right to submit such information to the Valuation
Expert as it deems relevant, and each party will have the right to review all
information and materials furnished by the other party prior to submission to
the Valuation Experts.  Each party will cooperate in good faith to correct any
errors in the information and materials provided by that party prior to
submission to the Valuation Experts.

5.

If the transaction is structured as a merger or stock purchase, the Valuation
Expert is to determine a price per share assuming an acquisition of all of the
outstanding equity interests of Bottler, without applying discounts for
illiquidity, lack of marketability or lack of control.  The Valuation Expert
should assume for purposes of the valuation that the interests in Bottler are
freely transferable and shall disregard Company’s right to approve a sale of the
Business under

 

SCHEDULE 26– page 1

 

Classified – Confidential

--------------------------------------------------------------------------------

 

Section 24.  The Valuation Expert will add to the amount derived from the DCF
analysis an amount equal to twenty percent (20%) of the DCF valuation to derive
a final valuation (such additional amount being intended to reflect value that
would otherwise be excluded from consideration by this Schedule 26, such as
synergies (the “Additional Amount”)); however, such Additional Amount would not
apply to any valuation methodology considered by the Valuation Expert other than
a DCF.

6.

The Valuation Expert should not include the Excluded Business in determining the
price per share and should assume that the Excluded Business will be retained by
Bottler’s shareholders.

7.

The Valuation Expert must exclude future synergies resulting from the ownership
of Bottler’s Business by Company or any designee of Company; provided, however,
the Valuation Expert may, in the exercise of its professional judgment, consider
identifiable and quantifiable future synergies resulting solely from capital
investments and operating expenditures made by Bottler prior to the closing of
the transaction that have not yet been reflected in Bottler’s results of
operations.    

8.

The Valuation Expert must exclude or add back, as the case may be, any one-time
or non-recurring items of expense, revenue, gain or loss, including personal
operating expenses and charitable expenses relating to the current ownership of
Bottler’s Business.

9.

With respect to the Sub-Bottling Territory, the Valuation Expert will assume
that Sub-Bottling Payments will continue into perpetuity at the applicable
payment percentages based on the Valuation Expert’s determination of likely
[***] in the future.  The Valuation Expert is to ascribe no value to any
Sub-Bottling Payments made prior to the closing of the acquisition of Bottler by
Company (i.e., Bottler will not receive “credit” for the amount of any such
payments made prior to the closing).

10.

The Valuation Expert may, in its professional judgment, consider the then
current market price for any of Company’s securities that are then traded on a
public securities exchange.

11.

All appraisal reports must be rendered in writing to Company and Bottler and
must be signed by the Valuation Expert making the report.  

12.

If Bottler is a private company or the transaction is structured as an asset
purchase and sale, the Valuation Expert will value Bottler’s Business on a
debt-free, cash free basis (i.e., on an enterprise basis, assuming that Bottler
does not have any Indebtedness (as defined in Schedule 24.4.1) or cash or cash
equivalents).

13.

The Valuation Expert will not consider any claimed tax benefits existing at the
time of the closing (whether resulting from the transaction or otherwise) (e.g.,
Net Operating Losses or basis step‑ups); provided, however, that,
notwithstanding the foregoing, the Valuation Expert shall consider any such tax
benefits that the parties mutually agree (acting reasonably in good faith) are
(i) identifiable, (ii) quantifiable, and (iii) applicable to the transaction.

14.

The Valuation Expert will assume that (a) this Agreement automatically renews
for multiple successive terms under Section 18.3, (b) any agreement between
Bottler and Company (or between any of their respective Affiliates) under which
Bottler or its Affiliate is authorized to manufacture Covered Beverages will
remain in full force and effect throughout such automatically

SCHEDULE 26– page 2

Classified – Confidential

[***] – THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

--------------------------------------------------------------------------------

 

renewed term, and (c) neither party will exercise (or has exercised) any
termination rights or rights of non-renewal of this Agreement or any Related
Agreement.

15.

The Valuation Expert will assume that the Incidence Rates across all Shared
Business Segments, taken as a whole, that are most favorable to Bottler at any
point in time during the five (5) year period preceding the date in which the
valuation process is commenced will continue to apply indefinitely (that is, the
Valuation Expert should ignore any right that Company may have to adjust the
Incidence Rate or Shared Business Segments under the Incidence Agreement).  

16.

In delivering their final valuation, each Valuation Expert will provide a single
valuation amount as their final valuation and not a range of valuations.

Notwithstanding the foregoing provisions of this Schedule 26, in no event will
the final value of Bottler determined under this Schedule 26 be less than the
Net Book Value of Bottler (as reflected on Bottler’s most recent annual audited
financial statements and as determined in accordance with Generally Accepted
Accounting Principles in the U.S. (or any successor set of accounting principles
that may then be in effect)).

 

SCHEDULE 26– page 3


Classified – Confidential

 

--------------------------------------------------------------------------------

 

SCHEDULE 31

Insurance Requirements

Bottler will, at its own cost and expense, acquire and maintain during the Term,
with carriers having an AM Best Rating of A-VII or better, sufficient insurance
to adequately protect the respective interests of the parties.  Specifically,
Bottler must carry the following minimum types and amounts of insurance (the
“Required Policies”) on an occurrence basis or in the case of coverage that
cannot be obtained on an occurrence basis, then, coverage can be obtained on a
claims-made basis with a three (3) year tail following the termination or
expiration of this Agreement:

 

 

a)

Commercial General Liability including, but not limited to, premises-operations,
broad form property damage, products /completed operations, contractual
liability, independent  contractors, personal injury and advertising injury and
liability assumed under an insured contract with limits of at least $10,000,000
per occurrence and $10,000,000  general aggregate and $10,000,000  Products /
Completed Operations Aggregate;

 

b)

Statutory Workers’ Compensation Insurance and Employer’s Liability Insurance in
the minimum amount of $1,000,000 each employee by accident, $1,000,000 each
employee by disease and $1,000,000 aggregate by disease with benefits afforded
under the laws of the state or country in which the services are to be
performed.  Policy will include an alternate employer endorsement providing
coverage in the event any employee of Bottler sustains a compensable accidental
injury while on work assignment with Company.  Insurer for Bottler will be
responsible for the Workers’ Compensation benefits due such injured employee;

 

c)

Commercial Automobile Liability for any owned, non-owned, hired, or borrowed
automobile used in the performance of Bottler’s obligations under this Agreement
is required in the minimum amount of $25,000,000 combined single limit. If the
Bottler is driving a vehicle owned by Company in connection with the performance
of its obligations under this Agreement, then the Bottler will be responsible
for the cost of repairing any physical damage to the vehicle resulting from
Bottler’s use of the vehicle.  If the vehicle cannot be repaired, then the
Bottler will be responsible for replacing Company’s vehicle;

Bottler will notify Company in writing within sixty (60) days of any
cancellation, non-renewal, termination, material change or reduction in
coverage.

Bottler’s insurance as outlined above shall be primary and non-contributory
coverage.

The coverage territory for the stipulated insurance shall be The United States
of America.

Bottler will cause their insurance companies to waive their right of recovery
against Company under the Required Policies.

Bottler will be solely responsible for any deductible or self-insured retention.

The above insurance limits may be achieved by a combination of primary and
umbrella/excess policies. 

The Coca-Cola Company, its subsidiaries, affiliates, authorized bottlers,
directors, officers, employees, partners, customers and agents shall be included
as an “Additional Insured” on Bottler’s Commercial General Liability and
Commercial Auto Liability policies listed above and shall be evidenced on the

SCHEDULE 31– page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

 

certificate of insurance.  Prior to the execution of this Agreement and annually
upon the anniversary date(s) of the insurance policy’s renewal date(s), Bottler
will furnish Company with a properly executed Certificate of Insurance clearly 
evidencing compliance with the insurance requirements set forth above. The
certificate of insurance should be sent to:  The Coca-Cola Company, attn.: 
General Counsel – Bottler Contracts, 1 Coca-Cola Plaza, Atlanta GA 30313.

The stipulated limits of coverage above shall not be construed as a limitation
of any potential liability to Company, and failure to request evidence of this
insurance shall not be construed as a waiver of Bottler's obligation to provide
the insurance coverage specified.

 

 

 

SCHEDULE 31– page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

 

SCHEDULE 35.1.4

 

Agreements not affected by this Agreement

 

Contract / Product

Bottler

Territory

Date

2017 Annual Sales & Marketing Plan: Joint Growth Fund Letter

Coca-Cola Bottling Co. Consolidated

Territory

______, 2017

Expanding Participating Bottler Revenue Incidence Agreement dated 9/23/2015

Coca-Cola Bottling Co. Consolidated

Territory

Effective January 1, 2017

Exclusive Product Distribution Agreement for Tum‑E‑Yummies (ByB Brands)

Coca-Cola Bottling Co. Consolidated

Territory

December 7, 2009

ZICO Distribution Agreement with ZICO Beverages, LLC

Coca-Cola Bottling Co. Consolidated

Territory

August 7, 2013

Peace Tea Distribution Agreement

Coca-Cola Bottling Co. Consolidated

Territory

March 31, 2017

Service Agreement (Johnstown Red Cross) with Coca-Cola Enterprises Inc. -
Ebensburg PA

Coca-Cola Bottling Co. Consolidated

North Carolina, Charlotte

January 1, 2006

Regional Manufacturing Agreement

Coca-Cola Bottling Co. Consolidated

 

March 31, 2017

Letter Agreement Re: CCBCC’s Request for Advance Waivers for Certain Changes in
Control under the Comprehensive Beverage Agreement; Other CBA Matters  

Coca-Cola Bottling Co. Consolidated

 

September 23, 2015

Letter Agreement Re: Calculation of Sub-Bottling Payment during the early stages
of transition under the Comprehensive Beverage Agreement

Coca-Cola Bottling Co. Consolidated

Territory

October 30, 2015

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Johnson City/Morristown

May 23, 2014

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Knoxville

October 24, 2014

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Cleveland/Cookeville

January 30, 2015

Schedule 35.1.4 – page 1

 

Classified - Confidential

--------------------------------------------------------------------------------

Contract / Product

Bottler

Territory

Date

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Louisville/Evansville

February 27, 2015

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Paducah/Pikeville

May 1, 2015

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Norfolk/Fredericksburg/ Staunton

October 30, 2015

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Richmond/Yorktown/Easton/ Salisbury

January 29, 2016

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Alexandria/Capitol Heights/

La Plata

April 1, 2016

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Baltimore/Cumberland/ Hagerstown

April 29, 2016

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Cincinnati/Dayton/Lima/ Portsmouth/Louisa

October 28, 2016

Schedules 1 and 1.1 to Comprehensive Beverage Agreement, as amended

Coca-Cola Bottling Co. Consolidated

Anderson/Fort Wayne/ Lafayette/South Bend/Terre Haute

January 27, 2017

Letter Agreement Re: Comprehensive Beverage Agreements

Coca-Cola Bottling Co. Consolidated; Piedmont Coca-Cola Bottling Partnership;
CCBC of Wilmington, Inc.

 

March 31, 2017

Letter Agreement Re: Application of the Marion CBA to the Marion, South Carolina
Territory  

Piedmont Coca-Cola Bottling Partnership

 

March 31, 2017

Amended and Restated Ancillary Business Letter Agreement

Coca-Cola Bottling Co. Consolidated; Piedmont Coca-Cola Bottling Partnership;
CCBC of Wilmington, Inc.

 

March 31, 2017

Comprehensive Beverage Agreement Form EPB First-Line

Piedmont Coca-Cola Bottling Partnership

 

March 31, 2017

Schedule 35.1.4 – page 2

 

Classified - Confidential

--------------------------------------------------------------------------------

Contract / Product

Bottler

Territory

Date

Comprehensive Beverage Agreement Form EPB First-Line (Marion, SC Territory)

Piedmont Coca-Cola Bottling Partnership

 

March 31, 2017

Comprehensive Beverage Agreement Form EPB First-Line

CCBC of Wilmington, Inc.

 

March 31, 2017

 

 

 

 

 

Schedule 35.1.4 – page 3

 

Classified - Confidential